Back to Form 8-K [form8-k.htm]

Exhibit 10.1

AMENDED AND RESTATED
CONTRACT BETWEEN






THE GEORGIA DEPARTMENT OF
COMMUNITY HEALTH


And


WELLCARE OF GEORGIA, INC.


For


PROVISION OF SERVICES TO
GEORGIA FAMILIES


 
Contract No.: 0654 Amendment 3


 
May 1, 2008


 


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


1.0
SCOPE OF SERVICE
1
 
1.1
BACKGROUND
1
 
1.2.1
Medicaid
2
 
1.2.2
PeachCare for Kids
3
 
1.2.3
Exclusions
3
 
1.3
SERVICE REGIONS
4
 
1.4
DEFINITIONS
4
 
1.5
ACRONYMS
20
2.0
DCH RESPONSIBILITIES
22
 
2.1
GENERAL PROVISIONS
22
 
2.2
LEGAL COMPLIANCE
22
 
2.3
ELIGIBILITY AND ENROLLMENT
22
 
2.4
DISENROLLMENT
24
 
2.5
MEMBER SERVICES AND MARKETING
25
 
2.6
COVERED SERVICES & SPECIAL COVERAGE PROVISIONS
25
 
2.7
NETWORK
26
 
2.8
QUALITY MONITORING
26
 
2.9
COORDINATION WITH CONTRACTOR'S KEY STAFF
27
 
2.10
FORMAT STANDARDS
27
 
2.11
FINANCIAL MANAGEMENT
27
 
2.12
INFORMATION SYSTEMS
28
 
2.13
READINESS OR ANNUAL REVIEW
28
3.0
GENERAL CONTRACTOR RESPONSIBILITIES
29
4.0
SPECIFIC CONTRACTOR RESPONSIBILITIES
30

 
ii
 

--------------------------------------------------------------------------------


 

 
4.1
ENROLLMENT
30
 
4.1.1
Enrollment Procedures
30
 
4.1.2
Selection of a Primary Care Provider (PCP)
31
 
4.1.3
Newborn Enrollment
31
 
4.1.4
Reporting Requirements
32
 
4.2
DISENROLLMENT
32
 
4.2.1
Disenrollment Initiated by the Member
32
 
4.2.2
Disenrollment Initiated by the Contractor
33
 
4.2.3
Acceptable Reasons for Disenrollment Investigation Requests by Contractor
34
 
4.2.4
Unacceptable Reasons for Disenrollment Requests by Contractor
34
 
4.3
MEMBER SERVICES
35
 
4.3.1
General Provisions
35
 
4.3.2
Requirements for Written Materials
35
 
4.3.3
Member Handbook Requirements
36
 
4.3.4
Member Rights
39
 
4.3.5
Provider Directory
40
 
4.3.6
Member Identification (ID) Card
41
 
4.3.7
Toll-free Member Services Line
42
 
4.3.8
Internet Presence/Web Site
43
 
4.3.9
Cultural Competency
43
 
4.3.10
Translation Services
44
 
4.3.11
Reporting Requirements
44
 
4.4
MARKETING
44
 
4.4.1
Prohibited Activities
44
 
4.4.2
Allowable Activities
45
 
4.4.3
State Approval of Materials
45
 
4.4.4
Provider Marketing Materials
46
 
4.5
COVERED BENEFITS AND SERVICES
46

 
iii
 

--------------------------------------------------------------------------------


 

 
4.5.1
Included Services
46
 
4.5.2
Individuals with Disabilities Education Act (IDEA) Services
49
 
4.5.3
Enhanced Services
49
 
4.5.4
Medical Necessity
49
 
4.5.5
Experimental, Investigational or Cosmetic Procedures
50
 
4.5.6
Moral or Religious Objections
50
 
4.6
SPECIAL COVERAGE PROVISIONS
50
 
4.6.1
Emergency Services
51
 
4.6.2
Post-Stabilization Services
52
 
4.6.3
Urgent Care Services
54
 
4.6.4
Family Planning Services
54
 
4.6.5
Sterilizations, Hysterectomies and Abortions
55
 
4.6.6
Pharmacy
56
 
4.6.7
Immunizations
57
 
4.6.8
Transportation
57
 
4.6.9
Perinatal Services
57
 
4.6.10
Parenting Education
58
 
4.6.11
Mental Health and Substance Abuse
59
 
4.6.12
Advance Directives
59
 
4.6.13
Foster Care Forensic Exam
60
 
4.6.14
Laboratory Services
60
 
4.6.15
Member Cost-Sharing
60
 
4.7
EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM: HEALTH
CHECK
60
 
4.7.1
General Provisions
60
 
4.7.2
Outreach and Informing
61
 
4.7.3
Screening
62
 
4.7.4
Tracking
64

 
iv
 

--------------------------------------------------------------------------------


 

 
4.7.5
Diagnostic and Treatment Services
64
 
4.7.6
Reporting Requirements
64
 
4.8
PROVIDER NETWORK
64
 
4.8.1
General Provisions
65
 
4.8.2
Primary Care Providers (PCPs)
66
 
4.8.3
Direct Access
69
 
4.8.4
Pharmacies
69
 
4.8.5
Hospitals
69
 
4.8.6
Laboratories
70
 
4.8.7
Mental Health/Substance Abuse
70
 
4.8.8
Federally Qualified Health Centers (FQHCs)
70
 
4.8.10
Family Planning Clinics
71
 
4.8.11
Nurse Practitioners Certified (NP-Cs) and Certified Nurse Midwives (CNMs)
71
 
4.8.13
Geographic Access Requirements
72
 
4.8.14
Waiting Maximums and Appointment Requirements
73
 
4.8.15
Credentialing
74
 
4.8.16
Mainstreaming
75
 
4.8.17
Coordination Requirements
75
 
4.8.18
Network Changes
75
 
4.8.19
Out-of-Network Providers
76
 
4.8.21
Reporting Requirements
77
 
4.9
PROVIDER SERVICES
78
 
4.9.1
General Provisions
78
 
4.9.2
Provider Handbooks
78
 
4.9.3
Education and Training
79
 
4.9.4
Provider Relations
80
 
4.9.5
Toll-free Provider Services Telephone Line
80
 
4.9.6
Internet Presence/Web Site
81

 
v
 

--------------------------------------------------------------------------------


 

 
4.9.7
Provider Complaint System
82
 
4.9.8
Reporting Requirements
84
 
4.10
PROVIDER CONTRACTS AND PAYMENTS
85
 
4.10.1
Provider Contracts
85
 
4.10.2
Provider Termination
89
 
4.10.3
Provider Insurance
89
 
4.10.4
Provider Payment
90
 
4.10.5
Reporting Requirements
92
 
4.11
UTILIZATION MANAGEMENT AND CARE COORDINATION RESPONSIBILITIES
93
 
4.11.1
Utilization Management
93
 
4.11.2
Prior Authorization and Pre-Certification
94
 
4.11.3
Referral Requirements
95
 
4.11.4
Transition of Members
96
 
4.11.5
Court-Ordered Evaluations and Services
98
 
4.11.6
Second Opinions
98
 
4.11.7
Care Coordination and Case Management
98
 
4.11.8
Disease Management
100
 
4.11.9
Discharge Planning
100
 
4.11.10
Reporting Requirements
101
 
4.12
QUALITY IMPROVEMENT
101
 
4.12.1
General Provisions
101
 
4.12.2
QUALITY STRATEGIC PLAN REQUIREMENTS
101
 
4.12.3
REPORTING REQUIREMENTS
102
 
4.12.4
Quality Assessment Performance Improvement (QAPI) Program
103
 
4.12.5
Performance Improvement Projects
104
 
4.12.6
Practice Guidelines
106

 
vi
 

--------------------------------------------------------------------------------


 

 
4.12.7
Focused Studies
107
 
4.12.7.1
Focus Studies:
107
 
4.12.8
Patient Safety Plan
107
 
4.12.9
Performance Incentives
108
 
4.12.9.1
Incentive Arrangement
108
 
4.12.10
External Quality Review
108
 
4.12.11
Reporting Requirements
108
 
4.13
FRAUD AND ABUSE
108
 
4.13.1
Program Integrity
108
 
4.13.2
Compliance Plan
109
 
4.13.3
Coordination with DCH and Other Agencies
110
 
4.13.4
Reporting Requirements
111
 
4.14
INTERNAL GRIEVANCE SYSTEM
111
 
4.14.1
General Requirements
111
 
4.14.2
Grievance Process
113
 
4.14.3
Proposed Action
114
 
4.14.4
Administrative Review Process
116
 
4.14.5
Notice of Adverse Action
117
 
4.14.7
Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending
119
 
4.14.8
Reporting Requirements
120
 
4.15
ADMINISTRATION AND MANAGEMENT
121
 
4.15.1
General Provisions
121
 
4.15.2
Place of Business and Hours of Operation
121
 
4.15.3
Training
121
 
4.15.4
Data Certification
122
 
4.15.5
Implementation Plan
122
 
4.16
CLAIMS MANAGEMENT
122

 
vii
 

--------------------------------------------------------------------------------


 

 
4.16.1
General Provisions
123
 
4.16.2
Other Considerations
125
 
4.16.4
Reporting Requirements
126
 
4.17
INFORMATION MANAGEMENT AND SYSTEMS
127
 
4.17.1
General Provisions
127
 
4.17.2
Global System Architecture and Design Requirements
128
 
4.17.3
Data and Document Management Requirements by Major Information Type
131
 
4.17.4
System and Data Integration Requirements
131
 
4.17.5
System Access Management and Information Accessibility Requirements
131
 
4.17.6
Systems Availability and Performance Requirements
132
 
4.17.7
System User and Technical Support Requirements
135
 
4.17.8
System Change Management Requirements
137
 
4.17.9
System Security and Information Confidentiality and Privacy Requirements
137
 
4.17.10
Information Management Process and Information Systems Documentation
Requirements
138
 
4.17.11
Reporting Requirements
139
 
4.18
REPORTING REQUIREMENTS
139
 
4.18.1
General Procedures
139
 
4.18.2
Weekly Reporting
140
 
4.18.3
Monthly Reporting
140
 
4.18.4
Quarterly Reporting
143
 
4.18.5
Annual Reports
147
 
4.18.6
Ad Hoc Reports
149
 
4.18.6.5
Contractor Notifications
152
5.0
DELIVERABLES
152
 
5.1
CONFIDENTIALITY
152
 
5.2
NOTICE OF DISAPPROVAL
152
 
5.3
RESUBMISSION WITH CORRECTIONS
152

 
viii
 

--------------------------------------------------------------------------------


 

 
5.4
NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION
153
 
5.5
DCH FAILS TO RESPOND
153
 
5.6
REPRESENTATIONS
153
 
5.7
CONTRACT DELIVERABLES
153
 
5.8
CONTRACT REPORTS
156
6.0
TERM OF CONTRACT
158
7.0
PAYMENT FOR SERVICES
158
8.0
FINANCIAL MANAGEMENT
161
 
8.1
GENERAL PROVISIONS
161
 
8.2
SOLVENCY AND RESERVES STANDARDS
161
 
8.3
REINSURANCE
161
 
8.4
THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS
162
 
8.4.2
Cost Avoidance
162
 
8.4.3
Compliance
163
 
8.5
PHYSICIAN INCENTIVE PLAN
163
 
8.6
REPORTING REQUIREMENTS
164
9.0
PAYMENT OF TAXES
167
10.0
RELATIONSHIP OF PARTIES
167
11.0
INSPECTION OF WORK
168
12.0
STATE PROPERTY
168
13.0
OWNERSHIP AND USE OF DATA/UPGRADES
168
 
13.1
OWNERSHD? AND USE OF DATA
168
 
13.2
SOFTWARE AND OTHER UPGRADES
169
14.0
CONTRACTOR STAFFING
169

 
ix
 

--------------------------------------------------------------------------------


 

 
14.1
STAFFING ASSIGNMENTS AND CREDENTIALS
169
 
14.2
STAFFING CHANGES
171
 
14.3
CONTRACTOR'S FAILURE TO COMPLY
171
15.0
CRIMINAL BACKGROUND CHECKS
172
16.0
SUBCONTRACTS
172
 
16.1
USE OF SUBCONTRACTORS
172
 
16.2
COST OR PRICING BY SUBCONTRACTORS
173
17.0
LICENSE, CERTIFICATE, PERMIT REQUIREMENT
173
18.0
RISK OR LOSS AND REPRESENTATIONS
174
19.0
PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES
174
20.0
RECORDS REQUIREMENTS
174
 
20.1
GENERAL PROVISIONS
174
 
20.2
RECORDS RETENTION REQUIREMENTS
175
 
20.3
ACCESS TO RECORDS
175
 
20.4
MEDICAL RECORD REQUESTS
175
21.0
CONFIDENTIALITY REQUIREMENTS
176
 
21.1
GENERAL CONFIDENTIALITY REQUIREMENTS
176
 
21.2
HIPAA COMPLIANCE
176
22.0
TERMINATION OF CONTRACT
176
 
22.1
GENERAL PROCEDURES
176
 
22.2
TERMINATION BY DEFAULT
177
 
22.3
TERMINATION FOR CONVENIENCE
177
 
22.4
TERMINATION FOR INSOLVENCY OR BANKRUPTCY
177
 
22.5
TERMINATION FOR INSUFFICIENT FUNDING
178
 
22.6
TERMINATION PROCEDURES
178

 
x
 

--------------------------------------------------------------------------------


 

 
22.7
TERMINATION CLAIMS
180
23.0
LIQUIDATED DAMAGES
181
 
23.1
GENERAL PROVISIONS
181
 
23.2
CATEGORY 1
181
 
23.3
CATEGORY 2
181
 
23.4
CATEGORY 3
182
 
23.5
CATEGORY 4
184
 
23.6
OTHER REMEDIES
186
 
23.7
NOTICE OF REMEDIES
187
24.0
INDEMNIFICATION
187
25.0
INSURANCE
188
 
25.1
INSURANCE OF CONTRACTOR
188
27.0
COMPLIANCE WITH ALL LAWS
190
 
27.1
NON-DISCRIMINATION
190
 
27.2
DELIVERY OF SERVICE AND OTHER FEDERAL LAWS
190
 
27.3
COST OF COMPLIANCE WITH APPLICABLE LAWS
191
 
27.4
GENERAL COMPLIANCE
191
28.0
CONFLICT RESOLUTION
192
29.0
CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
192
30.0
NOTICE
193
31.0
MISCELLANEOUS
193
 
31.1
CHOICE OF LAW OR VENUE
193
 
31.2
ATTORNEY'S FEES
193
 
31.3
SURVIVABILITY
194
 
31.4
DRUG FREE WORKPLACE
194

 
xi
 

--------------------------------------------------------------------------------




31.5
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER
MATTERS
194
 
31.6
WAIVER
194
 
31.7
FORCE MAJEURE
194
 
31.8
BINDING
194
 
31.9
TIME IS OF THE ESSENCE
195
 
31.10
AUTHORITY
195
 
31.11
ETHICS IN PUBLIC CONTRACTING
195
 
31.12
CONTRACT LANGUAGE INTERPRETATION
195
 
31.13
ASSESSMENT OF FEES
195
 
31.14
COOPERATION WITH OTHER CONTRACTORS
195
 
31.15
SECTION TITLES NOT CONTROLLING
196
 
31.16
LIMITATION OF LIABILITY/EXCEPTIONS
196
 
31.17
COOPERATION WITH AUDITS
196
 
31.18
HOMELAND SECURITY CONSIDERATIONS
196
 
31.19
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
197
 
31.20
OWNERSHIP AND FINANCIAL DISCLOSURE
197
32.0
AMENDMENT IN WRITING
198
33.0
CONTRACT ASSIGNMENT
198
34.0
SEVERABILITY
198
35.0
COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT ORGANIZATIONS
(O.C.G.A. § 50-20-1ET SEQ.)
198
36.0
ENTIRE AGREEMENT
199

 
xii
 

--------------------------------------------------------------------------------


 
ATTACHMENT A
201
 
DRUG FREE WORKPLACE CERTIFICATE
201
ATTACHMENT B
203
 
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER
RESPONSIBILITY MATTERS
203
ATTACHMENT C
205
 
NONPROFIT ORGANIZATION DISCLOSURE FORM
205
ATTACHMENT D
206
 
CONFIDENTIALITY STATEMENT
206
ATTACHMENT E
207
 
BUSINESS ASSOCIATE AGREEMENT
207
ATTACHMENT F
212
 
VENDOR LOBBY LIST DISCLOSURE AND REGISTRATION CERTIFICATION FORM
212
ATTACHMENT G
214
 
PAYMENT BOND AND IRREVOCABLE LETTER OF CREDIT
214
ATTACHMENT H
216
 
CAPITATION PAYMENT
216
 
NOTICE OF YOUR RIGHT TO A HEARING
216
ATTACHMENT J
219
 
MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS
219
ATTACHMENT K
220
 
APPLICABLE COPAYMENTS
220
ATTACHMENT L
221
 
INFORMATION MANAGEMENT AND SYSTEMS
221

 
xiii
 
 
 

--------------------------------------------------------------------------------

 


THIS AMENDED AND RESTATED CONTRACT, with an effective date of July 1, 2008
(hereinafter referred to as the "Effective Date"), is made and entered into by
and between the Georgia Department of Community Health (hereinafter referred to
as "DCH" or the "Department") and WellCare of Georgia, Inc. (hereinafter
referred to as the "Contractor").
 
WHEREAS, DCH is responsible for Health Care policy, purchasing, planning and
regulation pursuant to the Official Code of Georgia Annotated (O.C.G.A.) §
31-5A-4 et. seq.;
 
WHEREAS, DCH is the single State agency designated to administer medical
assistance in Georgia under Title XIX of the Social Security Act of 1935, as
amended, and O.C.G.A. §§ 49-4-140 et seq.(the "Medicaid Program"), and is
charged with ensuring the appropriate delivery of Health Care services to
Medicaid recipients and PeachCare for Kids Members;
 
WHEREAS, DCH caused Request for Proposals Number 41900-001-0000000027
(hereinafter the "RFP") to be issued through Department of Administrative
Service(s) (DOAS), which is expressly incorporated as if completely restated
herein;
 
WHEREAS, DCH received from Contractor a proposal in response to the RFP,
"Contractor's Proposal," which is expressly incorporated as if completely
restated herein;
 
WHEREAS, DCH accepted Contractor's Proposal and entered into a contract with
Contractor on July 18, 2005, for the provision of various services for the
Department; and
 
                WHEREAS, DCH and Contractor now wish to amend and restate the
Contract in its entirety
 
NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Department and the
Contractor (each individually a "Party" and collectively the "Parties") hereby
agree as follows:
 
1.0                          SCOPE OF SERVICE
 
1.0.1
The State of Georgia is implementing reforms to the Medicaid and PeachCare for
Kids programs. These reforms will focus on system-wide improvements in
performance and quality, will consolidate fragmented systems of care, and will
prevent unsustainable trend rates in Medicaid and PeachCare for Kids
expenditures. The reforms will be implemented through a management of care
approach to achieve the greatest value for the most efficient use of resources.

 
1.0.2                        The Contractor shall assist the State of Georgia in
this endeavor through the following tasks, obligations, and responsibilities.
 
1.1                          BACKGROUND
 
1.1.1
In 2003, the Georgia Department of Community Health (DCH) identified
unsustainable Medicaid growth and projected that without a change to the system,
Medicaid would require 50 percent of all new State revenue by 2008.

 
Revised 5/19/2008
Page 1 of234


 
 

--------------------------------------------------------------------------------

 


In addition, Medicaid utilization was driving more than 35 percent of total
growth each year. For that reason, DCH decided to employ a management of care
approach to organize its fragmented system of care, enhance access, achieve
budget predictability, explore possible cost containment opportunities and focus
on system-wide performance improvements. Furthermore, DCH believed that managed
care could continuously and incrementally improve the quality of healthcare and
services provided to patients and improve efficiency by utilizing both human and
material resources more effectively and more efficiently. The DCH Division of
Managed Care and Quality submitted a State Plan Amendment in 2004 to implement a
full-risk mandatory Medicaid Managed Care program called Georgia Families.
 
1.1.2
Effective June 1, 2006 the state of Georgia implemented Georgia Families (GF), a
managed care program through which health care services are delivered to members
of Medicaid and PeachCare for Kids™. The intent of this program is to:



1.      Offer care coordination to members
2.      Enhance access to health care services
3.      Achieve budget predictability as well as cost containment
4.      Create system-wide performance improvements
5.      Continually and incrementally improve the quality of health care and
services provided to members

6.      Improve efficiency at all levels
 
1.1.3                        The GF program is designed to:
 
 
1.1.3.1
Improve the Health Care status of the Member population;



 
1.1.3.2
Establish a "Provider Home" for Members through its use of assigned Primary Care
Providers (PCPs);



 
1.1.3.3
Establish a climate of contractual accountability among the state, the care
management organizations and the health care providers;



 
1.1.3.4
Slow the rate of expenditure growth in the Medicaid program; and



 
1.1.3.5
Expand and strengthen a sense of Member responsibility that leads to more
appropriate utilization of health care services.



1-2                          ELIGIBILITY FOR GEORGIA FAMILIES
 
1.2.1                       Medicaid


 
1.2.1.1
The following Medicaid eligibility categories are required to enroll in GF.

 

   1.2.1.1.1       Low Income Families - Adults and children who meet the
standards of the old AFDC (Aid to Families with Dependent Children) program.

 
Revised 5/19/2008
Page 2 of234


 
 

--------------------------------------------------------------------------------

 
 
 
1.2.1.1.2
Transitional Medicaid - Former Low-Income Medicaid (LIM) families who are no
longer eligible for LIM because their earned income exceeds the income limit.



 
1.2.1.1.3
Pregnant Women (Right from the Start Medicaid - RSM) - Pregnant women with
family income at or below two hundred percent (200%) of the federal poverty
level who receive Medicaid through the RSM program.



 
1.2.1.1.4
Children (Right from the Start Medicaid - RSM) - Children less than nineteen
(19) years of age whose family income is at or below the appropriate percentage
of the federal poverty level for their age and family.



 
1.2.1.1.5
Children (newborn) - A child born to a woman who is eligible for Medicaid on the
day the child is born.



 
1.2.1.1.6
Women Eligible Due to Breast and Cervical Cancer - Women less than sixty-five
(65) years of age who have been screened through Title XV Center for Disease
Control (CDC) screening and have been diagnosed with breast or cervical cancer.



 
1.2.1.1.7
Refugees - Those individuals who have the required INS documentation showing
they meet a status in one of these groups: refugees, asylees, Cuban
parolees/Haitian entrants, Amerasians or human trafficking victims.

 
1.2.2                       PeachCare for Kids


 
1.2.2.1
PeachCare for Kids - The State Children's Health Insurance Program (SCHIP) in
Georgia. Children less than nineteen (19) years of age who have family income
that is less than two hundred thirty-five percent (235%) of the federal poverty
level, who are not eligible for Medicaid or any other health insurance program,
and who cannot be covered by the State Health Benefit Plan.

 
1.2.3                       Exclusions


 
1.2.3.1
The following recipients are excluded from Enrollment in GF, even if the
recipient is otherwise eligible for GF per section 1.2.1 and section 1.2.2.



 
1.2.3.1.1
Recipients eligible for Medicare;



 
1.2.3.1.2
Recipients that are Members of a Federally Recognized Indian Tribe;

 
Revised 5/19/2008
Page 3 of234


 
 

--------------------------------------------------------------------------------

 


 
1.2.3.1.3
Recipients that are enrolled in fee-for-service Medicaid through Supplemental
Security Income prior to enrollment in GF. Members that are already enrolled in
a CMO through GF will remain in that CMO until the disenrollment is completed
through the normal monthly process.



 
1.2.3.1.4
Children less than twenty-one (21) years of age who are in foster care or other
out-of-home placement;



 
1.2.3.1.5
Children less than twenty-one (21) years of age who are receiving foster care or
other adoption assistance under Title IV-E of the Social Security Act.



 
1.2.3.1.6
Medicaid children enrolled in the Children's Medical Services program
administered by the Georgia Division of Public Health;



 
1.2.3.1.7
Children less than twenty-one (21) years of age who are receiving foster care or
other adoption assistance under Title IV-E of the Social Security Act (NOTE:
Foster Children in "Relative" placement remain within the Georgia Families
program);



 
1.2.3.1.8
Children enrolled in the Georgia Pediatric Program (GAPP);



 
1.2.3.1.9
Recipients enrolled under group health plans for which DCH provides payment for
premiums, deductibles, coinsurance and other cost sharing, pursuant to Section
1906 of the Social Security Act.



 
1.2.3.1.10
Individuals enrolled in a Hospice category of aid.

 
1.3                          SERVICE REGIONS
 
1.3.1
For the purposes of coordination and planning, DCH has divided the State, by
county, into six (6) Service Regions. See Attachment J for a listing of the
counties in each Service Region.

 
1.3.2
Members will choose or will be assigned to a Care Management Organization (CMO)
plan that is operating in the Service Region in which they reside.

 
1.4                          DEFINITIONS
 
Whenever capitalized in this Contract, the following terms have the respective
meaning set forth below, unless the context clearly requires otherwise.
 
Abandoned Call: A call in which the caller elects a valid option and is either
not permitted access to that option or disconnects from the system.
 
Revised 5/19/2008
Page 4 of234


 
 

--------------------------------------------------------------------------------

 


Abuse: Provider practices that are inconsistent with sound fiscal, business, or
medical practices, and result in unnecessary cost to the Medicaid program, or in
reimbursement for services that are not medically necessary or that fail to meet
professionally recognized standards for Health Care. It also includes Member
practices that result in unnecessary cost to the Medicaid program.
 
Administrative Law Hearing: The appeal process administered by the State in
accordance with O.C.G.A. § 49-4-153 and as required by federal law, available to
Members and Providers after they exhaust the Contractor's Grievance System and
Complaint Process.
 
Administrative Review: means the formal reconsideration, as a result of the
proper and timely submission of a provider or member's request, by an Office or
Unit of the Division, which has proposed an adverse action.
 
Administrative Service(s): The contractual obligations of the Contractor that
include but may not be limited to utilization management, credentialing
providers, network management, quality improvement, marketing, enrollment,
member services, claims payment, management information systems, financial
management, and reporting.
 
Action: The denial or limited authorization of a requested service, including
the type or level of service; the reduction, suspension, or termination of a
previously authorized service; the denial, in whole or part of payment for a
service; the failure to provide services in a timely manner; or the failure of
the CMO to act within the time frames provided in 42 CFR 438.408(b).
 
Advance Directives: A written instruction, such as a living will or durable
power of attorney for Health Care, recognized under State law (whether statutory
or as recognized by the courts of the State), relating to the provision of
Health Care when the individual is incapacitated.
 
After-Hours: Provider office/visitation hours that extends beyond the normal
business hours of a provider, which are Monday-Friday 9-5:30 and may extend to
Saturday hours.


Agent: An entity that contracts with the State of Georgia to perform
administrative functions, including but not limited to: fiscal agent activities;
outreach, eligibility, and Enrollment activities; Systems and technical support;
etc.
 
Appeal: A request for review of an action, as "action" is defined in 438.400.
 
Assess: Means the process used to examine and determine the level of quality or
the progress toward improvement of quality and/or performance related to
Contractor service delivery systems.
 
At Risk: Any service for which the Provider agrees to accept responsibility to
provide, or arrange for, in exchange for the Capitation payment and Obstetrical:
Delivery Payments.
 
Authoritative Host: A system that contains the master or "authoritative" data
for a particular data type, e.g. Member, Provider, CMO, etc. The Authoritative
Host may feed data from its master data files to other systems in real time or
in batch mode. Data in an Authoritative Host is expected to be up-to-date and
reliable.
 
Revised 5/19/2008
Page 5 of 234


 
 

--------------------------------------------------------------------------------

 


Authorized Representative: A person authorized by the Member in writing to make
health-related decisions on behalf of a Member, including, but not limited to
Enrollment and Disenrollment decisions, filing Appeals and Grievances with the
Contractor, and choice of a Primary Care Physician (PCP). The authorized
representative is either the Parent or Legal Guardian for a child. For an adult
this person is either the legal guardian (guardianship action), health care or
other person that has power of attorney, or another signed HIPAA compliant
document indicating who can make decisions on behalf of the member.


Automatic Assignment (or Auto-Assignment): The Enrollment of an eligible person,
for whom Enrollment is mandatory, in a CMO plan chosen by DCH or its Agent. Also
the assignment of a new Member to a PCP chosen by the CMO Plan, pursuant to the
provisions of this Contract.
 
Benefits: The Health Care services set forth in this Contract, for which the
Contractor has agreed to provide, arrange, and be held fiscally responsible.
 
Blocked Call: A call that cannot be connected immediately because no circuit is
available at the time the call arrives or the telephone system is programmed to
block calls from entering the queue when the queue backs up beyond a defined
threshold.
 
Calendar Days: All seven days of the week.
 
Capitation: A Contractual agreement through which a Contractor agrees to provide
specified Health Care services to Members for a fixed amount per month.
 
Capitation Payment: A payment, fixed in advance, that DCH makes to a Contractor
for each Member covered under a Contract for the provision of medical services
and assigned to the Contractor. This payment is made regardless of whether the
Member receives Covered Services or Benefits during the period covered by the
payment.
 
Capitation Rate: The fixed monthly amount that the Contractor is prepaid by DCH
for each Member assigned to the Contractor to ensure that Covered Services and
Benefits under this Contract are provided.
 
Capitated Service: Any Covered Service for which the Contractor receives an
actuarially sound Capitation Payment.
 
Care Coordination: A set of Member-centered, goal-oriented, culturally relevant,
and logical steps to assure that a Member receives needed services in a
supportive, effective, efficient, timely, and cost-effective manner. Care
Coordination is also referred to as Care Management.
 
Care Management Organization (CMO): an entity organized for the purpose of
providing Health Care, has a Health Maintenance Organization Certificate of
Authority granted by the State of Georgia, which contracts with Providers, and
furnishes Health Care services on a prepaid, capitated basis to Members in a
designated Service Region.
 
Revised 5/19/2008
Page 6 of 234
 
 
 

--------------------------------------------------------------------------------

 


Centers for Medicare & Medicaid Services (CMS): The Agency within the U.S.
Department of Health and Human Services with responsibility for the Medicare,
Medicaid and the State Children's Health Insurance Program.
 
Certified Nurse Midwife (CNM): A registered professional nurse who is legally
authorized under State law to practice as a nurse-midwife, and has completed a
program of study and clinical experience for nurse-midwives or equivalent.
 
Chronic Condition: Any ongoing physical, behavioral, or cognitive disorder,
including chronic illnesses, impairments and disabilities. There is an expected
duration of at least twelve (12) months with resulting functional limitations,
reliance on compensatory mechanisms (medications, special diet, assistive
device, etc) and service use or need beyond that which is normally considered
routine.
 
Claim: A bill for services, a line item of services, or all services for one
recipient within a bill.
 
Claims Administrator: The entity engaged by DCH to provide Administrative
Service(s) to the CMO Plans in connection with processing and adjudicating
risk-based payment, and recording health benefit encounter Claims for Members.
 
Clean Claim: A claim received by the CMO for adjudication, in a nationally
accepted format in compliance with standard coding guidelines, which requires no
further information, adjustment, or alteration by the Provider of the services
in order to be processed and paid by the CMO. The following exceptions apply to
this definition: i. A Claim for payment of expenses incurred during a period of
time for which premiums are delinquent; ii. A Claim for which Fraud is
suspected; and iii. A Claim for which a Third Party Resource should be
responsible.
 
Cold-Call Marketing: Any unsolicited personal contact by the CMO Plan, with a
potential Member, for the purposes of marketing.


Completion/Implementation Timeframe: The date or time period projected for a
project goal or objective to be met, for progress to be demonstrated or for a
proven intervention to be established as the standard of care for the
Contractor.
 
Condition: A disease, illness, injury, disorder, of biological, cognitive, or
psychological basis for which evaluation, monitoring and/or treatment are
indicated.
 
Consecutive Enrollment Period: The consecutive twelve (12) month period
beginning on the first day of Enrollment or the date the notice is sent,
whichever is later. For Members that use their option to change CMO plans
without cause during the first ninety (90) Calendar Days of Enrollment, the
twelve-month consecutive Enrollment period will commence when the Member enrolls
in the new CMO plan. This is not to be construed as a guarantee of eligibility
during the consecutive Enrollment period.
 
Contested Claim: A Claim that is denied because the Claim is an ineligible
Claim, the Claim submission is incomplete, the coding or other required
information to be submitted is incorrect, the amount Claimed is in dispute, or
the Claim requires special treatment.
 
Revised 5/19/2008
Page 7 of 234


 
 

--------------------------------------------------------------------------------

 


Contract: The written agreement between the State and the Contractor; comprised
of the Contract, any addenda, appendices, attachments, or amendments thereto.


Contract Award: The date upon which DCH issues the Apparent Successful Offeror
Letters.
 
Contract Execution: The date upon which all parties have signed the Contract.
 
Contractor: The Care Management Organization with a valid Certificate of
Authority in Georgia that contracts hereunder with the State for the provision
of comprehensive Health Care services to Members on a prepaid, capitated basis.
 
Contractor's Representative: The individual legally empowered to bind the
Contractor, using his/her signature block, including his/her title. This
individual will be considered the Contractor's Representative during the life of
any Contract entered into with the State unless amended in writing.
 
Co-payment: The part of the cost-sharing requirement for Members in which a
fixed monetary amount is paid for certain services/items received from the
Contractor's Providers.
 
Core Services: Covered services for both the Rural Health Centers (RHC) and
Federally Qualified Health Centers (FQHC) programs defined as follows: Physician
services, including required physician supervision of Physician Assistants
(Pas), Nurse Practitioners (NPs), and Certified Nurse Midwives (CNMs); Services
and supplies furnished as incident to physician professional services; Services
of PAs, NPs and CNMs; Services of clinical psychologists and clinical social
workers (when providing diagnosis and treatment of mental illness); Services and
supplies furnished as incident to professional services provided by PAs, NPs,
CNMs, clinical psychologists, and clinical social workers; Visiting nurse
services on a part time or intermittent basis to homebound patients (limited to
areas in which there is a designated shortage of home health agencies).
 
Corrective Action Plan: The detailed written plan required by DCH to correct or
resolve a deficiency or event causing the assessment of a liquidated damage or
sanction against the CMO.
 
Corrective Action Preventive Action (CAP A): CAP A focuses on the systematic
investigation of discrepancies (failures and/or deviations) in an attempt to
prevent their reoccurrence. To ensure that corrective and preventive actions are
effective, the systematic investigation of the failure incidence is pivotal in
identifying the corrective and preventive actions undertaken.
 
Cost Avoidance: A method of paying Claims in which the Provider is not
reimbursed until the Provider has demonstrated that all available health
insurance has been exhausted.
 
Covered Services: Those Medically Necessary Health Care services provided to
Members, the payment or indemnification of which is covered under this Contract.
 
Credentialing: The Contractor's determination as to the qualifications and
ascribed privileges of a specific Provider to render specific Health Care
services.
 
Revised 5/19/2008
Page 8 of 234


 
 

--------------------------------------------------------------------------------

 


Critical Access Hospital (CAH): Critical access hospital' means a hospital that
meets the requirements of the federal Centers for Medicare and Medicaid Services
to be designated as a critical access hospital and that is recognized by the
Department of Community Health as a critical access hospital for purposes of
Medicaid.


Cultural Competency: A set of interpersonal skills that allow individuals to
increase their understanding, appreciation, acceptance, and respect for cultural
differences and similarities within, among and between groups and the
sensitivity to know how these differences influence relationships with Members.
This requires a willingness and ability to draw on community-based values,
traditions and customs, to devise strategies to better meet culturally diverse
Member needs, and to work with knowledgeable persons of and from the community
in developing focused interactions, communications, and other supports.
 
Deliverable: A document, manual or report submitted to DCH by the Contractor to
fulfill requirements of this Contract.
 
Department of Community Health (DCH): The Agency in the State of Georgia
responsible for oversight and administration of the Medicaid program, the
PeachCare for Kids program, and the State Health Benefits Plan (SHBP).
 
Department of Insurance (DOI): The Agency in the State of Georgia responsible
for licensing, overseeing, regulating, and certifying insuring entities.
 
Diagnostic Related Group (DRG): Any of the payment categories that are used to
classify patients and especially Medicare patients for the purpose of
reimbursing hospitals for each case in a given category with a fixed fee
regardless of the actual costs incurred and that are based especially on the
principal diagnosis, surgical procedure used, age of patient, and expected
length of stay in the hospital.
 
Diagnostic Services: Any medical procedures or supplies recommended by a
physician or other licensed medical practitioner, within the scope of his or her
practice under State law, to enable him or her to identify the existence, nature
or extent of illness, injury, or other health deviation in a Member.
 
Discharge: Point at which Member is formally released from hospital, by treating
physician, an authorized member of physician's staff or by the Member after they
have indicated, in writing, their decision to leave the hospital contrary to the
advice of their treating physician.
 
Disenrollment: The removal of a Member from participation in the Contractor's
plan, but not necessarily from the Medicaid or PeachCare for Kids program.


Documented Attempt: A bona fide, or good faith, attempt to contract with a
Provider. Such attempts may include written correspondence that outlines
contracted negotiations between the parties, including rate and contract terms
disclosure, as well as documented verbal conversations, to include date and time
and parties involved.
 
Revised 5/19/2008
Page 9 of234


 
 

--------------------------------------------------------------------------------

 


Durable Medical Equipment (DME): Equipment, including assistive technology,
which: a) can withstand repeated use; b) is used to service a health or
functional purpose; c) is ordered by a qualified practitioner to address an
illness, injury or disability; and d) is appropriate for use in the home, work
place, or school.
 
Early and Periodic Screening, Diagnostic, and Treatment (EPSDT) Program: A Title
XIX mandated program that covers screening and Diagnostic Services to determine
physical and mental deficiencies in Members less than 21 years of age, and
Health Care, treatment, and other measures to correct or ameliorate any
deficiencies and Chronic Conditions discovered.
 
Emergency Medical Condition: A medical condition manifesting itself by acute
symptoms of sufficient severity (including severe pain) that a prudent
layperson, who possesses an average knowledge of health and medicine, could
reasonably expect the absence of immediate medical attention to result in
placing the health of the individual (or, with respect to a pregnant woman, the
health of the woman or her unborn child) in serious jeopardy, serious
impairments of bodily functions, or serious dysfunction of any bodily organ or
part. An Emergency Medical Condition shall not be defined on the basis of lists
of diagnoses or symptoms.
 
Emergency Services: Covered inpatient and outpatient services furnished by a
qualified Provider that are needed to evaluate or stabilize an Emergency Medical
Condition that is found to exist using the prudent layperson standard.
 
Encounter: A distinct set of health care services provided to a Medicaid or
PeachCare for Kids Member enrolled with a Contractor on the dates that the
services were delivered.
 
Encounter Data: Health Care Encounter Data include: (i) All data captured during
the course of a single Health Care encounter that specify the diagnoses,
comorbidities, procedures (therapeutic, rehabilitative, maintenance, or
palliative), pharmaceuticals, medical devices and equipment associated with the
Member receiving services during the Encounter; (ii) The identification of the
Member receiving and the Provider(s) delivering the Health Care services during
the single Encounter; and, (iii) A unique, i.e. unduplicated, identifier for the
single Encounter.
 
Enrollee: See Member.
 
Enrollment: The process by which an individual eligible for Medicaid or
PeachCare for Kids applies (whether voluntary or mandatory) to utilize the
Contractor's plan in lieu of fee for service and such application is approved by
DCH or its Agent.


Enrollment Broker: The entity engaged by DCH to assist in outreach, education
and Enrollment activities associated with the GF program.
 
Enrollment Period: The twelve (12) month period commencing on the effective date
of Enrollment.
 
Evaluate: The process used to examine and determine the level of quality or the
progress toward improvement of quality and/or performance related to Contractor
service delivery systems.
 
Revised 5/19/2008
Page 10 of 234


 
 

--------------------------------------------------------------------------------

 


External Quality Review (EQR): The analysis and evaluation by an external
quality review organization of aggregated information on quality, timeliness,
and access to the Health Care services that a CMO or its Subcontractors furnish
to Members and to DCH.
 
External Quality Review Organization (EQRO): An organization that meets the
competence and independence requirements set forth in 42 CFR 438.354 and
performs external quality review, and other related activities.
 
Federal Financial Participation (FFP): The funding contribution that the federal
government makes to the Georgia Medicaid and PeachCare for Kids programs.
 
Federally Qualified Health Center (FQHC): An entity that provides outpatient
health programs pursuant to Section 1905(1) (2) (B) of the Social Security Act.
 
Fee-for-Service (FFS): A method of reimbursement based on payment for specific
services rendered to a Member.
 
Financial Relationship: A direct or indirect ownership or investment interest
(including and option or non vested interest) in any entity. This direct or
indirect interest may be in the form of equity, debt, or other means and
includes any indirect ownership or investment interest no matter how many levels
removed from a direct interest, or a compensation arrangement with an entity.
 
Fraud: An intentional deception or misrepresentation made by a person with the
knowledge that the deception could result in some unauthorized benefit or
financial gain to him/herself or some other person. It includes any act that
constitutes Fraud under applicable federal or State law.
 
Grievance: An expression of dissatisfaction about any matter other than an
action. Possible subjects for grievances include, but are not limited to, the
quality of care or services provided or aspects of interpersonal relationships
such as rudeness of a provider or employee, or failure to respect the enrollee's
rights.
 
Grievance System: The overall system that includes Grievances and Appeals at the
Contractor level and access to the State Fair Hearing process (the State's
Administrative Law Review).
 
Georgia Technology Authority (GTA): The state agency that manages the state's
information technology (IT) infrastructure i.e. data center, network and
telecommunications services and security, establishes policies, standards and
guidelines for state IT, promotes an enterprise approach to state IT, and
develops and manages the state portal.
 
Health Care: Health Care means care, services, or supplies related to the health
of an individual. Health Care includes, but is not limited to, the following:
(i) Preventive, diagnostic, therapeutic, rehabilitative, maintenance, or
palliative care, and counseling, service, assessment, or procedure with respect
to the physical or mental Condition, or functional status, of an individual or
that affects the structure or function of the body; and (ii) Sale or dispensing
of a drug, device, equipment, or other item in accordance with a prescription.
 
Revised 5/19/2008
Page 11 of 234


 
 

--------------------------------------------------------------------------------

 


Health Care Professional: A physician or other Health Care Professional,
including but not limited to podiatrists, optometrists, chiropractors,
psychologists, dentists, physician's assistants, physical or occupational
therapists and therapists assistants, speech-language pathologists,
audiologists, registered or licensed practical nurses (including nurse
practitioners, clinical nurse specialist, certified registered nurse
anesthetists, and certified nurse midwives), licensed certified social workers,
registered respiratory therapists, and certified respiratory therapy technicians
licensed in the State of Georgia.
 
Health Check: The State of Georgia's Early and Periodic Screening, Diagnostic,
and Treatment program pursuant to Title XIX of the Social Security Act.
 
Health Insurance Portability and Accountability Act (HIPAA): A law enacted in
1996 by the Congress of the United States. When referenced in this Contract it
includes all related rules, regulations and procedures.
 
Health Maintenance Organization: As used in Section 8.6 a Health Maintenance
Organization is an entity, that is organized for the purpose of providing Health
Care and has a Health Maintenance Organization Certificate of Authority granted
by the State of Georgia, which contracts with Providers and furnishes Health
Care services on a prepaid, capitated basis to Members in a designated Service
Region.
 
Historical Provider Relationship: A Provider who has been the main source of
Medicaid or PeachCare for Kids services for the Member during the previous year
(decided on by the most recent provider on the member's claim history).
 
Immediately: Within twenty-four (24) hours.
 
In-Network Provider: A Provider that has entered into a Provider Contract with
the Contractor to provide services.
 
Incentive Arrangement: Any mechanism under which a Contractor may receive
additional funds over and above the Capitation rates, for exceeding targets
specified in the Contract.
 
Incurred-But-Not-Reported (IBNR): Estimate of unpaid Claims liability, includes
received but unpaid Claims.
 
Information: i. Structured Data: Data that adhere to specific properties and
Validation criteria that is stored as fields in database records. Structured
queries can be created and run against structured data, where specific data can
be used as criteria for querying a larger data set; ii. Document: Information
that does not meet the definition of structured data includes text, files,
spreadsheets, electronic messages and images of forms and pictures.
 
Information System/Systems: A combination of computing hardware and software
that is used in: (a) the capture, storage, manipulation, movement, control,
display, interchange and/or transmission of information, i.e. structured data
(which may include digitized audio and video) and documents; and/or (b) the
processing of such information for the purposes of enabling and/or facilitating
a business process or related transaction.
 
Revised 5/19/2008
Page 12 of 234


 
 

--------------------------------------------------------------------------------

 


Insolvent: Unable to meet or discharge financial liabilities.
 
Limited-English-Proficient Population: Individuals with a primary language other
than English who must communicate in that language if the individual is to have
an equal opportunity to participate effectively in, and benefit from, any aid,
service or benefit provided by the health Provider.
 
Mandatory Enrollment: The process whereby an individual eligible for Medicaid or
PeachCare for Kids is required to enroll in a Contractor's plan, unless
otherwise exempted or excluded, to receive covered Medicaid or PeachCare for
Kids services.
 
Marketing: Any communication from a CMO plan to any Medicaid or PeachCare for
Kids eligible individual that can reasonably be interpreted as intended to
influence the individual to enroll in that particular CMO plan, or not enroll in
or disenroll from another CMO plan.
 
Marketing Materials: Materials that are produced in any medium, by or on behalf
of a CMO, and can reasonably be interpreted as intended to market to any
Medicaid or PeachCare for Kids eligible individual.
 
Measurable: applies to a Contractor objective and means the ability to determine
definitively whether, or not the objective has been met, or whether progress has
been made toward a positive outcome.
 
Medicaid: The joint federal/state program of medical assistance established by
Title XIX of the Social Security Act, which in Georgia is administered by DCH.
 
Medicaid Eligible: An individual eligible to receive services under the Medicaid
Program but not necessarily enrolled in the Medicaid Program.
 
Medicaid Management Information System (MMIS): Computerized system used for the
processing, collecting, analysis and reporting of Information needed to support
Medicaid and SCHIP functions. The MMIS consists of all required subsystems as
specified in the State Medicaid Manual.
 
Medical Director: The licensed physician designated by the Contractor to
exercise general supervision over the provision of health service Benefits by
the Contractor.
 
Medical Records: The complete, comprehensive records of a Member including, but
not limited to, x-rays, laboratory tests, results, examinations and notes,
accessible at the site of the Member's participating Primary Care physician or
Provider, that document all medical services received by the Member, including
inpatient, ambulatory, ancillary, and emergency care, prepared in accordance
with all applicable DCH rules and regulations, and signed by the medical
professional rendering the services.
 
Revised 5/19/2008
Page 13 of 234
 
 
 

--------------------------------------------------------------------------------

 


Medical Screening: An examination: i. provided on hospital property, and
provided for that patient for whom it is requested or required, ii. performed
within the capabilities of the hospital's emergency room (ER) (including
ancillary services routinely available to its ER) iii. the purpose of which is
to determine if the patient has an Emergency Medical Condition, and iv.
performed by a physician (M.D. or D.O.) and/or by a nurse practitioner, or
physician assistant as permitted by State statutes and regulations and hospital
bylaws.
 
Medically Necessary Services: Those services that meet the definition found in
Section 4.5.
 
Member: A Medicaid or PeachCare for Kids recipient who is currently enrolled in
a CMO plan.
 
Methodology: Means the planned process, steps, activities or actions taken by a
Contractor to achieve a goal or objective, or to progress toward a positive
outcome.


Monitoring: Means the process of observing, evaluating, analyzing and conducting
follow-up activities.
 
National Committee for Quality Assurance (NCQA): An organization that sets
standards, and evaluates and accredits health plans and other managed care
organizations.
 
Net Capitation Payment: The Capitation Payment made by DCH to Contractor less
any quality assessment fee made by Contractor to DCH. This payment amount also
excludes a payment to a Contractor for obstetrical or other medical services
that are on a per occurrence basis rather than a per member basis.
 
Non-Emergency Transportation (NET): A ride, or reimbursement for a ride,
provided so that a Member with no other transportation resources can receive
services from a medical provider. NET does not include transportation provided
on an emergency basis, such as trips to the emergency room in life threatening
situations.
 
Non-Institutional Claims: Claims submitted by a medical Provider other than a
hospital, nursing facility, or intermediate care facility/mentally retarded
(ICF/MR).
 
Nurse Practitioner Certified (NP-C): A registered professional nurse who is
licensed by the State of Georgia and meets the advanced educational and clinical
practice requirements beyond the two or four years of basic nursing education
required of all registered nurses.
 
Objective: Means a measurable step, generally in a series of progressive steps,
to achieve a goal.
 
Obstetrical Delivery Payment: A payment, fixed in advance, that DCH makes to a
Contractor for each birth of a child to a Member. The Contractor is responsible
for all medical services related to the delivery of the Member's child.
 
Revised 5/19/2008
Page 14 of 234


 
 

--------------------------------------------------------------------------------

 


Out-of-Network Provider: A Provider of services that does not have a Provider
contract with the Contractor.
 
PeachCare for Kids: The State of Georgia's State Children's Health Insurance
Program established pursuant to Title XXI of the Social Security Act.
 
Performance Improvement Project (PIP): Means a planned process of data
gathering, evaluation and analysis to determine interventions or activities that
are projected to have a positive outcome. A PIP includes measuring the impact of
the interventions or activities toward improving the quality of care and service
delivery.
 
Pharmacy Benefit Manager (PBM): An entity responsible for the provision and
administration of pharmacy benefit management services including but not limited
to claims processing and maintenance of associated systems and related
processes.
 
Physician Assistant (PA) - A trained, licensed individual who performs tasks
that might otherwise be performed by physicians or under the direction of a
supervising physician.
 
Physician Incentive Plan: Any compensation arrangement between a Contractor and
a physician or physician group that may directly have the effect of reducing or
limiting services furnished to Members.
 
Post-Stabilization Services: Covered Services, related to an Emergency Medical
Condition that are provided after a member is stabilized in order to maintain
the stabilized condition or to improve or resolve the member's condition.
 
Potential Enrollee: See Potential Member.


Potential Member: A Medicaid or SCHIP recipient who is subject to mandatory
Enrollment in a care management program but is not yet the Member of a specific
CMO plan.
 
Pre-Certification: Review conducted prior to a Member's admission, stay or other
service or course of treatment in a hospital or other facility.
 
Prevalent Non-English Language: A language other than English, spoken by a
significant number or percentage of potential Members and Members in the State.
 
Preventive Services: Services provided by a physician or other licensed health
practitioner within the scope of his or her practice under State law to: prevent
disease, disability, and other health Conditions or their progression; treat
potential secondary Conditions before they happen or at an early remediable
stage; prolong life; and promote physical and mental health and efficiency.
 
Primary Care: All Health Care services and laboratory services, including
periodic examinations, preventive Health Care and counseling, immunizations,
diagnosis and treatment of illness or injury, coordination of overall medical
care, record maintenance, and initiation of Referrals to specialty Providers
described in this Contract, and for maintaining continuity of patient care.
These services are customarily furnished by or through a general practitioner,
family physician, internal medicine physician, obstetrician/gynecologist, or
pediatrician, and may be furnished by a nurse practitioner to the extent the
furnishing of those services is legally authorized in the State in which the
practitioner furnishes them.
 
Revised 5/19/2008
Page 15 of 234


 
 

--------------------------------------------------------------------------------

 


Primary Care Provider (PCP): A licensed medical doctor (MD) or doctor of
osteopathy (DO) or certain other licensed medical practitioner who, within the
scope of practice and in accordance with State certification/licensure
requirements, standards, and practices, is responsible for providing all
required Primary Care services to Members. A PCP shall include general/family
practitioners, pediatricians, internists, physician's assistants, CNMs or NP-Cs,
provided that the practitioner is able and willing to carry out all PCP
responsibilities in accordance with these Contract provisions and licensure
requirements.
 
Prior Authorization: (also known as "pre-authorization" or "prior approval").
Authorization granted in advance of the rendering of a service after appropriate
medical review.
 
Proposed Action: The proposal of an action for the denial or limited
authorization of a requested service, including the type or level of service;
the reduction, suspension, or termination of a previously authorized service;
the denial, in whole or part of payment for a service; the failure to provide
services in a timely manner; or the failure of the CMO to act within the time
frames provided in 42 CFR 438.408(b).
 
Prospective Payment System (PPS): A method of reimbursement in which Medicare
payment is made based on a predetermined, fixed amount. The payment amount for a
particular service is derived based on the classification system of that service
(for example, DRGs for inpatient hospital services). CMS uses separate PPSs for
reimbursement to acute inpatient hospitals, home health agencies, hospice,
hospital outpatient, inpatient psychiatric facilities, inpatient rehabilitation
facilities, long-term care hospitals, and skilled nursing facilities.
 
Provider: Any physician, hospital, facility, or other Health Care Professional
who is licensed or otherwise authorized to provide Health Care services in the
State or jurisdiction in which they are furnished.
 
Provider Complaint: A written expression by a Provider, which indicates
dissatisfaction or dispute with the Contractor's policies, procedures, or any
aspect of a Contractor's administrative functions, including a Proposed Action.
 
Provider Contract: Any written contract between the Contractor and a Provider
that requires the Provider to perform specific parts of the Contractor's
obligations for the provision of Health Care services under this Contract.
 
Quality: The degree to which a CMO increases the likelihood of desired health
outcomes of its Members through its structural and operational characteristics,
and through the provision of health services that are consistent with current
professional knowledge.
 
Revised 5/19/2008
Page 16 of 234


 
 

--------------------------------------------------------------------------------

 


Referral: A request by a PCP for a Member to be evaluated and/or treated by a
different physician, usually a specialist.
 
Referral Services: Those Health Care services provided by a health professional
other than the Primary Care Provider and which are ordered and approved by the
Primary Care Provider or the Contractor.
 
Reinsurance: An agreement whereby the Contractor transfers risk or liability for
losses, in whole or in part, sustained under this Contract. A reinsurance
agreement may also exist at the Provider level.
 
(Claims) Reprocessing: Upon determination of the need to correct the outcome of
one or more claims processing transactions, the subsequent attempt to process a
single claim or batch of claims.
 
Remedy: The State's means to enforce the terms of the Contract through
performance guarantees and other actions.
 
Risk Contract: A Contract under which the Contractor assumes financial risk for
the cost of the services covered under the Contract, and may incur a loss if the
cost of providing services exceeds the payments made by DCH to the Contractor
for services covered under the Contract.
 
Routine Care: Treatment of a Condition that would have no adverse effects if not
treated within twenty-four (24) hours or could be treated in a less acute
setting (e.g., physicians office) or by the patient.
 
Rural Health Clinic (RHC): A clinic certified to receive special Medicare and
Medicaid reimbursement. The purpose of the RHC program is improving access to
primary care in underserved rural areas. RHCs are required to use a team
approach of physicians and midlevel practitioners (nurse practitioners,
physician assistants, and certified nurse midwives) to provide services. The
clinic must be staffed at least 50% of the time with a midlevel practitioner.
RHCs may also provide other health care services, such as mental health or
vision services, but reimbursement for those services may not be based on their
allowable costs.
 
Rural Health Services: Medical services provided to rural sparsely populated
areas isolated from large metropolitan counties.
 
Scope of Services: Those specific Health Care services for which a Provider has
been credentialed, by the plan, to provide to Members.
 
Service Authorization: A Member's request for the provision of a service.
 
Service Region: A geographic area comprised of those counties where the
Contractor is responsible for providing adequate access to services and
Providers.


Short Term: A period of thirty (30) Calendar Days or less.
 
Revised 5/19/2008
Page 17 of 234
 
 
 

--------------------------------------------------------------------------------

 


Significant Traditional Providers: Those Providers that provided the top eighty
percent (80%) of Medicaid encounters for the GMC-eligible population in the base
year of 2004.
 
Span of Control: Information systems and telecommunications capabilities that
the CMO itself operates or for which it is otherwise legally responsible
according to the terms and Conditions of this Contract. The CMO span of control
also includes Systems and telecommunications capabilities outsourced by the CMO.
 
Stabilized: With respect to an emergency medical condition; that no material
deterioration of the condition is likely, within reasonable medical probability,
to result from or occur during the transfer of the individual from a facility,
or, with respect to a woman in labor, the woman has delivered (including the
placenta).
 
State: The State of Georgia.
 
State Children's Health Insurance Program (SCHIP): A joint federal-state Health
Care program for targeted, low-income children, established pursuant to Title
XXI of the Social Security Act. Georgia's SCHIP program is called PeachCare for
Kids.
 
State Fair Hearing: See Administrative Law Hearing
 
Subcontract: Any written contract between the Contractor and a third party,
including a Provider, to perform a specified part of the Contractor's
obligations under this Contract.
 
Subcontractor: Any third party who has a written Contract with the Contractor to
perform a specified part of the Contractor's obligations under this Contract.
 
Subcontractor Payments: Any amounts the Contractor pays a Provider or
Subcontractor for services they furnish directly, plus amounts paid for
administration and amounts paid (in whole or in part) based on use and costs of
Referral Services (such as Withhold amounts, bonuses based on Referral levels,
and any other compensation to the physician or physician group to influence the
use for Referral Services). Bonuses and other compensation that are not based on
Referral levels (such as bonuses based solely on quality of care furnished,
patient satisfaction, and participation on committees) are not considered
payments for purposes of Physician Incentive Plans.
 
System Access Device: A device used to access System functions; can be any one
of the following devices if it and the System are so configured: i. Workstation
(stationary or mobile computing device) ii. Network computer/"winterm" device,
iii. "Point of Sale" device, iv. Phone, v. Multi­function communication and
computing device, e.g. PDA.
 
System Unavailability: Failure of the system to provide a designated user access
based on service level agreements or software/hardware problems within the
contractors span of control.
 
System Function Response Time: Based on the specific sub function being
performed, Record Search Time-the time elapsed after the search command is
entered until the list of matching records begins to appear on the monitor.
 
Revised 5/19/2008
Page 18 of 234


 
 

--------------------------------------------------------------------------------

 


Record Retrieval Time-the time elapsed after the retrieve command is entered
until the record data begin to appear on the monitor.
Print Initiation Time- the elapsed time from the command to print a screen or
report until it appears in the appropriate queue.
On-line Claims Adjudication Response Time- the elapsed time from the receipt of
the transaction by the Contractor from the Provider and/or switch vendor until
the Contractor hands-off a response to the Provider and/or switch vendor.
 
Systems: See Information Systems.
 
Telecommunication Device for the Deaf (TDD): Special telephony devices with
keyboard attachments for use by individuals with hearing impairments who are
unable to use conventional phones.
 
Third Party Resource: Any person, institution, corporation, insurance company,
public, private or governmental entity who is or may be liable in Contract,
tort, or otherwise by law or equity to pay all or part of the medical cost of
injury, disease or disability of an applicant for or recipient of medical
assistance.
 
Urgent Care: Medically Necessary treatment for an injury, illness, or another
type of Condition (usually not life threatening) which should be treated within
twenty-four (24) hours.
 
Utilization: The rate patterns of service usage or types of service occurring
within a specified time.
 
Utilization Management (UM): A service performed by the Contractor which seeks
to assure that Covered Services provided to Members are in accordance with, and
appropriate under, the standards and requirements established by the Contractor,
or a similar program developed, established or administered by DCH.
 
Utilization Review (UR): Evaluation of the clinical necessity, appropriateness,
efficacy, or efficiency of Health Care services, procedures or settings, and
ambulatory review, prospective review, concurrent review, second opinions, care
management, discharge planning, or retrospective review.
 
Validation: The review of information, data, and procedures to determine the
extent to which they are accurate, reliable, free from bias and in accord with
standards for data collection and analysis.
 
Week: The traditional seven-day week, Sunday through Saturday.
 
Withhold: A percentage of payments or set dollar amounts that a Contractor
deducts from a practitioner's service fee, Capitation, or salary payment, and
that may or may not be returned to the physician, depending on specific
predetermined factors.
 
Working Days: Monday through Friday but shall not include Saturdays, Sundays, or
State and Federal Holidays.
 
Revised 5/19/2008
Page 19 of 234


 
 

--------------------------------------------------------------------------------

 


Work Week: The traditional work week, Monday through Friday.
 
1.5                      ACRONYMS
 
AFDC - Aid to Families with Dependent Children
AICPA - American Institute of Certified Public Accountants
CAH - Critical Access Hospital
CAP - Corrective Action Plan
CAPA - Corrective Action Preventive Action
CDC - Centers for Disease Control
CFR- Code of Federal Regulations
CMO - Care Management Organization
CMS - Centers for Medicare & Medicaid Services
CNM - Certified Nurse Midwives
CSB - Community Service Boards
DCH - Department of Community Health
DME - Durable Medical Equipment
DOI - Department of Insurance
EB - Enrollment Broker
EPSDT - Early and Periodic Screening, Diagnostic, and Treatment
EQR - External Quality Review
EQRO - External Quality Review Organization
EVS - Eligibility Verification System
FFS-Fee-for-Service
FQHC - Federally Qualified Health Center


Revised
5/19/2008                                                                                                                            
Page 20 of 234


 
 

--------------------------------------------------------------------------------

 


GF - Georgia Families
GTA - Georgia Technology Authority
HHS - US Department of Health and Human Services
HIPAA - Health Insurance Portability and Accountability Act
HMO - Health Management Organization
IBNR - Incurred-But-Not-Reported
INS - U.S. Immigration and Naturalization Services
LIM - Low-Income Medicaid
MMIS - Medicaid Management Information System
NAIC - National Association of Insurance Commissioners
NCQ A - National Committee for Quality Assurance
NET - Non-Emergency Transportation
NP-C - Certified Nurse Practitioners
NPI - National Provider Identifier
PA - Physician Assistant
PBM - Pharmacy Benefit Manager
PCP - Primary Care Provider
PPS - Prospective Payment System
QAPI - Quality Assessment Performance Improvement
RHC - Rural Health Clinic
RSM - Right from the Start Medicaid
SCHIP - State Children's Health Insurance Program
SSA - Social Security Act
 
Revised
5/19/2008                                                                                                                         
Page 21 of 234


 
 

--------------------------------------------------------------------------------

 


TANF - Temporary Assistance for Needy Families
TDD - Telecommunication Device for the Deaf
UM - Utilization Management
UPIN - Unique Physician Identifier Number
UR - Utilization Review
 
2.0                          DCH RESPONSIBILITIES
 
2.1                          GENERAL PROVISIONS
 
2.1.1
DCH is responsible for administering the GF program.  The agency will administer
Contracts, monitor Contractor performance, and provide oversight in all aspects
of the Contractor operations.



2.2                          LEGAL COMPLIANCE
 
2.2.1                       DCH will comply with, and will monitor the
Contractor's compliance with, all applicable State and federal laws and
regulations.
 
2.3                          ELIGIBILITY AND ENROLLMENT
 
2.3.1
The State of Georgia has the sole authority for determining eligibility for the
Medicaid program and whether Medicaid beneficiaries are eligible for Enrollment
in GF. DCH or its Agent will determine eligibility for PeachCare for Kids and
will collect applicable premiums. DCH or its agent will continue responsibility
for the electronic eligibility verification system (EVS).

 
2.3.2
DCH or its Agent will review the Medicaid Management Information System (MMIS)
file daily and send written notification and information within two (2) Business
Days to all Members who are determined eligible for GF. A Member shall have
thirty (30) Calendar Days to select a CMO plan and a PCP. Each Family Head of
Household shall have thirty (30) Calendar Days to select one (1) CMO plan for
the entire Family and PCP for each member. DCH or its Agent will issue a monthly
notice of all Enrollments to the CMO plan.

 
2.3.3
If the Member does not choose a CMO plan within thirty (30) Calendar Days of
being deemed eligible for GF, DCH or its Agent will Auto-Assign the individual
to a CMO plan using the following algorithm:

 
Revised 5/19/2008
Page 22 of 234


 
 

--------------------------------------------------------------------------------

 


 
2.3.3.1
If an immediate family member(s) of the Member is already enrolled in one CMO
plan, the Member will be Auto-Assigned to that plan;



 
2.3.3.2
If there are no immediate family members already enrolled and the Member has a
Historical Provider Relationship with a Provider, the Member will be
Auto-Assigned to the CMO plan where the Provider is contracted;



 
2.3.3.3
If the Member does not have a Historical Provider Relationship with a Provider
in any CMO plan, or the Provider contracts with all plans, the Member will be
Auto-Assigned to the CMO plan that has the lowest capitated rates in the Service
Region.

 

 2.3.4  Enrollment, whether chosen or Auto-Assigned, will be effective at 12:01
a.m. on the first (1st) Calendar Day of the month following the Member selection
or Auto-Assignment, for those Members assigned on or between the first (1st) and
twenty-fourth (24th) Calendar Day of the month.  For those Members assigned on
or between the twenty-fifth (25th) and thirty-first (31st) Calendar Day of the
month, Enrollment will be effective at 12:01 a.m. on the first (1st) Calendar
Day of the second (2nd) month after assignment.  

 
2.3.5
In the future, at a date to be determined by DCH, DCH or its Agent may include
quality measures in the Auto-Assignment algorithm. Members will be Auto-Assigned
to those plans that have higher scores on quality measures to be defined by DCH.
This factor will be applied after determining that there are no Historical
Provider Relationships, but prior to utilizing the lowest Capitation rates
criteria.

 
2.3.6
In the Atlanta Service Region, DCH will limit enrollment in a single plan to no
more than forty percent (40%) of total GF eligible lives in the Service Region.
Members will not be Auto-Assigned to a CMO plan unless a family member is
enrolled in the CMO plan or a Historical Provider Relationship exists with a
Provider that does not participate in any other CMO plan in the Atlanta Service
Region. DCH may, at its sole discretion, elect to modify this threshold for
reasons it deems necessary and proper.

 
2.3.7
In the five (5) Service Regions other than Atlanta DCH will limit Enrollment in
a single plan to no more than sixty-five percent (65%) of total GF eligible
lives in the Service Region. Members will not be Auto-Assigned to a CMO plan
unless a family member is enrolled in the CMO plan or a Historical Provider
Relationship exists with a Provider that does not participate in any other CMO
plan in the Service Region. Enrollment limits will be figured once per quarter
at the beginning of each quarter.

 
2.3.8
DCH or its Agent will have five (5) Business Days to notify Members and the CMO
plan of the Auto-Assignment. Notice to the Member will be made in writing and
sent via surface mail. Notice to the CMO plan will be made via file transfer.

 
Revised 5/19/2008
Page 23 of 234
 
 
 

--------------------------------------------------------------------------------

 


2.3.9
DCH or its Agent will be responsible for the consecutive Enrollment period and
re-Enrollment functions.

 
2.3.10
Conditioned on continued eligibility, all Members will be enrolled in a CMO plan
for a period of twelve (12) consecutive months. This consecutive Enrollment
period will commence on the first (1st) day of Enrollment or upon the date the
notice is sent, whichever is later. If a Member disenrolls from one CMO plan and
enrolls in a different CMO plan, consecutive Enrollment period will begin on the
effective date of Enrollment in the second (2nd) CMO plan.

 
2.3.11
DCH or its Agent will automatically enroll a Member into the CMO plan in which
he or she was most recently enrolled if the Member has a temporary loss of
eligibility, defined as less than sixty (60) Calendar Days. In this
circumstance, the consecutive Enrollment period will continue as though there
has been no break in eligibility, keeping the original twelve (12) month period.

 
2.3.12
DCH or its Agent will notify Members at least once every twelve (12) months, and
at least sixty (60) Calendar Days prior to the date upon which the consecutive
Enrollment period ends (the annual Enrollment opportunity), that they have the
opportunity to switch CMO plans. Members who do not make a choice will be deemed
to have chosen to remain with their current CMO plan.

 
2.3.13
In the event a temporary loss of eligibility has caused the Member to miss the
annual Enrollment opportunity, DCH or its Agent will enroll the Member in the
CMO plan in which he or she was enrolled prior to the loss of eligibility. The
member will receive a new 60-calendar day notification period beginning the
first day of the next month.

 
2.3.14
In accordance with current operations, the State will issue a Medicaid number to
a newborn upon notification from the hospital, or other authorized Medicaid
provider.

 
2.3.15
Upon notification from a CMO plan that a Member is an expectant mother, DCH or
its Agent shall mail a newborn enrollment packet to the expectant mother. This
packet shall include information that the newborn will be Auto-Assigned to the
mother's CMO plan and that she may, if she wants, select a PCP for her newborn
prior to the birth by contacting her CMO plan. The mother shall have ninety (90)
Calendar Days from the day a Medicaid number was assigned to her newborn to
choose a different CMO plan.

 
2.4                           DISENROLLMENT
 
2.4.1
DCH or its Agent will process all CMO plan Disenrollments.    This includes
Disenrollments due to non-payment of the PeachCare for Kids premiums, loss of
eligibility for GF due to other reasons, and all Disenrollment requests Members
or CMO plans submit via telephone, surface mail, internet, facsimile, and in
person.

 
Revised 5/19/2008
Page 24 of 234


 
 

--------------------------------------------------------------------------------

 


2.4.2
DCH or its Agent will make final determinations about granting Disenrollment
requests and will notify the CMO plan via file transfer and the Member via
surface mail of any Disenrollment decision within five (5) Calendar Days of
making the final determination

 
2.4.3
Whether requested by the Member or the Contractor the following are the
Disenrollment timeframes:



 
2.4.3.1
If the Disenrollment request is received by DCH or its agent on or before the
managed care monthly process on the twenty-fourth (24th) Calendar Day of the
month, the Disenrollment will be effective at midnight the first (1st) day of
the month following the month in which the request was filed; and



 
2.4.3.2
If the Disenrollment request is received by DCH or its agent after the managed
care monthly process on the twenty-fourth (24th) Calendar Day of the month, the
Disenrollment will be effective at midnight the first (1st) day of the second
(2nd) month following the month in which the request was filed.



 
2.4.3.3
If a Member is hospitalized in an inpatient facility on the first day of the
month their Disenrollment is to be effective, the Member will remain enrolled
until the month following their discharge from the inpatient facility.



2.4.4
When Disenrollment is necessary due to a change in eligibility category, or
eligibility for GF, the Member will be disenrolled according to the timeframes
identified in Section 2.4.3.

 
2.4.5
When disenrollment is necessary because a Member loses Medicaid or PeachCare for
Kids eligibility (for example, he or she has died, been incarcerated, or moved
out-of-state) disenrollment shall be immediate.

 
2.5                          MEMBER SERVICES AND MARKETING
 
2.5.1
DCH will provide to the Contractor its methodology for identifying the prevalent
non-English languages spoken. For the purposes of this Section, prevalent means
a non-English language spoken by a significant number or percentage of Medicaid
and PeachCare for Kids eligible individuals in the State.

 
2.5.2                        DCH will review and prior approve all marketing
materials.
 
2.6                          COVERED SERVICES & SPECIAL COVERAGE PROVISIONS
 
2.6.1
DCH will use submitted Encounter Data, and other data sources, to determine
Contractor compliance with federal requirements that eligible Members under the
age of twenty-one (21) receive periodic screens and preventive/well child visits
in accordance with the specified periodicity schedule.   DCH will use the
participant ratio as calculated using the CMS 416 methodology for measuring the
Contractor's performance.

 
Revised 5/19/2008
Page 25 of 234


 
 

--------------------------------------------------------------------------------

 


2.7                          NETWORK
 
2.7.1
DCH will provide to the Contractor up-to-date changes to the State's list of
excluded Providers, as well as any additional information that will affect the
Contractor's Provider network.

 
2.7.2
DCH will consider all Contractors' requests to waive network geographic access
requirements in rural areas. All such requests shall be submitted in writing.

 
2.7.3
DCH will provide the State's Provider Credentialing policies to the Contractor
upon execution of this Contract.

 
2.8                          QUALITY MONITORING
 
2.8.1
DCH will have a written strategy for assessing and improving the quality of
services provided by the Contractor. In accordance with 42 CFR 438.204, this
strategy will, at a minimum, monitor:



 
2.8.1.1
The availability of services;



 
2.8.1.2
The adequacy of the Contractor' s capacity and services;



 
2.8.1.3
The Contractor's coordination and continuity of care for Members;



 
2.8.1.4
The coverage and authorization of services;



 
2.8.1.5
The Contractor's policies and procedures for selection and retention of
Providers;



 
2.8.1.6
The Contractor's compliance with Member information requirements in accordance
with 42 CFR 438.10;



 
2.8.1.7
The Contractor's compliance with State and federal privacy laws and regulations
relative to Member's confidentiality;



 
2.8.1.8
The Contractor's compliance with Member Enrollment and Disenrollment
requirements and limitations;



 
2.8.1.9
The Contractor's Grievance System;



 
2.8.1.10
The Contractor's oversight of all Subcontractor relationships and delegations;

 
Revised 5/19/2008
Page 26 of 234


 
 

--------------------------------------------------------------------------------

 


 
2.8.1.11
The Contractor's adoption of practice guidelines, including the dissemination of
the guidelines to Providers and Providers' application of them;



 
2.8.1.12
The Contractor's quality assessment and performance improvement program; and



 
2.8.1.13
The Contractor's health information systems.



 
2.8.1.14
The Contractor shall respond to requests for information within stipulated time
frame.

 
2.9                          COORDINATION WITH CONTRACTOR'S KEY STAFF
 
2.9.1
DCH will make diligent good faith efforts to facilitate effective and continuous
communication and coordination with the Contractor in all areas of GF
operations.

 
2.9.2
Specifically, DCH will designate individuals within the department who will
serve as a liaison to the corresponding individual on the Contractor's staff,
including:

 
 
2.9.2.1
A program integrity staff Member;



 
2.9.2.2
A quality oversight staff Member;



 
2.9.2.3
A Grievance System staff Member who will also ensure that the State
Administrative Law Hearing process is consistent with the Rules of the Office of
the State Administrative Hearings Chapter 616-1-2 and with any other applicable
rule, regulation, or procedure whether State or federal;



 
2.9.2.4
An information systems coordinator; and



 
2.9.2.5
A vendor management staff Member.

 
2.10                       FORMAT STANDARDS
 
2.10.1
DCH will provide to the Contractor its standards for formatting all Reports
requested of the Contractor. DCH will require that all Reports be submitted
electronically.

 
2.11                       FINANCIAL MANAGEMENT
 
2.11.1
In order to facilitate the Contractor's efforts in using Cost Avoidance
processes to ensure that primary payments from the liable third party are
identified and collected to offset medical expenses; DCH will include
information about known Third Party Resources on the electronic Enrollment data
given to the Contractor.

 
Revised 5/19/2008
Page 27 of 234


 
 

--------------------------------------------------------------------------------

 


2.11.2
DCH will monitor Contractor compliance with federal and State physician
incentive plan rules and regulations.

 
2.12                        INFORMATION SYSTEMS
 
2.12.1                      DCH will supply the following information to the
Contractor:


 
2.12.1.1
Application and database design and development requirements (standards) that
are specific to the State of Georgia.



 
2.12.1.2
Networking and data communications requirements  (standards) that are specific
to the State of Georgia.



 
2.12.1.3
Specific information for integrity controls and audit trail requirements.



 
2.12.1.4
State web portal (Georgia.gov) integration standards and design guidelines.



 
2.12.1.5
Specifications for data files to be transmitted by the Contractor to DCH and/or
its agents.

     
 
2.12.1.6
Specifications for point-to-point, uni-directional or bi-directional interfaces
between Contractor and DCH systems.



2.13                        READINESS OR ANNUAL REVIEW
 
2.13.1
DCH will conduct a readiness review of each new CMO at least 30 days prior to
Enrollment of Medicaid and/or PeachCare for Kids™ recipients in the CMO plan and
an annual review of each existing CMO plan. The readiness and financial review
will include, at a minimum, one (1) or more as determined by DCH on-site review.
DCH will conduct the reviews to provide assurances that the Contractor is able
and prepared to perform all administrative functions and is providing for high
quality of services to Members.

 
2.13.2
Specifically, DCH's review will document the status of the Contractor with
respect to meeting program standards set forth in this Contract, as well as any
goals established by the Contractor. A multidisciplinary team appointed by DCH
will conduct the readiness and annual review. The scope of the reviews will
include, but not be limited to, review and/or verification of:

 
 
2.13.2.1
Network Provider composition and access;



 
2.13.2.2
Staff;



 
2.13.2.3
Marketing materials;

 
Revised 5/19/2008
Page 28 of 234


 
 

--------------------------------------------------------------------------------

 


 
2.13.2.4
Content of Provider agreements;



 
2.13.2.5
EPSDTplan;



 
2.13.2.6
Member services capability;



 
2.13.2.7
Comprehensiveness of quality and Utilization Management strategies;



 
2.13.2.8
Policies and procedures for the Grievance System and Complaint System;



 
2.13.2.9
Financial solvency;



 
2.13.2.10
Contractor litigation history, current litigation, audits and other government
investigations both in Georgia and in other states; and

     
 
2.13.2.11
Information systems' Claims payment system performance and interfacing
capabilities.

 
2.13.3
The readiness review may assess the Contractor's ability to meet any
requirements set forth in this Contract and the documents referenced herein.

 
2.13.4
Members may not be enrolled in a CMO plan until DCH has determined that the
Contractor is capable of meeting these standards. A Contractor's failure to pass
the readiness review 30 days prior to the beginning of service delivery may
result in immediate Contract termination. Contractor's failure to pass the
annual review may result in corrective action and pending contract termination.

 
2.13.5
DCH will provide the Contractor with a summary of the findings as well as areas
requiring remedial action.

 
3.0                          GENERAL CONTRACTOR RESPONSIBILITIES
 
3.1                           The Contractor shall immediately notify DCH of any
of the following:
 
3.1.1                        Change in business address, telephone number,
facsimile number, and e-mail address;
 
3.1.2                        Change in corporate status or nature;
 
3.1.3                        Change in business location;
 
3.1.4                        Change in solvency;
 
3.1.5                        Change in corporate officers, executive employees,
or corporate structure;
 
Revised 5/19/2008
Page 29 of 234


 
 

--------------------------------------------------------------------------------

 


3.1.6
Change in ownership, including but not limited to the new owner's legal name,
business address, telephone number, facsimile number, and e-mail address;

 
3.1.7                        Change in incorporation status; or
 
3.1.8
Change in federal employee identification number or federal tax identification
number.

 
3.1.9
Change in CMO litigation history, current litigation, audits and other
government investigations both in Georgia and in other states..

 
3.2
The Contractor shall not make any changes to any of the requirements herein,
without explicit written approval from Commissioner of DCH, or his or her
designee.

 
4.0                          SPECIFIC CONTRACTOR RESPONSIBILITIES
 
The Contractor shall complete the following actions, tasks, obligations, and
responsibilities:
 
4.1                          ENROLLMENT
 
4.1.1                       Enrollment Procedures


 
4.1.1.1
DCH or its Agent is responsible for Enrollment, including auto-assignment of a
CMO plan; Disenrollment; education; and outreach activities. The Contractor
shall coordinate with DCH and its Agent as necessary for all Enrollment and
Disenrollment functions.



 
4.1.1.2
DCH or its Agent will make every effort to ensure that recipients ineligible for
Enrollment in GF are not enrolled in GF. However, to ensure that such recipients
are not enrolled in GF, the Contractor shall assist DCH or its Agent in the
identification of recipients that are ineligible for Enrollment in GF, as
discussed in Section 1.2.3, should such recipients inadvertently become enrolled
in GF.



 
4.1.1.3
The Contractor shall assist DCH or its Agent in the identification of recipients
that become ineligible for Medicaid (for example, those who have died, been
incarcerated, or moved out-of-state).



 
4.1.1.4
The Contractor shall accept all individuals for enrollment without restrictions.
The Contractor shall not discriminate against individuals on the basis of
religion, gender, race, color, or national origin, and will not use any policy
or practice that has the effect of discriminating on the basis of religion,
gender, race, color, or national origin or on the basis of health, health
status, pre­existing Condition, or need for Health Care services.

 
Revised 5/19/2008
Page 30 of 234


 
 

--------------------------------------------------------------------------------

 


4.1.2                      Selection of a Primary Care Provider (PCP)


 
4.1.2.1
At the time of plan selection, Members, with counseling and assistance from DCH
or its Agent, will choose an In-Network PCP. If a Member fails to select a PCP,
or if the Member has been Auto-Assigned to the CMO plan, the Contractor shall
Auto-Assign Members to a PCP based on the following algorithm:



 
4.1.2.1.1
Assignment shall be made to a Provider with whom, based on FFS Claims history,
the Member has a Historical Provider Relationship, provided that the geographic
access requirements in 4.8.13 are met;



 
4.1.2.1.2
If there is no Historical Provider Relationship the Member shall be
Auto-Assigned to a Provider who is the assigned PCP for an immediate family
member enrolled in the CMO plan, if the Provider is an appropriate Provider
based on the age and gender of the Member;



 
4.1.2.1.3
If other immediate family members do not have an assigned PCP, Auto-Assignment
shall be made to a Provider with whom a family member has a Historical Provider
Relationship; if the Provider is an appropriate Provider based on the age and
gender of the Member;



 
4.1.2.1.4
If there is no Member or immediate family member historical usage Members shall
be Auto-Assigned to a PCP, using an algorithm developed by the Contractor, based
on the age and sex of the Member, and geographic proximity.



           
4.1.2.2
  PCP assignment shall be effective immediately. The Contractor shall notify the
Member via surface mail of their Auto-Assigned PCP within ten (10) Calendar
  Days of Auto-Assignment.



 
4.1.2.3
The Contractor shall submit its PCP Auto-Assignment Policies and Procedures to
DCH for review and approval within sixty (60) Calendar Days of Contract Award
and as updated thereafter.

 
4.1.3                       Newborn Enrollment


 
4.1.3.1
All newborns shall be Auto-Assigned by DCH or its Agent to the mother's CMO
plan.



 
4.1.3.2
The Contractor shall be responsible for notifying DCH or its Agent of any
Members who are expectant mothers at least sixty (60) Calendar Days prior to the
expected date of delivery. The Contractor shall be responsible for notifying DCH
or its Agent of newborns born to enrolled members that do not appear on a
monthly roster within 60 days of birth.



Revised 5/19/2008
Page 31 of 234
 
 
 

--------------------------------------------------------------------------------

 

 
4.1.3.3
The Contractor shall provide assistance to any expectant mother who contacts
them wishing to make a PCP selection for her newborn and record that selection.



 
4.1.3.4
Within twenty-four (24) hours of the birth, the Contractor shall ensure the
submission of a newborn notification form to DCH or its agent. If the mother has
made a PCP selection, this information shall be included in the newborn
notification form. If the mother has not made a PCP selection, the Contractor
shall Auto-Assign the newborn to a PCP within thirty (30) days of the birth.
Auto-Assignment shall be made using the algorithm described in Section 4.1.2.1.
Notice of the PCP Auto-Assignment shall be mailed to the mother within
twenty-four (24) hours.

 
4.1.4                       Reporting Requirements


 
4.1.4.1
The Contractor shall submit to DCH weekly Member Information Reports as
described in Section 4.18.2.1.



 
4.1.4.2
The Contractor shall submit to DCH monthly Eligibility and Enrollment
Reconciliation Reports as described in Section 4.18.3.2.

 
4.2                          DISENROLLMENT
 
4.2.1                       Disenrollment Initiated by the Member


 
4.2.1.1
A Member may request Disenrollment from a CMO plan without cause during the
ninety (90) Calendar Days following the date of the Member's initial Enrollment
with the CMO plan or the date DCH or its Agent sends the Member notice of the
Enrollment, whichever is later. A Member may request Disenrollment without cause
every twelve (12) months thereafter.

 
 
4.2.1.2
A Member may request Disenrollment from a CMO plan for cause at any time. The
following constitutes cause for Disenrollment by the Member:

 
 
4.2.1.2.1
The Member moves out of the CMO plan's Service Region;

 
 
4.2.1.2.2
The CMO plan does not, because of moral or religious objections, provide the
Covered Service the Member seeks;

 
 
4.2.1.2.3
The Member needs related services to be performed at the same time and not all
related services are available within the network. The Member's Provider or
another Provider have determined that receiving service separately would subject
the Member to unnecessary risk;

 
 
4.2.1.2.4
The Member requests to be assigned to the same CMO plan as family members; and

 
Revised 5/19/2008
Page 32 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2.1.2.5
The Member's Medicaid eligibility category changes to a category ineligible for
GF, and/or the Member otherwise becomes ineligible to participate in GF.

 
 
4.2.1.2.6
Other reasons, per 42 CFR 438.56(d)(2), include, but are not limited to, poor
quality of care, lack of access to services covered under the Contract, or lack
of Providers experienced in dealing with the Member's Health Care needs. (DCH or
its Agent shall make determination of these reasons.)



 
4.2.1.3
The Contractor shall provide assistance to Members seeking to disenroll. This
assistance shall consist of providing the forms to the Member and referring the
Member to DCH or its Agent who will make Disenrollment determinations.

 
4.2.2                      Disenrollment Initiated by the Contractor


 
4.2.2.1
The Contractor shall complete all Disenrollment paperwork for Members it is
seeking to disenroll.



 
4.2.2.2
The Contractor shall notify DCH or its Agent upon identification of a Member who
it knows or believes meets the criteria for Disenrollment, as defined in Section
4.2.3.1.



 
4.2.2.3
Prior to requesting Disenrollment of a Member for reasons described in Sections
4.2.3.1.1, 4.2.3.1.2, and 4.2.3.1.3 the Contractor shall document at least three
(3) interventions over a period of ninety (90) Calendar Days that occurred
through treatment, case management, and Care Coordination to resolve any
difficulty leading to the request. The Contractor shall provide at least one (1)
written warning to the Member, certified return receipt requested, regarding
implications of his or her actions. DCH recommends that this notice be delivered
within ten (10) Business Days of the Member's action.



 
4.2.2.4
If the Member has demonstrated abusive or threatening behavior as defined by
DCH, only one (1) written attempt to resolve the difficulty is required.



 
4.2.2.5
The Contractor shall cite to DCH or its Agent at least one (1) acceptable reason
for Disenrollment outlined in Section 4.2.3 before requesting Disenrollment of
the Member.



 
4.2.2.6
The Contractor shall submit Disenrollment requests to DCH or its Agent and the
Contractor shall honor all Disenrollment determinations made by DCH or its
Agent. DCH's decision on the matter shall be final, conclusive and not subject
to appeal.

 
Revised 5/19/2008
Page 33 of 234


 
 

--------------------------------------------------------------------------------

 


4.2.3                       Acceptable Reasons for Disenrollment Investigation
Requests by Contractor


 
4.2.3.1
The Contractor may request Disenrollment if:

 
 
4.2.3.1.1
The Member demonstrates a pattern of disruptive or abusive behavior that could
be construed as non-compliant and is not caused by a presenting illness;

 
 
4.2.3.1.2
The Member's Utilization of services is Fraudulent or abusive;

 
 
4.2.3.1.3
The Member has moved out of the Service Region;

 
 
4.2.3.1.4
The Member is placed in a long-term care nursing facility, State institution, or
intermediate care facility for the mentally retarded;

 
 
4.2.3.1.5
The Member's Medicaid eligibility category changes to a category ineligible for
GF, and/or the Member otherwise becomes ineligible to participate in GF.
Disenrollments due to Member eligibility will follow the normal monthly process
as described in Section 2.4.3. Disenrollments will be processed as of the date
that the member eligibility category actually changes and will not be made
retroactive, regardless of the effective date of the new eligibility category.
Note exception when SSI members are hospitalized.

 
 
4.2.3.1.6
The Member has any other condition as so defined by DCH; or

 
 
4.2.3.1.7
The Member has died, been incarcerated, or moved out of State, thereby making
them ineligible for Medicaid.

 
4.2.4                       Unacceptable Reasons for Disenrollment Requests by
Contractor
 
 
4.2.4.1
The Contractor   shall not request   Disenrollment of a Member for
discriminating reasons, including:

 
 
 4.2.4.1.1
Adverse changes in a Member's health status;
 
 4.2.4.1.2
Missed appointments;
 
 4.2.4.1.3
Utilization of medical services;
 
 4.2.4.1.4
Diminished mental capacity;
 
 4.2.4.1.5
Pre-existing medical condition;

 
Revised 5/19/2008
Page 34 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.2.4.1.6
Uncooperative or disruptive behavior resulting from his or her special needs; or

 
 
4.2.4.1.7
Lack of compliance with the treating physician's plan of care.

 
 
4.2.4.2
The Contractor shall not request Disenrollment because of the Member's attempt
to exercise his or her rights under the Grievance System.

 
 
4.2.4.3
The request of one PCP to have a Member assigned to a different Provider shall
not be sufficient cause for the Contractor to request that the Member be
disenrolled from the plan. Rather, the Contractor shall utilize its PCP
assignment process to assign the Member to a different and available PCP.



4.3                          MEMBER SERVICES


4.3.1                      General Provisions
 
 
4.3.1.1
The Contractor shall ensure that Members are aware of their rights and
responsibilities, the role of PCPs, how to obtain care, what to do in an
emergency or urgent medical situation, how to request a Grievance, Appeal, or
Administrative Law Hearings, and how to report suspected Fraud and Abuse. The
Contractor shall convey this information via written materials and via
telephone, internet, and face-to-face communications that allow the Members to
submit questions and receive responses from the Contractor.



4.3.2                       Requirements for Written Materials
 
 
4.3.2.1
The Contractor shall make all written materials available in alternative formats
and in a manner that takes into consideration the Member's special needs,
including those who are visually impaired or have limited reading proficiency.
The Contractor shall notify all Members and Potential Members that information
is available in alternative formats and how to access those formats.

 
 
4.3.2.2
The Contractor shall make all written information available in English, Spanish
and all other prevalent non-English languages, as defined by DCH. For the
purposes of this Contract, prevalent means a non-English language spoken by a
significant number or percentage of Medicaid and PeachCare for Kids eligible
individuals in the State.

 
 
4.3.2.3
All written materials distributed to Members shall include a language block,
printed in Spanish and all other prevalent non-English languages, that informs
the Member that the document contains important information and directs the
Member to call the Contractor to request the document in an alternative language
or to have it orally translated.

 
Revised 5/19/2008
Page 35 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.3.2.4
All written materials shall be worded such that they are understandable to a
person who reads at the fifth (5th) grade level. Suggested reference materials
to determine whether this requirement is being met are:



 
4.3.2.4.1
Fry Readability Index;



 
4.3.2.4.2
PROSE The Readability Analyst (software developed by Education Activities,
Inc.);



 
4.3.2.4.3
Gunning FOG Index;



 
4.3.2.4.4
McLaughlin SMOG Index;



 
4.3.2.4.5
The Flesch-Kincaid Index; or



 
4.3.2.4.6
Other word processing software approved by DCH.

 
 
4.3.2.5
The Contractor shall provide written notice to DCH of any changes to any written
materials provided to the Members. Written notice shall be provided at least
thirty (30) Calendar Days before the effective date of the change.

 
 
4.3.2.6
All written materials, including information for the Web site, must be submitted
to DCH for approval before being distributed.

 
4.3.3                       Member Handbook Requirements
 
 
4.3.3.1
The Contractor shall mail to all newly enrolled Members a Member Handbook within
ten (10) Calendar Days of receiving the notice of enrollment from DCH or its
Agent. The Contractor shall mail to all enrolled Members a Member Handbook at
least annually thereafter.

 
 
4.3.3.2
Pursuant to the requirements set forth in 42 CFR 438.10, the Member Handbook
shall include, but not be limited to:

 
 
4.3.3.2.1
A table of contents;



 
4.3.3.2.2
Information about the roles and responsibilities of the Member (this information
to be supplied by DCH);



 
4.3.3.2.3
Information about the role of the PCP;



 
4.3.3.2.4
Information about choosing a PCP;



 
4.3.3.2.5
Information about what to do when family size changes;

 
Revised 5/19/2008
Page 36 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.3.3.2.6
Appointment procedures;

 
 
4.3.3.2.7
Information on Benefits and services, including a description of all available
GF Benefits and services;

 
 
4.3.3.2.8
Information on how to access services, including Health Check services,
non-emergency transportation (NET) services, and maternity and family planning
services;

 
 
4.3.3.2.9
An explanation of any service limitations or exclusions from coverage;

 
 
4.3.3.2.10
A notice stating that the Contractor shall be liable only for those services
authorized by the Contractor;

 
 
4.3.3.2.11
Information on where and how Members may access Benefits not available from or
not covered by the Contractor;

 
 
4.3.3.2.12
The Medical Necessity definition used in determining whether services will be
covered;

 
 
4.3.3.2.13
A description of all pre-certification, prior authorization or other
requirements for treatments and services;

 
 
4.3.3.2.14
The policy on Referrals for specialty care and for other Covered Services not
furnished by the Member's PCP;

 
 
4.3.3.2.15
Information on how to obtain services when the Member is out of the Service
Region and for after-hours coverage;

 
 
4.3.3.2.16
Cost-sharing;

 
 
4.3.3.2.17
The geographic boundaries of the Service Regions;

 
 
4.3.3.2.18
Notice of all appropriate mailing addresses and telephone numbers to be utilized
by Members seeking information or authorization, including an inclusion of the
Contractor's toll-free telephone line and Web site;

 
 
4.3.3.2.19
A description of Utilization Review policies and procedures used by the
Contractor;

 
 
4.3.3.2.20
A description of Member rights and responsibilities as described in Section
4.3.4;

 
 
4.3.3.2.21
The policies and procedures for Disenrollment;

 
Revised 5/19/2008
Page 37 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.3.3.2.22
Information on Advance Directives;

 
 
4.3.3.2.23
A statement that additional information, including information on the structure
and operation of the CMO plan and physician incentive plans, shall be made
available upon request;

 
 
4.3.3.2.24
Information on the extent to which, and how, after-hours and emergency coverage
are provided, including the following:

 
 
i.
What constitutes an Urgent and Emergency Medical Condition, Emergency Services,
and Post-Stabilization Services;

 
 
ii.
The fact that Prior Authorization is not required for Emergency Services;

 
 
iii.
The process and procedures for obtaining Emergency Services, including the use
of the 911 telephone systems or its local equivalent;

 
 
iv.
The locations of any emergency settings and other locations at which Providers
and hospitals furnish Emergency Services and Post-Stabilization Services covered
herein; and

 
 
v.
The fact that a Member has a right to use any hospital or other setting for
Emergency Services;

 
 
4.3.3.2.25
Information on the Grievance Systems policies and procedures, as described in
Section 4.14 of this Contract. This description must include the following:

 
 
i.
The right to file a Grievance and Appeal with the Contractor;

 
 
ii.
The requirements and timeframes for filing a Grievance or Appeal with the
Contractor;

 
 
iii.
The availability of assistance in filing a Grievance or Appeal with the
Contractor;

 
 
iv.
The toll-free numbers that the Member can use to file a Grievance or an Appeal
with the Contractor by phone;

 
 
v.
The right to a State Administrative Law Hearing, the method for obtaining a
hearing, and the rules that govern representation at the hearing;

 
Revised 5/19/2008
Page 38 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
vi.
Notice that if the Member files an Appeal or a request for a State
Administrative Law Hearing within the timeframes specified for filing, the
Member may be required to pay the cost of services furnished while the Appeal is
pending, if the final decision is adverse to the Member; and

 
 
vii.
Any Appeal rights that the State chooses to make available to Providers to
challenge the failure of the Contractor to cover a service.

 
 
 4.3.3.3
The Contractor shall submit to DCH for review and approval any changes and edits
to the Member Handbook at least thirty (30) Calendar Days before the effective
date of change.

 
4.3.4                       Member Rights
 
 
 4.3.4.1
The Contractor shall have written policies and procedures regarding the rights
of Members and shall comply with any applicable federal and State laws and
regulations that pertain to Member rights. These rights shall be included in the
Member Handbook. At a minimum, said policies and procedures shall specify the
Member's right to:

 
 
4.3.4.1.1
Receive information pursuant to 42 CFR 438.10;

 
 
4.3.4.1.2
Be treated with respect and with due consideration for the Member's dignity and
privacy;

 
 
4.3.4.1.3
Have all records and medical and personal information remain confidential;

 
 
4.3.4.1.4
Receive information on available treatment options and alternatives, presented
in a manner appropriate to the Member's Condition and ability to understand;

 
 
4.3.4.1.5
Participate in decisions regarding his or her Health Care, including the right
to refuse treatment;

 
 
4.3.4.1.6
Be free from any form of restraint or seclusion as a means of coercion,
discipline, convenience or retaliation, as specified in other federal
regulations on the use of restraints and seclusion;

 
 
4.3.4.1.7
Request and receive a copy of his or her Medical Records pursuant to 45 CFR 160
and 164, subparts A and E, and request to amend or correct the record as
specified in 45 CFR 164.524 and 164.526;

 
Revised 5/19/2008
Page 39 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.3.4.1.8
Be furnished Health Care services in accordance with 42 CFR 438.206 through
438.210;

 
 
4.3.4.1.9
Freely exercise his or her rights, including those related to filing a Grievance
or Appeal, and that the exercise of these rights will not adversely affect the
way the Member is treated;

 
 
4.3.4.1.10
Not be held liable for the Contractor's debts in the event of insolvency; not be
held liable for the Covered Services provided to the Member for which DCH does
not pay the Contractor; not be held liable for Covered Services provided to the
Member for which DCH or the CMO plan does not pay the Health Care Provider that
furnishes the services; and not be held liable for payments of Covered Services
furnished under a contract, Referral, or other arrangement to the extent that
those payments are in excess of amount the Member would owe if the Contractor
provided the services directly; and

 
 
4.3.4.1.11
Only be responsible for cost sharing in accordance with 42 CFR 447.50 through 42
CFR 447.60 and Attachment K of this Contract.

 
4.3.5                       Provider Directory
 
 
4.3.5.1
The Contractor shall mail via surface mail a Provider Directory to all new
Members within ten (10) Calendar Days of receiving the notice of Enrollment from
DCH or the State's Agent.

 
 
4.3.5.2
The Provider Directory shall include names, locations, office hours, telephone
numbers of, and non-English languages spoken by, current Contracted Providers.
This includes, at a minimum, information on PCPs, specialists, dentists,
pharmacists, FQHCs and RHCs, mental health and substance abuse Providers, and
hospitals. The Provider Directory shall also identify Providers that are not
accepting new patients.

 
 
4.3.5.3
The Contractor shall submit the Provider Directory to DCH for review and prior
approval within sixty (60) Calendar Days of Contract Award and as updated
thereafter.

 
 
4.3.5.4
The Contractor shall up-date and amend the Provider Directory on its Web site
within five (5) Business Days of any changes, produce and distribute quarterly
up-dates to all Members, and re-print the Provider Directory and distribute to
all Members at least once per year.

 
 
4.3.5.5
At least once per month, the Contractor shall submit to DCH and its Agent any
changes and edits to the Provider Directory. Such changes shall be submitted
electronically in a format to be determined by DCH.



Revised 5/19/2008
Page 40 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.3.5.6
The Contractor shall post on its website a searchable list of all providers with
which the care management organization has contracted. At a minimum, this list
shall be searchable by provider name, specialty, and location.

 
4.3.6                       Member Identification (ID) Card
 
 
4.3.6.1
The Contractor shall mail via surface mail a Member ID Card to all new Members
according to the following timeframes:

 
 
4.3.6.1.1
Within ten (10) Calendar Days of receiving the notice of Enrollment from DCH or
the Agent for Members who have selected a CMO plan and a PCP;

 
 
4.3.6.1.2
Within ten (10) Calendar Days of PCP assignment or selection for Members that
are Auto-Assigned to the CMO plan.

 
 
4.3.6.2
The Member ID Card must, at a minimum, include the following information:

 
 
4.3.6.2.1
The Member's name;

 
 
4.3.6.2.2
The Member's Medicaid or PeachCare for Kids identification number;

 
 
4.3.6.2.3
The PCP's name, address, and telephone numbers (including after-hours number if
different from business hours number);

 
 
4.3.6.2.4
The name and telephone number(s) of the Contractor;

 
 
4.3.6.2.5
The Contractor's twenty-four (24) hour, seven (7) day a week toll-free Member
services telephone number;

 
 
4.3.6.2.6
Instructions for emergencies; and

 
 
4.3.6.2.7
Includes minimum or instructions to facilitate the submission of a claim by a
provider.

 
 
4.3.6.3
The Contractor shall reissue the Member ID Card within ten (10) Calendar Days of
notice if a Member reports a lost card, there is a Member name change, the PCP
changes, or for any other reason that results in a change to the information
disclosed on the Member ID Card.

 
 
4.3.6.4
The Contractor shall submit a front and back sample Member ID Card to DCH for
review and approval within sixty (60) Calendar Days of Contract Award and as
updated thereafter.

 
Revised 5/19/2008
Page 41 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.3.7                       Toll-free Member Services Line
 
 
4.3.7.1
The Contractor shall operate a toll-free telephone line to respond to Member
questions, comments and inquiries.

 
 
4.3.7.2
The Contractor shall develop Telephone Line Policies and Procedures that address
staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.

 
 
4.3.7.3
The Contractor shall submit these Telephone Line Policies and Procedures,
including performance standards pursuant to Section 4.3.7.7, to DCH for review
and approval within sixty (60) Calendar Days of Contract Award and as updated
thereafter.

 
 
4.3.7.4
The telephone line shall handle calls from non-English speaking callers, as well
as calls from Members who are hearing impaired.

 
 
4.3.7.5
The Contractor's call center systems shall have the capability to track call
management metrics identified in Attachment L.

 
 
4.3.7.6
The telephone line shall be fully staffed between the hours of 7:00 a.m. and
7:00 p.m. EST, Monday through Friday, excluding State holidays. The telephone
line staff shall be trained to accurately respond to Member questions in all
areas, including, but not limited to, Covered Services, the provider network,
and non-emergency transportation (NET).

 
 
4.3.7.7
The Contractor shall develop performance standards and monitor Telephone Line
performance by recording calls and employing other monitoring activities. At a
minimum, the standards shall require that, on a monthly basis, eighty percent
(80%) of calls are answered by a person within thirty (30) seconds, the Blocked
Call rate does not exceed one percent (1%), and the rate of Abandoned Calls does
not exceed five percent (5%).

 
 
4.3.7.8
The Contractor shall have an automated system available between the hours of
7:00 p.m. and 7:00 a.m. EST Monday through Friday and at all hours on weekends
and holidays. This automated system must provide callers with operating
instructions on what to do in case of an emergency and shall include, at a
minimum, a voice mailbox for callers to leave messages. The Contractor shall
ensure that the voice mailbox has adequate capacity to receive all messages. A
Contractor's Representative shall return messages on the next Business Day.

 
 
4.3.7.9
The Contractor shall develop Call Center Quality Criteria and Protocols to
measure and monitor the accuracy of responses and phone etiquette as it relates
to the Toll-free Telephone Line. The Contractor shall submit the Call Center
Quality Criteria and Protocols to DCH for review and approval within sixty (60)
Calendar Days of Contract Award and annually with updates thereafter.

 
Revised 5/19/2008
Page 42 of 234


 
 

--------------------------------------------------------------------------------

 


4.3.8                       Internet Presence/Web Site
 
 
4.3.8.1
The Contractor shall provide general and up-to-date information about the CMO
plan's program, its Provider network, its customer services, and its Grievance
and Appeals Systems on its Web site.

 
 
4.3.8.2
The Contractor shall maintain a Member portal that allows Members to access a
searchable Provider Directory that shall be updated within five (5) Business
Days upon changes to the Provider network.

 
 
4.3.8.3
The Web site must have the capability for Members to submit questions and
comments to the Contractor and for members to receive responses.

 
 
4.3.8.4
The Web site must comply with the marketing policies and procedures and with
requirements for written materials described in this Contract and must be
consistent with applicable State and federal laws.

 
 
4.3.8.5
In addition to the specific requirements outlined above, the Contractor's Web
site shall be functionally equivalent, with respect to functions described in
this Contract, to the Web site maintained by the State's Medicaid fiscal agent
(www.ghp.georgia.gov).

 
 
4.3.8.6
The Contractor shall submit Web site screenshots to DCH for review and approval
within sixty (60) Calendar Days of Contract Award and as updated thereafter.

 
4.3.9                       Cultural Competency
 
 
4.3.9.1
In accordance with 42 CFR 438.206, the Contractor shall have a comprehensive
written Cultural Competency Plan describing how the Contractor will ensure that
services are provided in a culturally competent manner to all Members, including
those with limited English proficiency. The Cultural Competency Plan must
describe how the Providers, individuals and systems within the CMO plan will
effectively provide services to people of all cultures, races, ethnic
backgrounds and religions in a manner that recognizes values, affirms and
respects the worth of the individual Members and protects and preserves the
dignity of each.

 
 
4.3.9.2
The Contractor shall submit the Cultural Competency Plan to DCH for review and
approval within sixty (60) Calendar Days of Contract Award and as updated
thereafter.

 
Revised 5/19/2008
Page 43 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.3.9.3
The Contractor may distribute a summary of the Cultural Competency Plan to the
In-Network Providers if the summary includes information on how the Provider may
access the full Cultural Competency Plan on the Web site. This summary shall
also detail how the Provider can request a hard copy from the CMO at no charge
to the Provider.



4.3.10                     Translation Services
 
 
4.3.10.1
The Contractor is required to provide oral translation services of information
to any Member who speaks any non-English language regardless of whether a Member
speaks a language that meets the threshold of a Prevalent Non-English Language.
The Contractor is required to notify its Members of the availability of oral
interpretation services and to inform them of how to access oral interpretation
services. There shall be no charge to the Member for translation services.



4.3.11                     Reporting Requirements
 
 
4.3.11.1
The Contractor shall submit monthly Telephone and Internet Activity Reports to
DCH as described in Section 4.18.3.1.

 
4.4                          MARKETING
 
4.4.1                       Prohibited Activities
 
 
4.4.1.1
The Contractor is prohibited from engaging in the following activities:

 
 
4.4.1.1.1
Directly or indirectly engaging in door-to-door, telephone, or other Cold-Call
Marketing activities to Potential Members;

 
 
4.4.1.1.2
Offering any favors, inducements or gifts, promotions, and/or other insurance
products that are designed to induce Enrollment in the Contractor's plan, and
that are not health related and/or worth more than $10.00 cash;

 
 
4.4.1.1.3
Distributing information plans and materials that contain statements that DCH
determines are inaccurate, false, or misleading. Statements considered false or
misleading include, but are not limited to, any assertion or statement (whether
written or oral) that the recipient must enroll in the Contractor's plan in
order to obtain Benefits or in order to not lose Benefits or that the
Contractor's plan is endorsed by the federal or State government, or similar
entity; and

 
 
4.4.1.1.4
Distributing information or materials that, according to DCH, mislead or falsely
describe the Contractor's Provider network, the participation
or availability of network Providers, the qualifications and skills of network
Providers (including their bilingual skills); or the hours and location of
network services.

 
Revised 5/19/2008
Page 44 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.4.2                       Allowable Activities
 
 
4.4.2.1
The Contractor shall be permitted to perform the following marketing activities:

 
 
4.4.2.1.1
Distribute general information through mass media (i.e. newspapers, magazines
and other periodicals, radio, television, the Internet, public transportation
advertising, and other media outlets);

 
 
4.4.2.1.2
Make telephone calls, mailings and home visits only to Members currently
enrolled in the Contractor's plan, for the sole purpose of educating them about
services offered by or available through the Contractor;

 
 
4.4.2.1.3
Distribute brochures and display posters at Provider offices and clinics that
inform patients that the clinic or Provider is part of the CMO plan's Provider
network, provided that all CMO plans in which the Provider participates have an
equal opportunity to be represented; and

 
 
4.4.2.1.4
Attend activities that benefit the entire community such as health fairs or
other health education and promotion activities.

 
 
4.4.2.2
If the Contractor performs an allowable activity, the Contractor shall conduct
these activities in the entire Service Region as defined by this Contract.

 
 
4.4.2.3
All materials shall comply with the information requirements in 42 CFR 438.10
and detailed in Section 4.3.2 of this Contract.

 
4.4.3                       State Approval of Materials
 
 
The Contractor shall submit a detailed description of its Marketing Plan and
copies of all Marketing Materials (written and oral) it or its Subcontractors
plan to distribute to DCH for review and approval within sixty (60) Calendar
Days of Contract Award and as updated thereafter.

 
 
4.4.3.1
This requirement includes, but is not limited to posters, brochures, Web sites,
and any materials that contain statements regarding the benefit package and
Provider network-related materials. Neither the Contractor nor its
Subcontractors shall distribute any marketing materials without prior, written
approval from DCH.

 
Revised 5/19/2008
Page 45 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.4.3.2
The Contractor shall submit any changes to previously approved marketing
materials and receive approval from DCH of the changes before distribution.



4.4.4                Provider Marketing Materials
 
 
4.4.4.1
The Contractor shall collect from its Providers any Marketing Materials they
intend to distribute and submit these to DCH for review and approval prior to
distribution.



4.5                   COVERED BENEFITS AND SERVICES


4.5.1                Included Services
 
 
4.5.1.1
The Contractor shall at a minimum provide Medically Necessary services and
Benefits as outlined below, and pursuant to the Georgia State Medicaid Plan, and
the Georgia Medicaid Policies and Procedures Manual. Such Medically Necessary
services shall be furnished in an amount, duration, and scope that is no less
than the amount, duration, and scope for the same services furnished to
recipients under Fee-for-Service Medicaid. The Contractor may not arbitrarily
deny or reduce the amount, duration or scope of a required service solely
because of the diagnosis, type of illness or Condition.
        4.5.1.2  

 
SERVICE
COVERAGE LIMITATIONS
Ambulatory Surgical Services
 
Audiology Services
Not covered for Members age 21 and older. Available under EPSDT as part of a
written service plan.
Childbirth Education Services
 
Dental Services
Preventive, diagnostic and treatment services provided to Members under age 21.
Emergency Services only for Members age 21 and older.
Durable Medical Equipment
 
Early and Periodic Screening, Diagnostic, and Treatment Services
 
Emergency Transportation
Services
 
Emergency Services
 
Family Planning Services and Supplies
 
Federally Qualified Health Center Services
Ambulatory services such as dental services are subject to any limitations
applicable to the specific ambulatory service



Revised 5/19/2008
Page 46 of 234


 
 

--------------------------------------------------------------------------------

 


SERVICE
COVERAGE LIMITATIONS
Home Health Services
Not covered: social services, chore services, meals on wheels, audiology
services.
Hospice Services
Available to Members certified as being terminally ill and having a medical
prognosis of life expectancy of six (6) months or less.
Inpatient Hospital Services
Psychiatric hospitalizations are covered for a maximum of 30 days per treatment
episode
Laboratory and Radiological Services
Not covered: portable X-ray services; services provided in facilities not
meeting the definition of an
independent laboratory or X-ray facility; services or procedures referred to
another testing facility;
services furnished by a State or public laboratory; services or procedures
performed by a facility not
certified to perform them.
Mental Health Services
Community Mental Health Rehabilitation services are only available as part of a
written service plan.
Nurse Midwife Services
 
Nurse Practitioner Services
 
Nursing Facility Services
Not covered: Long-term nursing facility (over 30 Consecutive Days)
Obstetrical Services
 
Occupational Therapy Services
These services are covered for children under age 21 as medically necessary.
Services for adults 21 and older are covered when medically necessary for short
term rehabilitation.
Optometric Services
Not covered for Members age 21 and older: routine refractive services and
optical devices.
Orthotic and Prosthetic Services
Not covered for Members age 21 and older: orthopedic shoes and supportive
devices for the feet which are not an integral part of a leg brace; hearing aids
and accessories.

 
Revised 5/19/2008
Page 47 of 234


 
 

--------------------------------------------------------------------------------

 


SERVICE
COVERAGE LIMITATIONS
Oral Surgery
 
Outpatient Hospital Services
 
Pharmacy Services
Not covered: certain outpatient drugs pursuant to Section 1927(d) of the Social
Security Act. Additionally, certain over the counter (OTC) drugs must be
included, pursuant to the Georgia State Policies and Procedures Manual.
Physical Therapy Services
These services are covered for children under age 21 as medically necessary.
Services for adults 21 and older are covered when medically necessary for short
term rehabilitation.
Physician Services
 
Podiatric Services
Not covered: services for flatfoot; subluxation; routine foot care, supportive
devices; vitamin B-12 injections.
Pregnancy-Related Services
 
Private Duty Nursing Services
 
Rural Health Clinic Services
 
Speech Therapy Services
These services are covered for children under age 21 as medically necessary.
Services for adults 21 and older are covered when medically necessary for short
term rehabilitation.
Substance Abuse Treatment Services (Inpatient)
Substance abuse treatment, inpatient and rehabilitative, are covered as part of
a written service plan.
Swing Bed Services
 
Targeted Case Management
Covered for pregnant women under age 21 and other pregnant women at risk for
adverse outcomes; infants and toddlers with established risk for developmental
delay.
Transplants
Not covered for Members age 21 and older: heart, lung and heart/lung
transplants.



Revised 5/19/2008
Page 48 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.5.2                       Individuals with Disabilities Education Act (IDEA)
Services
 
 
4.5.2.1
For Members up to and including age three (3), the Contractor shall be
responsible for Medically Necessary IDEA services provided pursuant to an
Individualized Family Service Plan (IFSP) or Individualized Service Plan (IEP).

 
 
4.5.2.2
For Members age four (4) and older, the Contractor shall not be responsible for
Medically Necessary IDEA services provided pursuant to an IEP or IFSP. Such
services shall remain in FFS Medicaid.

 
 
4.5.2.2.1
The Contractor shall be responsible for all other Medically Necessary covered
services.

 
4.5.3                       Enhanced Services
 
 
4.5.3.1
In addition to the Covered Services provided above, the Contractor shall do the
following:

 
 
4.5.3.1.1
Place strong emphasis on programs to enhance the general health and well-being
of Members;

 
 
4.5.3.1.2
Make health promotion materials available to Members;

 
 
4.5.3.1.3
Participate in community-sponsored health fairs; and

 
 
4.5.3.1.4
Provide education to Members, families and other Health Care Providers about
early intervention and management strategies for various illnesses.

 
 
4.5.3.2
The Contractor shall not charge a Member for participating in health education
services that are defined as either enhanced or Covered Services.

 
4.5.4                       Medical Necessity
 
 
4.5.4.1
Based upon generally accepted medical practices in light of Conditions at the
time of treatment, Medically Necessary services are those that are:

 
 
4.5.4.1.1
Appropriate and consistent with the diagnosis of the treating Provider and the
omission of which could adversely affect the eligible Member's medical
Condition;

 
 
4.5.4.1.2
Compatible with the standards of acceptable medical practice in the community;

 
Revised 5/19/2008
Page 49 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.5.4.1.3
Provided in a safe, appropriate, and cost-effective setting given the nature of
the diagnosis and the severity of the symptoms;

 
 
4.5.4.1.4
Not provided solely for the convenience of the Member or the convenience of the
Health Care Provider or hospital; and

 
 
4.5.4.1.5
Not primarily custodial care unless custodial care is a covered service or
benefit under the Members evidence of coverage.

 
 
4.5.4.2
There must be no other effective and more conservative or substantially less
costly treatment, service and setting available.

 
 
4.5.4.3
For children under 21, the Contractor is required to provide medically necessary
services to correct or ameliorate physical and behavioral health disorders, a
defect, or a condition identified in an EPSDT (Health Check) screening,
regardless whether those services are included in the State Plan, but are
otherwise allowed pursuant to 1905 (a) of the Social Security Act. See
Diagnostic and Treatment, Section 4.7.5.2.

 
4.5.5                       Experimental, Investigational or Cosmetic Procedures
 
 
4.5.5.1
Pursuant to the Georgia State Medicaid Plan and the Georgia Medicaid Policies
and Procedures Manual, in no instance shall the Contractor cover experimental,
investigational or cosmetic procedures.

 
4.5.6                       Moral or Religious Objections
 
 
4.5.6.1
The Contractor is required to provide and reimburse for all Covered Services.
If, during the course of the Contract period, pursuant to 42 CFR 438.102, the
Contractor elects not to provide, reimburse for, or provide coverage of a
counseling or Referral service because of an objection on moral or religious
grounds, the Contractor shall notify:

 
 
4.5.6.1.1
DCH within one hundred and twenty (120) Calendar Days prior to adopting the
policy with respect to any service;

 
 
4.5.6.1.2
Members within ninety (90) Calendar Days after adopting the policy with respect
to any service; and

 
 
4.5.6.1.3
Members and Potential Members before and during Enrollment.

 
 
4.5.6.2.
The Contractor acknowledges that such objection will be grounds for
recalculation of rates paid to the Contractor.

 
4.6                          SPECIAL COVERAGE PROVISIONS
 
Revised 5/19/2008
Page 50 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.6.1                       Emergency Services
 
 
4.6.1.1
Emergency Services shall be available twenty-four (24) hours a day, seven (7)
Days a week to treat an Emergency Medical Condition.

 
 
4.6.1.2
An Emergency Medical Condition shall not be defined or limited based on a list
of diagnoses or symptoms. An Emergency Medical Condition is a medical or mental
health Condition manifesting itself by acute symptoms of sufficient severity
(including severe pain) that a prudent layperson, who possesses an average
knowledge of health and medicine, could reasonably expect the absence of
immediate medical attention to result in the following:

 
 
4.6.1.2.1
Placing the physical or mental health of the individual (or, with respect to a
pregnant woman, the health of the woman or her unborn child) in serious
jeopardy;

 
 
4.6.1.2.2
Serious impairment to bodily functions;

 
 
4.6.1.2.3
Serious dysfunction of any bodily organ or part;

 
 
4.6.1.2.4
Serious harm to self or others due to an alcohol or drug abuse emergency;

 
 
4.6.1.2.5
Injury to self or bodily harm to others; or

 
 
4.6.1.2.6
With respect to a pregnant woman having contractions: (i) that there is adequate
time to effect a safe transfer to another hospital before delivery, or (ii) that
transfer may pose a threat to the health or safety of the woman or the unborn
child.

 
 
4.6.1.3
The Contractor shall provide payment for Emergency Services when furnished by a
qualified Provider, regardless of whether that Provider is in the Contractor's
network. These services shall not be subject to prior authorization
requirements. The Contractor shall be required to pay for all Emergency Services
that are Medically Necessary until the Member is stabilized. The Contractor
shall also pay for any screening examination services conducted to determine
whether an Emergency Medical Condition exists.

 
 
4.6.1.4
The Contractor shall base coverage decisions for Emergency Services on the
severity of the symptoms at the time of presentation and shall cover Emergency
Services when the presenting symptoms are of sufficient severity to constitute
an Emergency Medical Condition in the judgment of a prudent layperson.

 
Revised 5/19/2008
Page 51 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.6.1.5
The attending emergency room physician, or the Provider actually treating the
Member, is responsible for determining when the Member is sufficiently
stabilized for transfer or discharge, and that determination is binding on the
Contractor, who shall be responsible for coverage and payment. The Contractor,
however, may establish arrangements with a hospital whereby the Contractor may
send one of its own physicians with appropriate emergency room privileges to
assume the attending physician's responsibilities to stabilize, treat, and
transfer the Member, provided that such arrangement does not delay the provision
of Emergency Services.

 
 
4.6.1.6
The Contractor shall not retroactively deny a Claim for an emergency screening
examination because the Condition, which appeared to be an Emergency Medical
Condition under the prudent layperson standard, turned out to be non-emergency
in nature. If an emergency screening examination leads to a clinical
determination by the examining physician that an actual Emergency Medical
Condition does not exist, then the determining factor for payment liability
shall be whether the Member had acute symptoms of sufficient severity at the
time of presentation. In this case, the Contractor shall pay for all screening
and care services provided. Payment shall be at either the rate negotiated under
the Provider Contract, or the rate paid by DCH under the Fee for Service
Medicaid program.

 
 
4.6.1.7
The Contractor may establish guidelines and timelines for submittal of
notification regarding provision of emergency services, but, the Contractor
shall not refuse to cover an Emergency Service based on the emergency room
Provider, hospital, or fiscal agent's failure to notify the Member's PCP, CMO
plan representative, or DCH of the Member's screening and treatment within said
timeframes.

 
 
4.6.1.8
When a representative of the Contractor instructs the Member to seek Emergency
Services the Contractor shall be responsible for payment for the Medical
Screening examination and for other Medically Necessary Emergency Services,
without regard to whether the Condition meets the prudent layperson standard.

 
 
4.6.1.9
The Member who has an Emergency Medical Condition shall not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
Condition or stabilize the patient.

 
 
4.6.1.10
Once the Member's Condition is stabilized, the Contractor may require
Pre-Certification for hospital admission or Prior Authorization for follow-up
care.

 
4.6.2                       Post-Stabilization Services
 
 
4.6.2.1
The Contractor shall be responsible for providing Post-Stabilization care
services twenty-four (24) hours a day, seven (7) days a week, both inpatient and
outpatient, related to an Emergency Medical Condition, that are provided after a
Member is stabilized in order to maintain the stabilized Condition, or, pursuant
to 42 CFR 438.114(e), to improve or resolve the Member's Condition.
 

 
Revised 5/19/2008
Page 52 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.6.2.2
The Contractor shall be responsible for payment for Post-Stabilization Services
that are Prior Authorized or Pre-Certified by an In-Network Provider or
organization representative, regardless of whether they are provided within or
outside the Contractor's network of Providers.



 
4.6.2.3
The Contractor is financially responsible for Post-Stabilization Services
obtained from any Provider, regardless of whether they are within or outside the
Contractor's Provider network that are administered to maintain the Member's
stabilized Condition for one (1) hour while awaiting response on a
Pre-Certification or Prior Authorization request.



 
4.6.2.4
The Contractor is financially responsible for Post-Stabilization Services
obtained from any Provider, regardless of whether they are within or outside the
Contractor's Provider network, that are not prior authorized by a CMO plan
Provider or organization representative but are administered to maintain,
improve or resolve the Member's stabilized Condition if:



 
4.6.2.4.1
The Contractor does not respond to the Provider's request for pre-certification
or prior authorization within one (1) hour;

 
 
4.6.2.4.2
The Contractor cannot be contacted; or

 
 
4.6.2.4.3
The Contractor's Representative and the attending physician cannot reach an
agreement concerning the Member's care and a CMO plan physician is not available
for consultation. In this situation the Contractor shall give the treating
physician the opportunity to consult with an In-Network physician and the
treating physician may continue with care of the Member until a CMO plan
physician is reached or one of the criteria in Section 4.6.2.5 are met.



 
4.6.2.5
The Contractor's financial responsibility for Post-Stabilization Services it has
not approved will end when:

 
 
4.6.2.5.1
An In-Network Provider with privileges at the treating hospital assumes
responsibility for the Member's care;

 
 
4.6.2.5.2
An In-Network Provider assumes responsibility for the Member's care through
transfer;

 
 
4.6.2.5.3
The Contractor's Representative and the treating physician reach an agreement
concerning the Member's care; or

 
Revised 5/19/2008
Page 53 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.6.2.5.4
The Member is discharged.



 
4.6.2.6
In the event the Member receives Post-Stabilization Services from a Provider
outside the Contractor's network, the Contractor is prohibited from charging the
Member more than he or she would be charged if he or she had obtained the
services through an In-Network Provider.

 
4.6.3                       Urgent Care Services
 
 
 4.6.3.1
The Contractor shall provide Urgent Care services as necessary.    Such services
shall not be subject to Prior Authorization or Pre-Certification.

 
4.6.4                       Family Planning Services


 
4.6.4.1
The Contractor shall provide access to family planning services within the
network. In meeting this obligation, the Contractor shall make a reasonable
effort to contract with all family planning clinics, including those funded by
Title X of the Public Health Services Act, for the provision of family planning
services. The Contractor shall verify its efforts to contract with Title X
Clinics by maintaining records of communication. The Contractor shall not limit
Members' freedom of choice for family planning services to In-Network Providers
and the Contractor shall cover services provided by any qualified Provider
regardless of whether the Provider is In-Network. The Contractor shall not
require a Referral if a Member chooses to receive family planning services and
supplies from outside of the network.



 
4.6.4.2
The Contractor shall inform Members of the availability of family planning
services and must provide services to Members wishing to prevent pregnancies,
plan the number of pregnancies, plan the spacing between pregnancies, or obtain
confirmation of pregnancy.



 
4.6.4.3
Family planning services and supplies include at a minimum:

 
 
4.6.4.3.1
Education and counseling necessary to make informed choices and understand
contraceptive methods;

 
 
4.6.4.3.2
Initial and annual complete physical examinations;

 
 
4.6.4.3.3
Follow-up, brief and comprehensive visits;

 
 
4.6.4.3.4
Pregnancy testing;

 
 
4.6.4.3.5
Contraceptive supplies and follow-up care;

 
 
4.6.4.3.6
Diagnosis and treatment of sexually transmitted diseases; and

 
Revised 5/19/2008
Page 54 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.6.4.3.7
Infertility assessment.



 
4.6.4.4
The Contractor shall furnish all services on a voluntary and confidential basis,
even if the Member is less than eighteen (18) years of age.



4.6.5                       Sterilizations, Hysterectomies and Abortions


 
4.6.5.1
In compliance with federal regulations, the Contractor shall cover
sterilizations and hysterectomies, only if all of the following requirements are
met:

 
 
4.6.5.1.1
The Member is at least twenty-one (21) years of age at the time consent is
obtained;

 
 
4.6.5.1.2
The Member is mentally competent;

 
 
4.6.5.1.3
The Member voluntarily gives informed consent in accordance with the State
Policies and Procedures for Family Planning Clinic Services. This includes the
completion of all applicable documentation;

 
 
4.6.5.1.4
At least thirty (30) Calendar Days, but not more than one hundred and eighty
(180) Calendar Days, have passed between the date of informed consent and the
date of sterilization, except in the case of premature delivery or emergency
abdominal surgery. A Member may consent to be sterilized at the time of
premature delivery or emergency abdominal surgery, if at least seventy-two (72)
hours have passed since informed consent for sterilization was signed. In the
case of premature delivery, the informed consent must have been given at least
thirty (30) Calendar Days before the expected date of delivery (the expected
date of delivery must be provided on the consent form);

 
 
4.6.5.1.5
An interpreter is provided when language barriers exist. Arrangements are to be
made to effectively communicate the required information to a Member who is
visually impaired, hearing impaired or otherwise disabled; and

 
 
4.6.5.1.6
The Member is not institutionalized in a correctional facility, mental hospital
or other rehabilitative facility.



 
4.6.5.2
A hysterectomy shall be considered a Covered Service only if the following
additional requirements are met:

 
 
4.6.5.2.1
The Member must be informed orally and in writing that the hysterectomy will
render the individual permanently incapble of reproducing (this is not
applicable if the individual was sterile prior to the hysterectomy or in the
case of an emergency hysterectomy); and
 

 
Revised 5/19/2008
Page 55 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.6.5.2.2
The Member must sign and date a "Patient's Acknowledgement of Prior Receipt of
Hysterectomy Information" form prior to the Hysterectomy. Informed consent must
be obtained regardless of diagnosis or age.



 
4.6.5.3
Regardless of whether the requirements listed above are met, a hysterectomy
shall not be covered under the following circumstances:

 
 
4.6.5.3.1
If it is performed solely for the purpose of rendering a Member permanently
incapable of reproducing;

 
 
4.6.5.3.2
If there is more than one (1) purpose for performing the hysterectomy, but the
primary purpose was to render the Member permanently incapable of reproducing;
or

 
 
4.6.5.3.3
If it is performed for the purpose of cancer prophylaxis.

 
 
4.6.5.4
Abortions or abortion-related services performed for family planning purposes
are not Covered Services. Abortions are Covered Services if a Provider certifies
that the abortion is medically necessary to save the life of the mother or if
pregnancy is the result of rape or incest. The Contractor shall cover treatment
of medical complications occurring as a result of an elective abortion and
treatments for spontaneous, incomplete, or threatened abortions and for ectopic
pregnancies.



 
4.6.5.5
The Contractor shall maintain documentation of all sterilizations,
hysterectomies and abortions and provide documentation to DCH upon the request
of DCH.



4.6.6                       Pharmacy


 
4.6.6.1
The Contractor shall provide pharmacy services either directly or through a
Pharmacy Benefits Manager (PBM).    The Contractor or its PBM may establish a
drug formulary if the following minimum requirements are met:

 
 
4.6.6.1.1
Drugs from each specific therapeutic drug class are included and are sufficient
in amount, duration, and scope to meet Members' medical needs;

 
 
4.6.6.1.2
The only excluded drug categories are those permitted under section 1927(d) of
the Social Security Act;

 
Revised 5/19/2008
Page 56 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.6.6.1.3
A   Pharmacy   &   Therapeutics   Committee   that   advises   and/or recommends
formulary decisions; and

 
 
4.6.6.1.4
Over-the-counter medications specified in the Georgia State Medicaid Plan are
included in the formulary.

 
 
4.6.6.2
The Contractor shall provide the formulary to DCH upon the request of DCH.



 
4.6.6.3
If the Contractor chooses to implement a mail-order pharmacy program, any such
program must be accordance with State and federal law.



4.6.7                       Immunizations


 
4.6.7.1
The Contractor shall provide all Members under twenty-one (21) years of age with
all vaccines and immunizations in accordance with the Advisory Committee on
Immunization Practices (ACIP) guidelines.



 
4.6.7.2
The Contractor shall ensure that all Providers use vaccines which have been made
available, free of cost, under the Vaccine for Children (VFC) program for
Medicaid children eighteen (18) years old and younger. Immunizations shall be
given in conjunction with Well-Child/Health Check care.



 
4.6.7.3
The Contractor shall provide all adult immunizations specified in the Georgia
Medicaid Policies and Procedures Manual.



 
4.6.7.4
The Contractor shall report all immunizations to the Georgia Registry of
Immunization Transactions and Services (GRITS) in a format to be determined by
DCH.



4.6.8                       Transportation


 
4.6.8.1
The Contractor shall provide emergency transportation and shall not
retroactively deny a Claim for emergency transportation to an emergency Provider
because the Condition, which appeared to be an Emergency Medical Condition under
the prudent layperson standard, turned out to be non­emergency in nature.



 
4.6.8.2
The Contractor is not responsible for providing non-emergency transportation
(NET) but the Contractor shall coordinate with the NET vendors for services
required by Members.



4.6.9                       Perinatal Services


 
4.6.9.1
The Contractor shall ensure that appropriate perinatal care is provided to women
and newborn Members. The Contractor shall have adequate capacity such that any
new Member who is pregnant is able to have an initial visit with her Provider
within fourteen (14) Calendar Days of Enrollment. The Contractor shall have in
place a system that provides, at a minimum, the following services:



Revised 5/19/2008
Page 57 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.6.9.1.1
Pregnancy planning and perinatal health promotion and education for
reproductive-age women;

 
 
4.6.9.1.2
Perinatal risk assessment of non-pregnant women, pregnant and post­partum women,
and newborns and children up to five (5) months of age;

 
 
4.6.9.1.3
Childbirth education classes to all pregnant Members and their chosen partner.
Through these classes, expectant parents shall be encouraged to prepare
themselves physically, emotionally, and intellectually for the childbirth
experience. The classes shall be offered at times convenient to the population
served, in locations that are accessible, convenient and comfortable. Classes
shall be offered in languages spoken by the Members.

 
 
4.6.9.1.4
Access to appropriate levels of care based on risk assessment, including
emergency care;

 
 
4.6.9.1.5
Transfer and care of pregnant women, newborns, and infants to tertiary care
facilities when necessary;

 
 
4.6.9.1.6
Availability and accessibility of OB/GYNs, anesthesiologists, and neonatologists
capable of dealing with complicated perinatal problems; and

 
 
4.6.9.1.7
Availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.



 
4.6.9.2
The Contractor shall provide inpatient care and professional services relating
to labor and delivery for its pregnant/delivering Members, and neonatal care for
its newborn Members at the time of delivery and for up to forty-eight (48) hours
following an uncomplicated vaginal delivery and ninety-six (96) hours following
an uncomplicated Caesarean delivery.

 
4.6.10                     Parenting Education


 
4.6.10.1
In addition to individual parent education and anticipatory guidance to parents
and guardians at preventive pediatric visits and Health Check screens, the
Contractor shall offer or arrange for parenting skills education to expectant
and new parents, at no cost to the Member.

 
Revised 5/19/2008
Page 58 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.6.10.2
The Contractor agrees to create effective ways to deliver this education,
whether through classes, as a component of post-partum home visiting, or other
such means. The educational efforts shall include topics such as bathing,
feeding (including breast feeding), injury prevention, sleeping, illness, when
to call the doctor, when to use the emergency room, etc. The classes shall be
offered at times convenient to the population served, and in locations that are
accessible, convenient and comfortable. Convenience will be determined by DCH.
Classes shall be offered in languages spoken by the Members.



4.6.11                     Mental Health and Substance Abuse


 
4.6.11.1
The Contractor shall have written Mental Health and Substance Abuse Policies and
Procedures that explain how they will arrange or provide for covered mental
health and substance abuse services. Such policies and procedures shall include
Advance Directives. The Contractor shall assure timely delivery of mental health
and substance abuse services and coordination with other acute care services.



 
4.6.11.2
Mental Health and Substance Abuse Policies and Procedures shall be submitted to
DCH for approval within sixty (60) Calendar Days of Contract Award and as
updated thereafter.



 
4.6.11.3
The Contractor shall permit Members to self-refer to an In-Network Provider for
an initial mental health or substance abuse visit but prior authorization may be
required for subsequent visits.



4.6.12                     Advance Directives


 
4.6.12.1
In compliance with 42 CFR 438.6 (i) (l)-(2) and 42 CFR 422.128, the Contractor
shall maintain written policies and procedures for Advance Directives, including
mental health advance directives. Such Advance Directives shall be included in
each Member's medical record. The Contractor shall provide these policies to all
Members eighteen (18) years of age and older and shall advise Members of:

 
 
4.6.12.1.1
Their rights under the law of the State of Georgia, including the right to
accept or refuse medical or surgical treatment and the right to formulate
Advance Directives; and

 
 
4.6.12.1.2
The Contractor's written policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of Advance
Directives as a matter of conscience.

 
Revised 5/19/2008
Page 59 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.6.12.2
The information must include a description of State law and must reflect changes
in State laws as soon as possible, but no later than ninety (90) Calendar Days
after the effective change.



 
4.6.12.3
The Contractor's information must inform Members that complaints may be filed
with the State's Survey and Certification Agency.



 
4.6.12.4
The Contractor shall educate its staff about its policies and procedures on
Advance Directives, situations in which Advance Directives may be of benefit to
Members, and their responsibility to educate Members about this tool and assist
them to make use of it.



 
4.6.12.5
The Contractor shall educate Members about their ability to direct their care
using this mechanism and shall specifically designate which staff Members and/or
network Providers are responsible for providing this education.



4.6.13                     Foster Care Forensic Exam


 
4.6.13.1
The Contractor shall provide a forensic examination to a Member that is less
than eighteen (18) years of age that is placed outside the home in State
custody. Such exam shall be in accordance with State law and regulations.



4.6.14                     Laboratory Services


 
4.6.14.1
The Contractor shall require all network laboratories to automatically report
the Glomerular Filtration Rate (GFR) on any serum creatinine tests ordered by
In-Network Providers.



4.6.15                     Member Cost-Sharing


 
4.6.15.1
The Contractor shall ensure that Providers collect Member co-payments as
specified in Attachment K.

 
4.7
EARLY AND PERIODIC SCREENING, DIAGNOSTIC AND TREATMENT (EPSDT) PROGRAM: HEALTH
CHECK

 
4.7.1                      General Provisions


 
4.7.1.1
The Contractor shall provide EPSDT services (called Health Check services) to
Medicaid children less than twenty-one (21) years of age and PeachCare for Kids
children less than age nineteen (19) years of age (hereafter referred to as
Health Check eligible children), in compliance with all requirements found
below.



Revised 5/19/2008
Page 60 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.7.1.2
The Contractor shall comply with sections 1902(a)(43) and 1905(a)(4)(B) and
1905(r) of the Social Security Act and federal regulations at 42 CFR 441.50 that
require EPSDT services to include outreach and informing, screening, tracking,
and, diagnostic and treatment services. The Contractor shall comply with all
Health Check requirements pursuant to the Georgia Medicaid Policies and
Procedures Manual.



 
4.7.1.3
The Contractor shall develop an EPSDT Plan that includes written policies and
procedures for conducting outreach, informing, tracking, and follow-up to ensure
compliance with the Health Check periodicity schedules. The EPSDT Plan shall
emphasize outreach and compliance monitoring for children and adolescents (young
adults), taking into account the multi-lingual, multi­cultural nature of the GF
population, as well as other unique characteristics of this population. The plan
shall include procedures for follow-up of missed appointments, including missed
Referral appointments for problems identified through Health Check screens and
exams. The plan shall also include procedures for referral, tracking and follow
up for annual dental examinations and visits. The Contractor shall submit its
EPSDT Plan to DCH for review and approval within sixty (60) Calendar Days of
Contract Award and as updated thereafter.



4.7.2                      Outreach and Informing


 
4.7.2.1
The Contractor's Health Check outreach and informing process shall include:

 
 
4.7.2.1.1
The importance of preventive care;

 
 
4.7.2.1.2
The periodicity schedule and the depth and breadth of services;

 
 
4.7.2.1.3
How and where to access services, including necessary transportation and
scheduling services; and

 
 
4.7.2.1.4
A statement that services are provided without cost.

 
 
4.7.2.2
The Contractor shall inform its newly enrolled families with Health Check
eligible children about the Health Check program within sixty (60) Calendar Days
of Enrollment with the plan. This requirement includes informing pregnant women
and new mothers, either before or within seven (7) days after the birth of their
children, that Health Check services are available.



 
4.7.2.3
The Contractor shall provide written notification to its families with Health
Check eligible children when appropriate periodic assessments or needed services
are due. The Contractor shall coordinate appointments for care. The Contractor
shall follow up with families with Health Check eligible children
that have failed to access Health Check screens and services after one hundred
and twenty (120) Calendar Days of Enrollment in the CMO plan.

 
Revised 5/19/2008
Page 61 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.7.2.4
The Contractor shall provide to each PCP, on a monthly basis, a list of the
PCP's Health Check eligible children that have not had an encounter during the
initial one hundred and twenty (120) Calendar Days of CMO plan Enrollment,
and/or are not in compliance with the Health Check periodicity schedule. The
Contractor and/or the PCP shall contact the Members' parents or guardians to
schedule an appointment.



 
4.7.2.5
Informing may be oral (on the telephone, face-to-face, or films/tapes) or
written and may be done by Contractor personnel or Health Care Providers. All
outreach and informing shall be documented and shall be conducted in
non-technical language at or below a fifth (5th) grade reading level. The
Contractor shall use accepted methods for informing persons who are blind or
deaf, or cannot read or understand the English language, in accordance with
Section 4.3.2 of this Contract.



 
4.7.2.6
The Contractor may provide nominal, non-cash incentives (valued $10 or less) to
Members to motivate compliance with periodicity schedules.

 
4.7.3                       Screening
 
 
4.7.3.1
The Contractor is responsible for periodic screens in accordance with the
State's periodicity schedule. Such screens must include all of the following:

 
 
4.7.3.1.1
A comprehensive health and developmental history;

 
 
4.7.3.1.2
Developmental   assessment,    including   mental,   emotional,    and
behavioral health development;

 
 
4.7.3.1.3
Measurements (including head circumference for infants);

 
 
4.7.3.1.4
An assessment of nutritional status;

 
 
4.7.3.1.5
A comprehensive unclothed physical exam;

 
 
4.7.3.1.6
Immunizations according to the Advisory Committee of Immunization Practices
(ACIP);

 
 
4.7.3.1.7
Certain laboratory tests (including the federally required blood lead
screening);

 
 
4.7.3.1.8
Anticipatory guidance and health education;

 
 
4.7.3.1.9
Vision screening;

 
Revised 5/19/2008
Page 62 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.7.3.1.10
Tuberculosis and lead risk screening;

 
 
4.7.3.1.11
Hearing screening; and

 
 
4.7.3.1.12
Dental and oral health assessment.

 
 
4.7.3.2
Lead screening is a required component of a Health Check screen and the
Contractor shall implement a screening, program for the presence of lead
toxicity. The screening program shall consist of two (2) parts: verbal risk
assessment (from thirty-six (36) to seventy-two (72) months of age), and blood
lead screening. Regardless of risk, the Contractor shall provide for a blood
lead screening test for all Health Check eligible children at twelve (12) and
twenty-four (24) months of age. Children between twenty-four (24) months of age
and seventy-two (72) months of age should receive a blood lead screening test if
there is no record of a previous test.



 
4.7.3.3
The Contractor shall have a lead case management program for Health Check
eligibles and their households when there is a positive blood lead test equal to
or greater than ten (10) micrograms per deciliter. The lead case management
program shall include education, a written case management plan that includes
all necessary referrals, coordination with other specific agencies, and
aggressive pursuit of non-compliance with follow-up tests and appointments.



 
4.7.3.4
The Contractor shall have procedures for Referral to and follow up with oral
health professionals, including annual dental examinations and services by an
oral health professional.



 
4.7.3.5
The Contractor shall provide inter-periodic screens, which are screens that
occur between the complete periodic screens and are Medically Necessary to
determine the existence of suspected physical or mental illnesses or Conditions.
This includes at a minimum vision, hearing and dental services.



 
4.7.3.6
The Contractor shall provide Referrals for further diagnostic and/or treatment
services to correct or ameliorate defects, and physical and mental illnesses and
Conditions discovered by the Health Check screens. Referral and follow up may be
made to the Provider conducting the screening or to another Provider, as
appropriate.



 
4.7.3.7
The Contractor shall provide an initial health and screening visit to all newly
enrolled GF Health Check eligible children within ninety (90) Calendar Days and
within twenty-four (24) hours of birth to all newborns.



 
4.7.3.8
Minimum Contractor compliance with the Health Check screening requirements,
including blood lead screening and annual dental examinations and services, is
an eighty percent (80%) screening rate, using the methodology prescribed by CMS
to determine the screening rate.

 
Revised 5/19/2008
Page 63 of 234


 
 

--------------------------------------------------------------------------------

 
 
4.7.4                       Tracking


 
4.7.4.1
The Contractor shall establish a tracking system that provides information on
compliance with Health Check requirements. This system shall track, at a
minimum, the following areas:

 
 
4.7.4.1.1
Initial newborn Health Check visit occurring in the hospital;

 
 
4.7.4.1.2
Periodic and preventive/well child screens and visits as prescribed by the
periodicity schedule;

 
 
4.7.4.1.3
Diagnostic and treatment services, including Referrals;

 
 
4.7.4.1.4
Immunizations, lead, tuberculosis and dental services; and

 
 
4.7.4.1.5
A reminder/notification system.



 
4.7.4.2
All information generated and maintained in the tracking system shall be
consistent with Encounter Data requirements as specified elsewhere herein.



4.7.5                       Diagnostic and Treatment Services


 
4.7.5.1
If a suspected problem is detected by a screening examination as described
above, the child shall be evaluated as necessary for further diagnosis. This
diagnosis is used to determine treatment needs.



 
4.7.5.2
Health Check requires coverage for all follow-up diagnostic and treatment
services deemed Medically Necessary to ameliorate or correct a problem
discovered during a Health Check screen.. Such Medically Necessary diagnostic
and treatment services must be provided regardless of whether such services are
covered by the State Medicaid Plan, as long as they are Medicaid-Covered
Services as defined in Title XIX of the Social Security Act. The Contractor
shall provide Medically Necessary, Medicaid-covered diagnostic and treatment
services, either directly or by Referral.



4.7.6                       Reporting Requirements


 
4.7.6.1
The Contractor shall submit to DCH quarterly Health Check Reports as described
in Section 4.18.4.1. The Contractor shall report Health Check visits in
accordance with the appropriate codes specified in the appropriate Provider
Handbooks.

 
4.8                          PROVIDER NETWORK
 
Revised 5/19/2008
Page 64 of 234


 
 

--------------------------------------------------------------------------------

 


4.8.1


General Provisions


 
4.8.1.1
The Contractor is solely responsible for providing a network of physicians,
pharmacies, hospitals, and other health care Providers through whom it provides
the items and services included in Covered Services.



 
4.8.1.2
The Contractor shall ensure that its network of Providers is adequate to assure
access to all Covered Services, and that all Providers are appropriately
credentialed, maintain current licenses, and have appropriate locations to
provide the Covered Services.



 
4.8.1.3
The Contractor shall notify DCH sixty (60) days in advance when a decision is
made to close network enrollment for new provider contracts and also notify DCH
when network enrollment is reopened. The Contractor must notify DCH sixty (60)
days prior to closing a provider panel.



 
4.8.1.4
The Contractor shall not include any Providers who have been excluded from
participation by the Department of Health and Human Services, Office of
Inspector General, or who are on the State's list of excluded Providers. The
Contractor is responsible for routinely checking the exclusions list and shall
immediately terminate any Provider found to be excluded and notify the Member
per the requirements outlined in this Contract.



 
4.8.1.5
The Contractor shall require that each Provider have a unique physician
identifier number (UPIN). Effective May 23, 2007, in accordance with 45 CFR
160.103, the Contractor shall require that each Provider have a national
Provider identifier (NPI).



 
4.8.1.6
The Contractor shall have written Selection and Retention Policies and
Procedures. These policies shall be submitted to DCH for review and approval
within sixty (60) Calendar Days of Contract Award and as updated thereafter. In
selecting and retaining Providers in its network the Contractor shall consider
the following:

 
 
4.8.1.6.1
The anticipated GF Enrollment;

 
 
4.8.1.6.2
The expected Utilization of services, taking into consideration the
characteristics and Health Care needs of its Members;

 
 
4.8.1.6.3
The numbers and types (in terms of training, experience and specialization) of
Providers required to furnish the Covered Services;

 
 
4.8.1.6.4
The numbers of network Providers who are not accepting new GF patients; and

 
Revised 5/19/2008
Page 65 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.8.1.6.5
The geographic location of Providers and Members, considering distance, travel
time, the means of transportation ordinarily used by Members, and whether the
location provides physical access for Members with disabilities.



 
4.8.1.7
If the Contractor declines to include individual Providers or groups of
Providers in its network, the Contractor shall give the affected Providers
written notice of the reason(s) for the decision. These provisions shall not be
construed to:

 
 
4.8.1.7.1
Require the Contractor to contract with Providers beyond the number necessary to
meet the needs of its Members;

 
 
4.8.1.7.2
Preclude the Contractor from establishing measures that are designed to maintain
quality of services and control costs and are consistent with its
responsibilities to Members.



 
4.8.1.8
The Contractor shall ensure that all network Providers have knowingly and
willfully agreed to participate in the Contractor's network. The Contractor
shall be prohibited from acquiring established networks without contacting each
individual Provider to ensure knowledge of the requirements of this Contract and
the Provider's complete understanding and agreement to fulfill all terms of the
Provider Contract, as outlined in section 4.10. DCH reserves the right to
confirm and validate, through both the collection of information and
documentation from the Contractor and on-site visits to network Providers, the
existence of a direct relationship between the Contractor and the network
Providers.



 
4.8.1.9
The Contractor shall submit an up-dated version of the Provider Network Listing
spreadsheet for all requested Provider types (as outlined under Required
Attachments in 5.1.2.8 in the RFP), and include any Provider Letters of Intent
or executed Signature Pages of Provider Contracts not previously submitted (as
part of the RFP response) to DCH within sixty (60) Calendar Days of Contract
Award and as updated thereafter.



 
4.8.1.10
The Contractor shall submit a final copy of the Provider Network Listing
spreadsheet for all requested Provider types (as outlined under Required
Attachments in 5.1.2.8 in the RFP), Signature Pages for all Provider Contracts,
and written acknowledgements from all Providers part of a PHO, IP A, or other
network stating that they know they are in the CMO's network, know they are
accepting Medicaid patients, and that they are accepting the terms and
conditions. These shall all be submitted to DCH ninety (90) Calendar Days prior
to establishment of the Contractor in that Service Region.



4.8.2                       Primary Care Providers (PCPs)
 
Revised 5/19/2008
Page 66 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.8.2.1
The Contractor shall offer its Members freedom of choice in selecting a PCP. The
Contractor shall have written PCP Selection Policies and Procedures describing
how Members select their PCP.



 
4.8.2.2
The Contractor shall submit these PCP Selection Policies and Procedures policies
to DCH for review and approval within sixty (60) Calendar Days of Contract Award
and as updated thereafter.



 
4.8.2.3
PCP assignment policies shall be in accordance with Section 4.1.2 of this
Contract.



 
4.8.2.4
The Contractor may require that Members are assigned to the same PCP for a
period of up to six (6) months. In the event the Contractor requires that
Members are assigned to the same PCP for a period of six (6) months or less, the
following exceptions shall be made:

 
 
4.8.2.4.1
Members shall be allowed to change PCPs without cause during the first ninety
(90) Calendar Days following PCP selection;

 
 
4.8.2.4.2
Members shall be allowed to change PCPs with cause at anytime. The following
constitute cause for change:

 
 
4.8.2.4.2.1
The PCP no longer meets the geographic access standards as defined in Section
4.8.14;

 
 
4.8.2.4.2.2
The PCP does not, because of moral or religious objections, provide the Covered
Service(s) the Member seeks; and

 
 
4.8.2.4.2.3
The Member requests to be assigned to the same PCP as other family members.

 
 
4.8.2.4.3
Members shall be allowed to change PCPs every six (6) months.



 
4.8.2.5
The PCP is responsible for supervising, coordinating, and providing all Primary
Care to each assigned Member. In addition, the PCP is responsible for
coordinating and/or initiating Referrals for specialty care (both in and out of
network), maintaining continuity of each Member's Health Care and maintaining
the Member's Medical Record, which includes documentation of all services
provided by the PCP as well as any specialty services. The Contractor shall
require that PCPs fulfill these responsibilities for all Members.



 
4.8.2.6
The Contractor shall include in its network as PCPs the following:

 
Revised 5/19/2008
Page 67 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.8.2.6.1
Physicians who routinely provide Primary Care services in the areas of:

 
 
4.8.2.6.1.1
Family Practice;

 
 
4.8.2.6.1.2
General Practice;

 
 
4.8.2.6.1.3
Pediatrics; or

 
 
4.8.2.6.1.4
Internal Medicine.

 
 
4.8.2.6.2
Nurse Practitioners Certified (NP-C) specializing in:

 
 
4.8.2.6.2.1
Family Practice; or

 
 
4.8.2.6.2.2
Pediatrics.

 
 
4.8.2.7
NP-Cs in independent practice must also have a current collaborative agreement
with a licensed physician who has hospital admitting privileges.



 
4.8.2.8
FQHCs and RHCs may be included as PCPs. The Contractor shall maintain an
accurate list of all Providers rendering care at these facilities.



 
4.8.2.9
Primary Care Public Health Department Clinics and Primary Care Hospital
Outpatient Clinics may be included as PCPs if they agree to the requirements of
the PCP role, including the following conditions:

 
 
4.8.2.9.1
The practice must routinely deliver Primary Care as defined by the majority of
the practice devoted to providing continuing comprehensive and coordinated
medical care to a population undifferentiated by disease or organ system. If
deemed necessary, a Medical Record audit of the practice will be performed. Any
exceptions to this requirement will be considered on a case-by-case basis.

 
 
4.8.2.9.2
Any Referrals for specialty care to other Providers of the same practice may be
reviewed for appropriateness.

 
 
4.8.2.10
Physician's assistants (PAs) may participate as a PCP as a Member of a
physician's practice.



 
4.8.2.11
The Contractor may allow female Members to select a gynecologist or
obstetrician-gynecologist (OB-GYN) as their Primary Care Provider.



 
4.8.2.12
The Contractor may allow Members with Chronic Conditions to select a specialist
with whom he or she has an on-going relationship to serve as a PCP.

 
Revised 5/19/2008
Page 68 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.8.3                       Direct Access


 
4.8.3.1
The Contractor shall provide female Members with direct in-network access to a
women's health specialist for covered care necessary to provide her routine and
preventive Health Care services. This is in addition to the Member's designated
source of Primary Care if that Provider is not a women's health specialist.



 
4.8.3.2
The Contractor shall have a process in place that ensures that Members
determined to need a course of treatment or regular care monitoring have direct
access to a specialist as appropriate for the Member's condition and identified
needs. The Medical Director shall be responsible for over-seeing this process.



 
4.8.3.3
The Contractor shall ensure that Members who are determined to need a course of
treatment or regular care monitoring have a treatment plan. This treatment plan
shall be developed by the Member's PCP with Member participation, and in
consultation with any specialists caring for the Member. This treatment plan
shall be approved in a timely manner by the Medical Director and in accord with
any applicable State quality assurance and utilization review standards.



4.8.4                       Pharmacies


 
4.8.4.1
The Contractor shall maintain a comprehensive Provider network of pharmacies
that ensures pharmacies are available and accessible to all Members.

 
4.8.5                       Hospitals


 
4.8.5.1
The Contractor shall have a comprehensive Provider network of hospitals such
that they are available and accessible to all Members. This includes, but is not
limited to tertiary care facilities and facilities with neo-natal, intensive
care, burn, and trauma units.



 
4.8.5.2
The Contractor shall include in its network Critical Access Hospitals (CAHs)
that are located in its Service Region.



 
4.8.5.3
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include CAHs in its network. This documentation shall
be provided to DCH upon request.



 
4.8.5.4
A critical access hospital must provide notice to a care management organization
and the Department of Community Health of any alleged
breaches in its contract by such care management organization (Title 33 of the
Official Code of Georgia Annotated as amended pursuant to HB 1234).

 
Revised 5/19/2008
Page 69 of 234


 
 

--------------------------------------------------------------------------------

 
 
4.8.6                       Laboratories


 
4.8.6.1
The Contractor shall maintain a comprehensive  Provider network of laboratories
that ensures laboratories are accessible to all Members. The Contractor shall
ensure that all laboratory testing sites providing services under this contract
have either a clinical laboratory (CLIA) certificate or a waiver of a
certificate of registration, along with a CLIA number, pursuant to 42 CFR 493.3.

 
4.8.7                       Mental Health/Substance Abuse


 
4.8.7.1
The Contractor shall include in its network Core Service Providers (CSP's) that
meet the requirements of the Department of Human Resources and are located in
its Service Region, provided they agree to the Contractor's terms and conditions
as well as rates; and presuming they meet the credentialing requirements
established by the Contractor for that provider type.



 
4.8.7.2
The Contractor shall maintain copies of all letters and other correspondence
related to the inclusion of CSP's in its network. This documentation shall be
provided to DCH upon request.

 
4.8.8                       Federally Qualified Health Centers (FQHCs)


 
4.8.8.1
The Contractor shall include in its Provider network all FQHCs in its Service
Region based on PPS rates.



 
4.8.8.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include FQHCs in its network. This documentation shall
be provided to DCH upon request.



 
4.8.8.3
The FQHC must agree to provide those primary care services typically included as
part of a physician's medical practice, as described in §901 of State Medicaid
Manual Part II for FQHC (the Manual). Services and supplies deemed necessary for
the provision of a Core services as described in §901.2 of the Manual are
considered part of the FQHC service. In addition, an FQHC can provide other
ambulatory services of the following state Medicaid Program, once enrolled in
the programs:

 
 
4.8.8.1.1
Health Check (COS 600),

 
 
4.8.8.1.2
Mental Health (COS 440),

 
 
4.8.8.1.3
Dental Services (COS 450 and 460),

 
 
4.8.8.1.4
Refractive Vision Care services (COS 470),

 
 
4.8.8.1.5
Podiatry (COS 550),

 
Revised 5/19/2008
Page 70 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.8.8.1.6
Pregnancy Related services (COS 730), and



4.8.9                       Rural Health Clinics (RHCs)


 
4.8.9.1
The Contractor shall include in its Provider network all RHCs in its Service
Region based on PPS rates.



 
4.8.9.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include FQHCs and RHCs in its network. This
documentation shall be provided to DCH upon request.



 
4.8.9.3
The RHC must agree to provide those primary care services typically included as
part of a physician's medical practice, as described in §901 of State Medicaid
Manual Part II for RHC (the Manual). Services and supplies deemed necessary for
the provision of a Core services as described in §901.2 of the Manual are
considered part of the RHC service. In addition, an RHC can provide other
ambulatory services of the following state Medicaid Program, once enrolled in
the programs:

 
 
4.8.9.3.1
Health Check (COS 600),

 
 
4.8.9.3.2
Mental Health (COS 440),

 
 
4.8.9.3.3
Dental Services (COS 450 and 460),

 
 
4.8.9.3.4
Refractive Vision Care services (COS 470),

 
 
4.8.9.3.5
Podiatry (COS 550),

 
 
4.8.9.3.6
Pregnancy Related services (COS 730), and

 
 
4.8.9.3.7
Perinatal Case Management (COS 761).

 
4.8.10                     Family Planning Clinics


 
4.8.11.1
The Contractor shall make a reasonable effort to subcontract with all family
planning clinics, including those funded by Title X of the Public Health
Services Act.



 
4.8.11.2
The Contractor shall maintain copies of all letters and other correspondence
related to its efforts to include Title X Clinics in its network. This
documentation shall be provided to DCH upon request.



4.8.11                     Nurse Practitioners Certified (NP-Cs) and Certified
Nurse Midwives (CNMs)


 
4.8.11.1
The Contractor shall ensure that Members have appropriate access to NP-Cs and
CNMs, through either Provider contracts or Referrals. This provision shall in no
way be interpreted as requiring the Contractor to provide any services that are
not Covered Services.



Revised 5/19/2008
Page 71 of 234


 
 

--------------------------------------------------------------------------------

 


4.8.12


Dental Practitioners


 
4.8.12.1
The Contractor shall not deny any dentist from participating in the Medicaid and
PeachCare for Kids dental program administered by such care management
organization if:

 
 
4.8.12.1.1
If such dentist has obtained a license to practice in this state and is an
enrolled provider who has met all of the requirements of the Department of
Community Health for participation in the Medicaid and PeachCare for Kids
program; and

 
 
4.8.12.1.2
If licensed dentist will provide dental services to members pursuant to a state
or federally funded educational loan forgiveness program that requires such
services; provided, however, each care management organization shall be required
to offer dentists wishing to participate through such loan forgiveness programs
the same contract terms offered to other dentists in the service region who
participate in the care management organization's Medicaid and PeachCare for
Kids dental programs;

 
 
4.8.12.1.3
If the geographic area in which the dentist intends to practice has been
designated as having a dental professional shortage as determined by the
Department of Community Health, which may be based on the designation of the
Health Resources and Services Administration of the United States Department of
Health and Human Services; 4.8.12.1.4 The Contractor much establish to the
satisfaction of the Department of Community Health that a sufficient number of
general dentists and specialists have contracted with the care management
organization to provide covered dental services to members in the geographic
region.

 
 
4.8.12.1.4
The Contractor may only decline to contract with a dentist who has had his or
her license to practice dentistry sanctioned in any manner or fails to meet the
credentialing criteria established by the care management organization. Any
dentist denied on this basis shall be entitled to a hearing before an
administrative law judge as set forth in subsection (e) of Code Section
49-4-153.



4.8.13                    Geographic Access Requirements


 
4.8.13.1
In addition to maintaining in its network a sufficient number of Providers to
provide all services to its Members, the Contractor shall meet the following
geographic access standards for all Members:

 
Revised 5/19/2008
Page 72 of 234
 
 
 

--------------------------------------------------------------------------------

 



 
Urban
Rural
PCPs
Two (2) within eight (8) miles
Two (2) within fifteen (15) miles
Specialists
One (1) within thirty (30)
minutes or thirty (30)
miles
One within forty-five (45) minutes or forty-five (45) miles
Dental Providers
One (1) within thirty (30)
minutes or thirty (30)
miles
One within forty-five (45) minutes or forty-five (45) miles
Hospitals
One (1) within thirty (30)
minutes or thirty (30)
miles
One within forty-five (45) minutes or forty-five (45) miles
Mental Health Providers
One (1) within thirty (30)
minutes or thirty (30)
miles
One within forty-five (45) minutes or forty-five (45) miles
Pharmacies
One (1) twenty-four (24)
hours a day, seven (7)
days a week within
fifteen (15) minutes or
fifteen (15) miles
One (1) twenty-four (24)
hours a day (or has an
after hours emergency
phone number and
pharmacist on call),
seven (7) days a week
within thirty (30)
minutes or thirty (30)
miles



 
4.8.13.2
All travel times are maximums for the amount of time it takes a Member, using
usual travel means in a direct route to travel from their home to the Provider.
DCH recognizes that transportation with NET vendors may not always follow direct
routes due to multiple passengers.

 
4.8.14                    Waiting Maximums and Appointment Requirements


 
4.8.14.1
The Contractor shall require that all network Providers offer hours of operation
that are no less than the hours of operation offered to commercial and
Fee-for-Service patients. The Contractor shall encourage its PCPs to offer
After-Hours office care in the evenings and on weekends.



 
4.8.14.2
The Contractor shall have in its network the capacity to ensure that waiting
times for appointments do not exceed the following:

 
PCPs (routine visits)
21 Calendar Days
PCP (adult sick visit)
72 hours
PCP (pediatric sick visit)
24 hours
Specialist
30 Calendar Days
Non-emergency hospital stays
30 Calendar Days
Mental health Providers
14 Calendar Days



Revised
5/19/2008                                                                                                                         Page
73 of 234


 
 

--------------------------------------------------------------------------------

 


Urgent Care Providers
24 hours
Emergency Providers
Immediately (24 hours a day, 7 days a week) and without prior authorization



 
4.8.14.3
The Contractor shall provide adequate capacity for initial visits for pregnant
women within fourteen (14) Calendar Days and visits for Health Check eligible
children within ninety (90) Calendar Days of Enrollment into the CMO plan.



 
4.8.14.4
The Contractor shall take corrective action if there is a failure to comply with
these waiting times.

 
4.8.15                    Credentialing


 
4.8.15.1
The Contractor shall maintain written policies and procedures for the
Credentialing and Re-Credentialing of network Providers, using standards
established by National Committee Quality Assurance (NCQA), Joint Commission on
Accreditation Healthcare Organization (JCAHO), or American Accreditation
Healthcare Commission/URAC. At a minimum, the Contractor shall require that each
Provider be credentialed in accordance with State law. The Contractor may impose
more stringent Credentialing criteria than the State requires. The Contractor
shall Credential all completed applications packets within 120 calendar days of
receipt.



 
4.8.15.2
Credentialing policies and procedures shall include: the verification of the
existence and maintenance of credentials, licenses, certificates, and insurance
coverage of each Provider from a primary source; a methodology and process for
Re-Credentialing Providers; a description of the initial quality assessment of
private practitioner offices and other patient care settings; and procedures for
disciplinary action, such as reducing, suspending, or terminating Provider
privileges.



 
4.8.15.3
Upon the request of DCH, The Contractor shall make available all licenses,
insurance certificates, and other documents of network Providers. The Contractor
shall also make available to DCH each quarter the total number of provider
applications by date that have been received, credentialed, and approved. These
reports should be catalogued date in such a way to allow age tracking of each
provider application submitted and the specific reason that credentialing for
any of the applications was delayed beyond 120 days.



 
4.8.15.4
The newly awarded Contractor shall submit its Provider Credentialing and
re-Credentialing Policies and Procedures to DCH within sixty (60) Calendar Days
of Contract Award and as updated thereafter. Existing Contractors shall submit
its Provider Credentialing and re-Credentialing Policies and Procedures to DCH
quarterly.



Revised 5/19/2008
Page 74 of 234


 
 

--------------------------------------------------------------------------------

 


4.8.16                     Mainstreaming


 
4.8.16.1
The Contractor shall encourage that all In-Network Providers accept Members for
treatment, unless they have a full panel (2500 members) and are accepting no new
GF or commercial patients. The Contractor shall ensure that In-Network Providers
do not intentionally segregate Members in any way from other persons receiving
services.



 
4.8.16.2
The Contractor shall ensure that Members are provided services without regard to
race, color, creed, sex, religion, age, national origin, ancestry, marital
status, sexual preference, health status, income status, or physical or mental
disability.



4.8.17                    Coordination Requirements


 
4.8.17.1
The Contractor shall coordinate with all divisions within DCH, as well as with
other State agencies, and with other CMO plans operating within the same Service
Region.



 
4.8.17.2
The Contractor shall also coordinate with local education agencies in the
Referral and provision of children's intervention services provided through the
school to ensure Medical Necessity and prevent duplication of services.



 
4.8.17.3
The Contractor shall coordinate the services furnished to its Members with the
service the Member receives outside the CMO plan, including services received
through any other managed care entity.



 
4.8.17.4
The Contractor shall coordinate with all NET vendors.



 
4.8.17.5
DCH strongly encourages the Contractor to Contract with Providers of essential
community services who would normally Contract with the State as well as other
public agencies and with non-profit organizations that have maintained a
historical base in the community.



 
4.8.17.6
The Contractor shall implement procedures to ensure that in the process of
coordinating care each Member's privacy is protected consistent with the
confidentiality requirements in 45 CFR 160 and 45 CFR 164.



4.8.18                    Network Changes


 
4.8.18.1
The Contractor shall notify DCH within seven (7) Business Days of any
significant  changes  to  the  Provider  network  or,  if applicable, to  any
Subcontractors' Provider network. A significant change is defined as:

 
 
 4.8.18.1.1
A decrease in the total number of PCPs by more than five percent (5%);

   
Revised 5/19/2008
Page 75 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.8.18.1.2
A loss of all Providers in a specific specialty where another Provider in that
specialty is not available within sixty (60) miles;

 
 
4.8.18.1.3
A loss of a hospital in an area where another contracted hospital of equal
service ability is not available within thirty (30) miles; or

 
 
4.8.18.1.4
Other adverse changes to the composition of the network, which impair or deny
the Members' adequate access to In-Network Providers.

 
 
4.8.18.2
The Contractor shall have procedures to address changes in the health plan
Provider network that negatively affect the ability of Members to access
services, including access to a culturally diverse Provider network. Significant
changes in network composition that negatively impact Member access to services
may be grounds for Contract termination or State determined remedies.



 
4.8.18.3
If a PCP ceases participation in the Contractor's Provider network the
Contractor shall send written notice to the Members who have chosen the Provider
as their PCP. This notice shall be issued no less than thirty (30) Calendar Days
prior to the effective date of the termination and no more than ten (10)
Calendar Days after receipt or issuance of the termination notice.



 
4.8.18.4
If a Member is in a prior authorized ongoing course of treatment with any other
participating Provider who becomes unavailable to continue to provide services,
the Contractor shall notify the Member in writing within ten (10) Calendar Days
from the date the Contractor becomes aware of such unavailability.



 
4.8.18.5
These requirements to provide notice prior to the effective dates of termination
shall be waived in instances where a Provider becomes physically unable to care
for Members due to illness, a Provider dies, the Provider moves from the Service
Region and fails to notify the Contractor, or when a Provider fails
Credentialing. Under these circumstances, notice shall be issued immediately
upon the Contractor becoming aware of the circumstances.

 
4.8.19                    Out-of-Network Providers
 
 
4.8.19.1
If the Contractor's network is unable to provide Medically Necessary Covered
Services to a particular Member, the Contractor shall adequately and timely
cover these services Out-of-Network for the Member. The Contractor must inform
the Out-of Network Provider that the member cannot be balance billed.



Revised 5/19/2008
Page 76 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.8.19.2
The Contractor shall coordinate with Out-of-Network Providers regarding payment.
For payment to Out-of-Network, or non-participating Providers, the following
guidelines apply:

 
 
4.8.19.2.1
If the Contractor offers the service through an In-Network Provider(s), and the
Member chooses to access the service (i.e., it is not an emergency) from an
Out-of-Network Provider, the Contractor is not responsible for payment.

 
 
4.8.19.2.2
If the service is not available from an In-Network Provider, but the Contractor
has three (3) Documented Attempts to contract with the Provider, the Contractor
is not required to pay more than Medicaid FFS rates for the applicable service,
less ten percent (10%).

 
 
4.8.19.2.3
If the service is available from an In-Network Provider, but the service meets
the Emergency Medical Condition standard, and the Contractor has three (3)
Documented Attempts to contract with the Provider, the Contractor is not
required to pay more than Medicaid FFS rates for the applicable service, less
ten percent (10%).

 
 
4.8.19.2.4
If the service is not available from an In-Network Provider and the Member
requires the service and is referred for treatment to an Out-of-Network
Provider, the payment amount is a matter between the CMO and the Out-of-Network
Provider.



 
4.8.19.3
In the event that needed services are not available from an In-Network Provider
and the Member must receive services from an Out-of-Network Provider, the
Contractor must ensure that the Member is not charged more than it would have if
the services were furnished within the network.

 
4.8.20                    Shriners Hospitals for Children
 
 
 4.8.20.1
The Contractor shall comply with the responsibilities outlined in the
"Memorandum of Understanding for the PeachCare Partnership Program" executed on
February 18, 2008.

 
 
 4.8.20.2
The Contractor shall cooperate with DCH in making any updates or revisions to
the Memorandum, as necessary.

 
4.8.21                     Reporting Requirements


 
4.8.21.1
The Contractor shall submit to DCH Provider Network Adequacy and Capacity
Reports, as described in Section 4.18.6.2.



 
4.8.21.2
The Contractor shall submit to DCH quarterly Timely Access Reports as described
in Section 4.18.4.2.

 
Revised 5/19/2008
Page 77 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.9                          PROVIDER SERVICES
 
4.9.1                      General Provisions


 
4.9.1.1
The Contractor shall provide information to all Providers about GF in order to
operate in full compliance with the GF Contract and all applicable federal and
State regulations.



 
4.9.1.2
The Contractor shall monitor Provider knowledge and understanding of Provider
requirements, and take corrective actions to ensure compliance with such
requirements.



 
4.9.1.3
The Contractor shall submit to DCH for review and prior approval all materials
and information to be distributed and/or made available.



 
4.9.1.4
All Provider Handbooks and bulletins must be in compliance with State and
federal laws.

 
4.9.2                       Provider Handbooks


 
4.9.2.1
The Contractor shall issue a Provider Handbook to all network Providers at the
time the Provider Contract is signed. The Contractor may choose not to
distribute the Provider Handbook via mail, provided it submits a written
notification to all Providers that explains how to obtain the Provider Handbook
from the CMO's Web site. This notification shall also detail how the Provider
can request a hard copy from the CMO at no charge to the Provider. All Provider
Handbooks and bulletins shall be in compliance with State and federal laws. The
Provider Handbook shall serve as a source of information regarding GF Covered
Services, policies and procedures, statutes, regulations, telephone access and
special requirements to ensure all Contract requirements are being met. At a
minimum, the Provider Handbook shall include the following information:



 
4.9.2.1.1
Description of the GF;

 
 
4.9.2.1.2
Covered Services;

 
 
4.9.2.1.3
Emergency Service responsibilities;

 
 
4.9.2.1.4
Health Check/EPSDT program services and standards;

 
 
4.9.2.1.5
Policies and procedures of the Provider complaint system;

 
Revised 5/19/2008
Page 78 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.9.2.1.6
Information on the Member Grievance System, including the Member's right to a
State Administrative Law Hearing, the timeframes and requirements, the
availability of assistance in filing, the toll-free numbers and the Member's
right to request continuation of Benefits while utilizing the Grievance System;

 
 
4.9.2.1.7
Medical Necessity standards and practice guidelines;

 
 
4.9.2.1.8
Practice protocols, including guidelines pertaining to the treatment of chronic
and complex Conditions;

 
 
4.9.2.1.9
PCP responsibilities;

 
 
4.9.2.1.10
Other Provider or Subcontractor responsibilities;

 
 
4.9.2.1.11
Prior Authorization, Pre-Certification, and Referral procedures;

 
 
4.9.2.1.12
Protocol for Encounter Data element reporting/records;

 
 
4.9.2.1.13
Medical Records standard;

 
 
4.9.2.1.14
Claims submission protocols and standards, including instructions and all
information necessary for a clean or complete Claim;

 
 
4.9.2.1.15
Payment policies;

 
 
4.9.2.1.16
The Contractor's Cultural Competency Plan; and

 
 
4.9.2.1.17
Member rights and responsibilities.

 
 
4.9.2.2
The Contractor shall disseminate bulletins as needed to incorporate any needed
changes to the Provider Handbook.



 
4.9.2.3
The Contractor shall submit the Provider Handbook to DCH for review and approval
within sixty (60) Calendar Days of Contract Award and as updated thereafter. Any
updates or revisions shall be submitted to DCH for review and approval at least
30 days prior to distribution.

 
4.9.3                       Education and Training


 
4.9.3.1
The Contractor shall provide training to all Providers and their staff regarding
the requirements of the Contract and special needs of Members. The Contractor
shall conduct initial training within thirty (30) Calendar Days of placing a
newly Contracted Provider on active status. The Contractor shall also conduct
ongoing training as deemed necessary by the Contractor or DCH in order to ensure
compliance with program standards and the GF Contract.



Revised 5/19/2008
Page 79 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.9.3.2
The Contractor shall submit the Provider Training Manual and Training Schedule
to DCH for review and approval within sixty (60) Calendar Days of Contract Award
and as updated thereafter.



 
4.9.3.3
The Contractor shall submit the Provider Rep Field Visit Report as described in
Section 4.18.4.13.

 
4.9.4                       Provider Relations


 
4.9.4.1
The Contractor shall establish and maintain a formal Provider relations function
to timely and adequately respond to inquiries, questions and concerns from
network Providers. The Contractor shall implement policies addressing the
compliance of Providers with the requirements of GF, institute a mechanism for
Provider dispute resolution and execute a formal system of terminating Providers
from the network.



 
4.9.4.2
The Contractor shall provide for a Provider Relations Liaison to carry out the
Provider relations functions. There shall be at least one (1) Provider Relations
Liaison in each Service Region.

 
4.9.5                       Toll-free Provider Services Telephone Line
 
 
4.9.5.1
The Contractor shall operate a toll-free telephone line to respond to Provider
questions, comments and inquiries.



 
4.9.5.2
The Contractor shall develop Telephone line Policies and Procedures that address
staffing, personnel, hours of operation, access and response standards,
monitoring of calls via recording or other means, and compliance with standards.



 
4.9.5.3
The Contractor shall submit these Telephone line Policies and Procedures,
including performance standards, to DCH for review and approval within sixty
(60) Calendar Days of Contract Award and as updated thereafter.



 
4.9.5.4
The Contractor's call center systems shall have the capability to track call
management metrics identified in Attachment L.



 
4.9.5.5
Pursuant to OCGA 30-20A-7.1, the telephone line shall be staffed twenty-four
(24) hours a day, seven (7) days a week to respond to Prior Authorization and
Pre-certification requests. This telephone line shall have staff to respond to
Provider questions in all other areas, including the Provider complaint system,
Provider responsibilities, etc. between the hours of 7:00am and 7:00pm EST
Monday through Friday, excluding State holidays.


Revised 5/19/2008
Page 80 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.9.5.6
The Contractor shall develop performance standards and monitor Telephone Line
performance by recording calls and employing other monitoring activities. At a
minimum, the standards shall require that, on a monthly basis, eighty percent
(80%) of calls are answered by a person within thirty (30) seconds, the Blocked
Call rate does not exceed one percent (1%), and the rate of Abandoned Calls does
not exceed five percent (5%).



 
4.9.5.7
The Contractor shall insure that after regular business hours the non-Prior
Authorization/Pre-certification line is answered by an automated system with the
capability to provide callers with operating hour's information and instructions
on how to verify Enrollment for a Member with an Emergency or Urgent Medical
Condition. The requirement that the Contractor shall provide information to
Providers on how to verify Enrollment for a Member with an Emergency or Urgent
Medical Condition shall not be construed to mean that the Provider must obtain
verification before providing Emergency Services.



 
4.9.5.8
The Contractor shall develop Call Center Quality Criteria and Protocols to
measure and monitor the accuracy of responses and phone etiquette as it relates
to the Toll-free Telephone Line. The Contractor shall submit the Call Center
Quality Criteria and Protocols to DCH for review and approval within sixty (60)
Calendar Days of Contract Award and as updated thereafter.



4.9.6                       Internet Presence/Web Site


 
4.9.6.1
The Contractor shall dedicate a section of its Web Site to Provider services and
provide at a minimum, the capability for Providers to make inquiries and receive
responses through the Medicaid fiscal agent Web Site, (www.ghp.georgia.gov).



 
4.9.6.2
In addition to the specific requirements outlined above, the Contractor's Web
Site shall be functionally equivalent, with respect to functions described in
this Contract, to the Web Site maintained by the State's Medicaid fiscal agent
(www.ghp.georgia.gov).



 
4.9.6.3
The Contractor shall submit Web site screenshots to DCH for review and approval
sixty (60) Calendar Days prior to Contract Award and quarterly thereafter and as
updated.



 
4.9.6.4
The Contractor shall maintain a website that allows providers to submit,
process, edit (only if original submission is in an electronic format), rebill,
and adjudicate claims electronically. To the extent a provider has the
capability; each care management organization shall submit payments to providers
electronically and submit remittance advices to providers electronically within
one business day of when payment is made. To the extent that any of these
functions involve covered transactions under 45 C.F.R. Section 162.900, et seq.,
then those transactions also shall be conducted in accordance with applicable
federal requirements.

 
Revised 5/19/2008
Page 81 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.9.6.5
The Contractor shall post on its website a searchable list of all providers with
which the care management organization has contracted. At a minimum, this list
shall be searchable by provider name, specialty, and location. At a minimum, the
list shall be updated once each month.



 4.9.7
Provider Complaint System
 



 
4.9.7.1
The Contractor shall establish a Provider Complaint system that permits a
Provider to dispute the Contractor's policies, procedures, or any aspect of a
Contractor's administrative functions.



 
4.9.7.2
The Contractor shall submit its Provider Complaint System Policies and
Procedures to DCH for review and approval quarterly and annually and as updated
thereafter.



 
4.9.7.3
The Contractor shall include its Provider Complaint System Policies and
Procedures in its Provider Handbook that is distributed to all network
Providers. This information shall include, but not be limited to, specific
instructions regarding how to contact the Contractor's Provider services to file
a Provider complaint and which individual(s) have the authority to review a
Provider complaint.



 
4.9.7.4
The Contractor shall distribute the Provider Complaint System Policies and
Procedures to Out-of-Network Providers with the remittance advice of the
processed Claim. The Contractor may distribute a summary of these Policies and
Procedures if the summary includes information on how the Provider may access
the full Policies and Procedures on the Web site. This summary shall also detail
how the Provider can request a hard copy from the CMO at no charge to the
Provider.



 
4.9.7.5
As a part of the Provider Complaint System, the Contractor shall:

 
 
4.9.7.5.1
Allow Providers thirty (30) Calendar Days to file a written complaint;

 
 
4.9.7.5.2
Allow providers to consolidate complaints or appeals of multiple claims that
involve the same or similar payment or coverage issues, regardless of the number
of individual patients or payment claims included in the bundled complaint or
appeal.



Revised 5/19/2008
Page 82 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.9.7.5.3
Allow a provider that has exhausted the care management organization's internal
appeals process related to a denied or underpaid claim or group of claims
bundled for appeal the option either to pursue the administrative review process
described in subsection (e) of Code Section 49-4-153(e) or to select binding
arbitration by a private arbitrator who is certified by a nationally recognized
association that provides training and certification in alternative dispute
resolution. If the care management organization and the provider are unable to
agree on an association, the rules of the American Arbitration Association shall
apply. The arbitrator shall have experience and expertise in the health care
field and shall be selected according to the rules of his or her certifying
association. Arbitration conducted pursuant to this Code section shall be
binding on the parties. The arbitrator shall conduct a hearing and issue a final
ruling within 90 days of being selected, unless the care management organization
and the provider mutually agree to extend this deadline. All costs of
arbitration, not including attorney's fees, shall be shared equally by the
parties.

 
 
4.9.7.5.4
For all claims that are initially denied or underpaid by a care management
organization but eventually determined or agreed to have been owed by the care
management organization to a provider of health care services, the care
management organization shall pay, in addition to the amount determined to be
owed, interest of 20 percent per annum, calculated from 15 days after the date
the claim was submitted. A care management organization shall pay all interest
required to be paid under this provision or Code Section 33-24-59.5
automatically and simultaneously whenever payment is made for the claim giving
rise to the interest payment.
        4.9.7.5.5  All interest payments shall be accurately identified on the
associated remittance advice submitted by the care management organization to
the provider.

 
 
4.9.7.5.6
Require that the reason for the complaint is clearly documented;

 
 
4.9.7.5.7
Require that Providers exhaust the Contractor's internal Provider Complaint
process prior to requesting an Administrative Law Hearing (State Fair Hearing);

 
 
4.9.7.5.8
Have dedicated staff for Providers to contact via telephone, electronic mail, or
in person, to ask questions, file a Provider Complaint and resolve problems;

 
 
4.9.7.5.9
Identify a staff person specifically designated to receive and process Provider
Complaints;

 
Revised 5/19/2008
Page 83 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.9.7.5.10
Thoroughly investigate each GF Provider Complaint using applicable statutory,
regulatory, and Contractual provisions, collecting all pertinent facts from all
parties and applying the Contractor's written policies and procedures; and



 
4.9.7.5.11
Ensure that CMO plan executives with the authority to require corrective action
are involved in the Provider Complaint process.



 
4.9.7.6
In the event the outcome of the review of the Provider Complaint is adverse to
the Provider, the Contractor shall provide a written Notice of Adverse Action to
the Provider. The Notice of Adverse Action shall state that Providers may
request an Administrative Law Hearing in accordance with OCGA § 49-4-153, OCGA §
50-13-13 and OCGA § 50-13-15.



 
4.9.7.7
The Contractor shall notify the Providers that a request for an Administrative
Law Hearing must include the following information:

 
 
4.9.7.7.1
A clear expression by the Provider that he/she wishes to present his/her case to
an Administrative Law Judge;

 
 
4.9.7.7.2
Identification of the Action being appealed and the issues that will be
addressed at the hearing;

 
 
4.9.7.7.3
A specific statement of why the Provider believes the Contractor's Action is
wrong; and

 
 
4.9.7.7.4
A statement of the relief sought.



 
4.9.7.8
DCH has delegated its statutory authority to receive hearing requests to the
Contractor. The Contractor shall include with the Notice of Adverse Action the
Contractor's address where a Provider's request for an Administrative Law
Hearing should be sent in accordance with OCGA § 49-4-153(e).

 
WellCare Health Plans, Inc., Administrative Law Hearing Request, PO Box 31580,
Tampa, FL 33631-3580
 
4.9.8                       Reporting Requirements


 
4.9.8.1
The Contractor shall submit to DCH monthly Telephone and Internet Activity
Reports as described in Section 4.18.3.1.

 
Revised 5/19/2008
Page 84 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.9.8.2
The Contractor shall submit to DCH quarterly Provider Complaints Reports as
described in 4.18.4.3.

 
4.10                 PROVIDER CONTRACTS AND PAYMENTS
 
4.10.1                     Provider Contracts


 
4.10.1.1
The Contractor shall comply with all DCH procedures for contract review and
approval submission. Memoranda of Agreement (MOA) shall not be permitted.
Letters of Intent shall only be permitted in accordance with Section 4.8.1.9.



 
4.10.1.2
The Contractor shall submit to DCH for review and approval a model for each type
of Provider Contract within sixty (60) Calendar Days of Contract Award and as
updated thereafter.



 
4.10.1.3
Any significant changes to the model Provider Contract shall be submitted to DCH
for review and approval no later than thirty (30) Calendar Days prior to the
Enrollment of Members into the CMO plan.



 
4.10.1.4
Upon request, the Contractor shall provide DCH with free copies of all executed
Provider Contracts.



 
4.10.1.5
The Contractor shall not require providers to participate or accept other plans
or products offered by the care management organization unrelated to providing
care to members, nor reduce the funding available for members as a result of
payment of such penalties.. Any care management organization which violates this
prohibition shall be subject to a penalty of $1,000.00 per violation.



 
4.10.1.6
The Contractor shall not enter into any exclusive contract agreements with
providers than exclude other health care providers from contract agreements for
network participation.



 
4.10.1.7
Health care providers may not, as a condition of contracting with a CMO, require
the CMO to contract with or not contract with another health care provider. A
provider who violates this probation will be subject to a $1,000 per violation
penalty.



 
4.10.1.8
If a provider has complied with all of DCH's published procedures for verifying
a patient's eligibility for Medicaid benefits through the established common
verification process, DCH must reimburse the provider for all covered services
provided to the patient within the 72 hours following the verification, if such
services are denied by a CMO or DCH because the patient is not enrolled as shown
in the verification process.   DCH would be able to pursue a case of action
against a person who had contributed to the incorrect verification.

 
Revised 5/19/2008
Page 85 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.10.1.9
In addition to addressing the CMO plan licensure  requirements, the Contractor's
Provider Contracts shall:

 
 
4.10.1.9.1
Prohibit the Provider from seeking payment from the Member for any Covered
Services provided to the Member within the terms of the Contract and require the
Provider to look solely to the Contractor for compensation for services
rendered, with the exception of nominal cost sharing pursuant to the Georgia
State Medicaid Plan, the Georgia State Medicaid Policies and Procedures Manual,
and the GF Contract;

 
 
4.10.1.9.2
Require the Provider to cooperate with the Contractor's quality improvement and
Utilization Review and management activities;

 
 
4.10.1.9.3
Include provisions for the immediate transfer to another PCP or Contractor if
the Member's health or safety is in jeopardy;

 
 
4.10.1.9.4
Not prohibit a Provider from discussing treatment or non-treatment options with
Members that may not reflect the Contractor's position or may not be covered by
the Contractor;

 
 
4.10.1.9.5
Not prohibit a Provider from acting within the lawful scope of practice, from
advising or advocating on behalf of a Member for the Member's health status,
medical care, or treatment or non-treatment options, including any alternative
treatments that might be self-administered;

 
 
4.10.1.9.6
Not prohibit a Provider from advocating on behalf of the Member in any Grievance
System or Utilization Review process, or individual authorization process to
obtain necessary Health Care services;

 
 
4.10.1.9.7
Require Providers to meet appointment waiting time standards pursuant to Section
4.8.15.2 of this Contract;

 
 
4.10.1.9.8
Provide for continuity of treatment in the event a Provider's participation
terminates during the course of a Member's treatment by that Provider;

 
 
4.10.1.9.9
Prohibit discrimination with respect to participation, reimbursement, or
indemnification of any Provider who is acting within the scope of his or her
license or certification under applicable State law, solely based on such
license or certification.



Revised
5/19/2008                                                                                                                         
Page 86 of 234


 
 

--------------------------------------------------------------------------------

 
 

    This provision should not be construed as any willing provider law, as it
does not prohibit Contractors from limiting Provider participation to the extent
necessary to meet the needs of the Members. Additionally, this provision shall
not preclude the Contractor from using different reimbursement amounts for
different specialties or for different practitioners in the same specialty. This
provision also does not interfere with measures established by the Contractor
that are designed to maintain Quality and control costs;      
 
4.10.1.9.10
Prohibit discrimination against Providers serving high-risk populations or those
that specialize in Conditions requiring costly treatments;

 
 
4.10.1.9.11
Specify that CMS and DCH will have the right to inspect, evaluate, and audit any
pertinent books, financial records, documents, papers, and records of any
Provider involving financial transactions related to the GF Contract;

 
 
4.10.1.9.12
Specify Covered Services and populations;

 
 
4.10.1.9.13
Require Provider submission of complete and timely Encounter Data, pursuant to
Section 4.17.4.2 of the GF Contract;

 
 
4.10.1.9.14
Include the definition and standards for Medical Necessity, pursuant to the
definition in Section 4.5.4 of this Contract;

 
 
4.10.1.9.15
Specify rates of payment. The Contractor ensures that Providers will accept such
payment as payment in full for Covered Services provided to Members, as deemed
Medically Necessary and appropriate under the Contractor's Quality Improvement
and Utilization Management program, less any applicable Member cost sharing
pursuant to the GF Contract;

 
 
4.10.1.9.16
Provide for timely payment to all Providers for Covered Services to Members.
Pursuant to O.C.G.A. 33-24-59.5(b) (1) once a clean claim has been received, the
CMO(s) will have 15 Business Days within which to process and either transmit
funds for payment electronically for the claim or mail a letter or notice
denying it, in whole or in part giving the reasons for such denial.

 
 
4.10.1.9.17
Specify acceptable billing and coding requirements;

 
Revised 5/19/2008
Page 87 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.10.1.9.18
Require that Providers comply with the Contractor's Cultural Competency plan;

 
 
4.10.1.9.19
Require that any marketing materials developed and distributed by Providers be
submitted to the Contractor to submit to DCH for approval;

 
 
4.10.1.9.20
Specify that in the case of newborns the Contractor shall be responsible for any
payment owed to Providers for services rendered prior to the newborn's
Enrollment with the Contractor;

 
 
4.10.1.9.21
Specify that the Contractor shall not be responsible for any payments owed to
Providers for services rendered prior to a Member's Enrollment with the
Contractor, even if the services fell within the established period of
retroactive eligibility;

 
 
4.10.1.9.22
Comply with 42 CFR 434 and 42 CFR 438.6;

 
 
4.10.1.9.23
Require Providers to collect Member co-payments as specified in Attachment K;

 
 
4.10.1.9.24
Not employ or subcontract with individuals on the State or Federal Exclusions
list;

 
 
4.10.1.9.25
Prohibit Providers from making Referrals for designated health services to
Health Care entities with which the Provider or a Member of the Provider's
family has a Financial Relationship.

 
 
4.10.1.9.26
Require Providers of transitioning Members to cooperate in all respects with
Providers of other CMO plans to assure maximum health outcomes for Members;

 
 
4.10.1.9.27
Not require that Providers sign exclusive Provider Contracts with the Contractor
if the Provider is an STP, CAH, FQHC, or RHC;

 
 
4.10.1.9.28
Contain a provision stating that in the event DCH is due funds from a Provider;
who has exhausted or waived the administrative review process, if applicable,
the Contractor shall reduce payment by one hundred percent (100%) to that
Provider until such time as the amount owed to DCH is recovered; and

 
 
4.10.1.9.29
Contain a provision giving notice that the Contractor's negotiated rates with
Providers shall be adjusted in the event the Commissioner of DCH directs the
Contractor to make such adjustments in order to reflect budgetary changes to the
Medical Assistance program.

 
Revised 5/19/2008
Page 88 of 234


 
 

--------------------------------------------------------------------------------

 


4.10.2                     Provider Termination


 
4.10.2.1
The Contractor shall comply with all State and federal laws regarding Provider
termination. In its Provider Contracts the Contractor shall:

 
 
4.10.2.1.1
Specify that in addition to any other right to terminate the Provider Contract,
and notwithstanding any other provision of this Contract, DCH may request
Provider termination immediately, or the Contractor may immediately terminate on
its own, a Provider's participation under the Provider Contract if a Provider
fails to abide by the terms and conditions of the Provider Contract, as
determined by DCH, or, in the sole discretion of DCH, fails to come into
compliance within fifteen (15) Calendar Days after a receipt of notice from the
Contractor specifying such failure and requesting such Provider to abide by the
terms and conditions hereof;

 
 
4.10.2.1.2
Specify that any Provider whose participation is terminated under the Provider
Contract for any reason shall utilize the applicable appeals procedures outlined
in the Provider Contract. No additional or separate right of appeal to DCH or
the Contractor is created as a result of the Contractor's act of terminating, or
decision to terminate any Provider under this Contract. Notwithstanding the
termination of the Provider Contract with respect to any particular Provider,
this Contract shall remain in full force and effect with respect to all other
Providers;

 
 
4.10.2.2
The Contractor shall notify DCH at least forty-five (45) Calendar Days prior to
the effective date of the suspension, termination, or withdrawal of a Provider
from participation in the Contractor's network. If the termination was "for
cause" the Contractor shall provide to DCH the reasons for termination; and



 
4.10.2.3
The Contractor shall notify the Members pursuant to Section 4.8.19 of this
Contract.

 
4.10.3                     Provider Insurance


 
4.10.3.1
The Contractor shall require each Provider (with the exception of 4.10.3.2
below, and FQHCs that are section 330 grantees) to maintain, throughout the
terms of the Contract, at its own expense, professional and comprehensive
general liability, and medical malpractice, insurance. Such comprehensive
general liability policy of insurance shall provide coverage in an amount
established by the Contractor pursuant to its written Contract with the
Provider.

 
Revised 5/19/2008
Page 89 of 234


 
 

--------------------------------------------------------------------------------

 
 

    Such professional liability policy of insurance shall provide a minimum
coverage in the amount of one million dollars ($1,000,000) per occurrence, and
three million dollars ($3,000,000) annual aggregate. Providers may be allowed to
self-insure if the Provider establishes an appropriate actuarially determined
reserve. DCH reserves the right to waive this requirement if necessary for
business need.      
 
4.10.3.2
The Contractor shall require allied mental health professionals to maintain,
throughout the terms of the Contract, professional and comprehensive general
liability, and medical malpractice, insurance. Such comprehensive general
liability policy of insurance shall provide coverage in an amount established by
the Contractor pursuant to its written Contract with Provider. Such professional
liability policy of insurance shall provide a minimum coverage in the amount of
one million dollars ($1,000,000) per occurrence, and one million dollars
($1,000,000) annual aggregate. These providers may also be allowed to self
insure if the Provider establishes an appropriate actuarially determined
reserve.



 
4.10.3.3
In the event any such insurance is proposed to be reduced, terminated or
canceled for any reason, the Contractor shall provide to DCH and Department of
Insurance (DOI) at least thirty (30) Calendar Days prior written notice of such
reduction, termination or cancellation. Prior to the reduction, expiration
and/or cancellation of any insurance policy required hereunder, the Contractor
shall require the Provider to secure replacement coverage upon the same terms
and provisions so as to ensure no lapse in coverage, and shall furnish DCH and
DOI with a Certificate of Insurance indicating the receipt of the required
coverage at the request of DCH or DOI.



 
4.10.3.4
The Contractor shall require Providers to maintain insurance coverage
(including, if necessary, extended coverage or tail insurance) sufficient to
insure against claims arising at any time during the term of the GF Contract,
even though asserted after the termination of the GF Contract. DCH or DOI, at
its discretion, may request that the Contractor immediately terminate the
Provider from participation in the program upon the Provider's failure to abide
by these provisions. The provisions of this Section shall survive the expiration
or termination of the GF Contract for any reason.

 
4.10.4                     Provider Payment


 
4.10.4.1
With the exceptions noted below, the Contractor shall negotiate rates with
Providers and such rates shall be specified in the Provider Contract. DCH
prefers that Contractors pay Providers on a Fee for Service basis, however if
the Contractor does enter into a capitated arrangement with Providers, the
Contractor shall continue to require all Providers to submit detailed Encounter
Data, including those Providers that may be paid a Capitation Payment.



Revised 5/19/2008
Page 90 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.10.4.2
The Contractor shall be responsible for issuing an IRS Form (1099) in accordance
with all federal laws, regulations and guidelines.



 
4.10.4.3
When the Contractor negotiates a contract with a Critical Access Hospital (CAH),
pursuant to Section 4.8.6 of the GF Contract, the Contractor shall pay the CAH a
payment rate based on 101% allowable costs incurred by the CAH. DCH may require
the Contractor to adjust the rate paid to CAHs if so directed by the State of
Georgia's Appropriations Act.

 
 
4.10.4.3.1
A critical access hospital must provide notice to a care management organization
and the Department of Community Health of any alleged breaches in its contract
by such care management organization.

 
 
4.10.4.3.2
If a critical access hospital satisfies the requirement of Title 3 3 of the
Official Code of Georgia Annotated (HB1234), and if the Department of Community
Health concludes, after notice and hearing, that a care management organization
has substantively and repeatedly breached a term of its contract with a critical
access hospital, the department is authorized to require the care management
organization to pay damages to the critical access hospital in an amount not to
exceed three times the amount owed. Notwithstanding the foregoing, nothing in
Title 33 of the Official Code of Georgia Annotated (HB1234) shall be interpreted
to limit the authority of the Department of Community Health to establish
additional penalties or fines against a care management organization for failure
to comply with the contract between a care management organization and the
Department of Community Health.

 
 
4.10.4.4
When the Contractor negotiates a contract with a FQHC and/or a RHC, as defined
in Section 1905(a)(2)(B) and 1905(a)(2)(C) of the Social Security Act, the
Contractor shall pay the PPS rates for Core Services and other ambulatory
services per encounter. The rates are established as described in §1001.1 of the
Manual. At Contractor's discretion, it may pay more than the PPS rates for these
services.

 
 
4.10.4.4.1
Payment Reports must consist of all covered service claim types each month,
inclusive of all of the below claims data:

 
 *       Early and Periodic Screening, Diagnosis and Treatment
 *       Physician Services
 *       Office Visits
 *       Laboratory Diagnostics
 *       Radiology Diagnostics
 *       Obstetrical Services

Revised 5/19/2008
Page 91 of 234


 
 

--------------------------------------------------------------------------------

 
 *       Family Planning Services
 *       Injectable Drugs and Immunizations
 *       Visiting Nurse Services
 *       Newborn Hearing Screening
 *       Hospitals
 *       Nursing Homes
 *       Other Clinics
 *       Residential
 *       Dental Services
 *       Mental Health Clinic Services
 *       Refractive Services
 *       Pharmaceutical Services
 *       Psychology Services
 *       Podiatry Services
 *       Pediatric Preventive Health Screening/Newborn Metabolic
 *       Supplies incident to core services

(SEE DCH MEDICIAD MANUAL FOR ADDITIONAL INFORMATION ON FQHCs AND RHCs
REQUIREMENTS:
https://www.ghp.georgia.gov/wps/output/enUS/public/Provider/MedicaidManuals/01
2008_RHC_ v2.pdf
 
 
https ://www.ghp.georgia.gov/wps/output/en_US/public/Provider/MedicaidManuals/01
2008FQHC manual v2.pdf



 
4.10.4.5
Upon receipt of notice from DCH that it is due funds from a Provider, who has
exhausted or waived the administrative review process, if applicable, the
Contractor shall reduce payment to the Provider for all claims submitted by that
Provider by one hundred percent (100%), or such other amount as DCH may elect,
until such time as the amount owed to DCH is recovered. The Contractor shall
promptly remit any such funds recovered to DCH in the manner specified by DCH.
To that end, the Contractor's Provider Contracts shall contain a provision
giving notice of this obligation to the Provider, such that the Provider's
execution of the Contract shall constitute agreement with the Contractor's
obligation to DCH.



 
4.10.4.6
The Contractor shall adjust its negotiated rates with Providers to reflect
budgetary changes to the Medical Assistance program, as directed by the
Commissioner of DCH; to the extent, such adjustments can be made within funds
appropriated to DCH and available for payment to the Contractor. The
Contractor's Provider Contracts shall contain a provision giving notice of this
obligation to the Provider, such that the Provider's execution of the Contract
shall constitute agreement with the Contractor's obligation to DCH.

 
4.10.5                     Reporting Requirements
 
Revised 5/19/2008
Page 92 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
 4.10.5.1
The Contractor shall submit a monthly FQHC and RHC Reports as described in
Section 4.18.4.4.

 
4.11                
       UTILIZATION       MANAGEMENT       AND       CARE       COORDINATION
RESPONSIBILITIES


4.11.1                     Utilization Management


 
4.11.1.1
The Contractor shall provide assistance to Members and Providers to ensure the
appropriate Utilization of resources, using the following program components:
Prior Authorization and Pre-Certification, prospective review, concurrent
review, retrospective review, ambulatory review, second opinion, discharge
planning and case management. Specifically, the Contractor shall have written
Utilization Management Policies and Procedures that:

 
 
4.11.1.1.1
Include protocols and criteria for evaluating Medical Necessity, authorizing
services, and detecting and addressing over-Utilization and under-Utilization.
Such protocols and criteria shall comply with federal and State laws and
regulations.

 
 
4.11.1.1.2
Address which services require PCP Referral; which services require
Prior-Authorization and how requests for initial and continuing services are
processed, and which services will be subject to concurrent, retrospective or
prospective review.

 
 
4.11.1.1.3
Describe mechanisms in place that ensure consistent application of review
criteria for authorization decisions.

 
 
4.11.1.1.4
Require that all Medical Necessity determinations be made in accordance with
DCH's Medical Necessity definition as stated in Section 4.5.4.

 
 
4.11.1.2
The Contractor shall submit the Utilization Management Policies and Procedures
to DCH for review and prior approval within quarterly and as changed.



 
4.11.1.3
Network Providers may participate in Utilization Review activities in their own
Service Region to the extent that there is not a conflict of interest. The
Utilization Management Policies and Procedures shall define when such a conflict
may exist and shall describe the remedy.



 
4.11.1.4
The Contractor shall have a Utilization Management Committee comprised of
network Providers within each Service Region. The Contractor may have one (1)
independent Utilization Management Committee for all of the Service Regions in
which it is operating, if there is representation from each Service Region on
the Committee.  The Utilization Management committee is accountable to the
Medical Director and governing body of the Contractor. The Utilization
Management Committee shall meet on a regular basis and maintain records of
activities, findings, recommendations, and actions. Reports of these activities
shall be made available to DCH upon request.

 
Revised 5/19/2008
Page 93 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.11.1.5
The Contractor, and any delegated Utilization Review agent, shall not permit or
provide compensation or anything of value to its employees, agents, or
contractors based on:

 
 
4.11.1.5.1
Either a percentage of the amount by which a Claim is reduced for payment or the
number of Claims or the cost of services for which the person has denied
authorization or payment; or

 
 
4.11.1.5.2
Any other method that encourages the rendering of a Proposed Action.
 

 
4.11.2 Prior Authorization and Pre-Certification

 
4.11.2.1
The Contractor shall not require Prior Authorization or Pre-Certification for
Emergency Services, Post-Stabilization Services, or Urgent Care services, as
described in Section 4.6.1, 4.6.2, and 4.6.3.



 
4.11.2.2
The Contractor shall require Prior Authorization and/or Pre-Certification for
all non-emergent and non-urgent inpatient admissions except for normal newborn
deliveries.



 
4.11.2.3
The Contractor may require Prior Authorization and/or Pre-Certification for all
non-emergent, Out-of-Network services.



 
4.11.2.4
Prior Authorization and Pre-Certification shall be conducted by a currently
licensed, registered or certified Health Care Professional who is appropriately
trained in the principles, procedures and standards of Utilization Review.



 
4.11.2.5
The Contractor shall notify the Provider of Prior Authorization determinations
in accordance with the following timeframes:

 
 
4.11.2.5.1
Standard Service Authorizations. Prior Authorization decisions for non-urgent
services shall be made within fourteen (14) Calendar Days of receipt of the
request for services. An extension may be granted for an additional fourteen
(14) Calendar Days if the Member or the Provider requests an extension, or if
the Contractor justifies to DCH a need for additional information and the
extension is in the Member's interest.

 
Revised 5/19/2008
Page 94 of 234
 
 

--------------------------------------------------------------------------------

 
 
 
4.11.2.5.2
Expedited Service Authorizations.. In the event a Provider indicates, or the
Contractor determines, that following the standard timeframe could seriously
jeopardize the Member's life or health the Contractor shall make an expedited
authorization determination and provide notice within twenty-four (24) hours.
The Contractor may extend the twenty-four (24) hour period for up to five (5)
Business Days if the Member or the Provider requests an extension, or if the
Contractor justifies to DCH a need for additional information and the extension
is in the Member's interest.

 
 
4.11.2.5.3
Authorization for services that have been delivered. Determinations for
authorization involving health care services that have been delivered shall be
made within thirty (30) Calendar Days of receipt of the necessary information.



 
4.11.2.6
The Contractor's policies and procedures for authorization shall include
consulting with the requesting Provider when appropriate.


4.11.3                     Referral Requirements


 
4.11.3.1
The Contractor may require that Members obtain a Referral from their PCP prior
to accessing non-emergency specialized services.



 
4.11.3.2
In the Utilization Management Policies and Procedures discussed in Section
4.11.1.1, the Contractor shall address:

 
 
4.11.3.2.1
When a Referral from the Member's PCP is required;

 
 
4.11.3.2.2
How a Member obtains a Referral to an In-Network Provider or an Out-of-Network
Provider when there is no Provider within the Contractor's network that has the
appropriate training or expertise to meet the particular health needs of the
Member;

 
 
4.11.3.2.3
How a Member with a Condition which requires on-going care from a specialist may
request a standing Referral; and

 
 
4.11.3.2.4
How a Member with a life-threatening Condition or disease, which requires
specialized medical care over a prolonged period of time, may request and obtain
access to a specialty care center.



 
4.11.3.3
The Contractor shall prohibit Providers from making Referrals for designated
health services to Health Care entities with which the Provider or a Member of
the Provider's family has a Financial Relationship.



 
4.11.3.4
DCH strongly encourages the Contractor to develop electronic, web-based Referral
processes and systems. In the event a Referral is made via the telephone, the
Contractor shall ensure that the Contractor, the Provider and DCH maintain
Referral data, including the final decision, in a data file that can be accessed
electronically.

 
Revised 5/19/2008
Page 95 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.11.3.5
In conjunction with the other Utilization Management policies, the Contractor
shall submit the Referral processes to DCH for review and approval.



4.11.4                      Transition of Members


 
4.11.4.1
Procedures that are scheduled to occur after their new CMO effective date, but
that have been authorized by either DCH or the patients original CMO prior to
their new CMO effective date will be covered by the patients new CMO for 30
days, this will include:

 

  4.11.4.1.1
Members that are in ongoing treatment or that are receviign medication that has
been covered by DCH or another CMO prior to their new CMO effective date will be
covered by the new CMO for at least 30 days to allow time for clinical review,
and if necessary transition of care. The CMO will not be obligated to cover
services beyond 30 days, even if the DCH authorization was for a period greater
than 30 days. 
     
 
4.11.4.1.2
Members who are otherwise engaged with problems operated by the State Department
of Human Resources; child protective agency; mental health program; or
children's medical services.



 
4.11.4.2
Inpatient Care

 
 
4.11.4.2.1
Members enrolled in a CMO that are hospitalized in an inpatient facility will
remain the responsibility of that CMO until they are discharged from the
facility, even if they change to a different CMO, or they become eligible for
coverage under FFS Medicaid during their inpatient stay.

 
 
4.11.4.2.2
Inpatient care for newborns born on or after their mother's effective date will
be the responsibility of the mother's assigned CMO.

 
 
4.11.4.2.3
Members that become eligible and enrolled in SSI after the date of an inpatient
hospitalization shall remain the responsibility of the CMO until they are
discharged from inpatient hospital care. These members will remain the
responsibility of the CMO for all covered services, even if the start date for
SSI eligibility is made retroactive to a date prior to the hospitalization.



Revised 5/19/2008
Page 96 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.11.4.2.4
The CMO will continue to receive capitation payment for every month that the
member continues to be hospitalized and will be responsible for all medical
claims during the period that they are receiving capitation. At discharge, and
upon notice of such discharge, DCH will reassign the member to FFS or the new
CMO following the normal monthly process.

 
 
4.11.4.2.5
Upon notification that a hospitalized member will be transitioning to a new CMO,
or to FFS Medicaid, the current CMO will work with the new CMO or FFS Medicaid
to ensure that coordination of care and appropriate discharge planning occurs.

 
 
4.11.4.3
When relinquishing Members, the Contractor shall cooperate with the receiving
CMO plan regarding the course, of on-going care with a specialist or other
Provider.



 
4.11.4.4
Contractors must identify and facilitate coordination of care for all Georgia
Families members during changes or transitions between Contractors, as well as
transitions to FFS Medicaid. Members with special circumstances (such as those
listed below) may require additional or distinctive assistance during a period
of transition. Policies or protocols must be developed to address these
situations. Special circumstances include members designated as having "special
health care needs", as well as members who have:

 
 
4.11.4.4.1
Medical conditions or circumstances such as:

 
 
4.11.4.4.1.1
Pregnancy (especially women who are high risk and in third trimester, or are
within 30 days of their anticipated delivery date)

 
 
4.11.4.4.1.2
Major organ or tissue transplantation services which are in process, or have
been authorized

 
 
4.11.4.4.1.3
Chronic illness, which has placed the member in a high-risk category and/or
resulted in hospitalization or placement in nursing, or other, facilities,
and/or

 
 
4.11.4.4.1.4
Significant medical conditions, (e.g., diabetes, hypertension, pain control or
orthopedics) that require ongoing care of specialist appointments.

 
 
4.11.4.4.2
Members who are in treatment such as:

 
 
4.11.4.4.2.1
Chemotherapy and/or radiation therapy, or

 
 
4.11.4.4.2.2
Dialysis.

 
Revised 5/19/2008
Page 97 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.11.4.4.3
Members with ongoing needs such as:

 
 
4.11.4.4.3.1
Durable medical equipment including ventilators and other respiratory assistance
equipment

 
 
4.11.4.4.3.2
Home health services

 
 
4.11.4.4.3.3
Medically necessary transportation on a scheduled basis

 
 
4.11.4.4.3.4
Prescription medications, and/or

 
 
4.11.4.4.3.5
Other services not indicated in the State Plan, but covered by Title XIX for
Early and Periodic Screening, Diagnosis and Treatment eligible members.

 
 
4.11.4.4.4
Members who are currently hospitalized.

 
4.11.5                     Court-Ordered Evaluations and Services


 
4.11.5.1
In the event a Member requires Medicaid-covered services ordered by a State or
federal court, the Contractor shall fully comply with all court orders while
maintaining appropriate Utilization Management practices.

 
4.11.6                     Second Opinions


 
4.11.6.1
The Contractor shall provide for a second opinion in any situation when there is
a question concerning a diagnosis or the options for surgery or other treatment
of a health Condition when requested by any Member of the Health Care team, a
Member, parent(s) and/or guardian (s), or a social worker exercising a custodial
responsibility.



 
4.11.6.2
The second opinion must be provided by a qualified Health Care Professional
within the network, or the Contractor shall arrange for the Member to obtain one
outside the Provider network.



 
4.11.6.3
The second opinion shall be provided at no cost to the Member.

 
4.11.7                     Care Coordination and Case Management


 
4.11.7.1
The Contractor shall be responsible for the Care Coordination/Case Management of
all Members and shall make special effort to identify Members who have the
greatest need for Care Coordination, including those who have catastrophic, or
other high-cost or high-risk Conditions.

 
Revised 5/19/2008
Page 98 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.11.7.2
The Contractor's Care Coordination system shall emphasize prevention, continuity
of care, and coordination of care. The system will advocate for, and link
Members to, services as necessary across Providers and settings.  Care
Coordination functions include:

 
 
4.11.7.2.1
Early identification of Members who have or may have special needs;

 
 
4.11.7.2.2
Assessment of a Member's risk factors;

 
 
4.11.7.2.3
Development of a plan of care;

 
 
4.11.7.2.4
Referrals and assistance to ensure timely access to Providers;

 
 
4.11.7.2.5
Coordination of care actively linking the Member to Providers, medical services,
residential, social and other support services where needed;

 
 
4.11.7.2.6
Monitoring;

 
 
4.11.7.2.7
Continuity of care; and

 
 
4.11.7.2.8
Follow-up and documentation.

 
 
4.11.7.3
The Contractor shall develop and implement a Care Coordination and case
management system to ensure:

 
 
4.11.7.3.1
Timely access and delivery of Health Care and services required by Members;

 
 
4.11.7.3.2
Continuity of Members' care; and

 
 
4.11.7.3.3
Coordination and integration of Members' care.



 
4.11.7.4
These policies shall include, at a minimum, the following elements:

 
 
4.11.7.4.1
The provision of an individual needs assessment and diagnostic assessment; the
development of an individual treatment plan, as necessary, based on the needs
assessment; the establishment of treatment objectives; the monitoring of
outcomes; and a process to ensure that treatment plans are revised as necessary.
These procedures must be designed to accommodate the specific cultural and
linguistic needs of the Contractor's Members;



Revised 5/19/2008
Page 99 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.11.7.4.2
A strategy to ensure that all Members and/or authorized family members or
guardians are involved in treatment planning

 
 
4.11.7.4.3
Procedures and criteria for making Referrals to specialists and subspecialists;

 
 
4.11.7.4.4
Procedures and criteria for maintaining care plans and Referral Services when
the Member changes PCPs; and

 
 
4.11.7.4.5
Capacity to implement, when indicated, case management functions such as
individual needs assessment, including establishing treatment objectives,
treatment follow-up, monitoring of outcomes, or revision of treatment plan.



 
4.11.7.5
The Contractor shall submit the Care Coordination and Case Management Policies
and Procedures to DCH for review and approval within ninety (90) Calendar Days
of Contract Award and as updated thereafter.



4.11.8                     Disease Management


 
4.11.8.1
The Contractor shall develop disease management programs for individuals with
Chronic Conditions.



 
4.11.8.2
The Contractor shall have disease management programs for Members with diabetes
and asthma.



 
4.11.8.3
In addition, the Contractor shall develop programs for at least two (2)
additional Conditions to be chosen from the following list:

 
 
4.11.8.3.1
Perinatal case management;

 
 
4.11.8.3.2
Obesity;

 
 
4.11.8.3.3
Hypertension;

 
 
4.11.8.3.4
Sickle cell disease; or

 
 
4.11.8.3.5
HIV/AIDS.

 
4.11.9                     Discharge Planning
 
 
4.11.9.1
The Contractor shall maintain and operate a formalized discharge-planning
program that includes a comprehensive evaluation of the Member's health needs
and identification of the services and supplies required to facilitate
appropriate care following discharge from an institutional clinical setting.

 
Revised 5/19/2008
Page 100 of 234


 
 

--------------------------------------------------------------------------------

 


4.11.10                   Reporting Requirements


 
4.11.10.1
The Contractor shall submit Utilization Management Reports to DCH as described
in Sections 4.18.3.6 and 4.18.4.5.



 
4.11.10.2
The Contractor shall submit monthly Prior Authorization and Pre-Certification
Reports to DCH as described in Section 4.18.3.3.

 
4.12                        QUALITY IMPROVEMENT
 
4.12.1                     General Provisions


 
4.12.1.1
The Contractor shall provide for the delivery of Quality care with the primary
goal of improving the health status of Members and, where the Member's Condition
is not amenable to improvement, maintain the Member's current health status by
implementing measures to prevent any further decline in Condition or
deterioration of health status. This shall include the identification of Members
at risk of developing Conditions, the implementation of appropriate
interventions and designation of adequate resources to support the
intervention(s).



 
4.12.1.2
The Contractor shall seek input from, and work with, Members, Providers and
community resources and agencies to actively improve the Quality of care
provided to Members.



 
4.12.1.3
The Contractor shall establish a multi-disciplinary Quality Oversight Committee
to oversee all Quality functions and activities. This committee shall meet at
least quarterly, but more often if warranted.



4.12.2                    Quality Strategic Plan Requirements


 
4.12.2.1
The Contractor shall support and comply with Georgia Families Quality Strategic
Plan. The Quality Strategic Plan is designed to improve the Quality of Care and
Service rendered to GF members (as defined in Title 42 of the Code of Federal
Regulations (42 CFR) 431.300 et seq. (Safeguarding Information on Applicants and
Recipients); 42 CFR 438.200 et seq. (Quality Assessment and Performance
Improvement Including Health Information Systems), and 45 CFR Part 164 (HIPAA
Privacy Requirements).



 
4.12.2.2
The GF Quality Strategic Plan promotes improvement in the quality of care
provided to enrolled members through established processes. DCH Managed Care &
Quality staff oversight of the Contractor includes:



Revised 5/19/2008
Page 101 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.12.2.2.1
Monitoring and evaluating the Contractor's service delivery system and provider
network, as well as its own processes for quality management and performance
improvement;

 
 
4.12.2.2.2
Implementing action plans and activities to correct deficiencies and/or increase
the quality of care provided to enrolled members,

 
 
4.12.2.2.3
Initiating performance improvement projects to address trends identified through
monitoring activities, reviews of complaints and allegations of abuse, provider
credentialing and profiling, utilization management reviews, etc.;

 
 
4.12.2.2.4
Monitoring compliance with Federal, State and Georgia Families requirements;

 
 
4.12.2.2.5
Ensuring the Contractor's coordination with State registries;

 
 
4.12.2.2.6
Ensuring Contractor executive and management staff participation in the quality
management and performance improvement processes;

 
 
4.12.2.2.7
Ensure that the development and implementation of quality management and
performance improvement activities include contracted provider participation and
information provided by members, their families and guardians, and

 
 
4.12.2.2.8
Identifying the Contractor's best practices for performance and quality
improvement.

 
4.12.3                     Reporting Requirements
 
Contractors must submit the following data reports as indicated.
 
REPORT
DUE DATE
REPORTS DIRECTED TO:
Performance Improvement Project Proposal(s)
Annually by March 31
Georgia Families/ Quality Management Unit
Quality Assurance Performance Improvement Plan
Annually by March 31
Georgia Families/ Quality Management Unit
Quality Assurance Performance Improvement Program Evaluation
Annually by March 31
Georgia Families/ Quality Management Unit
Performance Improvement Project Baseline Report
By March 31 following initial year of study
Georgia Families/ Quality Management Unit

 
Revised 5/19/2008
Page 102 of 234


 
 

--------------------------------------------------------------------------------

 


Performance Improvement Project Final Evaluation Report (including any new QM/PI
activities implemented as a result of the project)
Annually by March 31
Georgia Families/ Quality Management Unit
Corrective Action Preventive Action Plan for deficiencies noted in:
1.      An Operations Field Review
2.      A Focused Review
3.      QM/PI Plan
4.      Performance related to Quality
Measures
30 days after receipt of notice to submit a Corrective Action Preventive Action
Plan (CAP) unless otherwise stated.
Georgia Families/ Quality Management Unit
Quarterly QM Reports
45 days after end of quarter
Georgia Families/ Quality Management Unit
Performance Measures Report
Annually by March 31
Georgia Families/ Quality Management Unit

 
If an extension of time is needed to complete a report, the Contractor may
submit a request in writing to the Georgia Families/ Quality Management
 
4.12.4                     Quality Assessment Performance Improvement (QAPI)
Program


 
4.12.4.1
The Contractor shall have in place an ongoing QAPI program consistent with
42CFR438.240.



 
4.12.4.2
The Contractor's QAPI program shall be based on the latest available research in
the area of Quality assurance and at a minimum must include:

 
 
4.12.4.2.1
A method of monitoring, analysis, evaluation and improvement of the delivery,
Quality and appropriateness of Health Care furnished to all Members (including
under and over Utilization of services), including those with special Health
Care needs;

 
 
4.12.4.2.2
Written policies and procedures for Quality assessment, Utilization Management
and continuous Quality improvement that are periodically assessed for efficacy;

 
 
4.12.4.2.3
A health information system sufficient to support the collection, integration,
tracking, analysis and reporting of data;

 
 
4.12.4.2.4
Designated staff with expertise in Quality assessment, Utilization Management
and continuous Quality improvement;

 
 
4.12.4.2.5
Reports that are evaluated, indicated recommendations that are implemented, and
feedback provided to Providers and Members;

 
Revised 5/19/2008
Page 103 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.12.4.2.6
A methodology and process for conducting and maintaining Provider profiling;

 
 
4.12.4.2.7
Quarterly Reports to the Contractor's multi-disciplinary Quality oversight
committee and DCH on results, conclusions, recommendations and implemented
system changes;

 
 
4.12.4.2.8
Annual performance improvement projects (PIPs) that focus on clinical and
non-clinical areas; and

 
 
4.12.4.2.9
Annual Reports on performance improvement projects and a process for evaluation
of the impact and assessment of the Contractor's QAPI program.



 
4.12.4.3
The Contractor's QAPI Program Plan must be submitted to DCH for review and
approval within ninety (90) Calendar Days of Contract Award and as updated
thereafter.



 
4.12.4.4
The Contractor shall submit any changes to its QAPI Program Plan to DCH for
review and prior approval sixty (60) Calendar Days prior to implementation of
the change.



 
4.12.4.5
Upon the request of DCH, the Contractor shall provide any information and
documents related to the implementation of the QAPI program.

 
4.12.5                     Performance Improvement Projects
 
 
4.12.5.1
As part of its QAPI program the Contractor shall conduct clinical and
non-clinical performance improvement projects in accordance with DCH and federal
protocols. In designing its performance improvement projects, the Contractor
shall:

 
 
4.12.5.1.1
Show that the selected area of study is based on a demonstration of need and is
expected to achieve measurable benefit to the Member (rationale);

 
 
4.12.5.1.2
Establish clear, defined and measurable goals and objectives that the Contractor
shall achieve in each year of the project;

 
 
4.12.5.1.3
Measure performance using Quality indicators that are objective, measurable,
clearly defined and that allow tracking of performance and improvement over
time;

 
 
4.12.5.1.4
Implement interventions designed to achieve Quality improvements;

 
Revised 5/19/2008
Page 104 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.12.5.1.5
Evaluate the effectiveness of the interventions;

 
 
4.12.5.1.6
Establish standardized performance measures (such as HEDIS or another similarly
standardized product);

 
 
4.12.5.1.7
Plan and initiate activities for increasing or sustaining improvement; and

 
 
4.12.5.1.8
Document the data collection methodology used (including sources) and steps
taken to assure data is valid and reliable.



 
4.12.5.2
Each performance improvement project must be completed in a period determined by
DCH, to allow information on the success of the project in the aggregate to
produce new information on Quality of care each year.



 
4.12.5.3
The Contractor shall perform the following required clinical performance
improvement projects, ongoing for the duration of the GF Contract period:
 

 
 
4.12.5.3.1
One (1) in the area of Health Check screens;

 
 
4.12.5.3.2
One (1) in the area of immunizations; and

 
 
4.12.5.3.3
One (1) in the area of blood lead screens.

 
 
4.12.5.3.4
One (1) in the area of detection of chronic kidney disease.



 
4.12.5.4
The Contractor shall perform one (1) optional clinical performance improvement
project from the following areas:

 
 
4.12.5.4.1
Coordination/continuity of care;

 
 
4.12.5.4.2
Chronic care management;

 
 
4.12.5.4.3
High volume Conditions; or

 
 
4.12.5.4.4
High risk Conditions.



 
4.12.5.5
The Contractor shall perform the following required non-clinical performance
improvement projects:

 
 
4.12.5.5.1
One (1) in the area of Member satisfaction; and

 
 
4.12.5.5.2
One (1) in the area of Provider satisfaction.

 
Revised 5/19/2008
Page 105 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.12.5.6
The Contractor shall perform one (1) optional non-clinical performance
improvement project from the following areas:

 
 
4.12.5.6.1
Cultural competence;

 
 
4.12.5.6.2
Appeals/Grievance/Provider Complaints;

 
 
4.12.5.6.3
Access/service capacity; or

 
 
4.12.5.6.4
Appointment availability.



 
4.12.5.7
The Contractor shall submit its Proposed Performance Improvement Projects to DCH
for review and prior approval within ninety (90) Calendar Days of Contract Award
and as updated thereafter.



 
4.12.5.8
The Contractor shall meet the established goals and objectives, as determined by
DCH, for its performance improvement projects. The Contractor shall submit to
DCH any and all data necessary to enable DCH to measure the Contractor's
performance under this Section.



4.12.6                     Practice Guidelines


 
4.12.6.1
The Contractor shall adopt a minimum of three (3) evidence-based clinical
practice guidelines, one of which shall be for chronic kidney disease. Such
guidelines shall:

 
 
4.12.6.1.1
Be based on the health needs and opportunities for improvement identified as
part of the QAPI program;

 
 
4.12.6.1.2
Be based on valid and reliable clinical evidence or a consensus of Health Care
Professionals in the particular field;

 
 
4.12.6.1.3
Consider the needs of the Members;

 
 
4.12.6.1.4
Be adopted in consultation with network Providers; and

 
 
4.12.6.1.5
Be reviewed and updated periodically as appropriate.

 
 
 4.12.6.2
The Contractor shall submit the Practice Guidelines, which shall include a
methodology for measuring and assessing compliance, to DCH for review and prior
approval as part of the QAPI program plan within ninety (90) Calendar Days of
Contract Award and as updated thereafter.
 
 



 
4.12.6.3
The Contractor shall disseminate the guidelines to all affected Providers and,
upon request, to Members.

 
Revised 5/19/2008
Page 106 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.12.6.4
The Contractor shall ensure that decisions for Utilization Management, Member
education, coverage of services, and other areas to which the guidelines apply
are consistent with the guidelines.



 
4.12.6.5
In order to ensure consistent application of the guidelines the Contractor shall
encourage Providers to utilize the guidelines, and shall measure compliance with
the guidelines, until ninety percent (90%) or more of the Providers are
consistently in compliance. The Contractor may use Provider incentive strategies
to improve Provider compliance with guidelines.



4.12.7                     Focused Studies


 
4.12.7.1
Focus Studies are State required studies that examine a specific aspect of
health care (such as prenatal care) for a defined point in time. These projects
are usually based on information extracted from medical records or Contractor
administrative data such as enrollment files and encounter/claims data. Steps to
be taken by Contractor when conducting focus studies are:

 
•      Selecting the Study Topic(s)
•      Defining the Study Question(s)
•      Selecting the Study Indicator(s)
•      Identifying a representative and generalizable study population
•      Documenting sound sampling techniques utilized (if applicable)
•      Collecting reliable data
•      Analyzing data and interpreting study results
 
 
4.12.7.2
The Contractor shall also perform a minimum of two (2) focused studies each
year, commencing with the second (2nd) year of operations. One (1) study shall
focus on preventive care services.



 
4.12.7.3
The Contractor shall submit to DCH for approval the areas in which it will
conduct focused studies on the first (1st) day of the third (3rd) quarter
annually. Due to federal reporting requirements (e.g., Quality Strategic Plan
and EQRO), the year for Focus Studies is defined as October 1 - September 30
therefore the 1st day of the 3rd quarter is April 1.



4.12.8                     Patient Safety Plan


 
4.12.8.1
The Contractor shall have a structured Patient Safety Plan to address concerns
or complaints regarding clinical care. This plan must include written policies
and procedures for processing of Member complaints regarding the care they
received. Such policies and procedures shall include:

 
 
4.12.8.1.1
A system of classifying complaints according to severity;

 
Revised 5/19/2008
Page 107 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.12.8.1.2
A review by the Medical Director and a mechanism for determining which incidents
will be forwarded to Peer Review and Credentials Committees; and

 
 
4.12.8.1.3
A summary of incident(s), including the final disposition, included in the
Provider profile.



 
4.12.8.2
The Contractor shall submit the Patient Safety Plan to DCH for review and
approval within ninety (90) Calendar Days of the Contract Award and as updated
thereafter.

 
4.12.9
 
Performance Incentives



 
4.12.9.1
The Contractor may be eligible for Performance Incentives as described in
Section 7.0. All Incentives must comply with the federal managed care Incentive
Arrangement requirements pursuant to 42 CFR 438.6 and the State Medicaid Manual
2089.3.



4.12.10                   External Quality Review


 
4.12.10.1
DCH will contract with an External Quality Review Organization (EQRO) to conduct
annual, external, independent reviews of the Quality outcomes, timeliness of,
and access to, the services covered in this Contract. The Contractor shall
collaborate with DCH's EQRO to develop studies, surveys and other analytic
activities to assess the Quality of care and services provided to Members and to
identify opportunities for CMO plan improvement. To facilitate this process the
Contractor shall supply data, including but not limited to Claims data and
Medical Records, to the EQRO.

 
4.12.11                   Reporting Requirements


 
4.12.11.1
The Contractor's Quality Oversight Committee shall submit Quality Oversight
Committee Reports to DCH as described in Section 4.18.4.6.



 
4.12.11.2
The Contractor shall submit Performance Improvement Project Reports as described
in Section 4.18.5.1



 
4.12.11.3
The Contractor shall submit annual Focused Studies Reports to DCH as described
in Section 4.18.5.2.



 
4.12.11.4
The Contractor shall submit annual Patient Safety Plan Reports to DCH as
described in Section 4.18.5.3.

 
4.13                        FRAUD AND ABUSE
 
4.13.1                     Program Integrity
 
Revised 5/19/2008
Page 108 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.13.1.1
The Contractor shall have a Program Integrity Program, including a mandatory
compliance plan, designed to guard against Fraud and Abuse. This Program
Integrity Program shall include policies, procedures, and standards of conduct
for the prevention, detection, reporting, and corrective action for suspected
cases of Fraud and Abuse in the administration and delivery of services under
this Contract.



 
4.13.1.2
The Contractor shall submit its Program Integrity Policies and Procedures, which
include the compliance plan and pharmacy lock-in program described below, to DCH
for approval within sixty (60) Calendar Days of Contract Award and as updated
thereafter.



4.13.2                     Compliance Plan
 
 
4.13.2.1
The Contractor's compliance plan shall include, at a minimum, the following:

 
 
4.13.2.1.1
The designation of a Compliance Officer who is accountable to the Contractor's
senior management and is responsible for ensuring that policies to establish
effective lines of communication between the Compliance Officer and the
Contractor's staff, and between the Compliance Officer and DCH staff, are
followed;

 
 
4.13.2.1.2
Provision for internal monitoring and auditing of reported Fraud and Abuse
violations, including specific methodologies for such monitoring and auditing;

 
 
4.13.2.1.3
Policies to ensure that all officers, directors, managers and employees know and
understand the provisions of the Contractor's Fraud and Abuse compliance plan;

 
 
4.13.2.1.4
Policies to establish a compliance committee that periodically meets and reviews
Fraud and Abuse compliance issues;

 
 
4.13.2.1.5
Policies to ensure that any individual who reports CMO plan violations or
suspected Fraud and Abuse will not be retaliated against;

 
 
4.13.2.1.6
Polices of enforcement of standards through well-publicized disciplinary
standards;

 
 
4.13.2.1.7
Provision of a data system, resources and staff to perform the Fraud and Abuse
and other compliance responsibilities;

 
 
4.13.2.1.8
Procedures for the detection of Fraud and Abuse that includes, at a minimum, the
following:

 
Revised 5/19/2008
Page 109 of 234


 
 

--------------------------------------------------------------------------------

 
4.13.2.1.8.1           Claims edits


4.13.2.1.8.2           Post-processing review of Claims;


4.13.2.1.8.3           Provider profiling and Credentialing;
 
4.13.2.1.8.4           Quality Control; and


4.13.2.1.8.5           Utilization Management.
 
 
4.13.2.1.9
Written standards for organizational conduct;

 
 
4.13.2.1.10
Effective training and education for the Compliance Officer and the
organization's employees, management, board Members, and Subcontractors;

 
 
4.13.2.1.11
Inclusion of information about Fraud and Abuse identification and reporting in
Provider and Member materials;

 
 
4.13.2.1.12
Provisions for the investigation, corrective action and follow-up of any
suspected Fraud and Abuse reports; and

 
 
4.13.2.1.13
Procedures for reporting suspected Fraud and Abuse cases to the State Program
Integrity Unit, including timelines and use of State approved forms.



 
4.13.2.2
As part of the Program Integrity Program, the Contractor shall implement a
pharmacy lock-in program. The policies, procedures and criteria for establishing
a lock-in program shall be submitted to DCH for review and approval as part of
the Program Integrity Policies and Procedures discussed in Section 4.13.1.2. The
pharmacy lock-in program shall:

 
 
4.13.2.2.1
Allow Members to change pharmacies for good cause, as determined by the
Contractor after discussion with the Provider(s) and the pharmacist. Valid
reasons for change should include recipient relocation or the pharmacy does not
provide the prescribed drug;

 
 
4.13.2.2.2
Provide Case management and education reinforcement of appropriate medication
use;

 
 
4.13.2.2.3
Annually assess the need for lock-in for each Member; and

 
 
4.13.2.2.4
Require that the Contractor's Compliance Officer report on the program on a
quarterly basis to DCH.

 
 
4.13.2.2.5
A member will not be allowed to transfer to another pharmacy, PCP, or CMO while
enrolled in their existing CMO's pharmacy lock-in program.

 
4.13.3                     Coordination with DCH and Other Agencies
 
Revised 5/19/2008
Page 110 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.13.3.1
The Contractor shall cooperate and assist any State or federal agency charged
with the duty of identifying, investigating, or prosecuting suspected Fraud and
Abuse cases, including permitting access to the Contractor's place of business
during normal business hours, providing requested information, permitting access
to personnel, financial and Medical Records, and providing internal reports of
investigative, corrective and legal actions taken relative to the suspected case
of Fraud and Abuse.



 
4.13.3.2
The Contractor's Compliance Officer shall work closely, including attending
quarterly meetings, with DCH's program integrity staff to ensure that the
activities of one entity do not interfere with an ongoing investigation being
conducted by the other entity.



 
4.13.3.3
The Contractor shall inform DCH immediately about known or suspected cases and
it shall not investigate or resolve the suspicion without making DCH aware of,
and if appropriate involved in, the investigation, as determined by DCH.



4.13.4                     Reporting Requirements


 
4.13.4.1
The Contractor shall submit a Fraud and Abuse Report, as described in Section
4.18.4.7 to DCH on a monthly basis. This Report shall include information on the
pharmacy lock-in program described in Section 4.13.2.2.



4.14  INTERNAL GRIEVANCE SYSTEM
 
4.14.1                     General Requirements


 
4.14.1.1
The Contractor's Grievance System shall include a Grievance process, an
Administrative Review process and access to the State's Administrative Law
Hearing (State Fair Hearing) system. The Contractor's Grievance System is an
internal process that shall be exhausted by the Member prior to accessing an
Administrative Law Hearing.



 
4.14.1.2
The Contractor shall develop written Grievance System Policies and Procedures
that detail the operation. of the Grievance System. The Contractor's policies
and procedures shall be available in the Member's primary language. The
Grievance System Policies and Procedures shall be submitted to DCH for review
and approval within sixty (60) Calendar Days of Contract Award and as updated
thereafter.



 
4.14.1.3
The Contractor shall process each Grievance and Administrative Review using
applicable State and federal statutory, regulatory, and GF Contractual
provisions, and the Contractor's written policies and procedures.   Pertinent
facts from all parties must be collected during the investigation.

 
Revised 5/19/2008
Page 111 of 234
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.14.1.4
The Contractor shall give Members any reasonable assistance in completing forms
and taking other procedural steps for both Grievances and Administrative
Reviews. This includes, but is not limited to, providing interpreter services
and toll-free numbers that have adequate TTD and interpreter capability.



 
4.14.1.5
The Contractor shall acknowledge receipt of each filed Grievance and
Administrative Review in writing within ten (10) Business Days of receipt. The
Contractor shall have procedures in place to notify all Members in their primary
language of Grievance and Appeal resolutions.



 
4.14.1.6
The Contractor shall ensure that the individuals who make decisions on
Grievances and Administrative Reviews were not involved in any previous level of
review or decision-making; and are Health Care Professionals who have the
appropriate clinical expertise, as determined by DCH, in treating the Member's
Condition or disease if deciding any of the following:

 
 
4.14.1.6.1
An Appeal of a denial that is based on lack of Medical Necessity;

 
 
4.14.1.6.2
A Grievance regarding denial of expedited resolutions of an Administrative
Review; and

 
 
4.14.1.6.3
Any Grievance or Administrative Review that involves clinical issues.

 
 
4.14.1.7
DCH also allows a state review on behalf of PeachCare for Kids members. If the
member or parent believes that a denied service should be covered, the parent
must send a written request for review to the Care Management Organization (CMO)
in which the affected child is enrolled. The CMO will conduct its review process
in accordance with Section 4.14.4 of the contract.



 
4.14.1.8
If the decision of the CMO review maintains the denial of service, a letter will
be sent to the parent detailing the reason for denial. If the parent elects to
dispute the decision, the parent will have the option of having the decision
reviewed by the Formal Appeals Committee. The request should be sent to:

 
Department of Community Health
PeachCare for Kids
Administrative Review Request
2 Peachtree Street, NW, 39th floor
Atlanta, GA 30303-3159
 
Revised 5/19/2008
Page 112 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.14.1.9
The decision of the Formal Grievance Committee will be the final recourse
available to the member. In reference to the Formal Grievance level, the State
assures:
 

 
 
4.14.1.9.1
Enrollees receive timely written notice of any documentation that includes the
reasons for the determination, an explanation of applicable rights to review,
the standard and expedited time frames for review, the manner in which a review
can be requested, and the circumstances under which enrollment may continue,
pending review.

 
 
4.14.1.9.2
Enrollees have the opportunity for an independent, external review of a delay,
denial, reduction, suspension, termination of health services, failure to
approve, or provide payment for health services in a timely manner. The
independent review is available at the Formal Grievance level.

 
 
4.14.1.9.3
Decisions are written when reviewed by DCH and the Formal Grievance Committee.

 
 
4.14.1.9.4
Enrollees have the opportunity to represent themselves or have representatives
in the process at the Formal Grievance level.

 
 
4.14.1.9.5
Enrollees have the opportunity to timely review their files and other applicable
information relevant to the review of the decision. While this is assured at
each level of review, members will be notified of the timeframes for the appeals
process once an appeal is file with the Formal Grievance Committee.

 
 
4.14.1.9.6
Enrollees have the opportunity to fully participate in the review process,
whether the review is conducted in person or in writing.

 
 
4.14.1.9.7
Reviews that are not expedited due to an enrollee's medical condition will be
completed within 90 calendar days of the date of a request is made.

 
 
4.14.1.9.8
Reviews that are expedited due to an enrollee's medical condition shall be
completed within 72 hours of the receipt of the request.

 
4.14.2                     Grievance Process


 
4.14.2.1
A Member or Member's Authorized Representative may file a Grievance to the
Contractor either orally or in writing. A Grievance may be filed about any
matter other than a Proposed Action. A Provider cannot file a Grievance on
behalf of a Member.



 
4.14.2.2
The Contractor shall ensure that the individuals who make decisions on
Grievances that involve clinical issues or denial of an expedited review of an
Administrative Review are Health Care Professionals who have the
appropriate  clinical  expertise,  as  determined by DCH,  in treating the
Member's Condition or disease and who were not involved in any previous level of
review or decision-making.

 
Revised 5/19/2008
Page 113 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.14.2.3
The Contractor shall provide written notice of the disposition of the Grievance
as expeditiously as the Member's health Condition requires but must be completed
within ninety (90) days but shall not exceed ninety (90) Calendar Days of the
filing date.

 
4.14.3                     Proposed Action


 
4.14.3.1
All Proposed Actions shall be made by a physician, or other peer review
consultant, who has appropriate clinical expertise in treating the Member's
Condition or disease.



 
4.14.3.2
In the event of a Proposed Action, the Contractor shall notify the Member in
writing. The Contractor shall also provide written notice of a Proposed Action
to the Provider. This notice must meet the language and format requirements in
accordance with Section 4.3.2 of this Contract and be sent in accordance with
the timeframes described in Section 4.14.3.4.



 
4.14.3.3
The notice of Proposed Action must contain the following:

 
 
4.14.3.3.1
The Action the Contractor has taken or intends to take, including the service or
procedure that is subject to the Action.

 
 
4.14.3.3.2
Additional information, if any, that could alter the decision.

 
 
4.14.3.3.3
The specific reason used as the basis of the action.

 
 
4.14.3.3.4
The reasons for the Action must have a factual basis and legal/policy basis.

 
 
4.14.3.3.5
The Member's right to file an Administrative Review through the Contractor's
internal Grievance System as described in Section 4.14.

 
 
4.14.3.3.6
The Provider's right to file a Provider Complaint as described in Section 4.9.7;

 
 
4.14.3.3.7
The requirement that a Member exhaust the contractor's internal Administrative
Review Process;

 
 
4.14.3.3.8
The circumstances under which expedited review is available and how to request
it; and

 
 
4.14.3.3.9
The Member's right to have Benefits continue pending resolution of the
Administrative Review with the Contractor, Member instructions on how to request
that Benefits be continued, and the circumstances under which the Member may be
required to pay the costs of these services.

 
Revised 5/19/2008
Page 114 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.14.3.4
The Contractor shall mail the Notice of Proposed Action within the following
timeframes:

 
 
4.14.3.4.1
For termination, suspension, or reduction of previously authorized Covered
Services at least ten (10) Calendar Days before the date of Proposed Action or
not later than the date of Proposed Action in the event of one of the following
exceptions:

 
 
4.14.3.4.1.1
The Contractor has factual information confirming the death of a Member.

 
 
4.14.3.4.1.2
The Contractor receives a clear written statement signed by the Member that he
or she no longer wishes services or gives information that requires termination
or reduction of services and indicates that he or she understands that this must
be the result of supplying that information.

 
 
4.14.3.4.1.3
The Member's whereabouts are unknown and the post office returns Contractor mail
directed to the Member indicating no forwarding address (refer to 42 CFR
431.231(d) for procedures if the Member's whereabouts become known).

 
 
4.14.3.4.1.4
The Member's Provider prescribes a change in the level of medical care.

 
 
4.14.3.4.1.5
The date of action will occur in less than ten (days), in accordance with §
483.12(a) (5) (ii), which provides exceptions to the 30 days notice requirements
of § 483.12(a) (5) (i).

 
 
4.14.3.4.1.6
The Contractor may shorten the period of advance notice to five (5) Calendar
Days before date of action if the Contractor has facts indicating that action
should be taken because of probable Member Fraud and the facts have been
verified, if possible, through secondary sources.

 
 
4.14.3.4.2
For denial of payment, at the time of any Proposed Action affecting the Claim.

 
 
4.14.3.4.3
For standard Service Authorization decisions that deny or limit services, within
the timeframes required in Section 4.11.2.5.

 
Revised 5/19/2008
Page 115 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.14.3.4.4
If the Contractor extends the timeframe for the decision and issuance of notice
of Proposed Action according to Section 4.11.2.5, the Contractor shall give the
Member written notice of the reasons for the decision to extend Grievance if he
or she disagrees with that decision. The Contractor shall issue and carry out
its determination as expeditiously as the Member's health requires and no later
than the date the extension expires.

 
 
4.14.3.4.5
For authorization decisions not reached within the timeframes required in
Section 4.11.2.5 for either standard or expedited Service Authorizations, Notice
of Proposed Action shall be mailed on the date the timeframe expires, as this
constitutes a denial and is thus a Proposed Action.

 
4.14.4                     Administrative Review Process


 
4.14.4.1
An Administrative Review is the request for review of a "Proposed Action". The
Member, the Member's Authorized Representative, or the Provider acting on behalf
of the Member with the Member's written consent, may file an Administrative
Review either orally or in writing. Unless the Member or Provider requests
expedited review, the Member, the Member's Authorized Representative, or the
Provider acting on behalf of the Member with the Member's written consent, must
follow an oral filing with a written, signed, request for Administrative Review.



 
4.14.4.2
The Member, the Member's Authorized Representative, or the Provider acting on
behalf of the Member with the Member's written consent, may file an
Administrative Review with the Contractor within thirty (30) Calendar Days from
the date of the notice of Proposed Action.



 
4.14.4.3
Administrative Reviews shall be filed directly with the Contractor, or its
delegated representatives. The Contractor may delegate this authority to an
Administrative Review committee, but the delegation must be in writing.



 
4.14.4.4
The Contractor shall ensure that the individuals who make decisions on
Administrative Reviews are individuals who were not involved in any previous
level of review or decision-making; and who are Health Care Professionals who
have the appropriate clinical expertise in treating the Member's Condition or
disease if deciding any of the following:

 
 
4.14.4.4.1
An Administrative Review of a denial that is based on lack of Medical Necessity.

 
 
4.14.4.4.2
An Administrative Review that involves clinical issues.

 
Revised 5/19/2008
Page 116 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.14.4.5
The Administrative Review process shall provide the Member, the Member's
Authorized Representative, or the Provider acting on behalf of the Member with
the Member's written consent, a reasonable opportunity to present evidence and
allegations of fact or law, in person, as well as in writing. The Contractor
shall inform the Member of the limited time available to provide this in case of
expedited review.



 
4.14.4.6
The Administrative Review process must provide the Member, the Member's
Authorized Representative, or the Provider acting on behalf of the Member with
the Member's written consent, opportunity, before and during the Administrative
Review process, to examine the Member's case file, including Medical Records,
and any other documents and records considered during the Administrative Review
process.



 
4.14.4.7
The Administrative Review process must include as parties to the Administrative
Review the Member, the Member's Authorized Representative, the Provider acting
on behalf of the Member with the Member's written consent, or the legal
representative of a deceased Member's estate.



 
4.14.4.8
The Contractor shall resolve each Administrative Review and provide written
notice of the resolution, as expeditiously as the Member's health Condition
requires but shall not exceed forty-five (45) Calendar Days from the date the
Contractor receives the Administrative Review. For expedited reviews and notice
to affected parties, the Contractor has no longer than three (3) working days or
as expeditiously as the Member's physical or mental health condition requires,
whichever is sooner. If the Contractor denies a Member's request for expedited
review, it must transfer the Administrative Review to the timeframe for standard
resolution specified herein and must make reasonable efforts to give the Member
prompt oral notice of the denial, and follow up within two (2) Calendar Days
with a written notice. The Contractor shall also make reasonable efforts to
provide oral notice for resolution of an expedited review of an Administrative
Review.



 
4.14.4.9
The Contractor may extend the timeframe for standard or expedited resolution of
the Administrative Review by up to fourteen (14) Calendar Days if the Member,
Member's Authorized Representative, or the Provider acting on behalf of the
Member with the Member's written consent, requests the extension or the
Contractor demonstrates (to the satisfaction of DCH, upon its request) that
there is need for additional information and how the delay is in the Member's
interest. If the Contractor extends the timeframe, it must, for any extension
not requested by the Member, give the Member written notice of the reason for
the delay.

 
4.14.5                     Notice of Adverse Action


Revised 5/19/2008
Page 117 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.14.5.1
If the Contractor upholds the Proposed Action in response to a Grievance or
Administrative Review filed by the Member, the Contractor shall issue a Notice
of Adverse Action within the timeframes described in Section 4.14.4.8 and
4.14.4.9.



 
4.14.5.2
The Notice of Adverse Action shall meet the language and format requirements as
specified in 4.3 and include the following:

 
 
4.14.5.2.1
The results and date of the adverse Action including the service or procedure
that is subject to the Action.

 
 
4.14.5.2.2
Additional information, if any, that could alter the decision.

 
 
4.14.5.2.3
The specific reason used as the basis of the action;

 
 
4.14.5.2.4
The right to request a State Administrative Law Hearing within thirty (30)
Calendar Days. The time for filing will begin when the filing is date stamped;

 
 
4.14.5.2.5
The right to continue to receive Benefits pending a State Administrative Law
Hearing;

 
 
4.14.5.2.6
How to request the continuation of Benefits;

 
 
4.14.5.2.7
Information explaining that the Member may be liable for the cost of any
continued Benefits if the Contractor's action is upheld in a State
Administrative Law Hearing.

 
 
4.14.5.2.8
Circumstances under which expedited resolution is available and how to request
it; and

 
4.14.6                      Administrative Law Hearing


 
4.14.6.1
The State will maintain an independent Administrative Law Hearing process as
defined in the Georgia Administrative Procedure Act O.C.G.A. §49-4-153) and as
required by federal law, 42 CFR 431.200. The Administrative Law Hearing process
shall provide Members an opportunity for a hearing before an impartial
Administrative Law Judge. The Contractor shall comply with decisions reached as
a result of the Administrative Law Hearing process.



 
4.14.6.2
The Contractor is responsible for providing counsel to represent its interests.
DCH is not a party to case and will only provide counsel to represent its own
interests.

 
Revised 5/19/2008
Page 118 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.15.6.3
A Member or Member's Authorized Representative may request in writing an
Administrative Law Hearing within thirty (30) Calendar Days of the date the
Notice of Adverse Action is mailed by the Contractor. The parties to the
Administrative Law Hearing shall include the Contractor as well as the Member,
Member's Authorized Representative, or representative of a deceased Member's
estate. A Provider cannot request an Administrative Law Hearing on behalf of a
Member. DCH reserves the right to intervene on behalf of the interest of either
party.



 
4.15.6.4
The hearing request and a copy of the adverse action letter must be received by
the Department within 30 days or less from the date that the notice of action
was mailed.



 
4.15.6.5
A Member may request a Continuation of Benefits as described in Section 4.14.7
while an Administrative Law Hearing is pending.



 
4.15.6.6
The Contractor shall make available any records and any witnesses at its own
expense in conjunction with a request pursuant to an Administrative Law Hearing.

 
4.14.7
Continuation of Benefits while the Contractor Appeal and Administrative Law
Hearing are Pending



 
4.14.7.1
As used in this Section, "timely" filing means filing on or before the later of
the following:

 
 
4.14.7.1.1
Within ten (10) Calendar Days of the Contractor mailing the Notice of Adverse
Action.

 
 
4.14.7.1.2
The intended effective date of the Contractor's Proposed Action.

 
 
4.14.7.2
The Contractor shall continue the Member's Benefits if the Member or the
Member's Authorized Representative files the Appeal timely; the Appeal involves
the termination, suspension, or reduction of a previously authorized course of
treatment; the services were ordered by an authorized Provider; the original
period covered by the original authorization has not expired; and the Member
requests extension of the Benefits.



 
4.14.7.3
If, at the Member's request, the Contractor continues or reinstates the Member's
benefit while the Appeal or Administrative Law Hearing is pending, the Benefits
must be continued until one of the following occurs:

 
 
4.14.7.3.1
The Member withdraws the Appeal or request for the Administrative Law Hearing.

 
Revised 5/19/2008
Page 119 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.14.7.3.2
Ten (10) Calendar Day pass after the Contractor mails the Notice of Adverse
Action, unless the Member, within the ten (10) Calendar Day timeframe, has
requested an Administrative Law Hearing with continuation of Benefits until an
Administrative Law Hearing decision is reached.

 
 
4.14.7.3.3
An Administrative Law Judge issues a hearing decision adverse to the Member.

 
 
4.14.7.3.4
The time period or service limits of a previously authorized service has been
met.



 
4.14.7.4
If the final resolution of Appeal is adverse to the Member, that is, upholds the
Contractor action, the Contractor may recover from the Member the cost of the
services furnished to the Member while the Appeal is pending, to the extent that
they were furnished solely because of the requirements of this Section.



 
4.14.7.5
If the Contractor or the Administrative Law Judge reverses a decision to deny,
limit, or delay services that were not furnished while the Appeal was pending,
the Contractor shall authorize or provide this disputed services promptly, and
as expeditiously as the Member's health condition requires.



 
4.14.7.6
If the Contractor or the Administrative Law Judge reverses a decision to deny
authorization of services, and the Member received the disputed services while
the Appeal was pending, the Contractor shall pay for those services.



4.14.8                     Reporting Requirements


 
4.14.8.1
The Contractor shall log and track all Grievances, Proposed Actions, Appeals and
Administrative Law Hearing requests, as described in Section 4.18.4.8.



 
4.14.8.2
The Contractor shall maintain records of Grievances, whether received verbally
or in writing, that include a short, dated summary of the problems, name of the
grievant, date of the Grievance, date of the decision, and the disposition.



 
4.14.8.3
The Contractor shall maintain records of Appeals, whether received verbally or
in writing, that include a short, date summary of the issues, name of the
appellant, date of Appeal, date of decision, and the resolution.



 
4.14.8.4
DCH may publicly disclose summary information regarding the nature of Grievances
and Appeals and related dispositions or resolutions in consumer information
materials.



Revised 5/19/2008
Page 120 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.14.8.5
The Contractor shall submit quarterly Grievance System Reports to DCH as
described in Section 4.18.4.8.1.

 
4.15                        ADMINISTRATION AND MANAGEMENT
 
4.15.1                     General Provisions


 
4.15.1.1
The Contractor shall be responsible for the administration and management of all
requirements of this Contract. All costs related to the administration and
management of this Contract shall be the responsibility of the Contractor.

 
4.15.2                     Place of Business and Hours of Operation


 
4.15.2.1
The Contractor shall maintain a central business office within the Service
Region in which it is operating. If the Contractor is operating in more than one
(1) Service Region, there must be one (1) central business office and an
additional office in each Service Region. If a Contractor is operating in two
(2) or more contiguous Service Regions, the Contractor may establish one (1)
central business office for all Service Regions. This business office must be
centrally located within the contiguous Service Regions and in a location
accessible for foot and vehicle traffic. The Contractor may establish more than
one (1) business office within a Service Region, but must designate one (1) of
the offices as the central business office.



 
4.15.2.2
All documentation must reflect the address of the location identified as the
legal, duly licensed, central business office. This business office must be open
at least between the hours of 8:30 a.m. and 5:30 p.m. EST, Monday through
Friday. The Contractor shall ensure that the office(s) are adequately staffed to
ensure that Members and Providers receive prompt and accurate responses to
inquiries.



 
4.15.2.3
The Contractor shall ensure that all business offices and all staff that perform
functions and duties, related to this Contract are located within the United
States.



 
4.15.2.4
The Contractor shall provide live access, through its telephone hot line as
described in Section 4.3.7 and Section 4.9.5. The Contractor shall provide
access twenty-four (24) hours a day, seven (7) days per week to its Web site.

 
4.15.3                     Training
 
 
 4.15.3.1
The Contractor shall conduct on-going training for its entire staff, in all
departments, to ensure appropriate functioning in all areas and to ensure that
staff is aware of all programmatic changes.

 
Revised 5/19/2008
Page 121 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.15.3.2
The Contractor shall submit a staff-training plan to DCH for review and approval
within ninety (90) days of Contract Award and as updated thereafter.



 
4.15.3.3
The Contractor designated staff are required to attend DCH in-service training
quarterly and annually. DCH will determine the type and scope of the training.



4.15.4                     Data Certification


 
4.15.4.1
The Contractor shall certify all data pursuant to 42 CFR 438.606. The data that
must be certified include, but are not limited to, Enrollment information,
Encounter Data, and other information required by the State and contained in
Contracts, proposals and related documents. The data must be certified by one of
the following: the Contractor's Chief Executive Officer, the Contractor's Chief
Financial Officer, or an individual who has delegated authority to sign for, and
who Reports directly to the Contractor's Chief Executive Officer or Chief
Financial Officer. The certification must attest, based on best knowledge,
information, and belief, as follows:

 
 
4.15.4.1.1
To the accuracy, completeness and truthfulness of the data.

 
 
4.15.4.1.2
To the accuracy, completeness and truthfulness of the documents specified by the
State.

 
 
 4.15.4.2
The Contractor shall submit the certification concurrently with the certified
data.

 
4.15.5                     Implementation Plan


 
4.15.5.1
The Contractor shall develop an Implementation Plan that details the procedures
and activities that will be accomplished during the period between the awarding
of this Contract and the start date of GF. This Implementation Plan shall have
established deadlines and timeframes for the implementation activities and shall
include coordination and cooperation with DCH and its representatives during all
phases.



 
4.15.5.2
The Contractor shall submit its Implementation Plan to DCH for DCH's review and
approval within thirty (30) Calendar Days of Contract Award. Implementation of
the Contract shall not commence prior to DCH approval.



 
4.15.5.3
The Contractor will not receive any additional payment to cover start up or
implementation costs.



4.16                        CLAIMS MANAGEMENT
 
Revised 5/19/2008
Page 122 of 234


 
 

--------------------------------------------------------------------------------

 


4.16.1                     General Provisions


 
4.16.1.1
The Contractor shall utilize the same time frames and deadlines for submission,
processing, payment, denial, adjudication, and appeal of Medicaid claims as the
time frames and deadlines that the Department of Community Health uses on claims
its pays directly. The Contractor shall administer an effective, accurate and
efficient Claims processing function that adjudicates and settles Provider
Claims for Covered Services that are filed within the time frames specified by
the Department of Community Health (see Part I. Policy and Procedures for
Medicaid/PeachCare for Kids Manual) and in compliance with all applicable State
and federal laws, rules and regulations.



 
4.16.1.2
The Contractor shall maintain a Claims management system that can identify date
of receipt (the date the Contractor receives the Claim as indicated by the
date-stamp), real-time-accurate history of actions taken on each Provider Claim
(i.e. paid, denied, suspended, Appealed, etc.), and date of payment (the date of
the check or other form of payment).



 
4.16.1.3
At a minimum, the Contractor shall run one (1) Provider payment cycle per week,
on the same day each week, as determined by the Department of Community Health.



 
4.16.1.4
The Contractor shall support an Automated Clearinghouse (ACH) mechanism that
allows Providers to request and receive electronic funds transfer (EFT) of
Claims payments.



 
4.16.1.5
The Contractor shall encourage that its. Providers, as an alternative to the
filing of paper-based Claims, submit and receive Claims information through
electronic data interchange (EDI), i.e. electronic Claims. Electronic Claims
must be processed in adherence to information exchange and data management
requirements specified in Section 4.17. As part of this Electronic Claims
Management (ECM) function, the Contractor shall also provide on-line and
phone-based capabilities to obtain Claims processing status information.



 
4.16.1.6
The Contractor shall generate Explanation of Benefits and Remittance Advices in
accordance with State standards for formatting, content and timeliness.



 
4.16.1.7
The Contractor shall not pay any Claim submitted by a Provider who is excluded
or suspended from the Medicare, Medicaid or SCHIP programs for Fraud, abuse or
waste or otherwise included on the Department of Health and Human Services
Office of Inspector General exclusions list, or employs someone on this list.
The Contractor shall not pay any Claim submitted by a Provider that is on
payment hold under the authority of DCH or its Agent(s).



Revised 5/19/2008
Page 123 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.16.1.8
Not later than the fifteenth (15 } business day after the receipt of a Provider
Claim that does not meet Clean Claim requirements, the Contractor shall suspend
the Claim and request in writing (notification via e-mail, the CMO plan Web
Site/Provider Portal or an interim Explanation of Benefits satisfies this
requirement) all outstanding information such that the Claim can be deemed
clean. Upon receipt of all the requested information from the Provider, the CMO
plan shall complete processing of the Claim within fifteen (15) Business Days.



 
4.16.1.9
If a provider submits a claim to a responsible health organization for services
rendered within 72 hours after the provider verifies the eligibility of the
patient with that responsible health organization, the responsible health
organization shall reimburse the provider in an amount equal to the amount to
which the provider would have been entitled if the patient had been enrolled as
shown in the eligibility verification process. After resolving the provider's
claim, if the responsible health organization made payment for a patient for
whom it was not responsible, then the responsible health organization may pursue
a cause of action against any person who was responsible for payment of the
services at the time they were provided but may not recover any payment made to
the provider.



 
4.16.1.10
The Contract shall not apply any penalty for failure to file claims in a timely
manner, for failure to obtain prior authorization, or for the provider not being
a participating provider in the person's network, and the amount of
reimbursement shall be that person's applicable rate for the service if the
provider is under contract with that person or the rate paid by the Department
of Community Health for the same type of claim that it pays directly if the
provider is not under contract with that person.



 
4.16.1.11
The Contractor shall inform all network Providers about the information required
to submit a Clean Claim as a provision within the Contractor/Provider Contract.
The Contractor shall make available to network Providers Claims coding and
processing guidelines for the applicable Provider type. The Contractor shall
notify Providers ninety (90) Calendar Days before implementing changes to Claims
coding and processing guidelines.



 
4.16.1.12
The Contractor shall assume all costs associated with Claim processing,
including the cost of reprocessing/resubmission, due to processing errors caused
by the Contractor or to the design of systems within the Contractor's span of
control.



 
4.16.1.13
In addition to the specific Web site requirements outlined above, the
Contractor's Web site shall be functionally equivalent to the Web site
maintained by the State's Medicaid fiscal agent.

 
Revised 5/19/2008
Page 124 of 234


 
 

--------------------------------------------------------------------------------

 


4.16.2                     Other Considerations


 
4.16.2.1
An adjustment to a paid Claim shall not be counted as a Claim for the purposes
of reporting.



 
4.16.2.2
Electronic Claims shall be treated as identical to paper-based Claims for the
purposes of reporting.

 
4.16.3                     Encounter Data Submission Requirements


 
4.16.3.1
The Georgia Families program utilizes encounter data to determine the adequacy
of medical services and to evaluate the quality of care rendered to members. DCH
will use the following requirements to establish the standards for the
submission of data and to measure the compliance of the Contractor to provide
timely and accurate information. Encounter data from the Contractor also allows
DCH to budget available resources, set contractor capitation rates, monitor
utilization, follow public health trends and detect potential fraud. Most
importantly, it allows the Division of Managed Care and Quality to make
recommendations that can lead to the improvement of healthcare outcomes.



 
4.16.3.1
The Contractor shall work with all contracted providers to implement
standardized billing requirements to enhance the quality and accuracy of the
billing data submitted to the health plan.



 
4.16.3.2
The Contractor shall instruct contracted providers that the Georgia State
Medicaid ID number is mandatory, and must be documented in record. The
Contractor will emphasize to providers the need for a unique GA Medicaid number
for each practice location.



 
4.16.3.3
The Contractor shall submit to Fiscal Agent weekly cycles of data files. All
identified errors shall be submitted to the Contractor from the Fiscal Agent
each week.  The Contractor shall clean up and resubmit the corrected file to the
Fiscal Agent within seven (7) Business Days of receipt.



 
4.16.3.4
The Contractor is required to submit 100% of Critical Data Elements such as
state Medicaid ID numbers, NPI numbers, SSN numbers, Member Name, and DOB. These
items must match the states eligibility and provider file.



 
4.16.3.5
The Contractor submitted claims must consistently include:

 
 
4.16.3.5.1
1 - patient name

 
 
4.16.3.5.2
2 - date of birth

 
 
4.16.3.5.3
3 - place of service

 
 
4.16.3.5.4
4 - date of service

 
 
4.16.3.5.5
5 - type of service

 
Revised 5/19/2008
Page 125 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.16.3.5.6
6 - units of service

 
 
4.16.3.5.7
7 - diagnosis-primary & secondary

 
 
4.16.3.5.8
8 - treating provider

 
 
4.16.3.5.9
9 - NPI number

 
 
4.16.3.5.10
10 - Medicaid Number

 
 
4.16.3.5.11
11 - facility code

 
 
4.16.3.5.12
12 - a unique TCN

 
 
4.16.3.5.13
13 - all additionally required CMS 1500 or UB 04 codes.

 
 
4.16.3.5.14
14 - CMO Paid Amount



 
4.16.3.6
For each submission of claims per 4.16.3.5, Contractor must provide the
following Cash Disbursements data elements:

 
1.               Provider/Payee Number
2.               Name
3.               address
4.               city
5.               state
6.               zip
7.              check date
8.              check number
9.              check amount
10.             check code( ie. eft, paper check, etc)
 
Contractor will assist DCH in reconciliation of Cash Disbursement check amounts
totals to CMO Paid Amount totals for submitted claims.


 
4.16.3.7
The Contractor shall maintain an Encounter Error Rate of <5% weekly as monitored
by the Fiscal Agent and DCH. The Encounter Error Rate is the occurrence of a
single error in any Transaction Control Number (TCN) or encounter claim counts
as an error for that encounter (this is regardless of how many other errors are
detected in the TCN.)



 
4.16.3.8
The Contractors failure to comply with defined standard(s) will be subject to a
corrective action plan (CAP) and may be liable for liquidated damages (LD's).



4.16.4                     Reporting Requirements


 
4.16.4.1
The Contractor shall submit Claims Processing Reports to DCH as described in
section 4.18.3.5.1.

 
4.16.5                     Emergency Health Care Services
 
 
4.16.5.1
The Contractor shall not deny or inappropriately reduce payment to a provider of
emergency health care services for any evaluation, diagnostic testing, or
treatment provided to a recipient of medical assistance for an emergency
condition; or

 
Revised 5/19/2008
Page 126 of 234

 
 
 

--------------------------------------------------------------------------------

 
 
 
4.16.5.2
Make payment for emergency health care services contingent on the recipient or
provider of emergency health care services providing any notification, either
before or after receiving emergency health care services.



 
4.16.5.3
In processing claims for emergency health care services, a care management
organization shall consider, at the time that a claim is submitted, at least the
following criteria:

 
 
4.16.5.3.1
The age of the patient;

 
 
4.16.5.3.2
The time and day of the week the patient presented for services;

 
 
4.16.5.3.3
The severity and nature of the presenting symptoms;

 
 
4.16.5.3.4
The patient's initial and final diagnosis; and

 
 
4.16.5.3.5
Any other criteria prescribed by the Department of Community Health, inlcuding
criteria specific to patients under 18 years of age.

 

 
4.16.5.4
The Contractor shall configure or program its automated claims processing system
to consider at least the conditions and criteria described in this subsection
for claims presented for emergency health care services.



 
4.16.5.5
If a provider that has not entered into a contract with a care management
organization provides emergency health care services or post-stabilization
services to that care management organization's member, the care management
organization shall reimburse the non contracted provider for such emergency
health care services and post-stabilization services at a rate equal to the rate
paid by the Department of Community Health for Medicaid claims that it
reimburses directly.



4.17                        INFORMATION MANAGEMENT AND SYSTEMS
 
4.17.1                     General Provisions


 
4.17.1.1
The Contractor shall have Information management processes and Information
Systems (hereafter referred to as Systems) that enable it to meet GF
requirements, State and federal reporting requirements, all other Contract
requirements and any other applicable State and federal laws, rules and
regulations including HIPAA.



 
4.17.1.2
The Contractor is responsible for maintaining a system that shall possess
capacity sufficient to handle the workload projected for the start of the
program and will be scaleable and flexible enough to adapt as needed, within
negotiated timeframes, in response to program or Enrollment changes.

 
Revised 5/19/2008
Page 127 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.17.1.3
The Contractor shall provide a Web-accessible system hereafter referred to as
the DCH Portal that designated DCH and other state agency resources can use to
access Quality and performance management information as well as other system
functions and information as described throughout this Contract. Access to the
DCH Portal shall be managed as described in section 4.17.5.



 
4.17.1.4
The Contractor shall attend DCH's Systems Work Group meetings as scheduled by
DCH. The Systems Work Group will meet on a designated schedule as agreed to by
DCH, its agents and every Contractor.



 
4.17.1.5
The Contractor shall provide a continuously available electronic mail
communication link (E-mail system) with the State. This system shall be:

 
 
4.17.1.5.1
Available from the workstations of the designated Contractor contacts; and

 
 
4.17.1.5.2
Capable of attaching and sending documents created using software products other
than Contractor systems, including the State's currently installed version of
Microsoft Office and any subsequent upgrades as adopted.

 
 
4.17.1.6
By no later than the 30th of April of each year, the Contractor will provide DCH
with an annual progress/status report of the Contractor's system refresh plan
for the upcoming State fiscal year. The plan will outline how Systems within the
Contractor's Span of Control will be systematically assessed to determine the
need to modify, upgrade and/or replace application software, operating hardware
and software, telecommunications capabilities, information management policies
and procedures, and/or systems management policies and procedures in response to
changes in business requirements, technology obsolescence, staff turnover and
other relevant factors. The systems refresh plan will also indicate how the
Contractor will insure that the version and/or release level of all of its
System components (application software, operating hardware, operating software)
are always formally supported by the original equipment manufacturer (OEM),
software development firm (SDF) or a third party authorized by the OEM and/or
SDF to support the System component.



 
4.17.1.7
The Contractor is responsible for all costs associated with the Contractors
system refresh plan.

 
4.17.2                     Global System Architecture and Design Requirements


 
4.17.2.1
The Contractor shall comply with federal and State policies, standards and
regulations in the design, development and/or modification of the Systems it
will employ to meet the aforementioned requirements and in the management of
Information contained in those Systems. Additionally, the Contractor shall
adhere to DCH and State-specific system and data architecture preferences as
indicated in this Contract.

 
Revised 5/19/2008
Page 128 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.17.2.2
The Contractor's Systems shall:

 
 
4.17.2.2.1
Employ a relational data model in the architecture of its databases and
relational database management system (RDBMS) to operate and maintain them;

 
 
4.17.2.2.2
Be SQL and ODBC compliant;

 
 
4.17.2.2.3
Adhere to Internet Engineering Task Force/Internet Engineering Standards Group
standards for data communications, including TCP and IP for data transport;

 
 
4.17.2.2.4
Conform to standard code sets detailed in Attachment L;

 
 
4.17.2.2.5
Contain controls to maintain information integrity. These controls shall be in
place at all appropriate points of processing. The controls shall be tested in
periodic and spot audits following a methodology to be developed jointly and
mutually agreed upon by the Contractor and DCH; and

 
 
4.17.2.2.7
Partner with the State in the development of future standard code sets, not
specific to HIPAA or other federal effort and will conform to such standards as
stipulated by DCH.



 
4.17.2.3
Where Web services are used in the engineering of applications, the Contractor's
Systems shall conform to World Wide Web Consortium (W3C) standards such as XML,
UDDI, WSDL and SOAP so as to facilitate integration of these Systems with DCH
and other State systems that adhere to a service-oriented architecture.



 
4.17.2.4
Audit trails shall be incorporated into all Systems to allow information on
source data files and documents to be traced through the processing stages to
the point where the Information is finally recorded. The audit trails shall:

 
 
4.17.2.4.1
Contain a unique log-on or terminal ID, the date, and time of any
create/modify/delete action and, if applicable, the ID of the system job that
effected the action;

 
 
4.17.2.4.2
Have the date and identification "stamp" displayed on any on-line inquiry;

 
Revised 5/19/2008
Page 129 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
  4.17.2.4.3
  Have the ability to trace data from the final place of recording back to its
source data file and/or document shall also exist;

 
 
4.17.2.4.4
Be supported by listings, transaction Reports, update Reports, transaction logs,
or error logs;

 
 
4.17.2.4.5
Facilitate auditing of individual Claim records as well as batch audits; and

 
 
4.17.2.4.6
Be maintained for seven (7) years in either live and/or archival systems. The
duration of the retention period may be extended at the discretion of and as
indicated to the Contractor by the State as needed for ongoing audits or other
purposes.

 
 
4.17.2.5
The Contractor shall house indexed images of documents used by Members and
Providers to transact with the Contractor in the appropriate database(s) and
document management systems to maintain the logical relationships between
certain documents and certain data.



 
4.17.2.6
The Contractor shall institute processes to insure the validity and completeness
of the data it submits to DCH. At its discretion, DCH will conduct general data
validity and completeness audits using industry-accepted statistical sampling
methods. Data elements that will be audited include but are not limited to:
Member ID, date of service, Provider ID, category and sub category (if
applicable) of service, diagnosis codes, procedure codes, revenue codes, date of
Claim processing, and date of Claim payment.



 
4.17.2.7
Where a System is herein required to, or otherwise supports, the applicable
batch or on-line transaction type, the system shall comply with HIPAA-standard
transaction code sets as specified in Attachment L.



 
4.17.2.8
The Contractor System(s) shall conform to HIPAA standards for information
exchange.



 
4.17.2.9
The layout and other applicable characteristics of the pages of Contractor Web
sites shall be compliant with Federal "section 508 standards" and Web Content
Accessibility Guidelines developed and published by the Web Accessibility
Initiative.



 
4.17.2.10
Contractor Systems shall conform to any applicable Application, Information and
Data, Middleware and Integration, Computing Environment and Platform, Network
and Transport, and Security and Privacy policy and standard issued by GTA as
stipulated in the appropriate policy/standard. These policies and standards can
be accessed at:
http://gta.georgia.gov/00/channel_modifieddate/0,2096,1070969_6947051,00. html



Revised 5/19/2008
Page 130 of 234
 
 
 

--------------------------------------------------------------------------------

 


4.17.3                     Data and Document Management Requirements by Major
Information Type


 
4.17.3.1
In order to meet programmatic, reporting and management requirements, the
Contractor's systems shall serve as either the Authoritative Host of key data
and documents or the host of valid, replicated data and documents from other
systems. Attachment L lays out the requirements for managing (capturing, storing
and maintaining) data and documents for the major information types and subtypes
associated with the aforementioned programmatic, reporting and management
requirements.

 
4.17.4                     System and Data Integration Requirements


 
4.17.4.1
All of the Contractor's applications, operating software, middleware, and
networking hardware and software shall be able to interface with the State's
systems and will conform to standards and specifications set by the Georgia
Technology Authority and the agency that owns the system. These standards and
specifications are detailed in Attachment L.



 
4.17.4.2
The Contractor's System(s) shall be able to transmit and receive transaction
data to and from the MMIS as required for the appropriate processing of Claims
and any other transaction that may be performed by either System.



 
The Contractor shall generate encounter data files no less than weekly (or at a
frequency defined by DCH) from its claims management system(s) and/or other
sources. The files will contain settled Claims and Claim adjustments and
encounters from Providers with whom the Contractor has a capitation arrangement
for the most recent month for which all such transactions were completed. The
Contractor will provide these files electronically to DCH and/or its designated
agent in adherence to the procedure and format indicated in Attachment L.



 
The Contractor's System(s) shall be capable of generating all required files in
the prescribed formats (as referenced in Attachment L) for upload into state
Systems used specifically for program integrity and compliance purposes.



 
4.17.4.3
The Contractor's System(s) shall possess mailing address standardization
functionality in accordance with US Postal Service conventions.

 
4.17.5                     System Access Management and Information
Accessibility Requirements


 
4.17.5.1
The Contractor's System shall employ an access management function that
restricts access to varying hierarchical levels of system functionality and
Information. The access management function shall:



Revised 5/19/2008
Page 131 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.17.5.1.1
Restrict access to Information on a "need to know" basis, e.g. users permitted
inquiry privileges only will not be permitted to modify information;

 
 
4.17.5.1.2
Restrict access to specific system functions and information based on an
individual user profile, including inquiry only capabilities; global access to
all functions will be restricted to specified staff jointly agreed to by DCH and
the Contractor; and

 
 
4.17.5.1.3
Restrict attempts to access system functions to three (3), with a system
function that automatically prevents further access attempts and records these
occurrences.

 
 
4.17.5.1.4
At a minimum, follow the GTA Security Standard and Access Management protocols.

 
 
4.17.5.2
The Contractor shall make System Information available to duly Authorized
Representatives of DCH and other State and federal agencies to evaluate, through
inspections or other means, the quality, appropriateness and timeliness of
services performed.



 
4.17.5.3
The Contractor shall have procedures to provide for prompt electronic transfer
of System Information upon request to In-Network or Out-of-Network Providers for
the medical management of the Member in adherence to HIPAA and other applicable
requirements.



 
4.17.5.4
All Information, whether data or documents, and reports that contain or make
references to said Information, involving or arising out of this Contract are
owned by DCH. The Contractor is expressly prohibited from sharing or publishing
DCH information and reports without the prior written consent of DCH. In the
event of a dispute regarding the sharing or publishing of information and
reports, DCH's decision on this matter shall be final and not subject to change.

 
4.17.6                     Systems Availability and Performance Requirements
 
 
4.17.6.1
The Contractor will ensure that Member and Provider portal and/or phone-based
functions and information, such as confirmation of CMO Enrollment (CCE) and
electronic claims management (ECM), Member services and Provider services, are
available to the applicable System users twenty-four (24) hours a day, seven (7)
Days a week, except during periods of scheduled System Unavailability agreed
upon by DCH and the Contractor. Unavailability caused by events outside of a
Contractor's span of control is outside of the scope of this requirement.

 
Revised 5/19/2008
Page 132 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.17.6.2
The Contractor shall ensure that at a minimum, all other System functions and
Information are available to the applicable system users between the hours of
7:00 a.m. and 7:00 p.m. Monday through Friday.



 
4.17.6.3
The Contractor shall ensure that the average response time that is controllable
by the Contractor is no greater than the requirements set forth below, between
7:00 am and 7:00 pm, Monday through Friday for all applicable system functions
except a) during periods of scheduled downtime, b) during periods of unscheduled
unavailability caused by systems and telecommunications technology outside of
the Contractor's span of control or c) for Member and Provider portal and
phone-based functions such as CCE and ECM that are expected to be available
twenty-four (24) hours a day, seven (7) days a week:

 
 
4.17.6.3.1
Record Search Time - The response time shall be within three (3) seconds for
ninety-eight percent (98%) of the record searches as measured from a
representative sample of DCH System Access Devices, as monitored by the
Contractor;

 
 
4.17.6.3.2
Record Retrieval Time - The response time will be within three (3) seconds for
ninety-eight percent (98%) of the records retrieved as measured from a
representative sample of DCH System Access Devices;

 
 
4.17.6.3.3
On-line Adjudication Response Time - The response time will be within five (5)
seconds ninety-nine percent (99%) of the time as measured from a representative
sample of user System Access Devices.

 
 
4.17.6.4
The Contractor shall develop an automated method of monitoring the CCE and ECM
functions on at least a thirty (30) minute basis twenty-four (24) hours a day,
seven (7) Days per week. The monitoring method shall separately monitor for
availability and performance/response time each component of the CCE and ECM
systems, such as the voice response system, the PC software response, direct
line use, the swipe box method and ECM on­line pharmacy system.



 
4.17.6.5
Upon discovery of any problem within its Span of Control that may jeopardize
System availability and performance as defined in this Section of the Contract,
the Contractor shall notify the DCH, Managed Care & Quality, Director of
Contract Management in person, via phone, electronic mail and/or surface mail.



 
4.17.6.6
The Contractor shall deliver notification as soon as possible but no later than
7:00 pm if the problem occurs during the business day and no later than 9:00 am
the following business day if the problem occurs after 7:00 pm.



Revised 5/19/2008
Page 133 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.17.6.7
Where the operational problem results in delays in report distribution or
problems in on-line access during the business day, the Contractor shall notify
the DCH, Managed Care & Quality, Director of Contract Management within fifteen
(15) minutes of discovery of the problem, in order for the applicable work
activities to be rescheduled or be handled based on System Unavailability
protocols.



 
4.17.6.8
The Contractor shall provide to the DCH, Managed Care & Quality, Director of
Contract Management information on System Unavailability events, as well as
status updates on problem resolution. These up-dates shall be provided on an
hourly basis and made available via electronic mail, telephone and the
Contractor's Web Site/DCH Portal.



 
4.17.6.9
Unscheduled System Unavailability of CCE and ECM functions, caused by the
failure of systems and telecommunications technologies within the Contractor's
Span of Control will be resolved, and the restoration of services implemented,
within thirty (30) minutes of the official declaration of System Unavailability.
Unscheduled System Unavailability to all other Contractor System functions
caused by systems and telecommunications technologies within the Contractor's
Span of Control shall be resolved, and the restoration of services implemented,
within four (4) hours of the official declaration of System Unavailability.



 
4.17.6.10
Cumulative System Unavailability caused by systems and telecommunications
technologies within the Contractor's span of control shall not exceed one (1)
hour during any continuous five (5) Day period.



 
4.17.6.11
The Contractor shall not be responsible for the availability and performance of
systems and telecommunications technologies outside of the Contractor's Span of
Control. Contractor is obligated to work with identified vendors to resolve and
report system availability and performance issues. Reference Section 23.5.1.5-
Liquidated Damages)



 
4.17.6.12
Full written documentation that includes a Corrective Action Plan with a set
time frame for resolution must be submitted to DCH by close of business the same
day, that describes what caused the problem, how the problem will be prevented
from occurring again, shall be delivered within five (5) Business Days of the
problem's occurrence.



 
4.17.6.13
Regardless of the architecture of its Systems, the Contractor shall develop and
be continually ready to invoke a business continuity and disaster recovery
(BC-DR) plan that at a minimum addresses the following scenarios: (a) the
central computer installation and resident software are destroyed or damaged,
(b) System interruption or failure resulting from network, operating hardware,
software, or operational errors that compromises the integrity of transactions
that are active in a live system at the time of the outage, (c) System
interruption or failure resulting from network, operating hardware, software or
operational errors that compromises the integrity of data maintained in a live
or archival system, (d) System interruption or failure resulting from network,
operating hardware, software or operational errors that does not compromise the
integrity of transactions or data maintained in a live or archival system but
does prevent access to the System, i.e. causes unscheduled System
Unavailability.

 
Revised 5/19/2008
Page 134 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.17.6.14
The Contractor shall periodically, but no less than annually, test its BC-DR
plan through simulated disasters and lower level failures in order to
demonstrate to the State that it can restore System functions per the standards
outlined elsewhere in this Contract. The Contractor will prepare a report of the
results of these tests and present to DCH staff within five (5) business days of
test completion.



 
4.17.6.15
In the event that the Contractor fails to demonstrate in the tests of its BC-DR
plan that it can restore system functions per the standards outlined in this
Contract, the Contractor shall be required to submit to the State a Corrective
Action Plan that describes how the failure will be resolved. The Corrective
Action Plan will be delivered within five (5) Business Days of the conclusion of
the test.



 
4.17.6.16
The Contractor shall submit System Availability and Performance Report to DCH as
described in section 4.18.3.4.1

 
4.17.7                     System User and Technical Support Requirements


 
4.17.7.1
Beginning sixty (60) Calendar Days prior to the scheduled start of operations,
the Contractor shall provide Systems Help Desk (SHD) services to all DCH staff
and the other agencies that may have direct access to Contractor systems.



 
4.17.7.2
The SHD shall be available via local and toll free telephone service and via
e-mail from 7 a.m. to 7 p.m. EST Monday through Friday, with the exception of
State holidays. Upon State request, the Contractor shall staff the SHD on a
State holiday, Saturday, or Sunday at the Contractor's expense.



 
4.17.7.3
SHD staff shall answer user questions regarding Contractor System functions and
capabilities; report recurring programmatic and operational problems to
appropriate Contractor or DCH staff for follow-up; redirect problems or queries
that are not supported by the SHD, as appropriate, via a telephone transfer or
other agreed upon methodology; and redirect problems or queries specific to data
access authorization to the appropriate State login account administrator.

 
Revised 5/19/2008
Page 135 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.17.7.4
The Contractor shall submit to DCH for review and approval its SHD Standards. At
a minimum, these standards shall require that between the hours of 7 a.m. and 7
p.m. EST ninety percent (90%) of calls are answered by the fourth (4th) ring,
the call abandonment rate is five percent (5%) or less, the average hold time is
two (2) minutes or less, and the blocked call rate does not exceed one percent
(1%).



 
4.17.7.5
Individuals who place calls to the SHD between the hours of 7 p.m. and 7 a.m.
EST shall be able to leave a message. The Contractor's SHD shall respond to
messages by noon the following Business Day.



 
4.17.7.6
Recurring problems not specific to System Unavailability identified by the SHD
shall be documented and reported to Contractor management within one (1)
Business Day of recognition so that deficiencies are promptly corrected.



 
4.17.7.7
Additionally, the Contractor shall have an IT service management system that
provides an automated method to record, track, and report on all questions
and/or problems reported to the SHD. The service management system shall:

 
 
4.17.7.7.1
Assign a unique number to each recorded incident;

 
 
4.17.7.7.2
Create State defined extract files that contain summary information on all
problems/issues received during a specified time frame;

 
 
4.17.7.7.3
Escalate problems based on their priority and the length of time they have been
outstanding;

 
 
4.17.7.7.4
Perform key word searches that are not limited to certain fields and allow for
searches on all fields in the database;

 
 
4.17.7.7.5
Notify support personnel when a problem is assigned to them and re-notify
support personnel when an assigned problem has escalated to a higher priority;

 
 
4.17.7.7.6
List all problems assigned to a support person or group;

 
 
4.17.7.7.7
Perform searches for duplicate problems when a new problem is entered;

 
 
4.17.7.7.8
Allow for entry of at least five hundred (500) characters of free form text to
describe problems and resolutions; and

 
 
4.17.7.7.9
Generate Reports that identify categories of problems encountered, length of
time for resolution, and any other State-defined criteria.

 
Revised 5/19/2008
Page 136 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.17.7.8
The Contractor's call center systems shall have the capability to track call
management metrics identified in Attachment L.

 
4.17.8                     System Change Management Requirements


 
4.17.8.1
The Contractor shall absorb the cost of routine maintenance, inclusive of defect
correction, System changes required to effect changes in State and federal
statute and regulations, and production control activities, of all Systems
within its Span of control.



 
4.17.8.2
The Contractor shall provide DCH, prior written notice of non-routine System
changes excluding changes prompted by events described in Section 4.17.6 and
including proposed corrections to known system defects, within ten (10) Calendar
Days of the projected date of the change. As directed by the state, the
Contractor shall discuss the proposed change in the Systems Work Group.



 
4.17.8.3
The Contractor shall respond to State reports of System problems not resulting
in System Unavailability according to the following timeframes:

 
 
4.17.8.3.1
Within five (5) Calendar Days of receipt, the Contractor shall respond in
writing to notices of system problems.

 
 
4.17.8.3.2
Within fifteen (15) Calendar Days, the correction will be made or a Requirements
Analysis and Specifications document will be due.

 
 
4.17.8.3.3
The Contractor will correct the deficiency by an effective date to be determined
by DCH.

 
 
4.17.8.3.4
Contractor  systems  will  have  a  system-inherent mechanism  for recording any
change to a software module or subsystem.

 
 
4.17.8.4
The Contractor shall put in place procedures and measures for safeguarding the
State from unauthorized modifications to Contractor Systems.



 
4.17.8.5
Unless otherwise agreed to in advance by DCH as part of the activities described
in Section 4.17.8.3, scheduled System Unavailability to perform System
maintenance, repair and/or upgrade activities shall take place between 11 p.m.
on a Saturday and 6 a.m. on the following Sunday.

 
4.17.9                     System Security and Information Confidentiality and
Privacy Requirements


 
4.17.9.1
The Contractor shall provide for the physical safeguarding of its data
processing facilities and the systems and information housed therein. The
Contractor shall provide DCH with access to data facilities upon DCH request. 
The physical security provisions shall be in effect for the life of this
Contract.



Revised 5/19/2008
Page 137 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.17.9.2
The Contractor shall restrict perimeter access to equipment sites, processing
areas, and storage areas through a card key or other comparable system, as well
as provide accountability control to record access attempts, including attempts
of unauthorized access.



 
4.17.9.3
The Contractor shall include physical security features designed to safeguard
processor site(s) through required provision of fire retardant capabilities, as
well as smoke and electrical alarms, monitored by security personnel.



 
4.17.9.4
The Contractor shall ensure that the operation of all of its systems is
performed in accordance with State and federal regulations and guidelines
related to security and confidentiality and meet all privacy and security
requirements of HIP A A regulations. Relevant publications are included in
Attachment L.



 
4.17.9.5
The Contractor will put in place procedures, measures and technical security to
prohibit unauthorized access to the regions of the data communications network
inside of a Contractor's Span of Control.



 
4.17.9.6
The Contractor shall ensure compliance with:

 
 
4.17.9.6.1
42 CFR Part 431 Subpart F (confidentiality of information concerning applicants
and Members of public medical assistance programs);

 
 
4.17.9.6.2
42 CFR Part 2 (confidentiality of alcohol and drug abuse records); and

 
 
4.17.9.6.3
Special confidentiality provisions related to people with HIV/AIDS and mental
illness.



 
4.17.9.7
The Contractor shall provide its Members with a privacy notice as required by
HIPAA. The Contractor shall provide the State with a copy of its Privacy Notice
for its filing.

 
4.17.10                   Information Management Process and Information Systems
Documentation Requirements


 
4.17.10.1
The Contractor shall ensure that written System Process and Procedure Manuals
document and describe all manual and automated system procedures for its
information management processes and information systems.



 
4.17.10.2
The Contractor shall develop, prepare, print, maintain, produce, and distribute
distinct  System Design  and Management Manuals,  User Manuals and
Quick/Reference Guides, and any updates thereafter, for DCH and other agency
staff that use the DCH Portal.



Revised 5/19/2008
Page 138 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.17.10.3
The System User Manuals shall contain information about, and instructions for,
using applicable System functions and accessing applicable system data.



 
4.17.10.4
When a System change is subject to State sign off, the Contractor shall draft
revisions to the appropriate manuals prior to State sign off the change.



 
4.17.10.5
All of the aforementioned manuals and reference guides shall be available in
printed form and on-line via the DCH Portal. The manuals will be published in
accordance to the applicable DCH and/or Georgia Technology Authority (GTA)
standard.



 
4.17.10.6
Updates to the electronic version of these manuals shall occur in real time;
updates to the printed version of these manuals shall occur within ten (10)
Business Days of the update taking effect.

 
4.17.11                   Reporting Requirements


 
4.17.11.1
The Contractor shall submit a monthly Systems Availability and Performance
Report to DCH as described in Section 4.18.3.4.

 
4.18                        REPORTING REQUIREMENTS
 
4.18.1                     General Procedures


 
4.18.1.1
The Contractor shall comply with all the reporting requirements established by
this Contract. The Contractor shall create Reports using the formats, including
electronic formats, instructions, and timetables as specified by DCH, at no cost
to DCH. Changes to the format must be approved by DCH prior to implementation.
The Contractor shall transmit and receive all transactions and code sets
required by the HIPAA regulations in accordance with Section 21.2. The
Contractor's failure to submit the Reports as specified may result in the
assessment of liquidated damages as described in Section 23.0.



 
4.18.1.1.1
The Contractor shall submit the Deliverables and Reports for DCH review and
approval according to the following timelines, unless otherwise indicated.



 
4.18.1.1.1.1
Annual Reports shall be submitted within thirty (30) Calendar Days following the
twelfth (12th) month Members are enrolled in the CMO plan;

 
Revised 5/19/2008
Page 139 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.18.1.1.1.2
Quarterly Reports shall be submitted by April 30, July 30, October 30, and
January 30, for the quarter immediately preceding the due date;



 
4.18.1.1.1.3
Monthly Reports shall be submitted within fifteen (15) Calendar Days of the end
of each month; and



 
4.18.1.1.1.4
Weekly Reports shall be submitted on the same day of each week, as determined by
DCH.

 
 
4.18.1.2
For reports required by DOI and DCH, the Contractor shall submit such reports
according to the DOI schedule of due dates, unless otherwise indicated. While
such schedule may be duplicated in this Contract, should the DOI schedule of due
dates be amended at a future date, the due dates in this Contract shall
automatically change to the new DOI due dates.



 
4.18.1.3
The Contractor shall, upon request of DCH, generate any additional data or
reports at no additional cost to DCH within a time period prescribed by DCH. The
Contractor's responsibility shall be limited to data in its possession.

 
4.18.2                     Weekly Reporting


 
4.18.2.1
Member Information Report

 
 
4.18.2.1.1
Pursuant to Section 4.1.4.1 the Contractor shall submit a Member Information
Report. The report shall include information on the Members that change
addresses or move outside the Service Region. The Contractor shall also report
any information that may affect the Member's eligibility for GF including, but
not limited to, changes in income or employment, family size, or incarceration.
The minimum data elements that will be required for this report are described in
Attachment L.



 
4.18.2.2
Member Data Conflict Report

 
 
4.18.2.2.1
Pursuant to Section 5.8, the Contractor shall submit a Member Data Conflict
Report. The report shall include data conflicts that may affect the Member's
eligibility for Georgia Families including, but not limited to, name changes,
date of birth, duplicate records, social security number or gender.



4.18.3                     Monthly Reporting


 
4.18.3.1
Telephone and Internet Activity Report

 
Revised 5/19/2008
Page 140 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.18.3.1.1
This information may be submitted as a summary report, in a format to be
determined by DCH. The Contractor shall maintain, and make available at the
request of DCH, any and all supporting documentation. Each Telephone and
Internet Activity Report shall include the following information: i.  Call
volume; ii.   E-mail volume; iii.  Average call length; iv.  Average hold time;
v.  Abandoned Call rate; vi.  Accuracy rate based on CMO's Call Center Quality
Criteria and Protocols; vii.   Content of call or email and resolution; and
viii.   Blocked Call rate.

 
 
4.18.3.2
Eligibility and Enrollment Reconciliation Report

 
 
4.18.3.2.1
Pursuant to Section 4.1.4.2 the Contractor shall submit an Eligibility and
Enrollment Reconciliation Report that reconciles eligibility data to the
Contractor's Enrollment records. The written report shall verify that the
Contractor has an Enrollment record for all Members that are eligible for
Enrollment in the CMO plan.



 
4.18.3.3
Prior Authorization and Pre-Certification Report

 
 
4.18.3.3.1
Pursuant to Section 4.11.10.2 the Contractor shall submit Prior Authorization
and Pre-Certification Reports that summarize all requests in the preceding month
for Prior Authorization and Pre-Certification. The Report shall include, at a
minimum, the following information:

 
              i.            Total number of completed requests for Standard
Service Authorizations;
              ii.           Total number of completed requests for Expedited
Service Authorizations;
              iii.          Percent of completed requests within timeliness
standards by type of service;
              iv.         Total number of completed requests authorized by type
of service;
              v.          Total number or completed requests denied by type of
service; and
              vi.         Percent of completed requests denied by type of
service;


 
4.18.3.4
System Availability and Performance Report

 
Revised 5/19/2008
Page 141 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.18.3.4.1
Pursuant to Section 4.17.6.16 the Contractor shall submit a System Availability
and Performance Report that shall report the following information:

 
              i.            Record Search Time
              ii.           Record Retrieval Time
              iii.          Screen Edit Time
              iv.          New Screen/Page Time
              v.           Print Initiation Time
              vi.          Confirmation of CMO Enrollment Response Time
              vii.         Online Claims Adjudication Response Time


 
4.18.3.5
Claims Processing Report

 
 
4.18.3.5.1
Pursuant to Section 4.16.4 the Contractor shall submit a Claims Processing
Report that documents the claims processing activities for the following claim
types:

 
              i             Physicians
              ii            Institutional
              iii           Professional
              iiii          Pharmacy
              iiv          Dental
              iv           Vision
              ivi          Behavioral


 
4.18.3.5.2.1
Number and dollar value of Claims processed by Provider type and processing
status (adjudicated and paid, adjudicated and not paid, suspended, appealed,
denied);



 
4.18.3.5.2.2
Aging of Claims: number, dollar value and status of Claims filed in most recent
and prior months (defined as six (6) months previous) by Provider type and
processing status; and



 
4.18.3.5.2.3
Cumulative percentage for the current fiscal year of Clean Claims processed and
paid within thirty (30) calendar and ninety (90) Calendar Days of receipt.



 
4.18.3.6
Utilization Management Report

 
 
4.18.3.6.1
Pursuant to Section 4.11.10.1, the Contractor shall submit a Utilization
Management Report on Utilization patterns and aggregate trend analysis. The
monthly Utilization Management Report shall be based on authorization data and
will contain specific elements specified by DCH such that all CMOs are reporting
a common data set.

 
Revised 5/19/2008
Page 142 of 234


 
 

--------------------------------------------------------------------------------

 
 
4.18.4                                Quarterly Reporting
 
              4.18.4.1                     EPSDT Report
 
 
4.18.4.1.1
Pursuant to Section 4.7.6.1 the Contractor shall submit an EPSDT Report to
Medicaid Members and PeachCare for Kids Members that identifies at a minimum the
following:

 
 
i.
Number of Health Check eligible Members;

 
ii.
Number of live births;

 
iii.
Number of initial newborn visits within twenty-four (24) hours of birth;

 
iv.
Number of Members who received all scheduled EPSDT screenings in accordance with
the periodicity schedule;

 
v.
Number of Members who received dental examinations services by an oral health
professional;

 
vi.
Number of Members who received an initial health visit and screening within
ninety (90) Calendar Days of Enrollment;

 
vii.
Number of diagnostic and treatment services, including Referrals; and

 
viii.
Number and rate of blood lead screening.

 
 
4.18.4.1.2
Reports shall capture Medicaid Members and PeachCare for Kids Members
separately.

 
 
4.18.4.1.3
DCH, at its sole discretion, may add additional data to the EPSDT Report if DCH
determines that it is necessary for monitoring purposes.

 
 
4.18.4.2
Timely Access Report

 
 
4.18.4.2.1
Pursuant to Section 4.8.19.2 the Contractor shall submit Timely Access Reports
that monitor the time lapsed between a Member’s initial request for an office
appointment and the date of the appointment.  These data for the Timely Access
Reports may be collected using statistical sampling methods (including periodic
Member and/or Provider surveys).  The report shall include:

 
 
i.
Total number of appointment requests;

 
ii.
Total number of requests that meet the waiting time standards;

 
iii.
Total number of requests that exceed the waiting time standards; and

 
iv.
Average waiting time for those requests that exceed the waiting time
standards.  Information for items iii and iv shall be provided for each provider
type/class.

 
              4.18.4.3                      Provider Complaints Report
Page 143 of 234
 

--------------------------------------------------------------------------------


 
 
4.18.4.3.1
Pursuant to Section 4.9.8.2 the Contractor shall submit a Provider Complaints
Report that includes, at a minimum, the following:



                                                                             
i.           Number of complaints by type;
                                                                             
ii.           Type of assistance provided; and
                                                                             
iii.           Administrative disposition of the case.


 
4.18.4.4
FQHC and RHC Report

 
 
4.18.4.4.1
Pursuant to 4.10.5.1 the Contractor shall submit monthly FQHC and RHC Payment
Reports that identify Contractor payments made to each FQHC and RHC for each
Covered Service provided to Members.



 
4.18.4.5
Utilization Management Report

 
 
4.18.4.5.1
Utilization Management Reports must include an analysis of data and
identification of opportunities for improvement and follow up of the
effectiveness of the intervention. Utilization data is to be reported separately
based on both authorization (report based on authorization data shall be
submitted monthly pursuant to Section 4.18.3.6.1) and claim data. The reports
shall include, at a minimum, the following data: Specific data elements are
defined with DCH such that all CMOs are reporting a common data set.



 
4.18.4.5.1.1
Number of UM cases handled, by type;



 
4.18.4.5.1.2
Number of denials (medical/dentaL'behavioral health/pharmaceutical);



 
4.18.4.5.1.3
Number of appeals;



 
4.18.4.5.1.4
Monitoring of at least four (4) types of utilization data for over-utilization
and under-utilization. This should be measured against an established threshold
(length of stay, unplanned readmissions, procedure rates, member complaints,
etc.)

 
 
4.18.4.5.2
Pursuant to Section 4.11.10.1, the Contractor shall submit a Utilization
Management Report on Utilization patterns and aggregate trend analysis. The
Contractor shall also submit individual physician profiles to DCH, as requested.
These Reports should provide to DCH analysis and interpretation of Utilization
patterns, including but not limited to, high volume services, high risk
services, services driving cost increases, including prescription drug
utilization; Fraud and Abuse trends; and Quality and disease management. The
Contractor shall provide ad hoc Reports pursuant to the requests of DCH.  The
Contractor shall submit its proposed reporting mechanism, including but not
limited to focus of study, data sources to DCH for approval.

 
Revised 5/19/2008
Page 144 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
4.18.4.5.3
The Contractor shall select three (3) of the following elements to monitor in
its physician profiles. Each element should be measured against an established
threshold.



 
4.18.4.5.3.1
Member access (encounters per member per year, new patient visit within 6
months, ER use per member per year, etc.)



 
4.18.4.5.3.2
Preventive care (EPSDT rates, breast cancer screening rates, immunizations,
etc.)



 
4.18.4.5.3.3
Disease management (asthma ER/IP encounters, HBA1C rates, etc.)



 
4.18.4.5.3.4
Pharmacy utilization (generics, asthma medications, etc.)



 
4.18.4.6
Quality Oversight Committee Report

 
 
4.18.4.6.1
Pursuant to Section 4.12.11.1 the Contractor shall submit a Quality Oversight
Committee Report that shall include a summary of results, conclusions,
recommendations and implemented system changes for the QAPI program.



 
4.18.4.7
Fraud and Abuse Report

 
 
4.18.4.7.1
Pursuant to Section 4.13.4.1 the Contractor shall submit a Fraud and Abuse
Report, which shall include, at a minimum, the following:

 
                                                                              i.
Source of complaint;
                                                                              ii.
Alleged persons or entities involved;
                                                                             
iii.
Nature of complaint;
                                                                             
iv.
Approximate dollars involved;
                                                                              v.
Date of the complaint;
                                                                             
vi.
Disciplinary action imposed;
                                                                             
vii.
Administrative disposition of the case;
                                                                      viii.
Investigative activities, corrective actions, prevention efforts, and results;
and

 
Revised 5/19/2008
Page 145 of 234


 
 

--------------------------------------------------------------------------------

 


                                                                              ix.
Trending and analysis as it applies to: Utilization Management; Claims
management; post-processing review of Claims; and Provider profiling.



 
4.18.4.8
Grievance System Report

 
 
4.18.4.8.1
Pursuant to Section 4.14.8.5 the Contractor shall submit a summary of Grievance,
Appeals and Administrative Law Hearing requests. The report shall, at a minimum,
include the following:



                                                                             
i.            Number of complaints by type;
                                                                             
ii.           Type of assistance provided; and
                                                                             
iii.          Administrative disposition of the case.


 
4.18.4.9
Cost Avoidance Report

 
 
4.18.4.9.1
Pursuant to Section 8.6.1 the Contractor shall submit a Cost Avoidance Report
that identifies all cost-avoided claims for Members with third party coverage
from private insurance carriers and other responsible third parties.



 
4.18.4.10
Medical Loss Ratio Report

 
 
4.18.4.10.1
Pursuant to Section 8.6.2, the Contractor shall submit monthly, a Medical Loss
Ratio report that captures medical expenses relative to capitation payments
received on a cumulative year to date basis. In addition, the Medical Loss Ratio
report shall be submitted by May 15, August 15, November 15 and February 15 for
the quarter immediately preceding the due date. The Medical Loss Ratio report
shall include:



 
4.18.4.10.1.1
Capitation payments received;



 
4.18.4.10.1.2
Medical expenses by provider grouping including, but not limited to:

 
 
 4.18.4.10.1.2.1
Direct payments to Providers for covered medical services;

 
 
 4.18.4.10.1.2.2
Capitated payments to providers; and
        4.18.4.10.1.2.3 Payments to subcontractors for covered benefits and
services.

 
 
 4.18.4.10.1.3
 An Estimate of incurred but not reported IBNR expenses;

 
Revised 5/19/2008
Page 146 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
 4.18.4.10.1.4
 Actuarial certification that the report, including the estimate of IBNR, has
been reviewed for accuracy; and

 
 
 4.18.4.10.1.5
 Supporting claims lag tables by claim type.



 
4.18.4.11
Independent Audit and Income statement



 
 4.15.4.11.1
 The Contractor shall submit to DOI:



 
4.18.4.11.1.1
A quarterly report on the form prescribed by the National Association of
Insurance Commissioners (NAIC) for Health Maintenance Organizations
(HMOs)pursuant to Section 8.6.6; and



 
4.18.4.11.1.2
A quarterly income statement on the form prescribed by the NAIC for HMOs
pursuant to Section 8.6.6.



 
4.18.4.12
Subcontractor Agreement Report

 
 
4.18.4.12.1
Pursuant to Section 16.0, the Contractor shall submit a Subcontractor Agreement
Report. The Subcontractor Agreement Report shall include:



 
i.
All signed agreements for services provided (direct or indirect) to or on behalf
of the Contractor's assigned membership or contracted providers that includes:

 
•
Name of Subcontractor

 
•
Services provided by Subcontractor

                                                               
•
Terms of the subcontracted agreement

 
•
Subcontractor contact information



                                                                             ii.
Monitoring schedule (at lest twice per year)



 
iii.
Monitoring results



 
4.18.4.13
Provider Rep Field Visit Report

 
 
4.18.4.13.1
The Contractor shall submit the Provider Rep Field Visit Report (4.9.3)
quarterly, and on an as-needed-basis, according to the guidelines outlined in
section 4.9.3.1 and 4.9.3.2. The purpose of this report is to show that the CMOs
conduct training within thirty (30) Calendar Days of placing a newly Contracted
Provider on active status. The contractor shall also conduct ongoing training as
deemed necessary by the Contractor or DCH in order to ensure compliance with
program standard and the GHF Contract.



4.18.5                      Annual Reports
 
Revised 5/19/2008
Page 147 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.18.5.1
Performance Improvement Proj ects Reports

 
 
4.18.5.1.1
Pursuant to Section 4.12.5 the Contractor shall submit a Performance Improvement
Projects Report that includes the study design, analysis, status and results on
performance improvement projects. Status Reports on Performance Improvement
Projects may be requested more frequently by DCH.



 
4.18.5.2
Focused Studies Report

 
 
4.18.5.2.1
Pursuant to Section 4.12.7.3 the Contractor shall, by April 1, submit the Focus
Studies proposal that includes study topics, study questions, study indicators,
and the study population for each of the two required focused studies to DCH for
approval. The Contractor shall submit annual Reports on the focused studies,
which includes analysis and results, no later than the March 31.



 
4.18.5.3
Patient Safety Reports

 
 
4.18.5.3.1
Pursuant to Section 4.12.8 the Contractor shall submit a Patient Safety Report
that includes, at a minimum, the following:



 
i.
A system of classifying complaints according to severity;



 
ii.
Review by Medical Director and mechanism for determining which incidents will be
forwarded to Peer Review and Credentials Committees; and



 
iii.
Summary of incident(s) included in Provider Profile.



 
4.18.5.4
Systems Refresh Plan

 
 
4.18.5.4.1
Pursuant to Section 4.17.1.6 the Contractor shall submit to DCH a Systems
Refresh Plan no later than April 30 of each contract year.

 
 
4.18.5.5
Independent Audit and Income Statement

 
 
4.18.5.5.1
The Contractor shall submit to DOI:



 
ii.
An annual report on the form prescribed by the National Association of Insurance
Commissioners (NAIC) for Health Maintenance Organizations (HMO) pursuant to
Section 8.6.6;



 
iii.
An annual income statement pursuant to Section 8.6.6; and

 
Revised 5/19/2008
Page 148 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
iv.
An annual audit of its business transactions pursuant to Section 8.6.6.



 
4.18.5.6
"SAS 70" Report

 
 
4.18.5.6.1
Pursuant to Section 8.6.4, the Contractor shall submit to DCH an annual SAS 70
Report conducted by an independent auditing firm.

 
 
4.18.5.6.2
SAS 70 reports shall be due May 15 of each year and apply to the preceding
twelve (12) month period April through March.



 
4.18.5.7
Disclosure of Information on Annual Business Transactions

 
 
4.18.5.7.1
Pursuant to Section 8.6.5, the Contractor shall submit to DCH, in a format
specified by DCH, an annual Disclosure of Information on Annual Business
Transactions.

 
4.18.6                      Ad Hoc Reports


 
4.18.6.1
State Quality Monitoring Reports

 
 
4.18.6.1.1
Pursuant to section 2.8.1 the Contractor shall report, upon request by DCH,
information to support the State's Quality Monitoring Functions in accordance
with 42 CFR 438.204. These Reports shall include information on:

 
                                                                            
4.18.6.1.1.1                 The availability of services;
 
                                                                             4.18.6.1.1.2       
         The adequacy of the Contractor's capacity and services;
 
 
4.18.6.1.1.3
The Contractor's coordination and continuity of care for members;

 
                                                                            
4.18.6.1.1.4                 The coverage and authorization of services;
 
 
4.18.6.1.1.5
The Contractor's policies and procedures for selection and retention of
Providers;

     
 
4.18.6.1.1.6
The Contractor's compliance with Member information requirements in accordance
with 42CFR 438.10;

     
 
4.18.6.1.1.7
The Contractor's compliance with 45 CFR relative to Member's confidentiality;

     
 
4.18.6.1.1.8
The Contractor's compliance with Member Enrollment and Disenrollment
requirements and limitations;

                                                   
                                                                            
4.18.6.1.1.9                 The Contractor's Grievance System;

        4.18.6.1.1.10
  The Contractor's oversight of all subcontractual relationships and delegations
therein;

     
 
4.18.6.1.1.11
The Contractor's adoption of practice guidelines, including the dissemination of
the guidelines to Providers and Provider's application of them;

 
Revised 5/19/2008
Page 149 of 234


 
 

--------------------------------------------------------------------------------

 


 
4.18.6.1.1.12
The Contractor's quality assessment and performance improvement program; and

     
 
4.18.6.1.1.13
The Contractor's health information systems.



 
4.18.6.2
Monthly Provider Network Adequacy and Capacity Report

 
 
4.18.6.2.1
Pursuant to Section 4.8.15.2 the Contractor shall submit a Provider Network
Adequacy and Capacity Report monthly that demonstrates that the Contractor
offers an appropriate range of preventive, Primary Care and specialty services
that is adequate for the anticipated number of Members for the service area and
that its network of Providers is sufficient in number, mix and geographic
distribution to meet the needs of the anticipated number of Members in the
service area.

 
 
4.18.6.2.2
This Provider Network Adequacy and Capacity Report shall list all Providers
enrolled in the Contractor's Provider network, including but not limited to,
physicians, hospitals, FQHC/RHCs, home health agencies, pharmacies, Durable
Medical Equipment vendors, behavioral health specialists, ambulance vendors, and
dentists. Each Provider shall be identified by a unique identifying Provider
number as specified in Section 4.8.1.5. This unique identifier shall appear on
all Encounter Data transmittals. In addition to the listing, the Provider
Network Adequacy and Capacity Report shall identify:



 
i.
Provider additions and deletions from the preceding month;



 
ii.
All  OB/GYN  Providers  participating  in the   Contractor's network, and those
with open panels; and



 
iii.
List of Primary Care Providers with open panels.

 
 
4.18.6.2.3
The Reports shall be submitted to DCH at the following times:



 
i.
Sixty (60) Calendar Days after Contract Award and monthly thereafter;



 
ii.
Upon DCH request;



                                                                             iii.
Upon Enrollment of a new population in the Contractor's plan; and

     
 
iv.
Any time there has been a significant change in the Contractor's operations that
would affect adequate capacity and services.   A significant change is defined
as any of the following:

 
Revised 5/19/2008
Page 150 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
−
A decrease in the total number of PCPs by more than five percent (5%);

 
−
A loss of Providers in a specific specialty where another Provider in that
specialty is not available within sixty (60) miles; or

 
−
A loss of a hospital in an area where another CMO plan hospital of equal service
ability is not available within thirty (30) miles; or

 
−
Other adverse changes to the composition of the network, which impair or deny
the Members' adequate access to CMO plan Providers.



 
4.18.6.3
Third Party Liability and Coordination of Benefits Report

 
 
4.18.6.3.1
Pursuant to Section 8.6.3, the Contractor shall submit a Third Party Liability
and Coordination of Benefits Report that includes any Third Party Resources
available to a Member discovered by the Contractor, in addition to those
provided to the Contractor by DCH pursuant to Section 2.11.1, within ten (10)
Business Days of verification of such information. The Contractor shall report
any known changes to such resources in the same manner.



 
4.18.6.4
Hospital Statistical and Reimbursement Report

 
 
4.18.6.4.1
The Contractor shall provide a Hospital Statistical and Reimbursement Report
(HS&R) to a hospital provider upon request by the hospital or DCH using the same
format that is used by DCH in completing HS&R reports within 30 days or receipt
of such request.

 
 
4.18.6.4.2
Contractor will provide DCH with a quarterly report due fifteen (15) days after
the end of the quarter, indicating all HS&R reports requested, the requesting
hospital, date requested by hospital and date provided to hospital.

 
 
4.18.6.4.3
Contractor must provide the HS&R report to the requesting hospital within thirty
(30) days of request. If delinquent in providing the HS&R Report, Contractor is
subject to a $1,000 per day starting on the thirty-first day after the request
and continuing until the report is provided. Payment of the penalty will be to
DCH to be deposited in the Indigent Care Trust Fund. Contractor shall not reduce
the funding available for health care services for Members as a result of
payment of such penalties.

 
Revised 5/19/2008
Page 151 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
4.18.6.5
Contractor Notifications

 
 
4.18.6.5.1
Pursuant to Section 5.8 the Contractor shall submit a Contractor Notifications
Report that includes all DCH requested updated information within 10 days of
verification; subsequently a quarterly summary must be provided that includes
but is not limited to:

 
                                                                           i.
Relationship of Parties
                                                                                   ii.
Criminal Background
                                                                                   iii.
Confidentiality Requirements
                                                                                   iv.
Insurance Coverage
                                                                                  
v.
Payment Bond & Letter of Credit
                                                                                   vi.
Compliance with Federal Laws
                                                                                  
vii.
Conflict of Interest and Contractor Independence
                                                                                  
viii.
Drug Free Workplace
                                                                                  
ix.
Business Associate Agreement
                                                                                  
x.
System Status
                                                                                  
xi.
Key staff or Senior Level Management
                                                                                  
xii.
Current Corporate and Local Organization Chart



5.0                           DELIVERABLES
 
5.1                          CONFIDENTIALITY
 
5.1.1
The Contractor shall ensure that any Deliverables that contain information about
individuals that is protected by confidentiality and privacy laws shall be
prominently marked as "CONFIDENTIAL" and submitted to DCH in a manner that
ensures that unauthorized individuals do not have access to the information. The
Contractor shall not make public such reports. Failure to ensure confidentiality
may result in sanctions and liquidated damages as described in Section 23.

 
5.2                          NOTICE OF DISAPPROVAL
 
5.2.1
DCH will provide written notice of disapproval of a Deliverable to the
Contractor within fourteen (14) Calendar Days of submission if it is
disapproved. DCH may, at its sole discretion, elect to review a deliverable
longer than 14 calendar days.

 
5.2.2
The notice of disapproval shall state the reasons for disapproval as
specifically as is reasonably necessary and the nature and extent of the
corrections required for meeting the Contract requirements.

 
5.3                          RESUBMISSION WITH CORRECTIONS
 
Revised 5/19/2008
Page 152 of 234


 
 

--------------------------------------------------------------------------------

 


5.3.1
Within fourteen (14) Calendar Days of receipt of a notice of disapproval, the
Contractor shall make the corrections and resubmit the Deliverable.

 
5.4                          NOTICE OF APPROVAL/DISAPPROVAL OF RESUBMISSION
 
5.4.1
Within thirty (30) Calendar Days following resubmission of any disapproved
Deliverable, DCH will give written notice to the Contractor of approval,
Conditional approval or disapproval.

 
5.5                          DCH FAILS TO RESPOND
 
5.5.1                        In the event that DCH fails to respond to a
Contractor's resubmission within the applicable time period, the Contractor may
either:


 
5.5.1.1
Notify DCH in writing that it intends to proceed with subsequent work unless DCH
provides written notice of disapproval within fourteen (14) Calendar Days from
the date DCH receives the Contractor's notice.



 
5.5.1.2
Notify DCH that it intends to delay subsequent work until DCH responds in
writing to the resubmission.



5.6                           REPRESENTATIONS
 
5.6.1                        By submitting a Deliverable or report, the
Contractor represents that to the best of its knowledge, it has performed the
associated tasks in a manner that will, in concert
                                with other tasks, meet the objectives stated or
referred to in the Contract.
 
5.6.2                        By approving a Deliverable or report, DCH
represents only that it has reviewed the Deliverable or report and detected no
errors or omissions of sufficient gravity to
                                defeat or substantially threaten the attainment
of those objectives and to warrant the Withholding or denial of payment for the
work completed. DCH'S acceptance of
                                a Deliverable or report does not discharge any
of the Contractor's Contractual obligations with respect to that Deliverable or
report.
 
5.7                           CONTRACT DELIVERABLES
 
Deliverable
Contract Section
Due Date
PCP Auto-assignment Policies
4.1.2.3
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Member Handbook
4.3.3.5
Within 60 Calendar Days of . Contract Award and as updated thereafter.

 
Revised
5/19/2008                                                                                                                      
Page 153 of 234


 
 

--------------------------------------------------------------------------------

 


Deliverable
Contract Section
Due Date
Provider Directory
4.3.5.3
Within 60 Calendar Days of Contract Award and as updated thereafter.
Sample Member ID card
4.3.6.4
Within 60 Calendar Days of Contract Award and as updated thereafter.
Telephone Hotline Policies and Procedures (Member and Provider)
4.3.7.3 4.9.6
Within 60 Calendar Days of Contract Award and as updated thereafter.
Call Center Quality Criteria and Protocols
4.3.7.9 4.9.5.8
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Web site Screenshots
4.3.8.5 4.9.6
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Cultural Competency Plan
4.3.9.3
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Marketing Plan and Materials
4.4.3.1
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Marketing Materials
4.4.4.1
    Within 60 Calendar Days of Contract Award and as updated thereafter.
MH/SA Policies and Procedures
4.6.10
    Within 60 Calendar Days of Contract Award and as updated thereafter.
EPSDT policies and procedures
4.7.1.3
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Selection and Retention Policies and Procedures
4.8.1.5
Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Network Listing spreadsheet for all requested Provider types and
Provider Letters of Intent or executed Signature Pages of Provider Contracts not
previously submitted as part of the RFP response
4.8.1.7
Within 60 Calendar Days of Contract Award and as updated thereafter.



Revised 5/19/2008
Page 154 of 234
 
 
 

--------------------------------------------------------------------------------

 


Deliverable
Contract Section
Due Date
Final Provider Network Listing spreadsheet for all requested Provider types,
Signature Pages for all Providers, and written acknowledgements from all
Providers part of a PPO, IPO, or other network stating they know they are in the
Contractor's network, know they are accepting Medicaid patients, and are
accepting the terms and conditions of the Provider Contract.
4.8.1.8
Within 90 Calendar Days of Contract Award and as updated thereafter.
PCP Selection Policies and Procedures
4.8.2.2
Within 60 Calendar Days of Contract Award and as updated thereafter.
Credentialing and Re-Credentialing Policies and Procedures
4.8.13.4
Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Handbook
4.9.2.4
Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Training Manuals
4.9.3.2
Within 60 Calendar Days of Contract Award and as updated thereafter.
Provider Complaint System Policies and Procedures
4.9.7.2
Within 60 Calendar Days of Contract Award and as updated thereafter.
Utilization Management Policies and Procedures
4.11.1.2
Within 60 Calendar Days of Contract Award and as updated thereafter.
Care Coordination and Case Management Policies and Procedures
4.11.8.3
Within 60 Calendar Days of Contract Award and as updated thereafter.
Quality Assessment and Performance Improvement Plan
4.12.2.3
Within 90 Calendar Days of Contract Award and as updated thereafter.
Proposed Performance Improvement Projects
4.12.3.7
Within 90 Calendar Days of Contract Award and as updated . thereafter.
Practice Guidelines
4.12.4.2
Within 90 Calendar Days of Contract Award and as updated thereafter.
Focused Studies
4.12.5.2
1st day of the 4th Quarter of the 1st year

 
Revised 5/19/2008
Page 155 of 234


 
 

--------------------------------------------------------------------------------

 


Deliverable
Contract Section
Due Date
Patient Safety Plan
4.12.6.2
Within 90 Calendar Days of Contract Award and as updated thereafter.
Program Integrity Policies and Procedures
4.13.1.2
Within 60 Calendar Days of . Contract Award and as updated thereafter.
Grievance System Policies and Procedures
4.14.1.2
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Staff Training Plan
4.15.3.2
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Implementation Plan
4.15.5.2
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Payment Schedule
4.16.1.4
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Business Continuity Plan
4.17
Within 60 Calendar Days of Contract Award and as updated . thereafter.
 System Users Manuals and Guides    
 4.17
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Information Management Policies and Procedures
4.17
    Within 60 Calendar Days of Contract Award and as updated thereafter.
Subcontractor Agreements
16.1
    Within 60 Calendar Days of Contract Award and as updated thereafter.



5.8                   CONTRACT REPORTS
 
Report
Contract Section
Due Date
Member Information Report
4.18.2.1
Weekly
Member Data Conflict Report
4.18.2.2
Weekly
Telephone and Internet Activity Report
4.18.3.1
Monthly
Eligibility and Enrollment Reconciliation Report
4.18.3.2
Monthly

 
Revised 5/19/2008
Page 156 of 234
 
 
 

--------------------------------------------------------------------------------

 


Prior Authorization and Pre-Certification Report
4.18.3.3
Monthly
Claims Processing Report
4.18.3.4
Monthly
System Availability and Performance Report
4.18.3.5
Monthly
 Utilization Management Report 4.18.3.6 Monthly
Medical Loss Ratio Report
4.18.4.10
Quarterly
Inpatient Expense Report
8.0
Monthly
Physicians Expense Report
8.0
Monthly
Pharmacy Expense Report
8.0
Monthly
Outpatient Expense Report
8.0
Monthly
Specialty Physician Expense Report
8.0
Monthly
Utilization by Age Report
8.0
Monthly
Enrollment Report
8.0
Monthly
Large Claims Report
8.0
Monthly
Claims Expense by Size Report 8.0 Monthly
GME Payments Report
8.0
Monthly
EPSDT Report
4.18.4.1
Quarterly
Timely Access Report
4.18.4.2
Quarterly
Provider Complaints Report
4.18.4.3
Quarterly
FQHC & RHC Report
4.18.4.4
Quarterly
Utilization Management Report 4.18.4.5 Quarterly
Quality Oversight Committee Report
4.18.4.6
Quarterly
Contractor Information Report
14.0
Quarterly
 Subcontractor Information Report 16.0  Quarterly
Fraud and Abuse Report
4.18.4.7
Monthly
Grievance System Report
4.18.4.8
Quarterly
Cost Avoidance and Post Payment Recovery Report
4.18.4.9
Quarterly
Independent Audit and Income Statement
4.18.4.11
Quarterly
Hospital Statistical and Reimbursement Report
4.18.6.4
Quarterly
Subcontractor Agreement Report 4.18.4.12  Quarterly
Performance Improvement Projects Report
4.18.5.1
Annually
Focused Studies Report
4.18.5.2
Annually
Patient Safety Report
4.18.5.3
Annually
System Refresh Plan
4.18.5.4
Annually
Independent Audit and Income Statement
4.18.5.5
Annually
"SAS 70" Report
4.18.5.6
Annually

 
Revised
5/19/2008                                                                                                                       Page
157 of 234


 
 

--------------------------------------------------------------------------------

 


Disclosure of Information on Annual Business Transactions
4.18.5.7
Annually
State Quality Monitoring Report
4.18.6.1
Upon request by DCH
Provider Network Adequacy and Capacity Report
4.18.6.2
Sixty Days after Contract Award; Quarterly; and Any time there is a significant
change. Monthly or any time there is a significant change.
Third Party Liability and Coordination of Benefits Report
4.18.6.1.3
Within 10 Days of verification
Contractor Notifications
4.18.6.5
Within 10 Days of
verifications
Quarterly summary report
Hospital Statistical and Reimbursement Report
4.18.6.4
Upon request by Hospital Provider or DCH within 30 days of receipt of the
request

 
6.0                           TERM OF CONTRACT
 
6.1
This Contract shall begin on July 15, 2005 and shall continue until the close of
the then current State fiscal year unless renewed as hereinafter provided. DCH
is hereby granted six (6) options to renew this Contract for an additional term
of up to one (1) State fiscal year, which shall begin on July 1, and end at
midnight on June 30, of the following year, each upon the same terms, Conditions
and Contractor's price in effect at the time of the renewal. The option shall be
exercisable solely and exclusively by DCH. As to each term, the Contract shall
be terminated absolutely at the close of the then current State fiscal year
without further obligation by DCH.

 
7.0                           PAYMENT FOR SERVICES
 
7.1                          GENERAL PROVISIONS
 
7.1.1
DCH will compensate the Contractor a prepaid, per member per month capitation
rate for each GF Member enrolled in the Contractor's plan (See Attachment H).The
number of enrolled Members in each rate cell category will be determined by the
records maintained in the Medicaid Member Information System (MMIS) maintained
by DCH's fiscal agent. The monthly compensation will be the final negotiated
rate for each rate cell multiplied by the number of enrolled Members in each
rate cell category. The Contractor must provide to DCH, and keep current, its
tax identification number, billing address, and other contact information.
Pursuant to the terms of this Contract, should DCH assess liquidated damages or
other remedies or actions for noncompliance or deficiency with the terms of this
Contract, such amount
shall be withheld from the prepaid, monthly compensation for the following
month, and for continuous consecutive months thereafter until such noncompliance
or deficiency is corrected.



Revised 5/19/2008
Page 158 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
7.1.2
The relevant Deliverables shall be mailed to the Project Leader named in the
Notice provision of this Contract.

 
7.1.3
The total of all payments made by DCH to Contractor under this Contract shall
not exceed the per Member per month Capitation payments agreed to under
Attachment H, which has been provided for through the use of State or federal
grants or other funds. With the exception of payments provided to the Contractor
in accordance with Section 7.2 on Performance Incentives, DCH will have no
responsibility for payment beyond that amount. Also as specified in Section
7.2.2 the total of all payments to the Contract will not exceed one hundred and
five percent (105%) of the Capitation payment pursuant to 42 CFR 438.6
(hereinafter the "maximum funds"). It is expressly understood that the total
amount of payment to the Contractor will not exceed the maximum funds provided
above, unless Contractor has obtained prior written approval, in the form of a
Contract amendment, authorizing an increase in the total payment. Additionally,
the Contractor agrees that DCH will not pay or otherwise compensate the
Contractor for any work that it performs in excess of the Maximum Funds.

 
7.2                           Performance Incentives
 
7.2.1
The Contractor may be eligible for financial performance incentives subject to
availability of funding. In order to be eligible for the financial performance
incentives described below the Contractor must be fully compliant in all areas
of the Contract. All incentives must comply with the federal managed care
Incentive Arrangement requirements pursuant to 42 CFR 438.6 and the State
Medicaid Manual 2089.3.

 
7.2.2
The total of all payments paid to the Contractor under this Contract shall not
exceed one hundred and five percent (105%) of the Capitation payment pursuant to
42 CFR 438.6.

 
7.2.3
The amount of financial performance incentive and allocation methodology is
developed solely by DCH.



 
7.2.3.1
Health Check Screening Initiative

 
 
7.2.3.1.1
The Contractor could become eligible for a performance incentive payment if the
Contractor's performance exceeds the minimum compliance standard for Health
Check visits.

 
Revised 5/19/2008
Page 159 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
7.2.3.1.2
The payment to the Contractor, if any, shall depend upon the percentage of
Health Check well-child visits and screens achieved by the Contractor in excess
of the minimum required compliance standard of eighty percent (80%). Payment
shall be based on information obtained from Encounter Data.



 
7.2.3.2
Blood Lead Screening Test Incentive

 
 
7.2.3.2.1
Pursuant to the requirements outlined in Section 4.7.3.2, the Contractor may be
eligible for a performance incentive payment if the Contractor's performance
exceeds the minimum compliance standard for blood lead screening tests provided
to children age nine (9) months to thirty (30) months of age.

 
 
7.2.3.2.2
The payment to the Contractor, if any, shall depend upon the percentage of lead
screening blood tests performed per unduplicated child during the Contract
period, in excess of the minimum required compliance standard of eighty percent
(80%) blood lead screening for children age nine (9) months to thirty (30)
months of age. Payment shall be based on information obtained from Encounter
Data.



 
7.2.3.3
Dental Visits Incentive

 
 
7.2.3.3.1
The Contractor may be eligible for financial performance incentives if the
Contractor's performance exceeds the minimum compliance standard for the
provision of children's dental services, as specified in Section 4.7.3.8, and as
reported in Encounter Data. Dental services mean any dental service that is
reported using a dental HCPC code or an ADA dental Claim form.

 
 
7.2.3.3.2
The payment to the Contractor, if any, shall be based on the percentage or
number of visits achieved by the Contractor in excess of the minimum compliance
standard of an eighty percent (80%) rate of Health Check eligible children
receiving visits.



 
7.2.3.4
Newborn Enrollment Notification Incentive

 
 
7.2.3.4.1
Pursuant to the requirements outlined in Section 4.1.3, the Contractor may be
eligible for financial incentive payments based on the Contractor's compliance
with newborn Enrollment notification to DCH. Minimum Contractor
compliance    with    newborn Enrollment notification is notification to DCH
within twenty-four (24) hours of the birth of each newborn.

 
Revised 5/19/2008
Page 160 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
7.2.3.4.2
The payment to the Contractor, if any, shall depend upon the number of newborn
Enrollment notifications received by DCH within the first twelve (12) hours of
the birth of the newborn.

     
 
7.2.3.5
EPSDT Tracking  and Notices for Missed Appointments  and Referrals

 
 
7.2.3.5.1
Pursuant to the requirements outlined in Section 4.7 the Contractor may be
eligible for incentive payments based on the Contractor's follow-up, in the form
of a telephone call or second (2nd) notice, to Health Check eligible Members who
have received an initial notice of missed screens.

 
8.0                          FINANCIAL MANAGEMENT
 
8.1                          GENERAL PROVISIONS
 
8.1.1                        The Contractor shall be responsible for the sound
financial management of the CMO plan.
 
8.2                          SOLVENCY AND RESERVES STANDARDS
 
8.2.1
The Contractor shall establish and maintain such net worth, working capital and
financial reserves as required pursuant to O.C.G.A. § 33-21.

 
8.2.2
The Contractor shall provide assurances to the State that its provision against
the risk of insolvency is adequate such that its Members shall not be liable for
its debts in the event of insolvency.

 
8.2.3
As part of its accounting and budgeting function, the Contractor shall establish
an actuarially sound process for estimating and tracking incurred but not
reported costs. As part of its reserving process, the Contractor shall conduct
annual reviews to assess its reserving methodology and make adjustments as
necessary.

 
8.3                          REINSURANCE
 
8.3.1
DCH will not administer a Reinsurance program funded from capitation payment
Withholding.



 
8.3.2
In addition to basic financial measures required by State law and discussed in
section 8.2.1 and section 26, the Contractor shall meet financial viability
standards. The Contractor shall maintain net equity (assets minus liability)
equal to at least one (1) month's capitation payments under this Contract. In
addition, the Contractor shall maintain a current ratio (current assets/current
liabilities) of greater than or equal to 1.0.

 
Revised 5/19/2008
Page 161 of 234


 
 

--------------------------------------------------------------------------------

 
 
8.3.3
In the event the Contractor does not meet the minimum financial viability
standards outlined in 8.3.2, the Contractor shall obtain Reinsurance that meets
all DOI requirements.   While commercial Reinsurance is not required, DCH
recommends that Contractors obtain commercial Reinsurance rather than
self-insuring. The Contractor may not obtain a reinsurance policy from an
offshore company; the insurance carrier, the insurance carrier's agents and the
insurance carrier's subsidiaries must be domestic.



8.4                           THIRD PARTY LIABILITY AND COORDINATION OF BENEFITS
 
8.4.1
Third party liability refers to any other health insurance plan or carrier
(e.g., individual, group, employer-related, self-insured or self-funded, or
commercial carrier, automobile insurance and worker's compensation) or program,
that is, or may be, liable to pay all or part of the Health Care expenses of the
Member.



 
8.4.1.1
Pursuant to Section 1902(a)(25) of the Social Security Act and 42 CFR 433
Subpart D, DCH hereby authorizes the Contractor as its agent to identify and
cost avoid Claims for all CMO plan Members, including PeachCare for Kids
Members.

 
 
8.4.1.2
The Contractor shall make reasonable efforts to determine the legal liability of
third parties to pay for services furnished to CMO plan Members. To the extent
permitted by State and federal law, the Contractor shall use Cost Avoidance
processes to ensure that primary payments from the liable third party are
identified, as specified below.

 
 
8.4.1.3
If the Contractor is unsuccessful in obtaining necessary cooperation from a
Member to identify potential Third Party Resources after sixty (60) Calendar
Days of such efforts, the Contractor may inform DCH, in a format to be
determined by DCH, that efforts have been unsuccessful.

 
8.4.2                       Cost Avoidance


 
8.4.2.1
The Contractor shall cost avoid all Claims or services that are subject to
payment from a third party health insurance carrier, and may deny a service to a
Member if the Contractor is assured that the third party health insurance
carrier will provide the service, with the exception of those situations
described below in Section 8.4.2.2. However, if a third party health insurance
carrier requires the Member to pay any cost-sharing amounts (e.g., co-payment,
coinsurance, deductible), the Contractor shall pay the cost sharing amounts. The
Contractor's liability for such cost sharing amounts shall not exceed the amount
the Contractor would have paid under the Contractor's payment schedule for the
service.



Revised 5/19/2008
Page 162 of 234


 
 

--------------------------------------------------------------------------------

 


 
8.4.2.2
Further, the Contractor shall not withhold payment for services provided to a
Member if third party liability, or the amount of third party liability, cannot
be determined, or if payment will not be available within sixty (60) Calendar
Days.
 

 
8.4.2.3
The requirement of Cost Avoidance applies to all Covered Services except Claims
for labor and delivery, including inpatient hospital care and postpartum care,
prenatal services, preventive pediatric services, and services provided to a
dependent covered by health insurance pursuant to a court order. For these
services, the Contractor shall ensure that services are provided without regard
to insurance payment issues and must provide the service first. The Contractor
shall then coordinate with DCH or it agent to enable DCH to recover payment from
the potentially liable third party.
 

 
8.4.2.4
If the Contractor determines that third party liability exists for part or all
of the services rendered, the Contractor shall:

 
 
8.4.2.4.1
Notify Providers and supply third party liability data to a Provider whose Claim
is denied for payment due to third party liability; and

 
 
8.4.2.4.2
Pay the Provider only the amount, if any, by which the Provider's allowable
Claim exceeds the amount of third party liability.

 
8.4.3                       Compliance


 
8.4.3.1
DCH may determine whether the Contractor complies with this Section by
inspecting source documents for timeliness of billing and accounting for third
party payments.

 
8.5                           PHYSICIAN INCENTIVE PLAN
 
8.5.1
The Contractor may establish physician incentive plans pursuant to federal and
State regulations, including 42 CFR 422.208 and 422.210, and 42 CFR 438.6.

 
8.5.2
The Contractor shall disclose any and all such arrangements to DCH, and upon
request, to Members. Such disclosure shall include:

 
 
8.5.2.1
Whether services not furnished by the physician or group are covered by the
incentive plan;



 
8.5.2.2
The type of Incentive Arrangement;



 
8.5.2.3
The percent of Withhold or bonus; and,



 
8.5.2.4
The panel size and if patients are pooled, the method used.



Revised 5/19/2008
Page 163 of 234


 
 

--------------------------------------------------------------------------------

 


8.5.3
Upon request, the Contractor shall report adequate information specified by the
regulations to DCH in order that DCH will adequately monitor the CMO plan.

 
8.5.4
If the Contractor's physician incentive plan includes services not furnished by
the physician/group, the Contractor shall: (1) ensure adequate stop loss
protection to individual physicians, and must provide to DCH proof of such stop
loss coverage, including the amount and type of stop loss; and (2) conduct
annual Member surveys, with results disclosed to DCH, and to Members, upon
request.

 
8.5.5
Such physician incentive plans may not provide for payment, directly or
indirectly, to either a physician or physician group as an inducement to reduce
or limit medically necessary services furnished to an individual.

 
8.6                          REPORTING REQUIREMENTS
 
8.6.1
The Contractor shall submit to DCH quarterly Cost Avoidance Reports as described
in Section 4.18.4.9.

 
8.6.2
The Contractor shall submit to DCH quarterly Medical Loss Ratio Reports that
detail direct medical expenditures for Members and premiums paid by the
Contractor, as described in Section 4.18.4.10.

 
8.6.3
The Contractor shall submit to DCH Third Party Liability and Coordination of
Benefits Reports within ten (10) Business Days of verification of available
Third Party Resources to a Member, as described in Section 4.18.6.3. The
Contractor shall report any known changes to such resources in the same manner.

 
8.6.4
The Contractor, at its sole expense, shall submit by May 15 (or a later date if
approved by DCH) of each year a "Report on Controls Placed in Operation and
Tests of Operating Effectiveness", meeting all standards and requirements of the
AICPA's SAS 70, for the Contractor's operations performed for DCH under the GF
Contract.



 
8.6.4.1
Statement on Auditing Standards Number 70 (SAS 70), Reports on the Processing of
Transactions by Service Organizations, is an auditing standard developed by the
American Institute of Certified Public Accountants (AICPA). The completion of
the SAS 70 process represents that a service organization has been through an
in-depth audit of their control objectives and control activities, which include
controls over information technology and related processes. A Type II report not
only includes the service organization's description of controls, but also
includes detailed testing of the service organization's controls over a period
of time. The Type II SAS 70 should be for a period no less than nine months. The
control objectives to be included in the scope of the SAS 70 must be approved by
the Georgia Department of Community Health (DCH) before the SAS 70 process is
commenced.



Revised 5/19/2008
Page 164 of 234


 
 

--------------------------------------------------------------------------------

 


 
8.6.4.2
The audit shall be conducted by an independent auditing firm, which has prior
SAS 70 audit experience. The auditor must meet all AICPA standards for
independence. The selection of, and contract with the independent auditor shall
be subject to the approval of DCH and the State Auditor. Since such audits are
not intended to fully satisfy all auditing requirements of DCH, the State
Auditor reserves the right to fully and completely audit at their discretion the
Contractor's operation, including all aspects, which will have effect upon the
DCH account, either on an interim audit basis or at the end of the State's
fiscal year. DCH also reserves the right to designate other auditors or
reviewers to examine the Contractor's operations and records for monitoring
and/or stewardship purposes.



 
8.6.4.3
The independent auditing firm shall simultaneously deliver identical reports of
its findings and recommendations to the Contractor and DCH within forty-five
(45) Calendar Days after the close of each review period. The audit shall be
conducted and the report shall be prepared in accordance with generally accepted
auditing standards for such audits as defined in the publications of the AICPA,
entitled "Statements on Auditing Standards" (SAS). In particular, both the
"Statements on Auditing Standards Number 70-Reports on the Processing of
Transactions by Service Organizations" and the AICPA Audit Guide, "Audit Guide
of Service-Center-Produced Records" are to be used.



 
8.6.4.4
The Contractor shall respond to the audit findings and recommendations within
thirty (30) Calendar Days of receipt of the audit and shall submit an acceptable
proposed corrective action to DCH. The Contractor shall implement the corrective
action plan within forty (40) Calendar Days of its approval by DCH.

 
8.6.5                        The Contractor shall submit to DCH a "Disclosure of
Information on AnnualBusiness Transactions". This report must include:


 
8.6.5.1
Definition of A Party in Interest - As defined in section 1318(b) of the Public
Health Service Act, a party in interest is:

 
 
8.6.5.1.1
Any director, officer, partner, or employee responsible for management or
administration of an HMO; any person who is directly or indirectly the
beneficial owner of more than five percent (5%) of the equity of the HMO; any
person who is the beneficial owner of a mortgage, deed of trust, note, or other
interest secured by, and valuing more than five percent (5%) of the HMO; or, in
the case of an HMO organized as a nonprofit corporation, an incorporator or
Member of such corporation under applicable State corporation law;

 
 
8.6.5.1.2
Any organization in which a person described in section 8.6.5.1.1 is director,
officer or partner; has directly or indirectly a beneficial
interest of more than five percent (5%) of the equity of the HMO; or has a
mortgage, deed of trust, note, or other interest valuing more than five percent
(5%) of the assets of the HMO;

 
Revised 5/19/2008
Page 165 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
8.6.5.1.3
Any person directly or indirectly controlling, controlled by, or under common
control with a HMO; or

 
 
8.6.5.1.4
Any spouse, child, or parent of an individual described in sections 8.6.5.1.1,
Section 8.6.5.1.2, or Section 8.6.5.1.3.



 
8.6.5.2
Types of Transactions Which Must Be Disclosed - Business transactions which must
be disclosed include:


 
 
8.6.5.2.1
Any sale, exchange or lease of any property between the HMO and a party in
interest;

 
 
8.6.5.2.2
Any lending of money or other extension of credit between the HMO and a party in
interest; and

 
 
8.6.5.2.3
Any furnishing for consideration of goods, services (including management
services) or facilities between the HMO and the party in interest. This does not
include salaries paid to employees for services provided in the normal course of
their employment;



 
8.6.5.3
The information which must be disclosed in the transactions listed in Section
8.6.5.2 between an HMO and a party of interest includes:


 
 
8.6.5.3.1
The name of the party in interest for each transaction;

 
 
8.6.5.3.2
A description of each transaction and the quantity or units involved;

 
 
8.6.5.3.3
The accrued dollar value of each transaction during the fiscal year; and

 
 
8.6.5.3.4
Justification of the reasonableness of each transaction.



 
8.6.6
The Contractor shall submit all necessary reports, documentation, to DOI as
required by State law, which may include, but is not limited to the following:



 
8.6.6.1
Pursuant to State law and regulations, an annual report on the form prescribed
by the National Association of Insurance Commissioners (NAIC) for HMOs, on or
before March 1 of each calendar year.



 
8.6.6.2
An annual income statement detailing the Contractor's fourth quarter and year to
date earned revenue and incurred expenses as a result of this Contract on or
before March 1 of each year. This annual income statement shall be accompanied
by a Medical Loss Ratio report for the corresponding period and a reconciliation
of the Medical Loss Ratio report to the annual NAIC filing on an accrual basis.

 
Revised 5/19/2008
Page 166 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
8.6.6.3
Pursuant to state law and regulations, a quarterly report on the form prescribed
by the NAIC for HMOs filed on or before May 15 for the first quarter of the
year, August 15 for the second quarter of the year, and November 15, for the
third quarter of the year.



 
8.6.6.4
A quarterly income statement detailing the Contractor's quarterly and year to
date earned revenue and incurred expenses because of this contract filed on or
before May 15, for the first quarter of the year, August 15, for the second
quarter of the year, and November 15, for the third quarter of the year. Each
quarterly income statement shall be accompanied by a Medical Loss Ratio report
for the corresponding period and reconciliation of the Medical Loss Ratio report
to the quarterly NAIC filing on an accrual basis.



 
8.6.6.5
An annual independent audit of its business transactions to be performed by a
licensed and certified public accountant, in accordance with National
Association of Insurance Commissioners Annual Statement Instructions regarding
the Annual Audited Financial Report, including but not limited to the financial
transactions made under this contract.



9.0                           PAYMENT OF TAXES
 
9.1
Contractor will forthwith pay all taxes lawfully imposed upon it with respect to
this Contract or any product delivered in accordance herewith. DCH makes no
representation whatsoever as to the liability or exemption from liability of
Contractor to any tax imposed by any governmental entity.

 
9.2
The Contractor shall remit the Quality Assessment fee, as provided for in
O.C.G.A. §31-8-170 et seq., in the manner prescribed by DCH.

 
10.0                        RELATIONSHIP OF PARTIES
 
10.1
Neither Party is an agent, employee, or servant of the other. It is expressly
agreed that the Contractor and any Subcontractors and agent, officers, and
employees of the Contractor or any Subcontractor in the performance of this
Contract shall act as independent contractors and not as officers or employees
of DCH. The parties acknowledge, and agree, that the Contractor, its agent,
employees, and servants shall in no way hold themselves out as agent, employees,
or servants of DCH. It is further expressly agreed that this Contract shall not
be construed as a partnership or joint venture between the Contractor or any
Subcontractor and DCH.

 
Revised 5/19/2008
Page 167 of 234
 
 
 

--------------------------------------------------------------------------------

 


11.0                        INSPECTION OF WORK
 
11.1
DCH, the State Contractor, the Department of Health and Human Services, the
General Accounting Office, the Comptroller General of the United States, if
applicable, or their Authorized Representatives, shall have the right to enter
into the premises of the Contractor and/or all Subcontractors, or such other
places where duties under this Contract are being performed for DCH, to inspect,
monitor or otherwise evaluate the services or any work performed pursuant to
this Contract. All inspections and evaluations of work being performed shall be
conducted with prior notice and during normal business hours. All inspections
and evaluations shall be performed in such a manner as will not unduly delay
work.

 
12.0                        STATE PROPERTY
 
12.1
The Contractor agrees that any papers, materials and other documents that are
produced or that result, directly or indirectly, from or in connection with the
Contractor's provision of the services under this Contract shall be the property
of DCH upon creation of such documents, for whatever use that DCH deems
appropriate, and the Contractor further agrees to execute any and all documents,
or to take any additional actions that may be necessary in the future to
effectuate this provision fully. In particular, if the work product or services
include the taking of photographs or videotapes of individuals, the Contractor
shall obtain the consent from such individuals authorizing the use by DCH of
such photographs, videotapes, and names in conjunction with such use. Contractor
shall also obtain necessary releases from such individuals, releasing DCH from
any and all Claims or demands arising from such use.

 
12.2
The Contractor shall be responsible for the proper custody and care of any
State-owned property furnished for the Contractor's use in connection with the
performance of this Contract. The Contractor will also reimburse DCH for its
loss or damage, normal wear and tear excepted, while such property is in the
Contractor's custody or use.



13.0                        OWNERSHIP AND USE OF DATA/ UPGRADES


13.1                        OWNERSHIP AND USE OF DATA
 
13.1.1
All data created from information, documents, messages (verbal or electronic),
Reports, or meetings involving or arising out of this Contract is owned by DCH,
hereafter referred to as DCH Data. The Contractor shall make all data available
to DCH, who will also provide it to CMS upon request. The Contractor is
expressly prohibited from sharing or publishing DCH Data or any information
relating to Medicaid data without the prior written consent of DCH.   In the
event of a dispute regarding what is or is not DCH Data, DCH's decision on this
matter shall be final and not subject to Appeal.



Revised 5/19/2008
Page 168 of 234


 
 

--------------------------------------------------------------------------------

 
 
13.2                      SOFTWARE AND OTHER UPGRADES
 
13.2.1
The Parties also understand and agree that any upgrades or enhancements to
software programs, hardware, or other equipment, whether electronic or physical,
shall be made at the Contractor's expense only, unless the upgrade or
enhancement is made at DCH's request and solely for DCH's use. Any upgrades or
enhancements requested by and made for DCH's sole use shall become DCH's
property without exception or limitation. The Contractor agrees that it will
facilitate DCH's use of such upgrade or enhancement and cooperate in the
transfer of ownership, installation, and operation by DCH.

 
14.0                        CONTRACTOR STAFFING
 
14.1                        STAFFING ASSIGNMENTS AND CREDENTIALS
 
14.1.1
The Contractor warrants and represents that all persons, including independent
Contractors and consultants assigned by it to perform this Contract, shall be
employees or formal agents of the Contractor and shall have the credentials
necessary (i.e., licensed, and bonded, as required) to perform the work required
herein. The Contractor shall include a similar provision in any contract with
any Subcontractor selected to perform work hereunder. The Contractor also agrees
that DCH may approve or disapprove the Contractor's Subcontractors or its staff
assigned to this Contract prior to the proposed staff assignment. DCH's decision
on this matter shall not be subject to Appeal.



 
14.1.1.1
The contractor shall insure that all personnel involved in activities that
involve clinical or medical decision making have a valid, active and
unrestricted license to practice. On at least an annual basis the CMO and its
subcontractors will verify that staff have a current license that is in good
standing and will provide a list to DCH of licensed staff and current licensure
status.

 
14.1.2
In addition, the Contractor warrants that all persons assigned by it to perform
work under this Contract shall be employees or authorized Subcontractors of the
Contractor and shall be fully qualified, as required in the RFP and specified in
the Contractor's proposal and in this Contract, to perform the services required
herein. Personnel commitments made in the Contractor's proposal shall not be
changed unless approved by DCH in writing. Staffing will include the named
individuals at the levels of effort proposed.

 
14.1.3
The Contractor shall provide and maintain sufficient qualified personnel and
staffing to enable the Deliverables to be provided in accordance with the RFP,
the Contractor's proposal and this Contract.   The Contractor shall submit to
DCH a detailed staffing plan, including the employees and management for all CMO
functions.

 
Revised 5/19/2008
Page 169 of 234


 
 

--------------------------------------------------------------------------------

 
 
14.1.4                      At a minimum, the Contractor shall provide the
following staff:


 
14.1.4.1
An Executive Administrator who is a full-time administrator with clear authority
over the general administration and implementation of the requirements detailed
in this Contract.



 
14.1.4.2
A Medical Director who is a licensed physician in the State of Georgia. The
Medical Director shall be actively involved in all major clinical program
components of the CMO plan, shall be responsible for the sufficiency and
supervision of the Provider network, and shall ensure compliance with federal,
State and local reporting laws on communicable diseases, child abuse, neglect,
etc.



 
14.1.4.3
A Quality Improvement/Utilization Director.



 
14.1.4.4
A Chief Financial Officer who oversees all budget and accounting systems.



 
14.1.4.5
An Information Management and Systems Director and a complement of technical
analysts and business analysts as needed to maintain the operations of
Contractor Systems and to address System issues in accordance with the terms of
this contract.



 
14.1.4.6
A Pharmacist who is licensed in the State of Georgia;



 
14.1.4.7
A Dental Consultant who is a licensed dentist in the State of Georgia.



 
14.1.4.8
A Mental Health Coordinator who is a licensed mental health professional in the
State of Georgia.



 
14.1.4.9
A Member Services Director.



 
14.1.4.10
A Provider Services Director.



 
14.1.4.11
A Provider Relations Liaison.



 
14.1.4.12
A Grievance/Complaint Coordinator.



 
14.1.4.13
Compliance Officer.



 
14.1.4.14
A Prior Authorization/Pre-Certification Coordinator who is a physician,
registered nurse, or physician's assistant licensed in the State of Georgia.

 
Revised 5/19/2008
Page 170 of 234


 
 

--------------------------------------------------------------------------------

 


 
14.1.4.15
Sufficient staff in all departments, including but not limited to, Member
services, Provider services, and prior authorization and concurrent review
services to ensure appropriate functioning in all areas.

 
14.1.5
The Contractor shall conduct on-going training of staff in all departments to
ensure appropriate functioning in all areas.

 
14.1.6
The Contractor shall comply with all staffing/personnel obligations set out in
the RFP and this Contract, including but not limited to those pertaining to
security, health, and safety issues.

 
14.2                        STAFFING CHANGES
 
14.2.1
The Contractor shall notify DCH in the event of any changes to key staff,
including the Executive Administrator, Medical Director, Quality Improvement
Utilization Director, Management Information Systems Director, and Chief
Financial Officer. The Contractor shall replace any of the key staff with a
person of equivalent experience, knowledge and talent.

 
14.2.2
DCH also may require the removal or reassignment of any Contractor employee or
Subcontractor employee that DCH deems to be unacceptable. DCH's decision on this
matter shall not be subject to Appeal. Notwithstanding the above provisions, the
Parties acknowledge and agree that the Contractor may terminate any of its
employees designated to perform work or services under this Contract, as
permitted by applicable law. In the event of Contractor termination of any key
staff identified in 14.1.4, the Contractor shall provide DCH with immediate
notice of the termination, the reason(s) for the termination, and an action plan
for replacing the discharged employee.

 
14.2.3
The Contractor must submit to DCH quarterly the Contractor Information Report
that includes but is not limited to the Contractor's local staff information as
well as local and corporate organizational charts.

 
14.3                        CONTRACTOR'S FAILURE TO COMPLY
 
14.3.1
Should the Contractor at any time: 1) refuse or neglect to supply adequate and
competent supervision; 2) refuse or fail to provide sufficient and properly
skilled personnel, equipment, or materials of the proper quality or quantity; 3)
fail to provide the services in accordance with the timeframes, schedule or
dates set forth in this Contract; or 4) fail in the performance of any term or
condition contained in this Contract, DCH may (in addition to any other
contractual, legal or equitable remedies) proceed to take any one or more of the
following actions after five (5) Calendar Days written notice to the Contractor:



 
14.3.1.1
Withhold any monies then or next due to the Contractor;

 
Revised 5/19/2008
Page 171 of 234
 
 
 

--------------------------------------------------------------------------------

 


 
14.3.1.2
Obtain the services or their equivalent from a third party, pay the third party
for same, and Withhold the amount so paid to third party from any money then or
thereafter due to the Contractor; or



 
14.3.1.3
Withhold monies in the amount of any damage caused by any deficiency or delay in
the services.

 
15.0                        CRIMINAL BACKGROUND CHECKS
 
15.1
The Contractor shall, upon request, provide DCH with a resume or satisfactory
criminal background check or both of any Members of its staff or a
Subcontractor's staff assigned to or proposed to be assigned to any aspect of
the performance of this Contract.

 
16.0                        SUBCONTRACTS
 
16.1                        USE OF SUBCONTRACTORS
 
16.1.1
The Contractor will not subcontract or permit anyone other than Contractor
personnel to perform any of the work, services, or other performances required
of the Contractor under this Contract, or assign any of its rights or
obligations hereunder, without the prior written consent of DCH. Prior to hiring
or entering into an agreement with any Subcontractor, any and all Subcontractors
shall be approved by DCH. DCH reserves the right to inspect all subcontract
agreements at any time during the Contract period. Upon request from DCH, the
Contractor shall provide in writing the names of all proposed or actual
Subcontractors. The Contractor is solely accountable for all functions and
responsibilities contemplated and required by this Contract, whether the
Contractor performs the work directly or through a Subcontractor.

 
16.1.2
All contracts between the Contractor and Subcontractors must be in writing and
must specify the activities and responsibilities delegated to the Subcontractor.
The contracts must also include provisions for revoking delegation or imposing
other sanctions if the Subcontractor's performance is inadequate.

 
16.1.3
All contracts must ensure that the Contractor evaluates the prospective
Subcontractor's ability to perform the activities to be delegated; monitors the
Subcontractor's performance on an ongoing basis and subjects it to formal review
according to a periodic schedule established by DCH and consistent with industry
standards or State laws and regulations; and identifies deficiencies or areas
for improvement and that corrective action is taken.

 
16.1.4
The Contractor shall give DCH immediate notice in writing by registered mail or
certified mail of any action or suit filed by any Subcontractor and prompt
notice of any Claim made against the Contractor by any Subcontractor or vendor
that, in the opinion of Contractor, may result in litigation related in any way
to this Contract.

 
Revised 5/19/2008
Page 172 of 234


 
 

--------------------------------------------------------------------------------

 


16.1.5                     All Subcontractors must fulfill the requirements of
42 CFR 438.6 as appropriate.
 
16.1.6
All Provider contracts shall comply with the requirements and provisions as set
forth in Section 4.10 of this Contract.

 
16.1.6
The Contractor shall submit a Subcontractor Information Report to include, but
is not limited to: Subcontractor name, services provided, effective date of the
subcontracted agreement.

 
16.2                        COST OR PRICING BY SUBCONTRACTORS
 
16.2.1
The Contractor shall submit, or shall require any Subcontractors hereunder to
submit, cost or pricing data for any subcontract to this Contract prior to
award. The Contractor shall also certify that the information submitted by the
Subcontractor is, to the best of their knowledge and belief, accurate, complete
and current as of the date of agreement, or the date of the negotiated price of
the subcontract to the Contract or amendment to the Contract. The Contractor
shall insert the substance of this Section in each subcontract hereunder.

 
16.2.2
If DCH determines that any price, including profit or fee negotiated in
connection with this Contract, or any cost reimbursable under this Contract was
increased by any significant sum because of the inaccurate cost or pricing data,
then such price and cost shall be reduced accordingly and this Contract and the
subcontract shall be modified in writing to reflect such reduction.

 
17.0                        LICENSE, CERTIFICATE, PERMIT REQUIREMENT
 
17.1
The Contractor warrants that it is qualified to do business in the State and is
not prohibited by its articles of incorporation, bylaws or the law of the State
under which it is incorporated from performing the services under this Contract.
The Contractor shall have and maintain a Certificate of Authority pursuant to
O.C.G.A. §33-21, and shall obtain and maintain in good standing any
Georgia-licenses, certificates and permits, whether State or federal, that are
required prior to and during the performance of work under this Contract. Loss
of the licenses certificates and permits, and Certificate of Authority for
health maintenance organizations shall be cause for termination of the Contract
pursuant to Section 22 of this Contract. In the event the Certificate of
Authority, or any other license or permit is canceled, revoked, suspended or
expires during the term of this Contract, the Contractor shall inform the State
immediately and cease all activities under this Contract, until further
instruction from DCH. The Contractor agrees to provide DCH with certified copies
of all licenses, certificates and permits necessary upon request.

 
Revised 5/19/2008
Page 173 of 234


 
 

--------------------------------------------------------------------------------

 


17.2
The Contractor shall be accredited by the National Committee for Quality
Assurance (NCQA) for MCO, URAC (Health Plan accreditation), Accreditation
Association for Ambulatory Health Care (AAAHC) for MCO, or Joint Commission on
Accreditation of Healthcare Organizations (JCAHO) for MCO, or shall be actively
seeking and working towards such accreditation. The Contractor shall provide to
DCH upon request any and all documents related to achieving such accreditation
and DCH shall monitor the Contractor's progress towards accreditation. DCH may
require that the Contractor achieve such accreditation by year three of this
Contract.

 
18.0                        RISK OR LOSS AND REPRESENTATIONS
 
18.1
DCH takes no title to any of the Contractor's goods used in providing the
services and/or Deliverables hereunder and the Contractor shall bear all risk of
loss for any goods used in performing work pursuant to this Contract.

 
18.2
The Parties agree that DCH may reasonably rely upon the representations and
certifications made by the Contractor, including those made by the Contractor in
the Contractor's response to the RFP and this Contract, without first making an
independent investigation or verification.

 
18.3
The Parties also agree that DCH may reasonably rely upon any audit report,
summary, analysis, certification, review, or work product that the Contractor
produces in accordance with its duties under this Contract, without first making
an independent investigation or verification.



19.0                        PROHIBITION OF GRATUITIES AND LOBBYIST DISCLOSURES
 
19.1
The Contractor, in the performance of this Contract, shall not offer or give,
directly or indirectly, to any employee or agent of the State, any gift, money
or anything of value, or any promise, obligation, or contract for future reward
or compensation at any time during the term of this Contract, and shall comply
with the disclosure requirements set forth in O.C.G.A. § 45-1-6.

 
19.2
The Contractor also states and warrants that it has complied with all disclosure
and registration requirements for vendor lobbyists as set forth in O.C.G.A. §
21-5-1, et. seq. and all other applicable law, including but not limited to
registering with the State Ethics Commission. In addition, the Contractor states
and warrants that no federal money has been used for any lobbying of State
officials, as required under applicable federal law. For the purposes of this
Contract, vendor lobbyists are those who lobby State officials on behalf of
businesses that seek a contract to sell goods or services to the State or oppose
such contract.

 
20.0                        RECORDS REQUIREMENTS
 
20.1                        GENERAL PROVISIONS
 
Revised 5/19/2008
Page 174 of 234


 
 

--------------------------------------------------------------------------------

 


20.1.1
The Contractor agrees to maintain books, records, documents, and other evidence
pertaining to the costs and expenses of this Contract to the extent and in such
detail as will properly reflect all costs for which payment is made under the
provisions of this Contract and/or any document that is a part of this Contract
by reference or inclusion. The Contractor's accounting procedures and practices
shall conform to generally accepted accounting principles, and the costs
properly applicable to the Contract shall be readily ascertainable.

 
20.2                        RECORDS RETENTION REQUIREMENTS
 
20.2.1
The Contractor shall preserve and make available all of its records pertaining
to the performance under this Contract for a period of seven (7) years from the
date of final payment under this Contract, and for such period, if any, as is
required by applicable statute or by any other section of this Contract. If the
Contract is completely or partially terminated, the records relating to the work
terminated shall be preserved and made available for period of seven (7) years
from the date of termination or of any resulting final settlement. Records that
relate to Appeals, litigation, or the settlements of Claims arising out of the
performance of this Contract, or costs and expenses of any such agreements as to
which exception has been taken by the State Contractor or any of his duly
Authorized Representatives, shall be retained by Contractor until such Appeals,
litigation, Claims or exceptions have been disposed of.

 
20.3                        ACCESS TO RECORDS
 
20.3.1
The State and federal standards for audits of DCH agents, contractors, and
programs are applicable to this section and are incorporated by reference into
this Contract as though fully set out herein.

 
20.3.2
Pursuant to the requirements of 42 CFR 434.6(a) (5) and 42 CFR 434.38, the
Contractor shall make all of its books, documents, papers, Provider records,
Medical Records, financial records, data, surveys and computer databases
available for examination and audit by DCH, the State Attorney General, the
State Health Care Fraud Control Unit, the State Department of Audits, or
authorized State or federal personnel. Any records requested hereunder shall be
produced immediately for on-site review or sent to the requesting authority by
mail within fourteen (14) Calendar Days following a request. All records shall
be provided at the sole cost and expense of the Contractor. DCH shall have
unlimited rights to use, disclose, and duplicate all information and data in any
way relating to this Contract in accordance with applicable State and federal
laws and regulations.



20.4                        MEDICAL RECORD REQUESTS
 
20.4.1
The Contractor shall ensure a copy of the Member's Medical Record is made
available, without charge, upon the written request of the Member or Authorized
Representative within fourteen (14) Calendar Days of the receipt of the written
request.

 
Revised 5/19/2008
Page 175 of 234


 
 

--------------------------------------------------------------------------------

 


20.4.2
The Contractor shall ensure that Medical Records are furnished at no cost to a
new PCP, Out-of-Network Provider or other specialist, upon Member's request, no
later than fourteen (14) Calendar Days following the written request.

 
21.0                        CONFIDENTIALITY REQUIREMENTS
 
21.1                        GENERAL CONFIDENTIALITY REQUIREMENTS
 
21.1.1
The Contractor shall treat all information, including Medical Records and any
other health and Enrollment information that identifies a particular Member or
that is obtained or viewed by it or through its staff and Subcontractors
performance under this Contract as confidential information, consistent with the
confidentiality requirements of 45 CFR parts 160 and 164. The Contractor shall
not use any information so obtained in any manner, except as may be necessary
for the proper discharge of its obligations. Employees or authorized
Subcontractors of the Contractor who have a reasonable need to know such
information for purposes of performing their duties under this Contract shall
use personal or patient information, provided such employees and/or
Subcontractors have first signed an appropriate non­disclosure agreement that
has been approved and maintained by DCH. The Contractor shall remove any person
from performance of services hereunder upon notice that DCH reasonably believes
that such person has failed to comply with the confidentiality obligations of
this Contract. The Contractor shall replace such removed personnel in accordance
with the staffing requirements of this Contract. DCH, the Georgia Attorney
General, federal officials as authorized by federal law or regulations, or the
Authorized Representatives of these parties shall have access to all
confidential information in accordance with the requirements of State and
federal laws and regulations.

 
21.2                        HIPAA COMPLIANCE
 
21.2.1
The Contractor shall assist DCH in its efforts to comply with the Health
Insurance Portability and Accountability Act of 1996 ("HIPAA") and its
amendments, rules, procedures, and regulations. To that end, the Contractor
shall cooperate and abide by any requirements mandated by HIPAA or any other
applicable laws. The Contractor acknowledges that HIPAA may require the
Contractor and DCH to sign a business associate agreement or other documents for
compliance purposes, including but not limited to a business associate
agreement. The Contractor shall cooperate with DCH on these matters, sign
whatever documents may be required for HIPAA compliance, and bide by their terms
and conditions.



22.0                        TERMINATION OF CONTRACT
 
22.1                        GENERAL PROCEDURES
 
Revised 5/19/2008
Page 176 of 234


 
 

--------------------------------------------------------------------------------

 


22.1.1                      This Contract may terminate, or may be terminated,
by DCH for any or all of the following reasons:


 
22.1.1.1
Default by the Contractor, upon thirty (30) Calendar Days notice;



 
22.1.1.2
Convenience of DCH, upon thirty (30) Calendar Days notice;



 
22.1.1.3
Immediately, in the event of insolvency, Contract breach, or declaration of
bankruptcy by the Contractor; or



 
22.1.1.4
Immediately, when sufficient appropriated funds no longer exist for the payment
of DCH's obligation under this Contract.

 
22.2                        TERMINATION BY DEFAULT
 
22.2.1
In the event DCH determines that the Contractor has defaulted by failing to
carry out the substantive terms of this Contract or failing to meet the
applicable requirements in 1932 and 1903(m) of the Social Security Act, DCH may
terminate the Contract in addition to or in lieu of any other remedies set out
in this Contract or available by law.

 
22.2.2                      Prior to the termination of this Contract, DCH will:
 
 
22.2.2.1
Provide written notice of the intent to terminate at least thirty (30) Calendar
Days prior to the termination date, the reason for the termination, and the time
and place of a hearing to give the Contractor an opportunity to Appeal the
determination and/or cure the default;



 
22.2.2.2
Provide written notice of the decision affirming or reversing the proposed
termination of the Contract, and for an affirming decision, the effective date
of the termination; and



 
22.2.2.3
For an affirming decision, give Members or the Contractor notice of the
termination and information consistent with 42 CFR 438.10 on their options for
receiving Medicaid services following the effective date of termination.

 
22.3                        TERMINATION FOR CONVENIENCE
 
22.3.1
DCH may terminate this Contract for convenience and without cause upon thirty
(30) Calendar Days written notice. Termination for convenience shall not be a
breach of the Contract by DCH. The Contractor shall be entitled to receive, and
shall be limited to, just and equitable compensation for any satisfactory
authorized work performed as of the termination date Availability of funds shall
be determined solely by DCH.

 
22.4                        TERMINATION FOR INSOLVENCY OR BANKRUPTCY
 
Revised 5/19/2008
Page 177 of 234


 
 

--------------------------------------------------------------------------------

 


22.4.1
The Contractor's insolvency, or the Contractor's filing of a petition in
bankruptcy, shall constitute grounds for termination for cause. In the event of
the filing of a petition in bankruptcy, the Contractor shall immediately advise
DCH. If DCH reasonably determines that the Contractor's financial condition is
not sufficient to allow the Contractor to provide the services as described
herein in the manner required by DCH, DCH may terminate this Contract in whole
or in part, immediately or in stages. The Contractor's financial condition shall
be presumed not sufficient to allow the Contractor to provide the services
described herein, in the manner required by DCH if the Contractor cannot
demonstrate to DCH's satisfaction that the Contractor has risk reserves and a
minimum net worth sufficient to meet the statutory standards for licensed health
care plans. The Contractor shall cover continuation of services to Members for
the duration of period for which payment has been made, as well as for inpatient
admissions up to discharge.

 
22.5                        TERMINATION FOR INSUFFICIENT FUNDING
 
22.5.1
In the event that federal and/or State funds to finance this Contract become
unavailable, DCH may terminate the Contract in writing with thirty (30) Calendar
Days notice to the Contractor. The Contractor shall be entitled to receive, and
shall be limited to, just and equitable compensation for any satisfactory
authorized work performed as of the termination date. Availability of funds
shall be determined solely by DCH.

 
22.6                        TERMINATION PROCEDURES
 
22.6.1
DCH will issue a written notice of termination to the Contractor by certified
mail, return receipt requested, or in person with proof of delivery. The notice
of termination shall cite the provision of this Contract giving the right to
terminate, the circumstances giving rise to termination, and the date on which
such termination shall become effective. Termination shall be effective at 11:59
p.m. EST on the termination date.

 
22.6.2
Upon receipt of notice of termination or on the date specified in the notice of
termination and as directed by DCH, the Contractor shall:

 
 
22.6.2.1
Stop work under the Contract on the date and to the extent specified in the
notice of termination;



 
22.6.2.2
Place no further orders or Subcontract for materials, services, or facilities,
except as may be necessary for completion of such portion of the work under the
Contract as is not terminated

     
 
22.6.2.3
Terminate all orders and Subcontracts to the extent that they relate to the
performance of work terminated by the notice of termination;

 
Revised 5/19/2008
Page 178 of 234


 
 

--------------------------------------------------------------------------------

 


 
22.6.2.4
Assign to DCH, in the manner and to the extent directed by the Contract
Administrator, all of the right, title, and interest of Contractor under the
orders or subcontracts so terminated, in which case DCH will have the right, at
its discretion, to settle or pay any or all Claims arising out of the
termination of such orders and Subcontracts;



 
22.6.2.5
With the approval of the Contract Administrator, settle all outstanding
liabilities and all Claims arising out of such termination or orders and
subcontracts, the cost of which would be reimbursable in whole or in part, in
accordance with the provisions of the Contract;



 
22.6.2.6
Complete the performance of such part of the work as shall not have been
terminated by the notice of termination;



 
22.6.2.7
Take such action as may be necessary, or as the Contract Administrator may
direct, for the protection and preservation of any and all property or
information related to the Contract that is in the possession of Contractor and
in which DCH has or may acquire an interest;



 
22.6.2.8
Promptly make available to DCH, or another CMO plan acting on behalf of DCH, any
and all records, whether medical or financial, related to the Contractor's
activities undertaken pursuant to this Contractor. Such records shall be
provided at no expense to DCH;



 
22.6.2.9
Promptly supply all information necessary to DCH, or another CMO plan acting on
behalf of DCH, for reimbursement of any outstanding Claims at the time of
termination; and



 
22.6.2.10
Submit a termination plan to DCH for review and approval that includes the
following terms:

 
 
22.6.2.10.1
Maintain Claims processing functions as necessary for ten (10) consecutive
months in order to complete adjudication of all Claims;

 
 
22.6.2.10.2
Comply with all duties and/or obligations incurred prior to the actual
termination date of the Contract, including but not limited to, the Appeal
process as described in Section 4.14;

 
 
22.6.2.10.3
File all Reports concerning the Contractor's operations during the term of the
Contract in the manner described in this Contract;

 
 
22.6.2.10.4
Ensure the efficient and orderly transition of Members from coverage under this
Contract to coverage under any new arrangement developed by DCH in accordance
with procedures set forth in Section 4.11.4;



Revised 5/19/2008
Page 179 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
22.6.2.10.5
Maintain the financial requirements, and insurance set forth in this Contract
until DCH provides the Contractor written notice that all continuing obligations
of this Contract have been fulfilled; and

 
 
22.6.2.10.6
Submit Reports to DCH every thirty (30) Calendar Days detailing the Contractor's
progress in completing its continuing obligations under this Contract until
completion.

 
22.6.3
Upon completion of these continuing obligations, the Contractor shall submit a
final report to DCH describing how the Contractor has completed its continuing
obligations. DCH will advise, within twenty (20) Calendar Days of receipt of
this report, if all of the Contractor's obligations are discharged. If DCH finds
that the final report does not evidence that the Contractor has fulfilled its
continuing obligations, then DCH will require the Contractor to submit a revised
final report to DCH for approval.



22.7                        TERMINATION CLAIMS
 
22.7.1
After receipt of a notice of termination, the Contractor shall submit to the
Contract Administrator any termination claim in the form, and with the
certification prescribed by, the Contract Administrator. Such claim shall be
submitted promptly but in no event later than ten (10) months from the effective
date of termination. Upon failure of the Contractor to submit its termination
claim within the time allowed, the Contract Administrator may, subject to any
review required by the State procedures in effect as of the date of execution of
the Contract, determine, on the basis of information available, the amount, if
any, due to the Contractor by reason of the termination and shall thereupon
cause to be paid to the Contractor the amount so determined.

 
22.7.2
Upon receipt of notice of termination, the Contractor shall have no entitlement
to receive any amount for lost revenues or anticipated profits or for
expenditures associated with this Contract or any other contract. Upon
termination, the Contractor shall be paid in accordance with the following:

 
 
22.7.2.1
At the Contract price(s) for completed Deliverables and/or services delivered to
and accepted by DCH; and/or



 
22.7.2.2
At a price mutually agreed upon by the Contractor and DCH for partially
completed Deliverables and/or services.

 
22.7.3
In the event the Contractor and DCH fail to agree in whole or in part as to the
amounts with respect to costs to be paid to the Contractor in connection with
the total or partial termination of work pursuant to this article, DCH will
determine, on the basis of information available, the amount, if any, due to the
Contractor by reason of termination and shall pay to the Contractor the amount
so determined.

 
Revised 5/19/2008
Page 180 of 234
 
 
 

--------------------------------------------------------------------------------

 


23.0                        LIQUIDATED DAMAGES


23.1                        GENERAL PROVISIONS
 
23.1.1
In the event the Contractor fails to meet the terms, conditions, or requirements
of this Contract and financial damages are difficult or impossible to ascertain
exactly, the Contractor agrees that DCH may assess liquidated damages, not
penalties, against the Contractor for the deficiencies. The Parties further
acknowledge and agree that the specified liquidated damages are reasonable and
the result of a good faith effort by the Parties to estimate the actual harm
caused by the Contractor's breach. The Contractor's failure to meet the
requirements in this Contract will be divided into four (4) categories of
events.

 
23.1.2
Notwithstanding any sanction or liquidated damages imposed upon the Contractor
other than Contract termination, the Contractor shall continue to provide all
Covered Services and care management.

 
23.2                        CATEGORY 1
 
23.2.1
Liquidated damages up to $100,000 per violation may be imposed for Category 1
events. For Category 1 events, the Contractor shall submit a written corrective
action plan to DCH for review and approval prior to implementing the corrective
action. Category 1 events are monitored by DCH to determine compliance and shall
include and constitute the following:



 
23.2.1.1
Acts that discriminate among Members on the basis of their health status or need
for health care services; and



 
23.2.1.2
Misrepresentation of actions or falsification of information furnished to CMS or
the State.



 
23.2.1.3
Failure to implement requirements stated in the Contractor's proposal, the PvFP,
this Contract, or other material failures in the Contractor's duties.



 
23.2.1.4
Failure to participate in a readiness and/or annual review.



 
23.2.1.5
Failure to provide an adequate provider network of physicians, pharmacies,
hospitals, and other specified health care Providers in order to assure member
access to all Covered Services.

 
23.3                        CATEGORY 2
 
23.3.1
Liquidated damages up to $25,000 per violation may be imposed for the Category 2
events. For Category 2 events, the Contractor shall submit a written corrective
action plan to DCH for review and approval prior to implementing the corrective
action.

 
Revised 5/19/2008
Page 181 of 234


 
 

--------------------------------------------------------------------------------

 


Category 2 events are monitored by DCH to determine compliance and include the
following:


 
23.3.1.1
Substantial failure to provide medically necessary services that the Contractor
is required to provide under law, or under this Contract, to a Member covered
under this Contract;



 
23.3.1.2
Misrepresentation or falsification of information furnished to a Member,
Potential Member, or health care Provider;



 
23.3.1.3
Failure to comply with the requirements for physician incentive plans, as set
forth in 42 CFR 422.208 and 422.210;



 
23.3.1.4
Distribution directly, or indirectly, through any Agent or independent
contractor, marketing materials that have not been approved by the State or that
contain false or materially misleading information;



 
23.3.1.5
Violation of any other applicable requirements of section 1903(m) or 1932 of the
Social Security Act and any implementing regulations;



 
23.3.1.6
Failure of the Contractor to assume full operation of its duties under this
Contract in accordance with the transition timeframes specified herein;



 
23.3.1.7
Imposition of premiums or charges on Members that are in excess of the premiums
or charges permitted under the Medicaid program (the State will deduct the
amount of the overcharge and return it to the affected Member).



 
23.3.1.8
Failure to resolve Member Appeals and Grievances within the timeframes specified
in this Contract;



 
23.3.1.9
Failure to ensure client confidentiality in accordance with 45 CFR 160 and 45
CFR 164; and an incident of noncompliance will be assessed as per member and/or
per HIPAA regulatory violation.



 
23.3.1.10
Violation of a subcontracting requirement in the Contract.



 
23.3.1.11
Failure to enhance provider rates in accordance with the legislative mandates of
Georgia House Bill 990.

 
23.4                        CATEGORY 3
 
 
23.4.1
Liquidated damages up to $5,000.00 per day may be imposed for Category 3
events.  For Category 3 events, a written corrective action plan may be required
and corrective action must be taken. In the case of Category 3 events, if
corrective action is taken within four (4) Business Days, then liquidated
damages may be waived at the discretion of DCH.  Category 3 events are monitored
by DCH to determine compliance and shall include the following:

 
Revised 5/19/2008
Page 182 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
23.4.1.1
Failure to submit required Reports and Deliverables in the timeframes prescribed
in Section 4.18 and Section 5.7;



 
23.4.1.2
Submission of incorrect or deficient Deliverables or Reports as determined by
DCH;



 
23.4.1.3
Failure to comply with the Claims processing standards as follows:

 
 
23.4.1.3.1
Failure to process and finalize to a paid or denied status ninety-seven percent
(97%) of all Clean Claims within fifteen (15) Business Days during a fiscal
year;

 
 
23.4.1.3.2
Failure to pay Providers interest at an eighteen percent (18%) annual rate,
calculated daily for the full period during which a clean, unduplicated Claim is
not adjudicated within the claims processing deadlines. For all claims that are
initially denied or underpaid by a Contractor but eventually determined or
agreed to have been owed by the Contractor to a provider of health care
services, the Contractor shall pay, in addition to the amount determined to be
owed, interest of 20 percent per annum, calculated from 15 days after the date
the claim was submitted. A Contractor shall pay all interest required to be paid
under this provision or Code Section 33-24-59.5 automatically and simultaneously
whenever payment is made for the claim giving rise to the interest payment. All
interest payments shall be accurately identified on the associated remittance
advice submitted by the Contractor to the provider. A Contractor shall not be
responsible for the penalty described in this subsection if the health care
provider submits a claim containing a material omission or inaccuracy in any of
the data elements required for a complete standard health care claim form as
prescribed under 45 C.F.R. Part 162 for electronic claims, a CMS Form 1500 for
nonelectronic claims, or any claim prescribed by the Department of Community
Health.

 
 
23.4.1.3.3



 
23.4.1.4
Failure to comply with the EPSDT initial health visit and screening requirements
for Health Check eligibles within sixty (60) Calendar Days as described in
Section 4.7.



 
23.4.1.5
Failure to comply with the EPSDT periodicity schedule for eighty percent (80%)
of Health Check eligibles as described Section 4.7.

 
Revised 5/19/2008
Page 183 of 234


 
 

--------------------------------------------------------------------------------

 


 
23.4.1.6
Failure to provide an initial visit within fourteen (14) Calendar Days for all
newly enrolled women who are pregnant in accordance with Sections 4.6.9.1 and
4.8.13.4.



 
23.4.1.7
Failure to comply with the Notice of Proposed Action and Notice of Adverse
Action requirements as described in Sections 4.14.3 and 4.14.5.



 
23.4.1.8
Failure to comply with any corrective action plans as required by DCH.

 
 
23.4.1.9
Failure to seek, collect and/or report third party information as described in
Section 8.4.



 
23.4.1.10
Failure to comply with the Contractor staffing requirements as described in
Section 14.3.



 
23.4.1.11
Failure of Contractor to issue written notice to Members upon Provider's notice
of termination in the Contractor's plan as described in Sections 4.8.17.3 and
4.8.17.4.



 
23.4.1.12
Failure to comply with federal law regarding sterilizations, hysterectomies, and
abortions and as described in Section 4.6.5.



 
23.4.1.13
Failure to submit acceptable member and provider directed materials or documents
in a timely manner, i.e., member and provider directories, handbooks, policies
and procedures.

 
23.5                        CATEGORY 4
 
23.5.1
Liquidated damages as specified below may be imposed for Category 4 events.
Imposition of liquidated damages will not relieve the Contractor from submitting
and implementing corrective action plans or corrective action as determined by
DCH. Category 4 events are monitored by DCH to determine compliance and include
the following:



 
23.5.1.1
Failure to implement the business continuity-disaster recovery (BC-DR) plan as
follows:

 
 
23.5.1.1.1
Implementation of the (BC-DR) plan exceeds the proposed time by two (2) or less
Calendar Days: five thousand dollars ($5,000) per day up to day 2;

 
 
23.5.1.1.2
Implementation of the (BC-DR) plan exceeds the proposed time by more than (2)
and up to five (5) Calendar Days: ten thousand dollars ($10,000) per each day
beginning with Day 3 and up to Day 5;

 
Revised 5/19/2008
Page 184 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
23.5.1.1.3
Implementation of the (BC-DR) plan exceeds the proposed time by more than five
(5) and up to ten (10) Calendar Days, twenty-five thousand dollars ($25,000) per
day beginning with Day 6 and up to Day 10; and

 
 
23.5.1.1.4
Implementation of the (BC-DR) plan exceeds the proposed time by more than ten
(10) Calendar Days: fifty thousand dollars ($50,000) per each day beginning with
Day 11.



 
23.5.1.2
Unscheduled System Unavailability (other than CCE and ECM functions described
below) occurring during a continuous five (5) Business Day period, may be
assessed as follows:

 
 
23.5.1.2.1
Greater than or equal to two (2) and less than twelve (12) hours cumulative: up
to one hundred twenty-five dollars ($125) for each thirty (30) minutes or
portions thereof;

 
 
23.5.1.2.2
Greater than or equal to twelve (12) and less than twenty-four (24) hours
cumulative: up to two hundred fifty dollars ($250) for each thirty (30) minutes
or portions thereof; and

 
 
23.5.1.2.3
Greater than or equal to twenty-four (24) hours cumulative: up to five hundred
dollars ($500) for each thirty (30) minutes or portions thereof up to a maximum
of twenty-five thousand dollars ($25,000) per occurrence.



 
23.5.1.3
Confirmation of CMO Enrollment (CCE) or Electronic Claims Management (ECM)
system downtime. In any calendar week, penalties may be assessed as follows for
downtime outside the State's control of any component of the CCE and ECM
systems, such as the voice response system and PC software response system:

 
 
23.5.1.3.1
Less than twelve (12) hours cumulative: up to two hundred fifty dollars ($250)
for each thirty (30) minutes or portions thereof;

 
 
23.5.1.3.2
Greater than or equal to twelve (12) and less than twenty-four (24) hours
cumulative: up to five hundred ($500) for each thirty (30) minutes or portions
thereof; and

 
 
23.5.1.3.3
Greater than or equal to twenty-four (24) hours cumulative: up to one thousand
dollars ($1,000) for each thirty (30) minutes or portions thereof up to a
maximum of fifty thousand dollars ($50,000) per occurrence.



 
23.5.1.4
Failure to make available to the state and/or its agent readable, valid extracts
of Encounter Information for a specific month within fifteen (15) Calendar Days
of the close of the month: five hundred dollars ($500) per day. After fifteen
(15) Calendar Days of the close of the month: two thousand dollars ($2000) per
day.



Revised 5/19/2008
Page 185 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
23.5.1.5
Failure to correct a system problem not resulting in System Unavailability
within the allowed timeframe, where failure to complete was not due to the
action or inaction on the part of DCH as documented in writing by the
Contractor:

 
 
23.5.1.5.1
One (1) to fifteen (15) Calendar Days late: two hundred and fifty dollars ($250)
per Calendar Day for Days 1 through 15;

 
 
23.5.1.5.2
Sixteen (16) to thirty (30) Calendar Days late: five hundred dollars ($500) per
Calendar Day for Days 16 through 30; and

 
 
23.5.1.5.3
More than thirty (30) Calendar Days late: one thousand dollars ($1,000) per
Calendar Day for Days 31 and beyond.



 
23.5.1.6
Failure to meet the Telephone Hotline performance standards:

 
 
23.5.1.6.1
$1,000.00 for each percentage point that is below the target answer rate of
eighty percent (80%) in thirty (30) seconds;

 
 
23.5.1.6.2
$1,000.00 for each percentage point that is above the target of a one percent
(1%) Blocked Call rate; and

 
 
23.5.1.6.3
$1,000.00 for each percentage point that is above the target of a five percent
(5%) Abandoned Call rate.

 
23.6                        OTHER REMEDIES
 
23.6.1
In addition other liquidated damages described above for Category 1-4 events,
DCH may impose the following other remedies:

 
 
23.6.1.1
Appointment of temporary management of the Contractor as provided in 42 CFR
438.706, if DCH finds that the Contractor has repeatedly failed to meet
substantive requirements in section 1903 (m) or section 1932 of the Social
Security Act;

 
 
23.6.1.2
Granting Members the right to terminate Enrollment without cause and notifying
the affected Members of their right to disenroll;

 
 
23.6.1.3
Suspension of all new Enrollment, including default Enrollment, after the
effective date of remedies;

 
Revised 5/19/2008
Page 186 of 234


 
 

--------------------------------------------------------------------------------

 


 
 23.6.1.4
Suspension of payment to the Contractor for Members enrolled after the effective
date of the remedies and until CMS or DCH is satisfied that the reason for
imposition of the remedies no longer exists and is not likely to occur;

 
 
 23.6.1.5
Termination of the Contract if the Contractor fails to carry out the substantive
terms of the Contract or fails to meet the applicable requirements in 1932 and
1903(m) of the Social Security Act;

 

   23.6.1.6  Civil Monetary Fines in accordance with 42 CFR 438.704; and

 

   23.6.1.4  Additional remedies allowed under State statute or State regulation
that address areas of non-compliance specified in 42 CFR 438.700.

 
23.7                        NOTICE OF REMEDIES
 
23.7.1
Prior to the imposition of either liquidated damages or other remedies, DCH will
issue a written notice of remedies that will include the following:



 
23.7.1.1
A citation to the law, regulation or Contract provision that has been violated;



 
23.7.1.2
The remedies to be applied and the date the remedies will be imposed;



 
23.7.1.3
The basis for DCH's determination that the remedies should be imposed;



 
23.7.1.4
Request for a corrective action plan, if applicable; and



 
23.7.1.5
The time frame and procedure for the Contractor to dispute DCH's determination.
A Contractor's dispute of a liquidated damage or remedies shall not stay the
effective date of the proposed liquidated damage or remedies.

 
24.0                        INDEMNIFICATION
 
24.1
The Contractor hereby releases and agrees to indemnify and hold harmless DCH,
the State of Georgia and its departments, agencies and instrumentalities
(including the State Tort Claims Trust Fund, the State Authority Liability Trust
Fund, The State Employee Broad Form Liability Funds, the State Insurance and
Hazard Reserve Fund, and other self-insured funds, all such funds hereinafter
collectively referred to as the "Funds") from and against any and all claims,
demands, liabilities, losses, costs or expenses, and attorneys' fees, caused by,
growing out of, or arising from this Contract, due to any act or omission on the
part of the Contractor, its agents, employees, customers, invitees, licensees or
others working at the direction of the Contractor or on its behalf, or due to
any breach of this Contract by the Contractor, or due to the application or
violation of any pertinent federal, State or local law, rule or
regulation.    This indemnification extends to the successors and assigns of the
Contractor, and this indemnification survives the termination of the Contract
and the dissolution or, to the extent allowed by the law, the bankruptcy of the
Contractor.

 
Revised 5/19/2008
Page 187 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
25.0                        INSURANCE
 
25.1                        INSURANCE OF CONTRACTOR
 
25.1.1
The Contractor shall, at a minimum, prior to the commencement of work, procure
the insurance policies identified below at the Contractor's own cost and expense
and shall furnish DCH with proof of coverage at least in the amounts indicated.
It shall be the responsibility of the Contractor to require any Subcontractor to
secure the same insurance coverage as prescribed herein for the Contractor, and
to obtain a certificate evidencing that such insurance is in effect. In the
event that any such insurance is proposed to be reduced, terminated or cancelled
for any reason, the Contractor shall Provider to DCH at least thirty (30)
Calendar Days written notice. Prior to the reduction, expiration and/or
cancellation of any insurance policy required hereunder, the Contractor shall
secure replacement coverage upon the same terms and provisions to ensure no
lapse in coverage, and shall furnish, at the request of DCH, a certificate of
insurance indicating the required coverage's. The Contractor shall maintain
insurance coverage sufficient to insure against claims arising at any time
during the term of the Contract. The provisions of this Section shall survive
the expiration or termination of this Contract for any reason. In addition, the
Contractor shall indemnify and hold harmless DCH and the State from any
liability arising out of the Contractor's or its Subcontractor's untimely
failure in securing adequate insurance coverage as prescribed herein:



 
25.1.1.1
Workers' Compensation Insurance, the policy (ies) to insure the statutory limits
established by the General Assembly of the State of Georgia. The Workers'
Compensation Policy must include Coverage B - Employer's Liability Limits of:



 
25.1.1.1
Bodily injury by accident: five hundred thousand dollars ($500,000) each
accident;



 
25.1.1.2
Bodily Injury by Disease: five hundred thousand dollars ($ 500,000) each
employee; and



 
25.1.1.3
One million dollars ($ 1,000,000) policy limits.



 
25.1.1.2
The Contractor shall require all Subcontractors performing work under this
Contract to obtain an insurance certificate showing proof of Worker's
Compensation Coverage.



 
25.1.1.3
The Contractor shall have commercial general liability policy (ies) as follows:

 
Revised 5/19/2008
Page 188 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
25.1.1.3.1
Combined single limits of one million dollars ($ 1,000,000) per person and three
million dollars ($3,000,000) per occurrence;

 
 
25.1.1.3.2
On an "occurrence" basis; and

 
 
25.1.1.3.3
Liability for property damage in the amount of three million dollars
($3,000,000) including contents coverage for all records maintained pursuant to
this Contract.

 
26.0                        PAYMENT BOND & IRREVOCABLE LETTER OF CREDIT
 
  Section 26.1
Within five (5) Business Days of Contract Execution, Contractor shall obtain and
maintain in force and effect an irrevocable letter of credit in the amount
representing one half of one month's Net Capitation Payment associated with the
actual GCS lives in the Atlanta and Central Service Regions enrolled in
Contractor's plan. On or before July 2 each following year, Contractor shall
modify the amount of the irrevocable letter of credit currently in force and
effect to equal one-half of the average of the Net Capitation Payments paid to
the Contractor for the months of January, February and March.   If at any time
during the year, the actual GCS lives enrolled in Contractor's plan increases or
decreases by more than twenty-five percent, DCH, at it sole discretion, may
increase or decrease the amount required for the irrevocable letter of credit.

 
 
DCH may, at its discretion, redeem Contractor's irrevocable letter of credit in
the amount(s) of actual damages suffered by DCH if DCH determines that the
Contractor is (1) unable to perform any of the terms and conditions of the
Contract or if (2) the Contractor is terminated by default or bankruptcy or
material breach that is not cured within the time specified by DCH, or under
both conditions described at one (1) and two (2).

 
 
With regard to the irrevocable letter of credit, DCH may recoup payments from
the Contractor for liabilities or obligations arising from any act, event,
omission or condition which occurred or existed subsequent to the effective date
of the Contract and which is identified in a survey, review, or audit conducted
or assigned by DCH.

 
Section 26.2
DCH may also, at its discretion, redeem Contractor's irrevocable letter of
credit in the amount(s) of actual damages suffered by DCH if DCH determines that
the Contractor is (1) unable to perform any of the terms and conditions of the
Contract or if (2) the Contractor is terminated by default or bankruptcy or
material breach that is not cured within the time specified by DCH, or under
both conditions described at one (1) and two (2).

 
Revised 5/19/2008
Page 189 of 234


 
 

--------------------------------------------------------------------------------

 
 
 
Section 26.3
During the Contract period, Contractor shall obtain and maintain a payment bond
from an entity licensed to do business in the State of Georgia and acceptable to
DCH with sufficient financial strength and creditworthiness to assume the
payment obligations of Contractor in the event of a default in payment arising
from bankruptcy, insolvency, or other cause. Said bond shall be delivered to DCH
within five (5) Business Days of Contract Execution and shall be in the amount
of Five Million Dollars ($5,000,000.00). On or before July 2, of each following
year, Contractor shall modify the amount of the bond to equal the average of the
Net Capitation Payments paid to the Contractor for the months of January,
February and March.

 
 
If at any time during the year, the actual GCS lives enrolled in Contractor's
plan increases or decreases by more than twenty-five percent, DCH, at it sole
discretion, may increase or decrease the amount required for the bond.

 
27.0                        COMPLIANCE WITH ALL LAWS
 
27.1                        NON-DISCRIMINATION
 
27.1.1
The Contractor agrees to comply with applicable federal and State laws, rules
and regulations, and the State's policy relative to nondiscrimination in
employment practices because of political affiliation, religion, race, color,
sex, physical handicap, age, or national origin including, but not limited to,
Title VI of the Civil Rights Act of 1964, as amended; Title IX of the Education
Amendments of 1972 as amended; the Age Discrimination Act of 1975, as amended;
Equal Employment Opportunity (45 CFR 74 Appendix A (1), Executive Order 11246
and 11375) and the Americans with Disability Act of 1993 (including but not
limited to 28 C.F.R. § 35.100 et seq.Y Nondiscrimination in employment practices
is applicable to employees for employment, promotions, dismissal and other
elements affecting employment.

 
27.2                        DELIVERY OF SERVICE AND OTHER FEDERAL LAWS
 
27.2.1
The Contractor agrees that all work done as part of this Contract will comply
fully with applicable administrative and other requirements established by
applicable federal and State laws and regulations and guidelines, including but
not limited to section 1902(a)(7) of the Social Security Act and DCH Medicaid
and PeachCare for Kids Policies and Procedures manuals, and assumes
responsibility for full compliance with all such applicable laws, regulations,
and guidelines, and agrees to fully reimburse DCH for any loss of funds or
resources or overpayment resulting from non-compliance by Contractor, its staff,
agents or Subcontractors, as revealed in subsequent audits.

 
Revised 5/19/2008
Page 190 of 234


 
 

--------------------------------------------------------------------------------

 
 

  The provisions of the Fair Labor Standards Act of 1938 (29 U.S.C. § 201 et
seq.) and the rules and regulations as promulgated by the United States
Department of Labor in Title XXIX of the Code of Federal Regulations are
applicable to this Contract. Contractor shall agree to conform with such federal
laws as affect the delivery of services under this Contract including but not
limited to the Titles VI, VII, XIX, XXI of the Social Security Act, the Federal
Rehabilitation Act of 1973, the Davis Bacon Act (40 U.S.C. § 276a et seq.^), the
Copeland Anti-Kickback Act (40 U.S.C. § 276c), the Clean Air Act (42 U.S.C. 7401
et seq.) and the Federal Water Pollution Control Act as Amended (33 U.S.C. 1251
et seq.); the Byrd Anti-Lobbying Amendment (31 U.S.C. 1352); and Debarment and
Suspension (45 CFR 74 Appendix A (8) and Executive Order 12549 and 12689); the
Contractor shall agree to conform to such requirements or regulations as the
United States Department of Health and Human Services may issue from time to
time. Authority to implement federal requirements or regulations will be given
to the Contractor by DCH in the form of a Contract amendment.     
27.2.2
The Contractor shall include notice of grantor agency requirements and
regulations pertaining to reporting and patient rights under any contracts
involving research, developmental, experimental or demonstration work with
respect to any discovery or invention which arises or is developed in the course
of or under such contract, and of grantor agency requirements and regulations
pertaining to copyrights and rights in data.

 
27.2.3
The Contractor shall recognize mandatory standards and policies relating to
energy efficiency, which are contained in the State energy conservation plan
issues in compliance with the Energy Policy and Conservation Act (Pub. L.
94-165).

 
27.3                        COST OF COMPLIANCE WITH APPLICABLE LAWS
 
27.3.1
The Contractor agrees that it will bear any and all costs (including but not
limited to attorneys' fees, accounting fees, research costs, or consultant
costs) related to, arising from, or caused by compliance with any and all laws,
such as but not limited to federal and State statutes, case law, precedent,
regulations, policies, and procedures. In the event of a disagreement on this
matter, DCH's determination on this matter shall be conclusive and not subject
to Appeal.




27.4                        GENERAL COMPLIANCE
 
27.4.1
Additionally, the Contractor  agrees to  comply  and  abide by all  laws, rules,
regulations, statutes, policies, or procedures that may govern the Contract, the
Deliverables in the Contract, or either party's responsibilities. To the extent
that applicable laws, rules, regulations, statutes, policies, or procedures
require the Contractor to take action or inaction, any costs, expenses, or fees
associated with that action or inaction shall be borne and paid by the
Contractor solely.



Revised 5/19/2008
Page 191 of 234


 
 

--------------------------------------------------------------------------------

 


28.0                        CONFLICT RESOLUTION
 
28.1
Any dispute concerning a question of fact or obligation related to or arising
from this Contract that is not disposed of by mutual agreement shall be decided
by the ContractAdministrator who shall reduce his or her decision to writing and
mail or otherwise furnish a copy to the Contractor. The written decision of the
Contract Administrator shall be final and conclusive, unless the Contractor
mails or otherwise furnishes a written Appeal to the Commissioner of DCH within
ten (10) Calendar Days from the date of receipt of such decision. The decision
of the Commissioner or a duly Authorized Representative for the determination of
such Appeal shall be final and conclusive. In connection with any Appeal
proceeding under this provision, the Contractor shall be afforded an opportunity
to be heard and to offer evidence in support of its Appeal. Pending a final
decision of a dispute hereunder, the Contractor shall proceed diligently with
the performance of the Contract.

 
29.0                        CONFLICT OF INTEREST AND CONTRACTOR INDEPENDENCE
 
29.1
No official or employee of the State of Georgia or the federal government who
exercises any functions or responsibilities in the review or approval of the
undertaking or carrying out of the GF program shall, prior to the completion of
the project, voluntarily acquire any personal interest, direct or indirect, in
this Contract or the proposed Contract.

 
29.2
The Contractor covenants that it presently has no interest and shall not acquire
any interest, direct or indirect, that would conflict in any material manner or
degree with, or have a material adverse effect on the performance of its
services hereunder. The Contractor further covenants that in the performance of
the Contract no person having any such interest shall be employed.

 
29.3
All of the parties hereby certify that the provisions of O.C.G.A. §45-10-20
through §45-10-28, which prohibit and regulate certain transactions between
State officials and employees and the State of Georgia, have not been violated
and will not be violated in any respect throughout the term.

 
29.4
In addition, it shall be the responsibility of the Contractor to maintain
independence and to establish necessary policies and procedures to assist the
Contractor in determining if the actual Contractors performing work under this
Contract have any impairments to their independence. To that end, the Contractor
shall submit a written plan to DCH within five (5) Business Days of Contract
Award in which it outlines its Impartiality and Independence Policies and
Procedures relating to how it monitors and enforces Contractor and Subcontractor
impartiality and independence. The Contractor further agrees to take all
necessary actions to eliminate threats to impartiality and independence,
including but not limited to reassigning, removing, or terminating Contractors
or Subcontractors.

 
Revised 5/19/2008
Page 192 of 234


 
 

--------------------------------------------------------------------------------

 


30.0                        NOTICE
 
30.1
All notices under this Contract shall be deemed duly given upon delivery, if
delivered by hand, or three (3) Calendar Days after posting, if sent by
registered or certified mail, return receipt requested, to a party hereto at the
addresses set forth below or to such other address as a party may designate by
notice pursuant hereto.

 
For DCH:
 
Contract Administration:
 
CMO Name and Address
(404) XXX-XXXX - Phone
(404)XXX-XXXX-Fax E-mail address: XXXX
 
Project Leader:
 
Name
Georgia Department of Community Health
2 Peachtree Street, NW - 36th Floor
Atlanta, GA 30303-3159
(404) XXX-XXXX - Phone
(404) XXX-XXXX - Fax
E-mail address: XXXX
 
30.2
It shall be the responsibility of the Contractor to inform the Contract
Administrator of any change in address in writing no later than five (5)
Business Days after the change.

 
31.0                        MISCELLANEOUS
 
31.1                        CHOICE OF LAW OR VENUE
 
31.1.1
This Contract shall be governed in all respects by the laws of the State of
Georgia. Any lawsuit or other action brought against DCH, the State based upon,
or arising from this Contract shall be brought in a court or other forum of
competent jurisdiction in Fulton County in the State of Georgia.

 
31.2                        ATTORNEY'S FEES
 
31.2.1                      In the event that either party deems it necessary to
take legal action to enforce anyprovision of this Contract, and in the event DCH
prevails, the Contractor agrees to
                                pay all expenses of such action including
reasonable attorney's fees and costs at all stages of litigation as awarded by
the court, a lawful tribunal, hearing officer
                                or administrative law judge. If the Contractor
prevails in any such action, the court or hearing officer, at its discretion,
may award costs and reasonable attorney's fees
                                to the Contractor. The term legal action shall
be deemed to include administrative proceedings of all kinds, as well as all
actions at law or equity.
 
Revised 5/19/2008
Page 193 of 234


 
 

--------------------------------------------------------------------------------

 


31.3                        SURVIVABILITY
 
31.3.1                      The terms, provisions, representations and
warranties contained in this Contract shallsurvive the delivery or provision of
all services or Deliverables hereunder.
 
31.4                        DRUG-FREE WORKPLACE


31.4.1
The Contractor shall certify to DCH that a drug-free workplace shall be provided
for the Contractor's employees during the performance of this Contract as
required by the "Drug-Free Workplace Act", O.C.G.A. § 50-24-1, et seq. and
applicable federal law. The Contractor will secure from any Subcontractor hired
to work in a drug-free workplace such similar certification. Any false
certification by the Contractor or violation of such certification, or failure
to carry out the requirements set forth in the code, may result in the
Contractor being suspended, terminated or debarred from the performance of this
Contract.

 
31.5
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT AND OTHER
MATTERS

 
31.5.1
The Contractor certifies that it is not presently debarred, suspended, proposed
for debarment or declared ineligible for award of contracts by any federal or
State agency.
 

 
31.6                        WAIVER
 
31.6.1
The waiver by DCH of any breach of any provision contained in this Contract
shall not be deemed to be a waiver of such provision on any subsequent breach of
the same or any other provision contained in this Contract and shall not
establish a course of performance between the parties contradictory to the terms
hereof.

 
31.7                        FORCE MAJEURE
 
31.7.1
Neither party to this Contract shall be responsible for delays  or failures in
performance resulting from acts beyond the control of such party. Such acts
shall include, but not be limited to, acts of God, strikes, riots, lockouts,
acts of war, epidemics, fire, earthquakes, or other disasters.

 
31.8                        BINDING
 
Revised 5/19/2008
Page 194 of 234


 
 

--------------------------------------------------------------------------------

 


31.8.1
This Contract and all of its terms, conditions, requirements, and amendments
shall be binding on DCH, the Contractor, and their respective successors and
permitted assigns.

 
31.9                        TIME IS OF THE ESSENCE
 
31.9.1
Time is of the essence in this Contract. Any reference to "Days" shall be deemed
Calendar Days unless otherwise specifically stated.

 
31.10                      AUTHORITY
 
31.10.1
DCH has full power and authority to enter into this Contract, and the person
acting on behalf of and signing for the Contractor has full authority to enter
into this Contract, and the person signing on behalf of the Contractor has been
properly authorized and empowered to enter into this Contract on behalf of the
Contractor and to bind the Contractor to the terms of this Contract. Each party
further acknowledges that it has had the opportunity to consult with and/or
retain legal counsel of its choice, read this Contract, understands this
Contract, and agrees to be bound by it.
 

 
31.11                      ETHICS IN PUBLIC CONTRACTING
 
31.11.1
The Contractor understands, states, and certifies that it made its proposal to
the RFP without collusion or fraud and that it did not offer or receive any
kickbacks or other inducements from any other Contractor, supplier,
manufacturer, or Subcontractor in connection with its proposal to the RFP.
 

 
31.12                      CONTRACT LANGUAGE INTERPRETATION
 
31.12.1
The Contractor and DCH agree that in the event of a disagreement regarding,
arising out of, or related to, Contract language interpretation, DCH's
interpretation of the Contract language in dispute shall control and govern.
DCH's interpretation of the Contract language in dispute shall not be subject to
Appeal under any circumstance.
 

 
31.13                      ASSESSMENT OF FEES
 
31.13.1
The Contractor and DCH agree that DCH may elect to deduct any assessed fees from
payments due or owing to the Contractor or direct the Contractor to make payment
directly to DCH for any and all assessed fees. The choice is solely and strictly
DCH's choice.



31.14                      COOPERATION WITH OTHER CONTRACTORS
 
31.14.1
In the event that DCH has entered into, or enters into, agreements with other
contractors for additional work related to the services rendered hereunder, the
Contractor agrees to cooperate fully with such other contractors. The Contractor
shall not commit any act that will interfere with the performance of work by any
other contractor.

 
Revised 5/19/2008
Page 195 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
31.14.2
Additionally, if DCH eventually awards this Contract to another contractor, the
Contractor agrees that it will not engage in any behavior or inaction that
prevents or hinders the work related to the services contracted for in this
Contract. In fact, the Contractor agrees to submit a written turnover plan
and/or transition plan to DCH within thirty (30) Days of receiving the
Department's intent to terminate letter. The Parties agree that the Contractor
has not successfully met this obligation until the Department accepts its
turnover plan and/or transition plan.

 
31.14.3
The Contractor's failure to cooperate and comply with this provision, shall be
sufficient grounds for DCH to halt all payments due or owing to the Contractor
until it becomes compliant with this or any other contract provision. DCH's
determination on the matter shall be conclusive and not subject to Appeal.

 
31.15                      SECTION TITLES NOT CONTROLLING
 
31.15.1                      The Section titles used in this Contract are for
reference purposes only and shall not be deemed a part of this Contract.
 
31.16                      LIMITATION OF LIABILITY/EXCEPTIONS
 
31.16.1                     Nothing in this Contract shall limit the
Contractor's indemnification liability or civil liability arising from, based
on, or related to claims brought by DCH or any
                                 third party or any claims brought against DCH
or the State by a third party or the Contractor.
 
31.17                      COOPERATION WITH AUDITS
 
31.17.1
The Contractor agrees to assist and cooperate with the Department in any and all
matters and activities related to or arising out of any audit or review, whether
federal, private, or internal in nature, at no cost to the Department.

 
31.17.2
The parties also agree that the Contractor shall be solely responsible for any
costs it incurs for any audit related inquiries or matters. Moreover, the
Contractor may not charge or collect any fees or compensation from DCH for any
matter, activity, or inquiry related to, arising out of, or based on an audit or
review.

 
31.18                      HOMELAND SECURITY CONSIDERATIONS
 
31.18.1
The Contractor shall perform the services to be provided under this Contract
entirely within the boundaries of the United States. In addition, the Contractor
will not hire any individual to perform any services under this Contract if that
individual is required to have a work visa approved by the U.S. Department of
Homeland Security and such individual has not met this requirement.



Revised 5/19/2008
Page 196 of 234


 
 

--------------------------------------------------------------------------------

 


31.18.2
If the Contractor performs services, or uses services, in violation of the
foregoing paragraph, the Contractor shall be in material breach of this Contract
and shall be liable to the Department for any costs, fees, damages, claims, or
expenses it may incur. Additionally, the Contractor shall be required to hold
harmless and indemnify DCH pursuant to the indemnification provisions of this
Contract.



31.18.3
The prohibitions in this Section shall also apply to any and all agents and
Subcontractors used by the Contractor to perform any services under this
Contract.

 
PROHIBITED AFFILIATIONS WITH INDIVIDUALS DEBARRED AND SUSPENDED
 
The Contractor shall not knowingly have a relationship with an individual, or an
affiliate of an individual, who is debarred, suspended, or otherwise excluded
from participating in procurement activities under the Federal Acquisition
Regulation or from participating in non-procurement activities under regulations
issued under Executive Order No. 12549 or under guidelines implementing
Executive Order No. 12549. For the purposes of this Section, a "relationship" is
described as follows:


 
31.19.1.1
A director, officer or partner of the Contractor;



 
31.19.1.2
A person with beneficial ownership of five percent (5%) or more of the
Contractor entity; and



 
31.19.1.3
A person with an employment, consulting or other arrangement with the
Contractor's obligations under its Contract with the State.

 
31.20                      OWNERSHIP AND FINANCIAL DISCLOSURE
 
31.20.1
The Contractor shall disclose financial statements for each person or
corporation with an ownership or control interest of five percent (5%) or more
in the Contractor's entity for the prior twelve (12) month period. For the
purposes of this Section, a person or corporation with an ownership or control
interest shall mean a person or corporation:



 
31.20.1.1
That owns directly or indirectly five percent (5%) or more of the Contractor's
capital or stock or received five percent (5%) or more of its profits;



 
31.20.1.2
That has an interest in any mortgage, deed of trust, note, or other obligation
secured in whole or in part by the Contractor or by its property or assets, and
that interest is equal to or exceeds five percent (5%) of the total property and
assets of the Contractor; and



Revised 5/19/2008
Page 197 of 234


 
 

--------------------------------------------------------------------------------

 


 
31.20.1.3
That is an officer or director of the Contractor (if it is organized as a
corporation) or is a partner in the Contractor's organization (if it is
organized as a partnership).



32.0                        AMENDMENT IN WRITING
 
32.1
No amendment, waiver, termination or discharge of this Contract, or any of the
terms or provisions hereof, shall be binding upon either party unless confirmed
in writing. None of the Solicitation Documents may be modified or amended,
except by writing executed by both parties. Additionally, CMS approval may be
required before any such amendment is effective. DCH will determine, in its sole
discretion, when such CMS approval is required. Any agreement of the parties to
amend, modify, eliminate or otherwise change any part of this Contract shall not
affect any other part of this Contract, and the remainder of this Contract shall
continue to be of full force and effect as set out herein.

 
33.0                        CONTRACT ASSIGNMENT
 
33.1
Contractor shall not assign this Contract, in whole or in part, without the
prior written consent of DCH, and any attempted assignment not in accordance
herewith shall be null and void and of no force or effect.



34.0                        SEVERABILITY
 
34.1
Any section, subsection, paragraph, term, condition, provision, or other part of
this Contract that is judged, held, found or declared to be voidable, void,
invalid, illegal or otherwise not fully enforceable shall not affect any other
part of this Contract, and the remainder of this Contract shall continue to be
of full force and effect as set out herein.

 
35.0
COMPLIANCE WITH AUDITING AND REPORTING REQUIREMENTS FOR NONPROFIT ORGANIZATIONS
(O.C.G.A. § 50-20-1 ET SEP.)

 
35.1
The Contractor agrees to comply at all times with the provisions of the Federal
Single Audit Act (hereinafter called the Act) as amended from time to time, all
applicable implementing regulations, including but not limited to any disclosure
requirements imposed upon non-profit organizations by the Georgia Department of
Audits as a result of the Act, and to make complete restitution to DCH of any
payments found to be improper under the provisions of the Act by the Georgia
Department of Audits, the Georgia Attorney General's Office or any of their
respective employees, agents, or assigns.

 
Revised 5/19/2008
Page 198 of 234


 
 

--------------------------------------------------------------------------------

 


36.0                        ENTIRE AGREEMENT
 
 36.1
This Contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations,
representations or contracts. No written or oral agreements, representatives,
statements, negotiations, understandings, or discussions that are not set out,
referenced, or specifically incorporated in this Contract shall in any way be
binding or of effect between the parties.









(Signatures on following page)








SIGNATURE PAGE


 
    IN WITNESS WHEREOF, the parties state and affirm that, they are duly
authorized to bind the respected entities designated below as of the day and
year indicated.
          
               GEORGIA DEPARTMENT OF COMMUNITY HEALTH
 

 
/s/ Name
Illegible                                                           8/26/08          
XXX, Commissioner                                                     Date




DOAS STATE PURCHASING REPRESENTATIVE
 

 
_________________________________            __________
Anne
Maize                                                                   Date


                               
 
                                WellCare of Georgia,
Inc.                                 
                               CONTRACTOR NAME
 
 
 
                               BY:  /s/ Heath
Schiesser                                               5/30/08              
                                              
                                      
Signature                                                                 Date
 


Revised 5/19/2008
Page 199 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Heath Schiesser                                         
Print/Type Name


President and Chief Executive Officer           __________________________
TITLE                                                                AFFIX
CORPORATE SEAL HERE
(Corporations without a seal, attach
a Certificate of Corporate Resolution)


 
ATTEST: /s/ Thomas F. O'Neil                      
                                             
               ** SIGNATURE


                    
Secretary                                                        
                TITLE


________________________________________________________________________________
* Must be President, Vice President, CEO or other authorized officer
**Must be Corporate Secretary
 
Revised 5/19/2008
Page 200 of 234
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A


 
DRUG FREE WORKPLACE CERTIFICATE
U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES (HHS)
CERTIFICATION REGARDING DRUG-FREE WORKPLACE
REQUIREMENTS
GRANTEES OTHER THAN INDIVIDUALS

 

      By signing and/or submitting this application or grant agreement, the
grantee is providing the certification set out below.


      This certification is required by regulations implementing the Drug-Free
Workplace Act of 1988, 45 CFR Part 76, Subpart F. The regulations, published in
the January 31,
      1989 Federal Register, require certification by grantees that they will
maintain a drug-free workplace. The certification set out below is a material
representation of fact upon
      which reliance will be placed when HHS makes a determination regarding the
award of the grant. False certification or violation of the certification shall
be grounds for
      suspension of payments, suspension or termination of grants, or
government-wide suspension or debarment.
 
      The grantee certifies that it will provide a drug-free workplace by:
 
1.
Publishing a statement notifying employees that the unlawful manufacture,
distribution, dispensing, possession or use of a controlled substance is
prohibited in the grantee's workplace and specifying the actions that will be
taken against employees for violation of such prohibition;

 
2.     Establishing a drug-free awareness program to inform employees about:
 
a)           The dangers of drug abuse in the workplace;
b)           The grantee's policy of maintaining a drug-free workplace;
c)           Any available drug counseling, rehabilitation, and employee
assistance programs; and
d)           The penalties that may be imposed upon employees for drug abuse
violations occurring in the workplace;

 
3.
Making it a requirement that each employee who will be engaged in the
performance of the grant be given a copy of the statement required by paragraph
1;

 
4.
Notifying the employee in the statement required by paragraph 1 that, as a
Condition of employment under the grant, the employee will:

 
a)           Abide by the terms of the statement; and
b)          Notify the employer of any criminal drug statute conviction for a
violation occurring in the workplace no later than five Days after such
conviction;
 
Revised 5/19/2008
Page 201 of 234


 
 

--------------------------------------------------------------------------------

 


 5.
Notifying the agency within ten Days after receiving notice under subparagraph
4. b) from an employee or otherwise receiving actual notice of such conviction;

 
6.
Taking one of the following actions, within 30 Days of receiving notice under
subparagraph 4. b), with respect to any employee who is so convicted;

 
        a)
Taking appropriate personnel action against such an employee, up to and
including termination; or

        b)
Requiring such employee to participate satisfactorily in a drug abuse assistance
or rehabilitation program approved for such purposes by a federal, State, or
local health, law enforcement, or other appropriate agency;

 
7.
Making a good faith effort to continue to maintain a drug-free workplace through
implementation of paragraphs 1,2, 3, 4, 5, and 6.

 
WellCare of Georgia, Inc.                         
Contractor


/s/ Heath Schiesser                                               5/30/08  
Signature                                                               Date
 
Revised 5/19/2008
Page 202 of 234
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT B
CERTIFICATION REGARDING DEBARMENT, SUSPENSION, PROPOSED DEBARMENT, AND OTHER
RESPONSIBILITY MATTERS
 



Georgia Department of Community Health
 
Federal Acquisition Regulation 52.209-5, Certification Regarding Debarment,
Suspension, Proposed Debarment, and Other Responsibility Matters (March 1996)


(a)
 (1)
The Contractor certifies, to the best of its knowledge and belief, that—

       (i)
The Contractor and/or any of its Principals—

 
A.
Are o are not x presently debarred, suspended, proposed for debarment, or
declared ineligible for award of Contracts by any Federal agency;

 
B.
Have o have not x within a three-year period preceding this offer, been
convicted of or had a civil judgment rendered against them for: commission of
Fraud or criminal offense in connection with obtaining, attempting to obtain, or
performing a public (federal, State, or local) Contract or subcontract;
violation of federal or State antitrust statutes relating to the submission of
offers; or commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements, evasion, or receiving stolen
property; and

 
C.
Are o are not x presently indicted for, or otherwise criminally or civilly
charged by a governmental entity with commission of any of the offenses
enumerated in subdivision (a) (1) (i) (B) of this provision.



 
 (ii)
The Contractor has o has not x within a three-year period preceding this offer,
had one or more Contracts terminated for default by any federal agency.



 
 (2)
"Principals," for purposes of this certification, means officers, directors,
owners, partners, and, persons having primary management or supervisory
responsibilities within a business entity (e.g., general manager, plant manager,
head of a subsidiary, division, or business segment; and similar positions).

 
This certification concerns a matter within the jurisdiction of an Agency of the
United States and the making of a false, fictitious, or Fraudulent certification
may render the maker subject to prosecution under 18 U.S.C. § 1001.
 
(b)
The Contractor shall provide immediate written notice to the Contracting Officer
if, at any time prior to Contract Award, the Contractor learns that its
certification was erroneous when submitted or has become erroneous by reason of
changed circumstances.



Revised 5/19/2008
Page 203 of 234


 
 

--------------------------------------------------------------------------------

 


(c)
A certification that if any of the items in paragraph (a) of this provision
exist will not necessarily result in Withholding of an award under this
solicitation. However, the certification will be considered in connection with a
determination of the Contractor's responsibility. Failure of the Contractor to
furnish a certification or provide such additional information as requested by
the Contracting Officer may render the Contractor non-responsible.



(d)
Nothing contained in the foregoing shall be construed to require establishment
of a system of records in order to render, in good faith, the certification
required by paragraph (a) of this provision. The knowledge and information of a
Contractor is not required to exceed that which is normally possessed by a
prudent person in the ordinary course of business dealings.



(e)
The certification in paragraph (a) of this provision is a material
representation of fact upon which reliance was placed when making award. If it
is later determined that the Contractor knowingly rendered an erroneous
certification, in addition to other remedies available to the Government, the
Contracting Officer may terminate the Contract resulting from this solicitation
for default.



 
Contractor:


 
By: WellCare of Georgia, Inc.                    
 
      /s/ Heath Schiesser                                        5/30/08  
      Signature                                                          Date


      Heath Schiesser, President and Chief Executive Officer       
      Name and Title


Revised 5/19/08
Page 204 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT C
GEORGIA DEPARTMENT OF COMMUNITY HEALTH
NONPROFIT ORGANIZATION DISCLOSURE FORM
 

 
Notice to all DCH Contractors; Pursuant to Georgia law, nonprofit organizations
that receive funds from a State organization must comply with audit requirements
as specified in O.C.G.A. § 50-20-1 et seq, (hereinafter "the Act") to ensure
appropriate use of public funds. "Nonprofit Organization" means any corporation,
trust, association, cooperative, or other organization that is operated
primarily for scientific, educational, service, charitable, or similar purposes
in the public interest; is not organized primarily for profit; and uses its net
proceeds to maintain, improve or expand its operations. The term nonprofit
organization includes nonprofit institutions of higher education and hospitals.
For financial reporting purposes, guidelines issued by the American Institute of
Certified Public Accountants should be followed in determining nonprofit status.
 
The Department of Community Health (DCH) must report Contracts with nonprofit
organizations to the Department of Audits and must ensure compliance with the
other requirements of the Act. Prior to execution of any Contract, the potential
Contractor shall complete this form disclosing its corporate status to DCH. This
form must be returned, along with proof of corporate status, to: Name, Director,
Contract and Procurement Administration, Georgia Department of Community Health,
35th Floor, 2 Peachtree Street, N.W., Atlanta, Georgia 30303-3159.
 
Acceptable proof of corporate status includes, but is not limited to, the
following documentation:
 
•      Financial statements for the previous year;
•      Employee list;
•      Employee salaries;
•      Employees' reimbursable expenses; and
•      Corrective action plans.
 
Entities that meet the definition of nonprofit organization provided above and
are subject the requirements of the Act will be contacted by DCH for further
information.
 
COMPANY NAME: WellCare of Georgia, Inc.                                         
           
                                                                                                            


 
ADDRESS: 8735 Henderson Road, Renaissance 2                                    
 
Tampa, Florida
33634                                                                                      


 
PHONE: (813) 290-6353                            FAX: (813)
290-6210                   
 
 
CORPORATE STATUS: (check one)    For Profit  X     Non-Profit____


 
I, the undersigned duly Authorized Representative of
 
WellCare of Georgia, Inc.                               do hereby attest that
the above information is
true and correct to the best of my knowledge.


/s/ Heath Schiesser                                    5/30/08                 
Signature                                                     Date
 
Revised 5/19/2008
Page 205 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT D


 
STATE OF GEORGIA
THE GEORGIA DEPARTMENT OF COMMUNITY HEALTH
2 PEACHTREE STREET, N.W.
ATLANTA, GEORGIA 30303-3159


 
CONFIDENTIALITY STATEMENT
FOR SAFEGUARDING INFORMATION


 
I, the undersigned, understand, and by my signature agree to comply with Federal
and State requirements (References: 42 CFR 431.300 - 431.306. Chapter 350-5 of
Rules of Georgia Department of Community Health) regarding the safeguarding of
Medicaid information in my possession, including but not limited to information
which is electronically obtained from the Medicaid Management Information System
(MMIS) while performing Contractual services with the Department of Community
Health, its Agents or Contractors.


Individual's Name: (typed or printed): Heath
Schiesser                                                               
                                                                                                                  

 
 
Signature: /s/ Heath Schiesser                                           
      Date: 5/30/08                           
                                                 
Telephone No.: (813)
290-6353                                                               
Company or Agency Name and Address: WellCare of Georgia,
Inc.                                
                                                                          8735
Henderson Road, Renaissance 2          
                                                                          Tampa,
Florida 33634                                                               
                                                                                                                         
 
Revised 5/19/2008
Page 206 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT E


BUSINESS ASSOCIATE AGREEMENT
 
This Business Associate Agreement (hereinafter referred to as "Agreement"),
effective this _______day of ______2008, is made and entered into by and between
the Georgia Department of Community Health (hereinafter referred to as "DCH" )
and WellCare of Georgia, Inc. (hereinafter referred to as "Contractor" ) as
Attachment to Contract No. 0654 between DCH and Contractor dated____________
("Contract").
 
WHEREAS, DCH is required by the Health Insurance Portability and Accountability
Act of 1996, Public Law 104-191 ("HIPAA"), to enter into a Business Associate
Agreement with certain entities that provide functions, activities, or services
involving the use of Protected Health Information ("PHI");
 
WHEREAS, Contractor, under Contract No. 0654 after referred to as "Contract"),
may provide functions, activities, or services involving the use of PHI;


 
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, DCH and Contractor
(each individually a "Party" and collectively the "Parties") hereby agree as
follows:
 
 
1.
Terms used but not otherwise defined in this Agreement shall have the same
meaning as those terms in the Privacy Rule and the Security Rule, published as
the Standards for Privacy and Security of Individually Identifiable Health
Information in 45 C.F.R. Parts 160 and 164 ("Privacy Rule" and "Security Rule").



 
2.
Except as limited in this Agreement, Contractor may use or disclose PHI only to
extent necessary to meet its responsibilities as set forth in the Contract
provided that such use or disclosure would not violate the Privacy Rule or the
Security Rule, if done by DCH.



 
3.           Unless otherwise Provided by Law, Contractor agrees that it will:


 
 
A.
Not request, create, receive, use or disclose PHI other than as permitted or
required by this Agreement, the Contract, or as required by law.



 
 
B.
Establish, maintain and use appropriate safeguards to prevent use or disclosure
of the PHI other than as provided for by this Agreement or the Contract.



 
 
C.
Implement and use administrative, physical and technical safeguards that
reasonably   and appropriately protect the confidentiality, integrity and
availability of the electronic protected health information that it creates,
receives, maintains, or transmits on behalf of DCH.

 
Revised 5/19/2008
Page 207 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
 D.
Mitigate, to the extent practicable, any harmful effect that may be known to
Contractor from a use or disclosure of PHI by Contractor in violation of the
requirements of this Agreement, the Contract or applicable regulations.



 
 E.
Ensure that its agents or subcontractors are subject to at least the same
obligations that apply to Contractor under this Agreement and ensure that its
agents or subcontractors comply with the conditions, restrictions, prohibitions
and other limitations regarding the request for, creation, receipt, use or
disclosure of PHI, that are applicable to Contractor under this Agreement and
the Contract.



 
 F.
Ensure that its agents and subcontractors, to whom it provides protected health
information, agree to implement reasonable and appropriate safeguards to protect
the information.



 
 G.
Report to DCH any use or disclosure of PHI that is not provided for by this
Agreement or the Contract and to report to DCH any security incident of which it
becomes aware. Contractor agrees to make such report to DCH in writing in such
form as DCH may require within three (3) business days after Contractor becomes
aware of the unauthorized use or disclosure or of the security incident.



 
 H.
Make any amendment(s) to PHI in a Designated Record Set that DCH directs or
agrees to pursuant to 45 CFR 164.526 at the request of DCH or an Individual,
within five (5) business days after request of DCH or of the Individual.
Contractor also agrees to provide DCH with written confirmation of the amendment
in such format and within such time as DCH may require.



 
 I.
Provide access to PHI in a Designated Record Set, to DCH upon request, within
five (5) business days after such request, or, as directed by DCH, to an
Individual. Contractor also agrees to provide DCH with written confirmation that
access has been granted in such format and within such time as DCH may require.



 
J.
Give the Secretary of the U.S. Department of Health and Human Services (the
"Secretary") or the Secretary's designees access to Contractor's books and
records and policies, practices or procedures relating to the use and disclosure
of PHI for or on behalf of DCH within five (5) business days after the Secretary
or the Secretary's designees request such access or otherwise as the Secretary
or the Secretary's designees may require. Contractor also agrees to make such
information available for review, inspection and copying by the Secretary or the
Secretary's designees during normal business hours at the location or locations
where such information is maintained or to otherwise provide such information to
the Secretary or the Secretary's designees in such  form, format or manner as
the Secretary or the Secretary's designees may require.


 
Revised 5/19/2008
Page 208 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
 K.
Document all disclosures of PHI and information related to such disclosures as
would be required for DCH to respond to a request by an Individual or by the
Secretary for an accounting of disclosures of PHI in accordance with 45 C.F.R. §
164.528.



 
 L.
Provide to DCH or to an Individual, information collected in accordance with
Section 3.1, of this Agreement, above, to permit DCH to respond to a request by
an Individual for an accounting of disclosures of PHI as provided in the Privacy
Rule.

 
4.
Unless otherwise Provided by Law, DCH agrees that it will:

 
 
 A.
Notify Contractor of any new limitation in DCH's Notice of Privacy Practices in
accordance with the provisions of the Privacy Rule if, and to the extent that,
DCH determines in the exercise of its sole discretion that such limitation will
affect Contractor's use or disclosure of PHI.



 
 B.
Notify Contractor of any change in, or revocation of, permission by an
Individual for DCH to use or disclose PHI to the extent that DCH determines in
the exercise of its sole discretion that such change or revocation will affect
Contractor's use or disclosure of PHI.



 
 C.
Notify Contractor of any restriction regarding its use or disclosure of PHI that
DCH has agreed to in accordance with the Privacy Rule if, and to the extent
that, DCH determines in the exercise of its sole discretion that such
restriction will affect Contractor's use or disclosure of PHI.

 
 
 D.
Prior to agreeing to any changes in or revocation of permission by an
Individual, or any restriction, to use or disclose PHI as referenced in
subsections b. and c. above, DCH agrees to contact Contractor to determine
feasibility of compliance. DCH agrees to assume all costs incurred by Contractor
in compliance with such special requests.



5.
The Term of this Agreement shall be effective as of __________________ and shall
terminate when all of the PHI provided by DCH to Contractor, or created or
received by Contractor on behalf of DCH, is destroyed or returned to DCH, or, if
it is infeasible to return or destroy PHI, protections are extended to such
information, in accordance with the termination provisions in this Section.



 
 A.
Termination for Cause. Upon DCH's knowledge of a material breach by Contractor,
DCH shall either:

 
Revised 5/19/2008
Page 209 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
 
(1)
Provide an opportunity for Contractor to cure the breach within a reasonable
period of time, which shall be within 30 days after receiving written
notification of the breach by DCH;

 
 
(2)
If Contractor fails to cure the breach, terminate the contract upon 30 days
notice; or

 
 
(3)
If neither termination nor cure is feasible, DCH shall report the violation to
the Secretary of the Department of Health and Human Services.



 
 B.
Effect of Termination.

 
 
(1)
Upon termination of this Agreement, for any reason, DCH and Contractor shall
determine whether return of PHI is feasible. If return of the PHI is not
feasible, Contractor agrees to continue to extend the protections of Sections 3
(A) through (J) of this Agreement and applicable law to such PHI and limit
further use of such PHI, except as otherwise permitted or required by this
Agreement, for as long as Contractor maintains such PHI. If Contractor elects to
destroy the PHI, Contractor shall notify DCH in writing that such PHI has been
destroyed and provide proof, if any exists, of said destruction. This provision
shall apply also to PHI that is in the possession of subcontractors or agents of
Contractor. Neither Contractor nor its agents nor subcontractors shall retain
copies of the PHI.

 
 
(2)
Contractor agrees that it will limit its further use or disclosure of PHI only
to those purposes DCH may, in the exercise of its sole discretion, deem to be in
the public interest or necessary for the protection of such PHI, and will take
such additional actions as DCH may require for the protection of patient privacy
and the safeguarding, security and protection of such PHI.

 
 
(3)
If neither termination nor cure is feasible, DCH shall report the violation to
the Secretary. Particularly in the event of a pattern of activity or practice of
Contractor that constitutes a material breach of Contractor's obligations under
the Contract and this agreement, DCH shall invoke termination procedures or
report to the Secretary.

 
 
(4)
Section 5. B. of this Agreement, regarding the effect of termination or
expiration, shall survive the termination of this Agreement.

 
6.
Interpretation. Any ambiguity in this Agreement shall be resolved to permit DCH
to comply with applicable laws, rules and regulations, the HIPAA Privacy Rule,
the HIPAA Security Rule and any rules, regulations, requirements, rulings,
interpretations, procedures or other actions related thereto that are
promulgated, issued or taken by or on behalf of the Secretary; provided that
applicable laws, rules and regulations and the laws of the State of Georgia
shall supercede the Privacy Rule if, and to the extent that, they impose
additional requirements, have requirements that are more stringent than or have
been interpreted to provide greater protection of patient privacy or the
security or safeguarding of PHI than those of the HIPAA Privacy Rule.

 
Revised 5/19/2008
Page 210 of 234
 
 
 

--------------------------------------------------------------------------------

 
 
7.
All other terms and conditions contained in the Contract and any amendment
thereto, not amended by this Agreement, shall remain in full force and effect.

 
IN WITNESS WHEREOF, Contractor, through its authorized officer and agent, has
caused this Agreement to be executed on its behalf as of the date indicated.


 
CONTRACTOR:


 
BY:   /s/ Heath
Schiesser                                           5/30/08                                                                      
         SIGNATURE                                                  DATE
 
         Heath Schiesser                                         
 
         President and Chief Executive Officer         
         TITLE                                                           
  AFFIX CORPORATE SEAL HERE
                                                                                
(Corporations without a seal, attach a
Certificate of Corporate Resolution)
 
 
ATTEST: Thomas F. O'Neil                                      5/30/08           
                                                            
               SIGNATURE                                            DATE
 
               Secretary                                                    
               TITLE
 
Revised 5/19/2008
Page 211 of 234



 
 

--------------------------------------------------------------------------------

 


ATTACHMENT F


 
VENDOR LOBBYLIST DISCLOSURE AND REGISTRATION
CERTIFICATION FORM


Georgia Department of
Community Health


 
Pursuant to Executive Order Number 10.01.03.01 (the "Order"), which was signed
by Governor Sonny Perdue on October 1,2003, Contractors with the State are
required to complete this form. The Order requires "Vendor Lobbyists," defined
as those who lobby State officials on behalf of businesses that seek a Contract
to sell goods or services to the State or those who oppose such a Contract, to
certify that they have registered with the State Ethics Commission and filed the
disclosures required by Article 4 of Chapter 5 of Title 21 of the Official Code
of Georgia Annotated. Consequently, every vendor desiring to enter into a
Contract with the State must complete this certification form. False,
incomplete, or untimely registration, disclosure, or certification shall be
grounds for termination of the award and Contract and may cause recoupment or
refund actions against Contractor.


 
In order to be in compliance with Executive Order Number 10.01.03.01, please
complete this Certification Form by designating only one of the following:


  r
Contractor does not have any lobbyist employed, retained, or affiliated with the
Contractor who is seeking or opposing Contracts for it or its clients.
Consequently, Contractor has not registered anyone with the State Ethics
Commission as required by Executive Order Number 10.01.03.01 and any of its
related rules, regulations, policies, or laws.

 
 

  x
Contractor does have lobbyist(s) employed, retained, or affiliated with the
Contractor who are seeking or opposing Contracts for it or its clients. The
lobbyists are:
  Hunter Towns        

 
Charles Tanksley                    
 
Robert Highsmith                   
 
   Contractor states, represents, warrants, and certifies that it has registered
the above named lobbyists with the State Ethics Commission as required by
Executive Order Number 10.01.03.01 and any of its related rules, regulations,
policies, or laws.

 


 
Signatures on the following page
 
 
Revised 5/19/2008
Page 212 of 234
 
 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE


WellCare of Georgia,
Inc.                                                      ____________________________
Contractor
Date    5/30/08




Heath Schiesser                                                      President
and Chief Executive Officer
Signature                                                                  Title
of Signatory


Revised
5/19/2008                                                                                                                      
Page 213 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT G
 
PAYMENT BOND AND
IRREVOCABLE LETTER OF CREDIT
 

 
 
Signatures on the following page
 
 
Revised 5/19/2008
Page 214 of 234


 
 

--------------------------------------------------------------------------------

 


SURETY RIDER


To be attached to and form a part of
 
Bond No. 6282080


Type of Payment Bond
Bond:


dated
effective 06-01-2007
(MONTH-DAY-YEAR)


Executed by WellCare of Georgia , Inc.
 
, as Principal,
 
                            (PRINCIPAL)
         
       And by Safeco Insurance Company of America
 
, as Surety,
                            (SURETY)
   



in favor of The Georgia Department of Community Health
(OBLIGEE)
in consideration of the mutual agreements herein contained the Principal and the
Surety hereby consent to


1.) Continue said bond in force for the further period beginning on July 1, 2008
and ending on June 30, 2009


And,


2.) Increase the bond amount from Forty Three Million Seven Hundred Three
Thousand Fifty and no/100**($43,703,050.00) to Seventy Nine Million Two Hundred
Sixty Five Thousand Four Hundred Fifty Three and 00/100**($79,265,453.00).


PROVIDED: That this continuation certificate does not create a new obligation
and is executed upon the express condition and provision that the Surety’s
liability under said bond and this and all Continuation Certificates issued in
connection therewith shall no be cumulative and that the said Surety’s aggregate
liability under said bond and this and all such Continuation Certificates on
account of all defaults committed during the period (regardless of the number of
years) said bond had been and shall be in force, shall not in any event exceed
the amount of said  bond as hereinbefore set forth.
 
Nothing herein contained shall vary, alter or extend any provision or condition
of this bond except as herein expressly stated.


This rider is effective
July 1, 2008
(MONTH-DAY-YEAR)
Signed and Sealed
June 30, 2008
(MONTH-DAY-YEAR)
 
 
WellCare of Georgia, Inc.
(PRINCIPAL)



By: /s/ Karen Mulroe
       (PRINCIPAL)
 
Safeco Insurance Company of America
        (SURETY)
 
By: /s/ Joseph R. Poplawski
       Joseph R. Poplawski, Attorney-in-fact



 
S-0443/GEEF 10/99
 

--------------------------------------------------------------------------------




Safeco
POWER
OF ATTORNEY
Safeco Insurance Company of America General Insurance Company of America Safeco
Plaza
Seattle, WA 98185
     



KNOW ALL BY THESE PRESENTS:
No.
5214                                                                               
 

That SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE COMPANY OF
AMERICA, each a Washington corporation, does each hereby appoint
******DEBRA CLARK-KINKEAD; TARA MEALER; JOSEPH R. POPLAWSKI; MARY Y. VOLMAR;
DONALD BRUCE WAKE; Knoxville, Tennessee******




its true and lawful attorney(s)-in-fact, with full authority to execute on its
behalf fidelity and surety bonds or undertakings and other documents of a
similar character issued in the course of its business, and it bind the
respective company thereby.


IN WITNESS WHEREOF, SAFECO INSURANCE COMPANY OF AMERICA and GENERAL INSURANCE
COMPANY OF AMERICA have each executed and attested these presents


This 7th                                   day of March                         
    2007                           


/s/ Stephanie Daley-Watson    
                                                                                            
/s/ Tim
Mikolajewski                                                                          
STEPHANIE DALEY-WATSON,
SECRETARY                                                               
TIM MIKOLAJEWSKI, SENIOR VICE-PRESIDENT,
SURETY                                                                      

CERTIFICATE
Extract from the By-Laws of SAFECO INSURANCE COMPANY OF AMERICA and of GENERAL
INSURANCE COMPANY OF AMERICA:


“Article V, Section 13 – FIDELITY AND SURETY BONDS…the President, any Vice
President, the Secretary, and any Assistant Vice President appointed for that
purpose by the officer in charge of surety operations, shall each have authority
to appoint individuals as attorneys-in-fact or under other appropriate titles
with authority to execute on behalf of the company fidelity and surety bonds and
other documents of similar character issued by the company in the course of its
business…On any instrument making or evidencing such appointment, the signatures
may be affixed by facsimile.  On any instrument conferring such authority or on
any bond or undertaking of the company, the seal, or a facsimile thereof, may be
impressed or affixed or in any other manner reproduced; provided, however, that
the seal shall not be necessary to the validity of any such instrument or
undertaking.”


Extract from a Resolution of the Board of Directors of SAFECO INSURANCE COMPANY
OF AMERICA
and of GENERAL INSURANCE COMPANY OF AMERICA adopted July 28, 1970.


“On any certificate executed by the Secretary or an assistant secretary of the
Company setting out


 
(i)
The provisions of Article V, Section 13 of the By-Laws, and

(ii)  A copy of the power-of-attorney appointment, executed pursuant thereto,
and
 
(iii)
Certifying that said power-of-attorney is in full force and effect,

the signature of the certifying officer may be by facsimile, and the seal of the
Company may be facsimile thereof.”
 
I, Stephanie Daley-Watson, Secretary of SAFECO INSURANCE COMPANY OF AMERICA and
of GENERAL INSURANCE COMPANY OF AMERICA, do hereby Certify that the foregoing
extracts of the By-Laws and of a Resolution of the Board of Directors of these
corporations, and of a Power of Attorney issued pursuant thereto, are true and
correct, and that both the By-Laws, the Resolution and the Power of Attorney are
still in full force and effect.
 
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the facsimile seat
of said corporation


this  30th    day of June              2008




SEAL
 
SAFECO INSURANCE COMPANY OF AMERICA
CORPRATE SEAL 1953
STATE OF WASHINGTON
 
SEAL
GENERAL INSURANCE COMPANY OF AMERICA
CORPORATE SEAL 1923
STATE OF WASHINGTON
 
 
 
 
/s/ Stephanie Daley-Watson
STEPHANIE DALEY-WATSON, SECRETARY
 
Safeco and the Safeco logo are trademarks of Safeco Corporation
 
WEB PDF
S-0974/DS 4/05
 

 
 

--------------------------------------------------------------------------------


 
WACHOVIA


CLEAN, IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER SM229862W


LETTER OF CREDIT AMOUNT
ISSUE DATE
EXPIRY DATE
USD     35,851,525.00
01/31/08
12/31/08



BENEFICIARY:
APPLICANT:
DEPARTMENT OF COMMUNITY HEALTH
WELLCARE OF GEORGIA, INC.
2 PEACHTREE ST. NW
8735 HENDERSON ROAD, REN 1
ATLANTA, GA 30303 - 3159
TAMPA, FL 33634



WE HEREBY OPEN OUR CLEAN, IRREVOCABLE STANBY LETTER OF CREDIT IN YOUR FAVOR FOR
THE ACCOUNT OF THE ABOVE MENTIONED APPLICANT IN THE AGGREGATE AMOUNT OF
USD35,851,525.00 (USD THIRTY FIVE MILLION EIGHT HUNDRED FIFTY ONE THOUSAND FIVE
HUNDRED TWENTY FIVE AND 00/100’S) AVAILABLE BY PAYMENT AT OUR COUNTERS UPON
PRESENTATION OF THE FOLLOWING:
 
1.    A DRAFT DRAWN AT SIGHT ON WACHOVIA BANK, NATIONAL ASSOCIATION AND DULY
ENDORSED ON ITS REVERSE SIDE THEREOF BY THE BENEFICIARY, SPECIFICALLY
REFERENCING THIS LETTER OF CREDIT NUMBER.
 
2.           THE ORIGINAL LETTER OF CREDIT PLUS ANY AND ALL AMENDMENTS ATTACHED
THERETO.
 
IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE DEEMED AUTOMATICALLY
EXTENDED WITHOUT WRITTEN AMENDMENT FOR ONE YEAR PERIODS FROM THE PRESENT OR ANY
FUTURE EXPIRY DATE UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO SUCH EXPIRATION
DATE, WE SEND THE BENEFICIARY NOTICE AT THE ABOVE STATED ADDRESS BY OVERNIGHT
COURIER THAT WE ELECT NOT TO EXTEND THIS LETTEROF CREDIT BEYOND THE INITIAL OR
ANY EXTENDED EXPIRY DATE THEREOF.
 
HOWEVER, THIS STANDY LETTER OF CREDIT SHALL NOT BE EXTENDED BEYOND 12/31/15
WHICH WILL BE CONSIDERED THE FINAL EXPIRATION DATE.  ANY REFERENCE TO A FINAL
EXPIRATION DATE DOES NOT IMPLY THAT WACHOVIA BANK, NATIONAL ASSOCIATION IS
OBLIGATED TO EXTEND THIS CREDIT BEYOND THE INITIAL EXPIRY DATE OR ANY EXTENDED
DATE THEREOF.
 
WE HEREBY AGREE WITH YOU THAT DRAFT(S) DRAWN UNDER AND IN COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS CREDIT SHALL BE DULY HONORED IF PRESENTED AT OUR
OFFICE LOCATED AT 401 LINDEN STREET, WINSTON-SALEM, NORTH CAROLINA 27101,
ATTENTION: STANDY LETTER OF CREDIT DEPARTMENT ON OR BEFORE THE ABOVE STATED
EXPIRY DATE, OR ANY EXTENDED DATE THEREOF IF APPLICABLE.
 
CONTINUED ON NEXT PAGE WHICH FORMS AN INTEGRAL PART OF THIS
LETTER OF CREDIT
This is a true copy of the
original instrument issued
 by Wachovia Bank, NA, on
the Date noted. /s/ Name Illegible
 

--------------------------------------------------------------------------------


 
WACHOVIA


IRREVOCABLE STANDY LETTER OF CREDIT NO. SM229862W    PAGE NO. 2  01/31/08
 
 
EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDY PRACTICES 1998, INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”).


SINCERELY,
 
This is a true copy of the
original instrument issued
by Wachovia Bank, NA, on
the Date noted. /s/ Name Illegible
 
 
___________________________
AUTHORIZED SIGNATURE
WACHOVIA BANK, NATIONAL ASSOCIATION
BY: LAM



THE ORIGINAL OF THIS LETTER OF CREDIT CONTAINS AN EMBOSSED SEAL OVER THE
AUTHORIZED SIGNATURE.
 
PLEASE DIRECT ANY CORRESPONDENCE INCLUDING DRAWING OR INQUIRY QUOTING OUR
REFERENCE NUMBER TO:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
401 LINDEN STREET, MAIL CODE NC6034
WINSTON SALEM, NORTH CAROLINA 27101
 
OUR CUSTOMER CARE PHONE NUMBER FOR QUERIES IS 800-776-3862
OUR FAX NUMBER IS 336-735-0950


 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT H
 
CAPITATION PAYMENT
 
 
On the Following Page
 






 
Revised 5/19/2008
Page 216 of 234


 
 

--------------------------------------------------------------------------------

 


Revised
5/19/2008                                                                                                                       Page
217 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT I


 
Georgia Department of Community Health


 
NOTICE OF YOUR RIGHT TO A HEARING


 
You have the right to a hearing regarding this decision. To have a hearing, you
must ask for one in writing. Your request for a hearing, along with a copy of
the adverse action letter, must be received within thirty (30) days of the date
of the letter. Please mail your request for a hearing to:
 
[NAME, ADDRESS, FAX NUMBER FOR MANAGED CARE ORGANIZATION:]


                                                                                          
______________________________________________________________
                                                                                                           ______________________________________________________________
                                                                      
                                   
______________________________________________________________
                                                                                                          
______________________________________________________________
           
The Office of State Administrative Hearings will notify you of the time, place
and date of your hearing. An Administrative Law Judge will hold the hearing. In
the hearing, you may speak for yourself or let a friend or family member to
speak for you. You also may ask a lawyer to represent you. You may be able to
obtain legal help at no cost. If you desire an attorney to help you, you may
call one of the following telephone numbers:


Georgia Legal Services Program
 
Georgia Advocacy Office
 
1-800-498-9469
(Statewide legal services, EXCEPT for the counties served by Atlanta Legal Aid)
 
1-800-537-2329
(Statewide advocacy for persons with disabilities or mental illness)
 



 


  Atlanta Legal Aid      
 

404-377-0701 (Dekalb/Gwinnett Counties)
770-528-2565 (Cobb County)
404-524-5811 (Fulton County)
404-669-0233 (South. Fulton/Clayton County)
678-376-4545 (Gwinnett County)


You may also ask for free mediation services after you have filed a Request for
Hearing by calling (404) 657-2800. Mediation is another way to solve problems
before going to a hearing.
 
If the problem cannot be solved during mediation, you still have the right to a
hearing.


Revised 5/19/2008
Page 218 of 234
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT J
 
 
MAP OF SERVICE REGIONS/LIST OF COUNTIES BY SERVICE REGIONS


 
Atlanta
Central
East
North
SE
SW
Barrow
Baldwin
Burke
Banks
Appling
Atkinson
Bartow
Bibb
Columbia
Catoosa
Bacon
Baker
Butts
Bleckley
Emanuel
Chattooga
Brantley
Ben Hill
Carroll
Chattahoochee
Glascock
Clarke
Bryan
Berrien
Cherokee
Crawford
Greene
Dade
Bulloch
Brooks
Clayton
Crisp
Hancock
Dawson
Camden
Calhoun
Cobb
Dodge
Jefferson
Elbert
Candler
Clay
Coweta
Dooly
Jenkins
Fannin
Charlton
Clinch
DeKalb
Harris
Lincoln
Floyd
Chatham
Coffee
Douglas
Heard
McDuffie
Franklin
Effingham
Colquitt
Fayette
Houston
Putnam
Gilmer
Evans
Cook
Forsyth
Jones
Richmond
Gordon
Glynn
Decatur
Fulton
Lamar
Screven
Habersham
Jeff Davis
Dougherty
Gwinnett
Laurens
Taliaferro
Hall
Liberty
Early
Haralson
Macon
Warren
Hart
Long
Echols
Henry
Marion
Washington
Jackson
Mcintosh
Grady
Jasper
Meriwether
Wilkes
Lumpkin
Montgomery
Irwin
Newton
Monroe
 
Madison
Pierce
Lanier
Paulding
Muscogee
 
Morgan
Tattnall
Lee
Pickens
Peach
 
Murray
Toombs
Lowndes
Rockdale
Pike
 
Oconee
Ware
Miller
Spalding
Pulaski
 
Oglethorpe
Wayne
Mitchell
Walton
Talbot
 
Polk
 
Quitman
 
Taylor
 
Rabun
 
Randolph
 
Telfair
 
Stephens
 
Seminole
 
Treutlen
 
Towns
 
Schley
 
Troup
 
Union
 
Stewart
 
Twiggs
 
Walker
 
Sumter
 
Upson
 
White
 
Terrell
 
Wheeler
 
Whitfield
 
Thomas
 
Wilcox
     
Tift
 
Wilkinson
     
Turner
 
Johnson
     
Webster
          Worth



Revised 5/19/2008
Page 219 of 234
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT K


 
APPLICABLE CO-PAYMENTS


 
Children under age twenty-one (21), pregnant women, nursing facility residents
and Hospice care Members are exempted from co-payments.


 
There are no co-payments for family planning services and for emergency services
except as defined below.


 
Services can not be denied to anyone based on the inability to pay these
co-payments.


 
Service
Additional Exceptions
Co-Pay Amount
Ambulatory Surgical Centers
 
A $3 co-payment to be deducted from the surgical procedure code billed. In the
case of multiple surgical procedures, only one $3 amount will be deducted per
date of service.
FQHC/RHCs
 
A $2 co-payment on all FQHC and RHC.
Outpatient
 
A $3 member co-payment is required on all non-emergency outpatient hospital
visits
Inpatient
Members who are admitted from an emergency department or following the receipt
of urgent care or are transferred from a different hospital, from a skilled
nursing facility, or from another health facility are exempted from the
inpatient co-payment.
A co-payment of $12.50 will be imposed on hospital inpatient services
Emergency Department
 
A $6 co-payment will be imposed if the Condition is not an Emergency Medical
Condition
Oral Maxiofacial Surgery
 
A $2 Member co-payment will be imposed on all evaluation and management
procedure codes (99201 -99499) billed by oral surgeons.
Prescription Drugs
 
Drug Cost:
<$10.01
$10.01-$25.00
$25.01 - $50.00
>$50.01
Co-pay Amount
$.50
$1.00
$2.00
$3.00



 
Revised 5/19/2008
Page 220 of 234


 
 

--------------------------------------------------------------------------------

 


ATTACHMENT L
 
 
INFORMATION MANAGEMENT AND SYSTEMS
 






 
Revised 5/19/2008
Page 221 of 234